ACCEPTED
                                                                                  01-15-00919-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            10/29/2015 8:39:34 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK
                                  01-15-00919-CV
                            NO. ________________

                   IN THE COURT OF APPEALS            FILED IN
                                               1st COURT OF APPEALS
                FOR THE ______DISTRICT OF TEXAS HOUSTON, TEXAS
                        HOUSTON, TEXAS         10/29/2015 8:39:34 AM
                                                          CHRISTOPHER A. PRINE
                                                                 Clerk
                             In Re:
VICKI JOHNS, INDIVIDUALLY AND AS AN HEIR OF BRIAN EDWARD JOHNS,
                           DECEASED

  On Petition for Writ of Mandamus to the Probate Court Number One (1) of
               Harris County, Texas, in Cause No. 415980-401

                 PETITION FOR WRIT OF MANDAMUS


                                  GEORGE K. FARAH
                                  State Bar No. 24040882
                                  SARAH C. DIONNE
                                  State Bar No. 24072229
                                  GUERRA & FARAH, PLLC
                                  4101 Washington Ave., 3rd Floor
                                  Houston, Texas 77007
                                  T: (713) 529-6606
                                  F: (713) 529-6605
                                  Email: gkf@gflawoffices.com
                                  Email: scd@gflawoffices.com

                                  ATTORNEYS FOR RELATOR
                   IDENTITY OF PARTIES AND COUNSEL

Relator:
Vicki Johns (Intervenor in the trial court)
GEORGE K. FARAH
State Bar No. 24040882
SARAH C. DIONNE
State Bar No. 24072229
GUERRA & FARAH, PLLC
4101 Washington Ave., 3rd Floor
Houston, Texas 77007
T: (713) 529-6606
F: (713) 529-6605
Email: gkf@gflawoffices.com
Email: scd@gflawoffices.com

Respondent:
Honorable Loyd Wright
Presiding Judge of Probate Court Number One (1)
Harris County Civil Courthouse
201 Caroline, 6th Floor
Houston, Texas 77002

Real Parties in Interest:
Francis Sowell and Corey Johns (Plaintiffs in trial court)
Rusty Hardin
Bob Wynne
RUSTY HARDIN & ASSOCIATES, LLP
5 Houston Center
1401 McKinney, Suite 2250
Houston, TX 77010

Robert S. MacIntyre, Jr.
MacIntyre McCulloch Stanfield Young
2900 Weslayan, Suite 150
Houston, Texas 77027




                                      ii
Party:
James Johns, Sr. (Intervenor in trial court)
Darrell A. Apffel
S. Benjamin Shabot
BETTISON DOYLE APFFEL & GUARINO, P.C.
1100 Gulf Freeway, Suite 100
League City, Texas 77573




                                       iii
                                         TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ………….......................................... ii

TABLE OF CONTENTS …………....................................................................... iv

TABLE OF AUTHORITIES....................................................................................vi

STATEMENT OF CASE .......................................................................................viii

STATEMENT OF JURISDICTION.......................................................................ix

ISSUE PRESENTED.............................................................................................ix

              Whether Respondent’s Order Denying Intervenor, Vicki
              Johns’, Motion to Compel Discovery Responses pursuant to
              Tex. R. Civ. P. 215.1 (b) was an abuse of discretion by
              ignoring the Plaintiffs’ failure to timely and adequately
              respond to Intervenor’s Interrogatories and Intervenor’s
              Request for Production.

RELATORS’ RECORD ...........................................................................................x

STATEMENT OF FACTS........................................................................................1

SUMMARY OF ARGUMENT.................................................................................3

STANDARD OF REVIEW………………………………………………………...4

ARGUMENT ............................................................................................................4

                A. Plaintiffs have waived their objections to Relator’s discovery
                   requests when Plaintiffs failed to timely assert their objections.
                   Therefore, the court should compel production...........................4

                B. Relator has no adequate remedy on appeal as the case would
                   proceed to trial without allowing Relator a sufficient
                   opportunity for discovery of evidence which goes to the heart of
                   her claim……………………..…………….........................................9

                                                         iv
CONCLUSION…………………………………………………………………...17

PRAYER.............................................................................................................…18

CERTIFICATION………………………………………………………………...19

CERTIFICATE OF SERVICE................................................................................20

CERTIFICATE OF COMPLIANCE ......................................................................21

APPENDIX……………………………………………………………………….22




                                                          v
                         TABLE OF AUTHORITIES

CASES

Alvarado v. Farah Mfg., 830 S.W.2d 911, 914 (Tex. 1992)………………….……6

Clark v. Trailways, Inc., 774 S.W.2d 647 (Tex. 1989)……………………..……...7

Hobson v. Moore, 734 S.W.2d 341 (Tex.1987)……………………………..….…6

Independent Insulating Glass Southwest, Inc. v. Street, 722 S.W.2d 798, 802 (Tex.
App. - Fort Worth 1987, writ dism'd)………………………………………………8

In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005)………..….4

In re Dana Corp., 138 S.W.3d 298, 301 (Tex.2004)………………...…………..viii

In re Prudential Ins., 148 S.W.3d 124, 135-36 (Tex.2004)………...…….…...viii, 4

In re Texas Farmers Insurance Exchange, 990 S.W.2d 337 (Tex. App. Texarkana
1999, original proceeding)………………………………………………………...8

Jampole v. Touchy, 673 S.W.2d 569 (Tex.1984)…………………………………14

Nat'l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639 (1976)…..….…..7

Remington Arms Co. v. Canales, 837 S.W.2d 624, 625 (Tex.1992)……….……5, 6
Walker v. Packer, 827 S.W.2d 833, 843(Tex. 1992)……………………….....10, 17

STATUTES AND REGULATIONS

34 CFR 99.31(a)(9)(ii)(A)-(B)…………………………………………...…….…..7

Tex. Govt. Code Sec. 22.221(a) and (b)(1)…………………………………....…viii


                                       vi
Tex. R. Civ. P. 193.2(e)………………………………………………………....1, 6,

Tex. R.Civ.P. 193.4 (a)………………………………………………………..……8

Tex. R. Civ. P. 196.2…….……………………………………………….......….1, 5

Tex. R. Civ. P. 197.2…………………………………………………...…....…..1, 5

Tex. R. Civ. P. 215.1 (b)…………………………………………...……....….viii, 3




                            vii
                            STATEMENT OF CASE

Nature of the case: Wrongful Death action brought by Plaintiff Frances Sowell,
                   Individually and as Heir of Brian Edward Johns, deceased, and
                   as Administrator of Brian Edward Johns, deceased; Corey Johns,
                   Individually and as Heir of Brian Edward Johns, deceased;
                   Intervened by James Johns, Sr., and Vicki Johns, Individually
                   and as Heir of Brian Edward Johns, deceased, against The Dow
                   Chemical Company, Rohm and Haas Company, Rohm and Hass
                   Texas, Inc., Tim Fox and Julio Rodriguez for the wrongful death.
                   The Plaintiffs, Intervenor, James Johns and Intervenor, Vicki
                   Johns have all entered into a global settlement with all
                   Defendants. The only remaining issues are how to divide the
                   settlement proceeds between Plaintiffs, Intervenor, James Johns
                   and Intervenor, Vicki Johns. In addition, Plaintiffs are
                   challenging Intervenor, Vicki Johns’ common law marriage to
                   the deceased, Brian Johns.



Trial Court:       The Honorable Loyd Wright, Judge Presiding, the Probate Court
                   Number One (1) of Harris County, Texas.

Disposition:       Intervenor, Vicki Johns, filed a Motion to Compel discovery
                   responses against Plaintiffs based on Plaintiffs failure to provide
                   adequate responses to Intervenor’s Interrogatories and Requests
                   for Production. The trial court denied the motion, in part.




                                        viii
                         STATEMENT OF JURISDICTION

      This Court has jurisdiction over this mandamus action by virtue of Tex. Govt.

Code Sec. 22.221(a) and (b)(1) which allows a party to apply for a Writ of

Mandamus against a judge of a district or county court in the court of appeals

district, when the trial court abuses its discretion. Relators must show the trial court

abused its discretion and that Relators are without an adequate appellate remedy. In

re Prudential Ins., 148 S.W.3d 124, 135 (Tex.2004); In re Dana Corp., 138 S.W.3d
298, 301 (Tex.2004).

                                ISSUE PRESENTED

      Whether Respondent’s Order Denying Intervenor, Vicki Johns’, Motion to

Compel Discovery Responses pursuant to Tex. R. Civ. P. 215.1 (b) was an abuse of

discretion when Plaintiff’s failed to timely object and respond to Intervenor’s

Interrogatories and Intervenor’s Request for Production.




                                           ix
                       RELATOR’S RECORD

Relator’s Tab 1   --     Intervenor, Vicki Johns’, Deposition

Relator’s Tab 2   --     Intervenor’s Motion to Compel and CPS’s Motion
                         to Quash Subpoena Hearing Transcript

Relator’s Tab 3   --     Plaintiff, Corey Johns’, Deposition

Relator’s Tab 4   --     Intervenor’s January 28, 2015 Discovery Requests

Relator’s Tab 5   --     Plaintiffs’ responses to Request for Production

Relator’s Tab 6   --     Plaintiffs’ Responses to Intervenor’s First
                         Set of Interrogatories

Relator’s Tab 7   --     Intervenor’s March 27, 2015 Discovery Requests

Relator’s Tab 8   --     Plaintiffs’ Responses to Intervenor’s March
                         27, 2015 Discovery Requests

Relator’s Tab 9   --     Email from Intervenor, Vicki Johns, and Brian
                         Johns, deceased




                                  x
                            STATEMENT OF FACTS

             Relator, Vicki Johns, seeks mandamus relief from this Court against

Respondent, Judge Loyd Wright, the presiding judge of the Probate Court Number

One (1) of Harris County, Texas. Relator contends that Respondent’s order denying,

in part, Relator’s Motion to Compel Discovery Responses against Plaintiffs in the

trial court, Frances Sowell and Corey Johns is an abuse of discretion violating Tex.

R. Civ. P. 193.2(e), 196.2, 197.2(a) (which provides the applicable deadline for a

party to file its written response to requests for production and responses to request

for interrogatories). Relator has no adequate appellate remedy. Relator seeks a writ

of mandamus compelling Respondent to order the objections of Plaintiffs to be

withdrawn and ordering responses to Relator’s Requests for Productions,

Interrogatories and Second Request for Production.

      On January 28, 2015, Relator, Vicki Johns, propounded the following

discovery requests: (1) Intervenor, Vicki Johns’ First Request for Production to

Plaintiff Frances Sowell and Corey Johns, (2) Intervenor, Vicki Johns’ First Set of

Interrogatories to Plaintiff Corey Johns, Individually and as Heir of Brain Edward

Johns, Deceased, and (3) Intervenor, Vicki Johns’ First Set of Interrogatories to

Plaintiff Frances Sowell, Individually and as Heir of Brian Edward Johns, Deceased,

and as Administrator for the Estate of Brain Edward Johns, Deceased. [Tab4]




                                          1
Specifically, Relator requested an authorization to obtain educational records for

Corey Johns:

      No. 13: A signed copy of the authorization to obtain educational records for
      Corey Johns attached hereto as Exhibit “B.”
      [Tab5]

       Relator has requested the authorization in order to obtain the administrative

file which contains a letter written by Relator to the administration on Corey Johns’

behalf during the administrative proceeding at Southern University. This letter

which was written by Relator includes facts which support her common law

marriage to Corey Johns’ father, Brian Johns.

      Additionally, Relator requested an authorization to obtain the employment

records of Frances Sowell:

      No. 20: A signed copy of the authorization to obtain employment records for
      Frances Sowell attached hereto as Exhibit “D.”
      [Tab5]

      Relator has requested records in order to establish that France Sowell, the

administrator of Brian Johns’ estate, has a strong relationship at the hospital where

Brian was taken after the incident. France Sowell’s relationship with the hospital

gave her the power and ability to exclude Relator from seeing her husband while he

was on his deathbed. [Tab2, (Transcript P15,L11-12)]



                                         2
      Plaintiffs served their responses and objections on June 5, 2015, over four

months after the due date. [Tab5; Tab6] The Plaintiffs’ responses included numerous

objections to Intervenor Vicki Johns’ Requests for Production and Interrogatories.

[Tab5; Tab6]

      Additionally, Intervenor, Vicki Johns’ Second Requests for Production to

Plaintiffs Francis Sowell and Corey Johns were propounded on March 27, 2015. The

responses were due on April 27, 2015. [Tab7] Plaintiffs responded to the requests

on June 11, 2015, over a month and a half late. [Tab8] Again, Plaintiffs objected to

the requests for production and did not provide any answers or responsive

documents.

      On June 16, 2015, Relator filed a Motion to Compel Discovery responses from

Plaintiffs Frances Sowell and Corey Johns. The answers to said Interrogatories and

Requests for Production are necessary for Relator to properly prepare her case for

trial as well as counter attacks on her marriage which have already been made by

Plaintiffs. Given Plaintiffs have already contested Relator’s common law spouse

status in a multitude of ways, Relator needs the information sought to support her

common law marriage.




                                         3
                          SUMMARY OF ARGUMENT

      Respondent’s ’s Order Denying Relator’s Motion to Compel Discovery

Response pursuant to Tex. R. Civ. P. 215.1 (b) was an abuse of discretion by

ignoring the Plaintiff’s failure to timely and adequately respond to Intervenor’s

Interrogatories and Intervenor’s Request for Production. Relator has no adequate

appellate remedy.

                                       ARGUMENT

      A. Plaintiffs have waived their objections to Relator’s discovery requests
      when Plaintiffs failed to timely assert their objections. Therefore, the
      court should compel production.
      Mandamus will issue to correct a clear abuse of discretion or a violation of a

duty imposed by law when there is no adequate remedy by appeal. In re Prudential

Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004). This Court determines the adequacy

of an appellate remedy by balancing the benefits of mandamus review against its

detriments. Id. at 136. In evaluating benefits and detriments, this Court considers

whether mandamus will preserve important substantive and procedural rights from

impairment or loss. Id. A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law, or if

it clearly fails to analyze or apply the law correctly. In re Cerberus Capital Mgmt.,

L.P., 164 S.W.3d 379, 382 (Tex. 2005).



                                          4
      Plaintiffs, Frances Sowell and Corey Johns, were served with Relator’s First

Set of Interrogatories and Requests for Production on January 28, 2015. Pursuant to

the Texas Rules of Civil Procedure the party responding to discovery has 30 days

from the time of service to respond to written discovery. Tex. R. Civ. P. 196.2; Tex.

R. Civ. P. 197.2. As such, Plaintiff’s deadline to respond to Relator’s Request for

Production and Interrogatories would have been March 2, 2015. Plaintiffs failed to

timely serve their objections and responses, ultimately serving their responses and

objections on June 5, 2015. Plaintiffs were three months late in serving their

objections and responses. [Tab5; Tab6] Once Plaintiffs finally responded, their

responses included numerous objections to Relator, Vicki Johns’, Requests for

Production and Interrogatories. [Tab5; Tab6]

      Relator then served a Second Request for Production on Plaintiffs on March

27, 2015. [Tab7] Plaintiffs’ responses to Relator’s Second Request for Production

were due on April 27, 2015. [Tab7] Plaintiffs did not respond to Relator’s Second

Request for Production until June 11, 2015, over a month and a half late. Even

though Plaintiffs ultimately responded, Plaintiffs only served objections with no

responsive documents to Relator’s requests. [Tab8]

      As a party resisting discovery the Plaintiffs had an obligation to object to the

written discovery at or before the deadline to respond to discovery. Tex. R. Civ. P.

197.2; Remington Arms Co. v. Canales, 837 S.W.2d 624, 625 (Tex.1992). Since
                                          5
Plaintiffs did not timely serve their objections to Relator’s Requests for Production

and Interrogatories they waived their objections. Tex. R. Civ. P. 193.2(e). The only

time an objection is not waived is when the responding party (1) obtained an

extension of time by agreement or by court order or (2) can show good cause for not

timely objection. Tex. R. Civ. P. 193.2(e); Remington Arms, 837 S.W.2d at 625;

Hobson v. Moore, 734 S.W.2d 341 (Tex.1987).

      During and over a four month period (January 28, 2015 to June 5, 2015)

Plaintiffs failed to request an agreed extended deadline to respond to written

discovery from Relator. Additionally, Plaintiffs never attempted to file a motion with

the court requesting a modification of the discovery procedures. Furthermore,

Plaintiffs failed to show good cause for failing to timely object to Relator’s written

discovery. In order for a party to be excused from failure to timely respond, there

must be a strict showing of good cause. Alvarado v. Farah Mfg., 830 S.W.2d 911,

914 (Tex. 1992)(emphasis added).

      Upon hearing of Relator’s Motion to Compel Discovery responses from

Plaintiffs Frances Sowell and Corey Johns, Plaintiff’s counsel argued that Corey

Johns’ educational records were exempt from production as protected by FERPA.

[Tab2, (Transcript P18,L9-11)] However, production of Corey Johns’ educational

records would not be in violation of FERPA as the release of such information is



                                          6
permitted if in compliance with a judicial order or lawfully issued subpoena.1

Furthermore, Corey Johns is a party to the current litigation, as such, can sign an

authorization releasing records typically protected by FERPA.

       Plaintiffs’ counsel also attempted to argue that Plaintiffs were served with

written discovery during a time period that Plaintiffs’ Plea to the Jurisdiction and

Motion for Summary Judgement were pending. [Tab2, (Transcript P20,L8-11)] As

such, Plaintiffs wrongfully assumed that pending a ruling on the above mentioned

motions that they were excused from responding or even objecting to the discovery

served on them. [Tab2, (Transcript P21,L11-13)] In National Hockey League the

court held that counsel’s willful, intentional and callous disregard for responsibilities

owed to the Court and to their opponent would certainly not demonstrate good cause.

Nat'l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639 (1976).

Additionally, the court held that if the imposition of such severe sanctions were not

warranted by such flagrant bad faith, then there could be no set of facts whereby

severe sanctions would ever apply. Id.

       The good cause exception permits a trial court to excuse a failure to comply

with discovery in difficult or impossible circumstances. Clark v. Trailways, Inc., 774



1
  FERPA allows the disclosure of otherwise protected student educational records or
information, pursuant to a judicial order or lawfully issued subpoena. 34 CFR 99.31(a)(9)(ii)(A)-
(B).
                                                7
S.W.2d 647 (Tex. 1989) (inability to locate a witness despite good faith efforts or

inability to anticipate use of witness’ testimony at trial might support a finding of

good cause). Unlike Clark, Plaintiffs in the current case unilaterally decided to not

comply with the deadline to respond or object, in flagrant bad faith and with callous

disregard for the responsibilities of discovery under the Texas Rules of Civil

Procedure. [Tab2, (Transcript P21,L4-10)]

      A trial court has discretion to determine whether the party in violation has met

the burden of showing good cause, however, the trial court has no discretion to rule

in favor of the party in violation without showing of good cause. Alvarado, 830
S.W.2d at 914. Plaintiffs failed to present any evidence of difficult or impossible

circumstances that would prevent them from timely responding or objecting to

Relator’s written discovery. If a party resisting discovery fails to present evidence

to support an objection or a claim or privilege, that party waives any complaint. In

re Texas Farmers Insurance Exchange, 990 S.W.2d 337 (Tex. App. Texarkana

1999, original proceeding); Independent Insulating Glass Southwest, Inc. v. Street,

722 S.W.2d 798, 802 (Tex. App. - Fort Worth 1987, writ dism'd). See also, Tex.

R.Civ.P. 193.4 (a)

      Pursuant to the rules of procedure a party may present evidence to support an

objection in the form of testimony presented at the hearing, or a response to the

motion and/or affidavits served at least seven days before the hearing. Tex. R. Civ.
                                          8
P. 193.4. Despite this opportunity to present their arguments, Plaintiffs failed to

submit a response to Relator’s Motion to Compel. Furthermore, Plaintiffs failed to

submit affidavits or offer their own testimony in support of their opposition to

Relator’s Motion to Compel.

      Instead, Plaintiffs’ counsel acknowledged the deadline to respond and created

an inapplicable exception in disregarding the Texas Rules of Civil Procedure.

Accordingly, the trial court judge should have found that Plaintiffs were in direct

violation of discovery procedures, which waived their right to object to written

discovery, furthermore, compelling Plaintiffs to fully respond. Given Plaintiffs

complete disregard for the rules, the trial court could reasonably have reached only

one decision, granting Relator’s Motion to Compel.

      As such, Respondent’s decision was arbitrary, unreasonable, and an abused

his discretion in denying Relator’s Motion to Compel discovery responses from

Plaintiffs, Frances Sowell and Corey Johns.

      B. Relator has no adequate remedy on appeal as the case would proceed
         to trial without allowing Relator a sufficient opportunity for discovery
         of evidence which goes to the heart of her claim.

      Relator does not have an adequate appellate remedy as to the common law

cause of action, which is set for trial beginning November 2, 2015. There are facts

and circumstances supporting a grant of Relators Motion to Compel Discovery

responses from Plaintiffs Frances Sowell and Corey Johns. The legal rights of
                                         9
Relator will be prejudiced by a further denial of Relator’s Motion to Compel, to a

degree that, there is an abuse of discretion. A denial of discovery going to the heart

of a party’s case may render the appellate remedy inadequate. Walker v. Packer, 827
S.W.2d 833, 843(Tex. 1992). Relator has been denied the opportunity to obtain

evidence, including but not limited to Plaintiff, Corey Johns’ educational records,

Plaintiff, Frances, Sowell’s employment records, and correspondence between Brian

John’s family members during his marriage with Relator, which would result in the

exclusion of evidence that goes to the heart of Relator’s cause of action as common

law wife of decedent.

      The answers to said Interrogatories and Requests for Production are necessary

for Relator to properly prepare her case for trial as well as counter attacks on her

marriage, which have already been made by Plaintiffs. Given Plaintiffs have already

contested Relator’s common law spouse status in a multitude of ways, Relator needs

the information sought to support her common law marriage.

Requests for Production

      Plaintiffs Frances Sowell and Corey Johns have waived their objections to all

requests for production and have refused to answer the following Requests for

Production:

      No. 9: Any and all copies of investigation documentation, reports and/or
      memoranda made by or submitted to Plaintiff, as a result of the incident which

                                         10
has been made the basis of Intervener’s lawsuit.


No. 10: Copies of any and all books, documents or other tangible things which
may or may not be introduced at trial, but which may have a bearing on
Intervener’s cause of action and may be used as demonstrative evidence at
trial.

No. 13: A signed copy of the authorization to obtain educational records for
Corey Johns attached hereto as Exhibit “B.”

No. 17: A signed copy of the authorization to obtain cellular phone records for
Plaintiffs attached hereto as Exhibit “C.”

No. 20: A signed copy of the authorization to obtain employment records for
Frances Sowell attached hereto as Exhibit “D.”

No. 21: Copy of any and all documents showing that Vicki Johns was placed on
notice of any proceedings naming Frances Sowell as the administrator of Brian
Johns’ estate.


No. 22: Any and all written correspondence between Corey Johns and Brian
Johns before the incident which forms the basis of this lawsuit.

No. 23: Any and all written correspondence between Frances Sowell and Brian
Johns before the incident which forms the basis of this lawsuit.

No. 24: Any and all written correspondence between Corey Johns and Pam
Roberson after the incident which forms the basis of this lawsuit.

No. 25: Any and all written correspondence between Frances Sowell and Pam
Roberson after the incident which forms the basis of this lawsuit.

No. 26: Any and all written correspondence between Plaintiffs and Vicki
Johns before and after the incident which forms the basis of this lawsuit.

[Tab4]

                                   11
      No. 1: A copy of the cell phone records for Corey Johns from January 1, 2012
      to January 1, 2013.
      No. 2: A copy of the cell phone records for Brian Johns from January 1, 2012 to
      January 1, 2013

      No. 3: A copy of the cell phone records for Frances Sowell from January 1, 2012
      to January 1, 2013.

      [Tab8]

Interrogatories


      Additionally, Plaintiff Frances Sowell has waived her objections to all

Interrogatories and has refused to answer the following Interrogatories:

      No. 1: Identify each person either participating in the preparation of the answers
      to these interrogations or supplying information used in such preparation, and
      indicate the interrogatories with respect to which he or she was involved.


      No. 4: Please state completely and fully all representations, statements,
      declarations or admissions made by Intervener or any agent, servant or
      employee of Intervener. Include in your answer when the communication was
      made, the total verbatim communication and, if that is not possible, then state
      the detailed substance of the communication, by whom the communication was
      made, where such communication took place, and all persons present when such
      communication was made.


      No. 5: Please state in full detail each and every contention or denial of the
      marriage between Vicki and Brian Johnson any claim made the basis of this suit.
      Include in your answer:


         a. all facts known to you, and all propositions of law that your attorney, or

                                          12
            anyone acting on your behalf or their behalf, which you contend support
            or corroborate each such denial;

         b. the name, business and residence address, and telephone number of each
            person known to you who claims to have any knowledge relating to each
            such denial of any claim; and

         c. the name, business and residence address, and telephone number of the
            present custodian of any writings in support of each such denial.

      No. 12: What documents, photographs or other information do you have that
      support your contention that Brian Johns and Vicki Johns were not common law
      married?

      [Tab6]

      Furthermore, Corey Johns has waived his objections to all Interrogatories and

has refused to answer the following Interrogatories:



      No. 1: Identify each person either participating in the preparation of the answers
      to these interrogations or supplying information used in such preparation, and
      indicate the interrogatories with respect to which he or she was involved.
      No. 4: Please state completely and fully all representations, statements,
      declarations or admissions made by Intervener or any agent, servant or
      employee of Intervener. Include in your answer when the communication was
      made, the total verbatim communication and, if that is not possible, then state
      the detailed substance of the communication, by whom the communication was
      made, where such communication took place, and all persons present when such
      communication was made.
      No. 5: Please state in full detail each and every contention or denial of the
      marriage between Vicki and Brian Johnson any claim made the basis of this suit.
      Include in your answer:


                                          13
         a. all facts known to you, and all propositions of law that your attorney, or
            anyone acting on your behalf or their behalf, which you contend support
            or corroborate each such denial;


         b. the name, business and residence address, and telephone number of each
            person known to you who claims to have any knowledge relating to each
            such denial of any claim; and


         c. the name, business and residence address, and telephone number of the
            present custodian of any writings in support of each such denial
      No. 9: What documents, photographs or other information do you have that
      support your contention that Brian Johns and Vicki Johns were not common law
      married?
      [Tab6]


      In Jampole, a products liability action, a dispute arose concerning discovery

materials including alternate design and assembly documents. Jampole v. Touchy,

673 S.W.2d 569 (Tex.1984). The court held that relator in the Jampole case did not

have an adequate appellate remedy because denial of this discovery would have

effectively prevented relator from proving the material allegations of his claim. Id.

at 576. Additionally, the court expressed that a remedy by appeal in a discovery

mandamus is not adequate when a party is required to “try his lawsuit, debilitated by

the denial of proper discovery, only to have the lawsuit rendered a certain nullity on

appeal…” Id. Similarly, if Relator in the present case is denied mandamus relief she

would be prevented from discovery of evidence which would assist in developing


                                         14
the merits of her common law marriage to Brian Johns. Specifically, Relator would

be prevented from attaining documents from Plaintiff Corey John’s educational

records, including the letter she wrote on behalf of Corey Johns stating that she was

his stepmother and that he would be living at her and Brian Johns’ home after his

arrest, around September/October of 2010 and during Relator’s common marriage

with Brian Johns. [Tab2, (Transcript P14,L12-20)]

      Additionally, Relator would be prevented from establishing Plaintiff, Frances

Sowell’s relationship with the hospital and treating staff where Brian Johns was

taken after the explosion. After her initial visit to the hospital on July 17, 2012,

Relator was prevented from seeing her dying husband as a result of Plaintiff, Frances

Sowell setting a password with hospital staff. Relator requested an authorization to

obtain the employment Records of Frances, in order to establish that France Sowell,

the administrator of Brian Johns’ estate, has a strong relationship at the hospital.

Relator intends to show that France Sowell’s relationship with the hospital gave her

the power and ability to exclude Relator from seeing her husband while he was on

his death bed.

      Relator would be further deprived of establishing her common law marriage

with Brian Johns by denied access to correspondence between Brian Johns’ and his

family and/or between his family members. Relator has testified to the resentment

and hatred she received from Brian Johns’ family during their marriage and after
                                         15
Brian’s death. [Tab1, (Deposition P135,L7-25;P136,L1-3)] Plaintiffs’ previously

produced an e-mail sent by Relator to several members of Brian Johns’ family,

including Plaintiff Frances Sowell, requesting that the family stay out of their

relationship and allow them to move on with their lives because they loved each

other. [Tab9] This was the only email produced by Plaintiffs in respond to Relator’s

request for production. Accordingly, Relator has reason to believe that there are

various e-mails between Brian Johns’ family members that will evince that Relator

and Brian Johns maintained a common law marriage after their formal divorce or

that they were not aware of a formal divorce. As such, this discovery goes to the

heart of establishing the elements of Relator’s common law marriage claim, and

further denying Relator’s discovery of such evidence would prejudice and hinder her

ability to support the merits of her claim. Additionally, Relator needs these

correspondence and emails between Brian and his family in order to defend against

Corey Johns, Frances Sowell and James Johns, Sr.’s wrongful death damages.

Apportionment of the wrongful death damages will be determined by the

relationship of each individual with decedent, Brian Edward Johns, further justifying

Relator’s need for such correspondence. [Tab2, (Transcript P24,L5-13)]

      Furthermore, Relator agreed at the hearing on Relator’s Motion to Compel to

narrow the time period for Request for Production No. 22-26 to narrow the request



                                         16
to correspondence between 2007, the time Brian and Vicki were initially married,

until 2012, the time of Brian Johns’ death. [Tab2, (Transcript P16,L11-16)]

      Finally, remedy by appeal may be inadequate where the trial court disallows

discovery and the missing discovery cannot be made part of the appellate record and

the reviewing court is unable to evaluate the effect of the trial court’s error on the

record before it. Walker v. Packer, 827 S.W.2d 833, 842 (Tex. 1992). Should Relator

be denied mandamus relief, her common law marriage claim would proceed to trial

without permitting Relator opportunity for discovery of evidence necessary to prove

up her claim or to make part of the appellate record. Therefore, Relator would not

have an adequate remedy by appellate review should she be denied mandamus relief

on her Motion to Compel Discovery responses from Plaintiffs Frances Sowell and

Corey Johns. Ultimately, the denial of a reasonable opportunity to develop the merits

of Relator’s case would result in a trial that would be a waste of judicial resources.


                                      CONCLUSION


      Respondent’s abuse of discretion resulted in the denial of Relator’s Motion to

Compel. Not one document or answers to Interrogatories requested in Relator’s

Motion to Compel was ordered to be produced or ordered to be answered by

Plaintiffs, despite the fact that Plaintiffs obviously failed to object, respond or

answer in a timely manner. The denial of Relator’s Motion to Compel is so arbitrary


                                          17
and unreasonable as to constitute a clear abuse of discretion, for which there is no

adequate remedy by appeal.


                                      PRAYER


       For all the reasons set forth above, Relator, Vicki Johns, respectfully requests

that this petition for writ of mandamus be filed and set for hearing or submission,

and that this Court grant Relator’s petition for writ of mandamus, directing the trial

court to withdraw the Order denying Relator’s Motion to Compel and to issue an

Order Compelling Plaintiffs Frances Sowell and Corey Johns to adequately respond

and produce all documents and answer all interrogatories responsive to Relator’s

Request for Production, Interrogatories and Second Request for Production. . Relator

respectfully requests all further relief, both at law and in equity, to which Relator is

justly entitled.




                                          18
                                              Respectfully submitted


                                              BY: _/s/ George K. Farah_
                                              GEORGE K. FARAH
                                              State Bar No. 24040882
                                              SARAH C. DIONNE
                                              State Bar No. 24072229
                                              GUERRA & FARAH, PLLC
                                              4101 Washington Ave. 3rd Floor
                                              Houston, Texas 77007
                                              T: (713) 529-6606
                                              F: (713) 529-6605
                                              Email: gkf@gflawoffices.com
                                              Email: scd@gflawoffices.com
                                              ATTORNEYS FOR RELATOR
                                              VICKI JOHNS




                              CERTIFICATATION

Pursuant to Texas Rule of Appellate Procedure 52.3 (j) (i)(3), I hereby certify that I
have reviewed the petition and concluded that every factual statement in the
petition is supported by competent evidence included in the appendix or record.

                                                    /s/ George K. Farah __
                                                    George K. Farah




                                         19
                         CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been
delivered in compliance with Texas Rule of Appellate Procedure 9.5 to all counsel
of record on this the 27th day of October, 2015.

Rusty Hardin
Bob Wynne
RUSTY HARDIN & ASSOCIATES, LLP
5 Houston Center
1401 McKinney, Suite 2250
Houston, TX 77010
VIA FASCIMILE (713) 652-9800
Attorneys for Plaintiffs

Michael L. Brem
SCHIRRMEISTER DIAZ-ARRASTIA BREM LLP
Pennzoil Place – North Tower
700 Milam Street, 10th Floor
Houston, Texas 77002
VIA FASCIMILE (713) 228-3510
Attorney for The Dow Chemical Company

Darrell A. Apffel
S. Benjamin Shabot
BETTISON DOYLE APFFEL & GUARINO, P.C.
1100 Gulf Freeway, Suite 100
League City, Texas 77573
VIA FASCIMILE (409) 744-9786
Attorneys for Intervenor James Johns, Sr.

Mr. Robert S. MacIntyre, Jr.
MACINTYRE MCCOLLOCH STANFILED & YOUNG
2900 Weslayan, Suite 150
Houston, Texas 77027
VIA FASCIMILE (713) 572-2902
Attorney for Plaintiffs

  _/s/ George K. Farah______________
   George K. Farah
                                         20
                       CERTIFICATE OF COMPLIANCE

Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that this
brief contains 4,395 words (excluding the caption, table of contents, table of
authorities, signature, proof of service, certification, and certificate of compliance).
This is a computer-generated document created in Microsoft Word, using 14-point
typeface for all text, except for footnotes which are in 12-point typeface. In making
this certificate of compliance, I am relying on the word count provided by the
software used to prepare the document

                                                      /s/ George K. Farah __
                                                      George K. Farah




                                          21
                                APPENDIX

Order Granting Intervenor, Vicki Johns’, Motion to Compel Discovery Responses
in Part……………………………………………………………………………….1

Amended Order Granting Intervenor, Vicki Johns’, Motion to Compel Discovery
Responses…………………………………………………………………………..5
RELEVANT AUTHORITIES

34 CFR 99.31(a)(9)(ii)(A)-(B)……………………………………………….…….8

Tex. Govt. Code Sec. 22.221(a) and (b)(1)………………………………..…..….14

Tex. R. Civ. P. 193.2(e)…………………………………………………...............16

Tex. R.Civ.P. 193.4 (a)…………………………………………………….…..….18

Tex. R. Civ. P. 196.2…….……………………………………………....……..…20

Tex. R. Civ. P. 197.2…………………………………………………...….……...21

Tex. R. Civ. P. 215.1 (b)…………………………………………...…….………..23




4833-9413-4570, v. 1




                                     22
      VICKI JOHNS Vol 1                                   January 09, 2015
      JOHNS v. DOW CHEMICAL                                              1

·1· ·255824 sh

·2
· · · · · · · · · · · · · · ·NO. 415,980-401
·3

·4·   ·FRANCES SOWELL, INDIVIDUALLY AND )· · ·IN THE PROBATE COURT
· ·   ·AS AN HEIR OF BRIAN EDWARD JOHNS,)
·5·   ·DECEASED, AND AS ADMINISTRATOR· ·)
· ·   ·OF THE ESTATE OF BRIAN EDWARD· · )
·6·   ·JOHNS, DECEASED; COREY JOHNS,· · )
· ·   ·INDIVIDUALLY AND AS AN HEIR OF· ·)
·7·   ·BRIAN EDWARD JOHNS, DECEASED· · ·)
· ·   · · · Plaintiffs,· · · · · · · · ·)
·8·   · · · · · · · · · · · · · · · · · )· · ·NUMBER ONE (1) OF
· ·   ·JAMES JOHNS, SR.· · · · · · · · ·)
·9·   · · · Intervenor,· · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · · )
10·   ·VICKI JOHNS, INDIVIDUALLY· · · · )
· ·   ·AND AS AN HEIR OF BRIAN· · · · · )
11·   ·EDWARD JOHNS, DECEASED· · · · · ·)
· ·   · · · Intervenor,· · · · · · · · ·)
12·   · · · · · · · · · · · · · · · · · )
· ·   ·VS.· · · · · · · · · · · · · · · )
13·   · · · · · · · · · · · · · · · · · )
· ·   ·THE DOW CHEMICAL COMPANY,· · · · )
14·   ·ROHM AND HAAS COMPANY, ROHM· · · )
· ·   ·AND HAAS TEXAS INC., TIM FOX, AND)
15·   ·JULIO RODRIGUEZ· · · · · · · · · )
· ·   · · · Defendants.· · · · · · · · ·)· · ·HARRIS COUNTY, T E X A S
16

17· ·***************************************************************

18· · · · · · · · · · · · ·ORAL DEPOSITION OF

19· · · · · · · · · · · · · · ·VICKI JOHNS

20· · · · · · · · · · · · · ·JANUARY 9, 2015

21· · · · · · · · · · · · · · · Volume 1

22· ·***************************************************************

23

24

25


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
     VICKI JOHNS Vol 1                                     January 09, 2015
     JOHNS v. DOW CHEMICAL                                                2

·1
·2
·3
·4
·5
·6
·7· · · · · · · · · ORAL DEPOSITION of VICKI JOHNS, produced as a
·8· ·witness at the instance of the Defendants, The Dow Chemical
·9· ·Company, Rohm and Haas Company, Rohm and Haas Texas
10· ·Incorporated, and Tim Fox, and duly sworn, was taken in the
11· ·above-styled and numbered cause on the 9th of January, 2015,
12· ·from 10:03 a.m. to 3:33 p.m., before Shanon M. Hair, CSR in and
13· ·for the State of Texas, reported by machine shorthand, at the
14· ·offices of Guerra & Farah PLLC, 4101 Washington Avenue, 3rd
15· ·Floor, Houston, Texas· 77007, pursuant to the Texas Rules of
16· ·Civil Procedure and the provisions stated on the record or
17· ·attached hereto.
18
19
20
21
22
23
24
25


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
      VICKI JOHNS Vol 1                                       January 09, 2015
      JOHNS v. DOW CHEMICAL                                                  3

·1· · · · · · · · · · · · · · · · INDEX

·2· ·Appearances................................................5

·3· ·VICKI JOHNS

·4· · · · Examination by Mr. Brem...............................7

·5· · · · Examination by Mr. Wynne.............................89

·6· · · · Further Examination by Mr. Brem.....................194

·7· ·Signature and Changes....................................196

·8· ·Reporter's Certificate...................................198

·9
· ·   · · · · · · · · · · · · · · EXHIBITS
10
· ·   ·NO.· DESCRIPTION· · · · · · · · · · · · · · · · · · · · PAGE
11
· ·   ·   ·   ·   1.....................................................8
12·   ·   ·   ·   · · ·Final Decree of Divorce
· ·   ·   ·   ·   2....................................................10
13·   ·   ·   ·   · · ·2010 Calendar
· ·   ·   ·   ·   3....................................................35
14·   ·   ·   ·   · · ·Residential Lease
· ·   ·   ·   ·   4....................................................44
15·   ·   ·   ·   · · ·Halliburton document entitled "My Personal
· ·   ·   ·   ·   · · ·Data"
16·   ·   ·   ·   5....................................................57
· ·   ·   ·   ·   · · ·Pearland Medical Clinic record
17·   ·   ·   ·   6....................................................59
· ·   ·   ·   ·   · · ·2011 U.S. Individual Income Tax Return
18·   ·   ·   ·   7....................................................62
· ·   ·   ·   ·   · · ·08-22-12 letter to Vicki Johns from Debbie
19·   ·   ·   ·   · · ·Border
· ·   ·   ·   ·   8....................................................70
20·   ·   ·   ·   · · ·Jefferson Financial, LLC, Irrevocable
· ·   ·   ·   ·   · · ·Assignment and Power of Attorney
21·   ·   ·   ·   9....................................................73
· ·   ·   ·   ·   · · ·Life Insurance Claim Form, Claimant's
22·   ·   ·   ·   · · ·Statement
· ·   ·   ·   ·   10..................................................115
23·   ·   ·   ·   · · ·2010 W-2
· ·   ·   ·   ·   11..................................................116
24·   ·   ·   ·   · · ·2011 W-2
· ·   ·   ·   ·   12..................................................123
25·   ·   ·   ·   · · ·Certification of Vital Record


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
      VICKI JOHNS Vol 1                                       January 09, 2015
      JOHNS v. DOW CHEMICAL                                                  4

·1·   · · · · · · · · · · · · · · · INDEX
· ·   · · · · · · · · · · · · · (Continued.)
·2
· ·   · · · · · · · · · · · · · · EXHIBITS
·3
· ·   ·NO.· DESCRIPTION· · · · · · · · · · · · · · · · · · · · PAGE
·4
· ·   ·   ·   ·   13..................................................136
·5·   ·   ·   ·   · · ·Intervenor, Vicki Johns' First Answers to
· ·   ·   ·   ·   · · ·Plaintiffs' First Set of Interrogatories
·6·   ·   ·   ·   14..................................................138
· ·   ·   ·   ·   · · ·10-04-10 Personnel Change Request
·7·   ·   ·   ·   15..................................................141
· ·   ·   ·   ·   · · ·03-22-11 Personnel Change Request
·8·   ·   ·   ·   16..................................................145
· ·   ·   ·   ·   · · ·Intervenor, Vicki Johns' Responses and
·9·   ·   ·   ·   · · ·Objections to Plaintiffs' First Request for
· ·   ·   ·   ·   · · ·Production
10·   ·   ·   ·   17..................................................177
· ·   ·   ·   ·   · · ·Plaintiff's Third Amended Notice of Videotaped
11·   ·   ·   ·   · · ·Deposition of Vicki Johns
· ·   ·   ·   ·   18..................................................177
12·   ·   ·   ·   · · ·11-18-14 letter to Matthew Mahoney from Bob
· ·   ·   ·   ·   · · ·Wynne
13·   ·   ·   ·   19..................................................181
· ·   ·   ·   ·   · · ·Copy of Texas Driver License
14

15

16

17

18

19

20

21

22

23

24

25


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
      VICKI JOHNS Vol 1                                         January 09, 2015
      JOHNS v. DOW CHEMICAL                                                    5

·1· · · · · · · · · · · · A P P E A R A N C E S

·2· ·FOR THE PLAINTIFFS:

·3·   ·   ·   ·   Bob Wynne, Esq.
· ·   ·   ·   ·   RUSTY HARDIN & ASSOCIATES, LLP
·4·   ·   ·   ·   5 Houston Center
· ·   ·   ·   ·   1401 McKinney Street, Suite 2250
·5·   ·   ·   ·   Houston, Texas· 77010
· ·   ·   ·   ·   (713) 652-9000, fax (713) 652-9800
·6·   ·   ·   ·   bwynne@rustyhardin.com

·7· ·FOR THE INTERVENOR, JAMES JOHNS, SR.:

·8·   ·   ·   ·   Benjamin Shabot, Esq.
· ·   ·   ·   ·   BETTISON, DOYLE, APFFEL & GUARINO, P.C.
·9·   ·   ·   ·   6710 Stewart Road, Suite 300
· ·   ·   ·   ·   Galveston, Texas· 77551
10·   ·   ·   ·   (409) 744-9783, fax (409) 744-9786
· ·   ·   ·   ·   bshabot@bdaglaw.com
11
· ·   ·FOR THE INTERVENOR, VICKI JOHNS, INDIVIDUALLY AND AS AN HEIR OF
12·   ·BRIAN EDWARD JOHNS, DECEASED:

13·   ·   ·   ·   George K. Farah, Esq.
· ·   ·   ·   ·   Sarah C. Dionne, Esq.
14·   ·   ·   ·   GUERRA & FARAH PLLC
· ·   ·   ·   ·   4101 Washington Avenue, 3rd Floor
15·   ·   ·   ·   Houston, Texas· 77007
· ·   ·   ·   ·   (713) 529-6606, fax (713) 529-6605
16·   ·   ·   ·   gkf@gflawoffices.com
· ·   ·   ·   ·   scd@gflawoffices.com
17

18

19

20

21

22

23

24

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
      VICKI JOHNS Vol 1                                       January 09, 2015
      JOHNS v. DOW CHEMICAL                                                  6

·1·   · · · · · · · · · · · A P P E A R A N C E S
· ·   · · · · · · · · · · · · · (Continued.)
·2
· ·   ·FOR THE DEFENDANT, THE DOW CHEMICAL COMPANY; ROHM AND HAAS
·3·   ·COMPANY; ROHM AND HAAS TEXAS INCORPORATED; AND TIM FOX:

·4·   ·   ·   ·   Michael L. Brem, Esq.
· ·   ·   ·   ·   SCHIRRMEISTER DIAZ-ARRASTIA BREM LLP
·5·   ·   ·   ·   Pennzoil Place - North Tower
· ·   ·   ·   ·   700 Milam Street, 10th Floor
·6·   ·   ·   ·   Houston, Texas· 77002
· ·   ·   ·   ·   (713) 221-2500, fax (713) 228-3510
·7·   ·   ·   ·   mbrem@sdablaw.com

·8· · · · · · · · · · · · · · · · -and-

·9·   ·   ·   ·   Thomas J. Morel, Esq.· (By phone.)
· ·   ·   ·   ·   Michael P. Foradas, Esq.· (By phone.)
10·   ·   ·   ·   KIRKLAND & ELLIS LLP
· ·   ·   ·   ·   300 North LaSalle Street
11·   ·   ·   ·   Chicago, Illinois· 60654
· ·   ·   ·   ·   (312) 862-3291, fax (312) 862-2200
12·   ·   ·   ·   thomas.morel@kirkland.com

13

14· ·ALSO PRESENT:

15· · · · Jay F. Gibson

16

17

18

19

20

21

22

23

24

25


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                  7

·1· · · · · · · · · (10:03 a.m.)
·2· · · · · · · · · · · · · · VICKI JOHNS,
·3· ·Having been first duly sworn, testified as follows:
·4· · · · · · · · · · · · · · ·EXAMINATION
·5· ·BY MR. BREM:
·6· · · · Q.· ·Ms. Johns, my name is Mike Brem and I'm a lawyer for
·7· ·The Dow Chemical Company in the lawsuit that the Johns
·8· ·family -- his father, his mother, his son, and you -- have
·9· ·brought against Dow Chemical and Rohm and Haas.· I also
10· ·represent Rohm and Haas.· Today, we'll -- and I'm sure -- is
11· ·this the first time you've done this, given a deposition?
12· · · · A.· ·Yes.
13· · · · Q.· ·Okay.· I only need you to do two things.· One is --
14· ·is give a verbal answer because this young woman to my right
15· ·and your left is taking down everything we say and, at some
16· ·point, "uh-huh" or "huh-uh" might be disagreed about by the
17· ·lawyers about whether that was a positive or negative "uh-huh."
18· ·The second thing, if you'll do it for me, is to -- is to let me
19· ·finish my question, even if you think you know what I'm about
20· ·to ask and already know the answer.· And I promise I will try
21· ·and let you get your answer completely out before I start
22· ·again, okay?
23· · · · A.· ·Okay.
24· · · · Q.· ·At least for my part, this is not going to be like a
25· ·deposition you've seen on television.· I'm not going to be


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                  8

·1· ·pounding the table.· I'm not going to be yelling at you.· I do
·2· ·want to know what your position is.· I do want to know what
·3· ·facts you say support your position.· And it's going to be not
·4· ·unlike a conversation where I'm asking you pretty pointed
·5· ·questions, frankly, but all I want to know is -- is what you
·6· ·have to say on these subjects.· Is that okay?
·7· · · · A.· ·Yes.
·8· · · · Q.· ·All right.· Now, with that said, I'm going to show
·9· ·you some documents as we go along during the day, and I'm going
10· ·to start off with a document that I'm going to mark as Exhibit
11· ·1.· And I have a copy for both you and your lawyer.
12· · · · · · · · · (V. Johns Exhibit No. 1 marked.)
13· · · · Q.· ·(BY MR. BREM)· I'll give you a second to look at
14· ·that.
15· · · · · · · · · (Reviewing document.)
16· · · · Q.· ·(BY MR. BREM)· And, Ms. Johns, you have seen
17· ·Exhibit 1 before, haven't you?
18· · · · A.· ·Yes.
19· · · · Q.· ·And this is a divorce decree, isn't it?
20· · · · A.· ·Yes.
21· · · · Q.· ·And it's a divorce -- it is your divorce from Brian
22· ·Johns, isn't it?
23· · · · A.· ·Yes.
24· · · · Q.· ·If we flip back to the next-to-last page, which says
25· ·at the bottom "Page 8 of 8," that is your signature in the


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                  9

·1· ·bottom right-hand side, isn't it?
·2· · · · A.· ·Yes.
·3· · · · Q.· ·And it says that you signed it on February the 19th,
·4· ·2010; is that right?
·5· · · · A.· ·Yes.
·6· · · · Q.· ·And you did that, didn't you?
·7· · · · A.· ·Yes.
·8· · · · Q.· ·Did you do it in the courtroom in front of the judge?
·9· · · · A.· ·I think we did it in the law library.
10· · · · Q.· ·You did it in the law library?
11· · · · A.· ·Right.
12· · · · Q.· ·Who was present in the law library when you signed
13· ·this document on February the 19th, 2010?
14· · · · A.· ·Just Brian and myself sitting at a table reading
15· ·through it and filling out what we thought we needed to fill
16· ·out.
17· · · · Q.· ·Okay.· So, you and -- you and Brian Johns were in the
18· ·law library and -- just the two of you; is that right?
19· · · · A.· ·Yes.
20· · · · Q.· ·You filled this document out?
21· · · · A.· ·Yes.
22· · · · Q.· ·You signed it that day?
23· · · · A.· ·Yes.
24· · · · Q.· ·With the aim of getting divorced that day; is that
25· ·right?


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 10

·1· · · · A.· ·Yes.
·2· · · · Q.· ·All right.· I'm going to -- just to -- because it's
·3· ·hard to keep track of things in the abstract, I've got a 2010
·4· ·calendar and I'm going to just circle February 19th -- and I've
·5· ·marked it as Exhibit 2 -- so we can kind of keep track of days.
·6· · · · · · · · · (V. Johns Exhibit No. 2 marked.)
·7· · · · Q.· ·(BY MR. BREM)· And that was a Friday.· Do you
·8· ·remember it being a Friday?
·9· · · · A.· ·No.
10· · · · Q.· ·Okay.· So, you were at the Brazoria County courthouse
11· ·in Angleton that day; is that right?
12· · · · A.· ·Yes.
13· · · · Q.· ·All right.· After you sat in the law library -- or
14· ·let me ask you a different question.· Before you sat in the law
15· ·library, had you been in the courtroom with the judge?
16· · · · A.· ·No.
17· · · · Q.· ·Okay.· So, you did -- you signed this document, the
18· ·Exhibit 1, the final decree of divorce, before you went into
19· ·the courtroom and saw the judge; is that right?
20· · · · A.· ·Yes.
21· · · · Q.· ·You -- once you did that, what did you do next that
22· ·day?
23· · · · A.· ·We asked the lady at the front desk in the library,
24· ·"What do we need to do now," and she gave instruction.· We went
25· ·down the hall, asked somebody else for instruction on what to


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 11

·1· ·do next.· They asked if we had all the documents.· We showed
·2· ·them what we had.· Then they instructed us, since we're not
·3· ·doing it with attorneys, that we will have to get a judge to
·4· ·sign it.
·5· · · · · · · · · And, so, we asked more direction and finally got
·6· ·into a court and -- I think it was -- I'm not sure if he was
·7· ·called a justice of the peace or something.· And we just waited
·8· ·in that courtroom and asked the court clerk, I believe she is,
·9· ·"How do we get this signed?"· And she gave us instruction, told
10· ·us we can sit there until the end of the court that was going
11· ·on in that room.· And at the end, then we came up and asked him
12· ·to -- to sign our divorce decree.
13· · · · Q.· ·And the "him" there is the judge?
14· · · · A.· ·The judge, yes.
15· · · · Q.· ·And do you remember that judge's name?
16· · · · A.· ·No, I don't.
17· · · · Q.· ·And the judge -- did the judge sign the decree?
18· · · · A.· ·Yes.
19· · · · Q.· ·And is that the signature that is right above your
20· ·signature -- your name and signature on the next-to-last page
21· ·of Exhibit 1?
22· · · · A.· ·Yes.
23· · · · Q.· ·And you saw the judge do that, right?
24· · · · A.· ·Yes.
25· · · · Q.· ·And you knew that at that moment, whatever time of


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                12

·1· ·day that was on February the 19th, 2010, that you and Brian
·2· ·Johns were divorced; is that right?
·3· · · · A.· ·If I'm not mistaken, 90 days or 60 days from that
·4· ·date, that it would be -- we will be divorced.
·5· · · · Q.· ·Okay.· You thought it would -- you thought you
·6· ·wouldn't be divorced for another 60 days?
·7· · · · A.· ·Right.· He told -- the judge told us -- he talked to
·8· ·us first before he signed it because he said -- you know, he
·9· ·just didn't understand the way -- because of the communication
10· ·we had, that is that what we really wanted to do and did
11· ·somebody force us to do it and all that, and then he said,
12· ·"Sixty or 90 days from now, you'll be legally divorced."
13· · · · Q.· ·And now I'm going to ask a couple of -- I was going
14· ·to ask those very questions.· Did the judge ask you any
15· ·questions that day when the two of you were standing in front
16· ·of the judge in the courtroom?
17· · · · A.· ·Yes.
18· · · · Q.· ·And what questions, to the best of your recollection,
19· ·did the judge ask the two of you?
20· · · · A.· ·One of the questions he asked was did -- did we want
21· ·a divorce and is there anything -- do -- something to the
22· ·effect that "Is there anything you can work on before I sign
23· ·this decree?"· And he made the comment that he's never had a
24· ·couple to come in together without attorneys and be so peaceful
25· ·and loving toward one another, because we were sitting there,


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 13

·1· ·you know, holding hands and talking and just whatever.· And,
·2· ·so, he questioned that and asked if we were forced to do it, if
·3· ·either one of us was forced to do it.
·4· · · · Q.· ·And what did you answer to that question?
·5· · · · A.· ·We told him no, and Brian told him that people don't
·6· ·have to hate each other to get a divorce and spend all that
·7· ·money and --
·8· · · · Q.· ·Whose idea was it to get divorced?
·9· · · · A.· ·Our -- our CPS caseworker brought it to my attention
10· ·that because of my husband's behavior and -- and anger issues,
11· ·she was now questioning could we keep the child.
12· · · · Q.· ·I see.· Did you have a foster child living with you
13· ·at that time?
14· · · · A.· ·Yes.
15· · · · Q.· ·And because you had a foster child, you also had a
16· ·CPS caseworker?
17· · · · A.· ·Yes.
18· · · · Q.· ·What was the caseworker's name?
19· · · · A.· ·We've had at least five.· Felicia -- Felicia works at
20· ·Arrow.· She actually doesn't work for CPS but she works for the
21· ·adoption agency through CPS, but Felicia is what I can
22· ·remember.
23· · · · Q.· ·And what was this child's name?
24· · · · A.· ·This particular child at the time was Hailey.· I --
25· ·I'm sorry.· I stand corrected.· Her name was Jazmine, and I


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              14

·1· ·can't place her last name.· And then she had a baby -- we had
·2· ·two.· The baby sister was Bailey.
·3· · · · Q.· ·So, you had Jazmine and Bailey; is that right?
·4· · · · A.· ·Right.
·5· · · · Q.· ·And they were living with you and Brian as foster
·6· ·children?
·7· · · · A.· ·Yes, sir.
·8· · · · Q.· ·And these are not the child that you -- either --
·9· ·neither of these are the child you ultimately adopted; is that
10· ·correct?
11· · · · A.· ·That's correct.
12· · · · Q.· ·All right.· So, let me back up a second.· So, the CPS
13· ·caseworker told you that she questioned whether or not you
14· ·could keep the child because of Brian's anger management
15· ·issues?
16· · · · A.· ·Yes, sir.
17· · · · Q.· ·And what was that about?· What was going on that
18· ·the -- that the caseworker questioned whether or not you could
19· ·keep the foster children?
20· · · · A.· ·When you go through CPS to get a child, you have to
21· ·take parenting classes.· Because Brian was already a parent
22· ·before, you pretty much couldn't just tell him how to raise a
23· ·child because he felt like -- "I've been there, done that."
24· · · · · · · · · He had a -- an issue walking that line of
25· ·following their specific rules.· I would always have to wrangle


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 15

·1· ·him back in and -- "We need them in order to get what" -- "you
·2· ·know, our goal, which is adoption.· So, I need you to calm
·3· ·down, let me do the talking, so we can get past this."
·4· · · · · · · · · Sometimes that worked, sometimes it didn't.
·5· · · · Q.· ·Okay.· And when you say that you -- you wanted to do
·6· ·the talking, was the talking to the children or to the
·7· ·caseworker?
·8· · · · A.· ·The caseworker.
·9· · · · Q.· ·Okay.· So, the caseworker had some questions, for
10· ·lack of a better term, about Brian's fitness as a parent?· I'll
11· ·let you describe it however you want.
12· · · · A.· ·Okay.
13· · · · Q.· ·What were the caseworker's questions?
14· · · · A.· ·Brian is very verbal and -- even when they're on the
15· ·phone with us asking for -- we had to have certain licenses and
16· ·certain inspections on the house.· He would always dispute it.
17· ·No matter what they're asking, he felt like it was unnecessary,
18· ·because we're financially able to care for these children.· He
19· ·felt like they were being hard on us -- excuse me -- as a
20· ·couple when he felt like we're doing a favor for CPS by, you
21· ·know, fostering these children.
22· · · · Q.· ·And, so, what kind of questions did they have?· When
23· ·I -- when you say they were on the phone, when they were on the
24· ·phone, this was CPS; is that right?
25· · · · A.· ·Yes, sir.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 16

·1· · · · Q.· ·And what kind of licenses and certain inspections did
·2· ·they want to do that Brian disputed?
·3· · · · A.· ·You have a book -- they give us a booklet of all the
·4· ·dos and don'ts of foster parenting.· And, for example, we can't
·5· ·get a child a walker.· It's against their policy.· Brian bought
·6· ·it anyway.· When they come over to the house, they look at --
·7· ·you know, in every room, specifically the child's is where they
·8· ·start.· I told him, "Don't get it."· He got it.· He said he'll
·9· ·just hide it.· He put it under the bed.· Of course, because
10· ·they look in every closet, every room, they found it.
11· · · · · · · · · So, he was always breaking some kind of rule.
12· ·It was harmless, but it still was against what they asked us to
13· ·do.
14· · · · Q.· ·Okay.· In addition to the walker, what other kind of
15· ·rules did Brian break of CPS's or the foster rules?
16· · · · A.· ·He would -- he would just debate a lot of -- anything
17· ·that they -- any precedent that they set, he would -- whether
18· ·we were in class at the CPS office or if we're on the phone and
19· ·they're asking for a fire inspection for the home, he felt
20· ·like -- "Well, what are they" -- "they should" -- "we shouldn't
21· ·have to pay for that every year."
22· · · · · · · · · So, he -- it was -- he should have been used to
23· ·it, but -- I mean, we -- we had to -- we've gone through this
24· ·for some years because we've had more than four children in our
25· ·home.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 17

·1· · · · Q.· ·Okay.· So, you had children before Jazmine and
·2· ·Bailey?
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·And who were the children before Jazmine and Bailey?
·5· · · · A.· ·The first child, her name was Jewel, and I can't -- I
·6· ·can't -- I can't think of the last name.
·7· · · · Q.· ·Okay.· And how long did you have Jewel?
·8· · · · A.· ·We had Jewel, I would say, approximately four to six
·9· ·months.
10· · · · Q.· ·And what year was that?
11· · · · A.· ·She was the very first child.
12· · · · Q.· ·Okay.· And what year was that?
13· · · · A.· ·Between 2008 and 2009.· We finished our classes in
14· ·2008 and I want to say that they placed her in 2009.
15· · · · Q.· ·So, you took some classes?
16· · · · A.· ·Yes, sir.
17· · · · Q.· ·Foster parenting classes?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·And were these -- was -- and you -- so, you had Jewel
20· ·for some months?
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·And then why did she leave your home?
23· · · · A.· ·Because the foster home that she came from, they were
24· ·not supposed to give her -- pass her on.· They let us babysit
25· ·her and they never came back for her.· As a foster parent, you


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 18

·1· ·can babysit for another foster parent.
·2· · · · Q.· ·Oh, is that right?
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·Okay.· So, she was not your official foster child;
·5· ·some other foster parents had you babysit and simply left her
·6· ·with you and never came back?
·7· · · · A.· ·Yes, sir.· Yes, sir.
·8· · · · Q.· ·All right.· And then -- so -- so, because you
·9· ·weren't -- am I understanding then because you weren't Jewel's
10· ·official foster parents, they simply took her back?
11· · · · A.· ·Right.
12· · · · Q.· ·All right.· Then who else?
13· · · · A.· ·From there, we got Jazmine and then Bailey.
14· · · · Q.· ·And were they siblings?
15· · · · A.· ·Yes, but we had Jazmine 18 months before Bailey was
16· ·born.
17· · · · Q.· ·Okay.· And then what happened -- and that's the --
18· ·and those are the children that you had at the time of the
19· ·divorce; is that right?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·All right.· Now, so I don't miss anything, were there
22· ·any other disputes that Brian had with CPS or the foster home
23· ·regarding these two children?
24· · · · A.· ·Brian -- we had Jazmine for 18 months and we were
25· ·really comfortable -- you know, we got the parenting thing --


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              19

·1· ·our schedules all together so we were comfortable.· Her mom had
·2· ·another baby in jail and the caseworker called -- because when
·3· ·you're a foster parent, you get almost, like, first dibs on the
·4· ·new child.· And Brian actually answered that call and he told
·5· ·them yes without my knowledge.· I wasn't quite ready for two.
·6· · · · · · · · · And, so, he -- we just -- we went to a picnic,
·7· ·foster care picnic that they throw every so many months, and
·8· ·that's when I met that baby.· They brought her -- the
·9· ·caseworker gave her to me and said, "This is Jazmine's baby
10· ·sister, Bailey, and Mr. Johns said you guys were taking her
11· ·home."· So, I was quite surprised, but happy nonetheless, and
12· ·we took her home from the park.
13· · · · · · · · · After a few weeks -- I would say two to three
14· ·weeks went by, Brian started feeling neglected and felt like
15· ·the second baby was becoming overwhelming to me, juggling --
16· ·you know, being a wife and mom of a toddler, and we both worked
17· ·full time.· He called the caseworker and said that we -- he
18· ·wanted to bring Bailey back to foster -- you know, to another
19· ·home.
20· · · · · · · · · And the caseworker called me at work and told me
21· ·what had happened and she said she was having some concerns
22· ·because they explained to him first that if they remove Bailey,
23· ·they would have to take Briley.· Jazmine is her real name.· We
24· ·just named her Briley.· And, so, I immediately called him. I
25· ·was, like, "We'll discuss when I get home," because I was


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              20

·1· ·really upset that he called them.
·2· · · · · · · · · So, now they're questioning -- if we're not on
·3· ·the same page as parents, then there's -- that's a problem.
·4· ·So, he started cursing -- because I'm on the phone with her at
·5· ·this point when I got home from work.· He was cursing.· She
·6· ·heard all that and she was, like, "I'm going to have to
·7· ·schedule an appointment because I have to make sure that the
·8· ·kids, for one, are safe.· For two, if you guys are now on
·9· ·opposite ends of how many kids you want at one time, then
10· ·we" -- "you know, we have to do something about that."
11· · · · Q.· ·Okay.
12· · · · A.· ·It was too late to fix it.
13· · · · Q.· ·And that was Felicia?· You believe her name was
14· ·Felicia?
15· · · · A.· ·That was Felicia, yes, sir.
16· · · · Q.· ·And she worked for Arrow, a foster came home, a
17· ·foster agency?
18· · · · A.· ·Agency, right.
19· · · · Q.· ·All right.· And somehow all of this led up to your
20· ·decision to get divorced?
21· · · · A.· ·Yes.
22· · · · Q.· ·All right.
23· · · · A.· ·She had to come and take the baby.· She talked --
24· ·talked with CPS themselves and others -- I'm not sure of all
25· ·the other people name.· They made a decision that if you don't


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              21

·1· ·want one child, you lose the other.· She called me the next --
·2· ·the -- I don't know how many days later -- and said that they
·3· ·were on their way to my -- to the baby's school to take them
·4· ·both to -- I'm -- I'm sorry.
·5· · · · Q.· ·And any time you need to take a break, just say so
·6· ·and we'll step out for a second.
·7· · · · A.· ·Okay.
·8· · · · Q.· ·If you need to collect yourself, that is perfectly
·9· ·okay.· We're on your schedule.
10· · · · A.· ·Okay.· Bailey -- she met us with Bailey.· We took
11· ·Bailey to Angleton and they took her.· She said she would let
12· ·us know what they decided about Jazmine, which was the oldest
13· ·child.· And then a couple days later they called me at work and
14· ·said, "Okay.· Well, the decision's been made that we're going
15· ·to keep the children together, so we have to come and get her."
16· · · · · · · · · I was completely devastated.· I was crying,
17· ·just -- just -- it was awful.· And, so, Brian was really angry
18· ·and really cursing then and told them not to come to his house,
19· ·just -- it was awful.
20· · · · Q.· ·He told the caseworker that?
21· · · · A.· ·Yes, sir.· And, so, they went to the school to pick
22· ·her up.· And, so, I called the school to let them know that --
23· ·you know, "It's okay.· Let the baby go with this lady who's
24· ·coming.· She will have ID."· Brian called my mom.· She came
25· ·over and -- and was trying to console me.· So, that went -- I


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 22

·1· ·was depressed for several months.
·2· · · · · · · · · During this time, I was not really happy with
·3· ·Brian at all.· I was upset with Brian and with CPS because I
·4· ·felt like the oldest child was with us for 18 months.· That was
·5· ·established and it shouldn't have been an issue.· But Brian and
·6· ·I just -- I began to resent him.· I was very upset with him. I
·7· ·just -- I just shut down.· I stopped talking.· I stopped
·8· ·eating.· I lost weight.· I was just -- I was devastated, and it
·9· ·was all his fault.· And he was saying he was sorry, but it's
10· ·them and -- "We can get another baby.· We're just going to go
11· ·through a different agency," that he'll make it right.
12· · · · · · · · · Meanwhile, Felicia calls to check on me because
13· ·she knew I was having such a hard time with it.· And she was,
14· ·like, "Well, you guys need to decide how you guys are going to
15· ·do this because he has to abide by all our rules," and then
16· ·that's when she brought up the notebook of things that he
17· ·didn't do or said and the -- the -- the stroller issue -- I
18· ·mean, the walker issue.· She just brought all that up.
19· · · · · · · · · So, we started talking and she was, like,
20· ·"Well" -- I said, "Can I just adopt her by myself?"
21· · · · · · · · · She said, "Yes, but you're married.· So, if
22· ·you" -- "you can't adopt by yourself because it's a two-parent
23· ·home, not a one-parent home."
24· · · · · · · · · Because I said, "Well, since he's made it up to
25· ·this point, can I just go from here forward without him" --


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              23

·1· ·"you-all having to deal with him, just deal with me directly?"
·2· · · · · · · · · She said, "No, because you guys are married.
·3· ·You're in the same house."· So, then he tried to make amends
·4· ·with them and asked them what could he do and just all this --
·5· ·he was trying to really make up for it.· And she was, like,
·6· ·"I'm sorry.· You guys are going to have to take a whole other
·7· ·year off.· We can't place another child for a year until you
·8· ·guys take some time and deal with the loss of these children
·9· ·and then decide how you-all want to go forward.· So, that'll be
10· ·a year."
11· · · · · · · · · Well, that was not going to sit well with either
12· ·of us.· It didn't sit well.· And, so, we were determined we're
13· ·going to get us a baby right now and -- "What do we need to
14· ·do?"
15· · · · · · · · · She's, like, "As long as you guys are married,
16· ·you can't" -- "you have" -- "this incident happened, it's of
17· ·record, so you can't just go around it.· You can't act like
18· ·that was just, you know, one-time situation."· So, we -- we sat
19· ·there and talked about it, what -- how could we do it?· We
20· ·didn't want to go through a private adoption and have to
21· ·worry -- we discussed it -- surrogacy, private adoption -- and
22· ·we just weighed all of our options and thought we can get a
23· ·divorce and I adopt this child.· Then after the adoption, you
24· ·know, we can just -- because we're still in the same house
25· ·anyway, we can just get married again.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              24

·1· · · · · · · · · He's, like, "Well, let's call Felicia and tell
·2· ·her what we're thinking and see what she says."· Of course,
·3· ·she's not going to tell you, yes, go do something wrong or
·4· ·illegal or whatever it was, immoral.
·5· · · · · · · · · So, of course, she said, "You can't be in the
·6· ·same house."· So, we came up with an idea that we'll get
·7· ·another apartment and just say you don't live here.· We
·8· ·tried -- initially, when CPS was coming to visit and they were
·9· ·going to do the paperwork as me, a single parent, we tried to
10· ·just hide his clothes -- because we knew they were going to
11· ·look in the closet, so then we would hide the clothes
12· ·elsewhere; car, garage, wherever.
13· · · · · · · · · That didn't work for long.· Then we tried saying
14· ·that I would move out and -- but then -- I'm sorry.· When they
15· ·went -- we initially tried to say that he moved out, but then
16· ·they wanted to redo my finances and it wouldn't match up with
17· ·me being able to afford this house on my income alone.· So, we
18· ·just -- we went through everything we could think of and that's
19· ·what we came up with.· We had to get into an apartment and use
20· ·that as an address for me and that baby.
21· · · · · · · · · Initially, he stayed there, but then -- whenever
22· ·there was a CPS visit, but then -- that didn't work for long,
23· ·so then I went there to the apartment and we tried -- we did it
24· ·for a while.· It worked, but we knew that wasn't a long-term
25· ·solution.· Then we started having problems in our marriage and


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              25

·1· ·I left him.· I went to a hotel because I didn't want to stay at
·2· ·the apartment, just anything -- I -- I just needed some time to
·3· ·think and figure out where I wanted to go with -- you know,
·4· ·with my life, with this parenting thing, and I -- you know,
·5· ·we'd talk all the time.
·6· · · · · · · · · So, I came back home and we decided we were
·7· ·having so many issues that we were going to wait until we get a
·8· ·new house and we'll get a new baby, but we'll go through a
·9· ·different agency.· We moved out -- well, we got evicted from
10· ·that house because he started having other issues with the guy
11· ·that owns our house, our landlord.· So, the constable comes one
12· ·day, we get evicted.· We know we can't get a child now because
13· ·now there's an eviction.
14· · · · · · · · · So, we moved into that apartment that we rented,
15· ·we stayed there, and we didn't get another -- it took about a
16· ·year before we could get another baby.· And that's Hailey,
17· ·which is the current baby.
18· · · · Q.· ·Which is the baby that you ultimately adopted.
19· · · · A.· ·Yes, sir.
20· · · · Q.· ·All right.· So, let me -- when you say you were --
21· ·got evicted from the house, is that the house on Castle Pond?
22· · · · A.· ·Yes, sir.
23· · · · Q.· ·All right.· And that's where you-all were living at
24· ·the time you were divorced; is that right?
25· · · · A.· ·Yes, sir.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                26

·1· · · · Q.· ·And what issues did Brian have with the landlord that
·2· ·caused you-all to get evicted?
·3· · · · A.· ·The -- when you move into a rental property, you're
·4· ·not supposed to change anything.· You're just renting it.· My
·5· ·husband wanted it to have a media room.· It did not.· He
·6· ·started doing construction on the house and painting the walls
·7· ·black to make a theater room.· The owner came over, saw that,
·8· ·was extremely upset.
·9· · · · Q.· ·And this is the Castle Pond address?
10· · · · A.· ·Yes, sir.· Then the neighbors would complain about
11· ·the dog -- I bought Brian a Rottweiler dog and he was big, so
12· ·he had big poop, and the neighbors would complain about that
13· ·because -- and -- I'm sorry.· The owner of the property would
14· ·complain because it was poop all over the back yard, like,
15· ·Brian wouldn't go clean it up.· And then kids come by the gate,
16· ·you know, the dog is barking and so he got complaints about it,
17· ·so he would start coming over more.
18· · · · · · · · · Brian just destroyed the garage because of the
19· ·Yukon.· The garage is short.· The Yukon had a long bed and he
20· ·backs in to park.· Every day backing in, hitting the wall --
21· ·he'd wait until he bumped the wall to stop.· Eventually, the
22· ·bricks on the other side start coming out.· Landlord was livid
23· ·and he asked us to move.· He talked to Brian about it, told him
24· ·he wanted him to pay the damages first.
25· · · · · · · · · Brian started cursing him and saying, "As long


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 27

·1· ·as I pay my money, I can do what I want."· Brian had changed
·2· ·the landscaping -- so, the man just got to a point where he
·3· ·just got frustrated and he asked us to leave, and Brian said
·4· ·no.· He called the constable.· Brian started breaking things.
·5· ·And, eventually, constable -- we had to call to get -- go get a
·6· ·U-Hall and move.
·7· · · · Q.· ·What was the landlord's name at Castle Pond?
·8· · · · A.· ·Mr. Gu.· I don't know what the first name is.· Gu,
·9· ·G-u.
10· · · · Q.· ·G-u?
11· · · · A.· ·Uh-huh.· This was our third eviction though at that
12· ·point.
13· · · · Q.· ·Where else had you been evicted from?
14· · · · A.· ·Prior to moving to Pearland, we were living in Sugar
15· ·Land with the baby -- when we first got Briley, Jazmine -- when
16· ·we first got her, we were living in Sugar Land.· And, again,
17· ·he -- pretty much the same thing at every house.· It didn't
18· ·have a media room.· He made one.· He -- he -- he put -- punched
19· ·holes in the walls.· One was intentional and one, he just
20· ·shoved the door and so the knob went through the wall.
21· · · · · · · · · So, when the landlord comes to visit, like they
22· ·do, they saw the damage to the house.· And he told me that --
23· ·he asked me if I needed help -- because he knew that was a
24· ·punch through the wall and he asked me if I needed help
25· ·domestically, you know, because he knew we were having domestic


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               28

·1· ·issues because he would get complaints as well.· And he said,
·2· ·"Well, you can stay here, you and the baby, but Mr. Johns has
·3· ·to go."
·4· · · · · · · · · So, I told him, "That's my husband.· I can't
·5· ·afford this house without him and I'm not leaving him."· He
·6· ·said he got complaints that the police had been there and
·7· ·that's not what he wanted for his property, he has to leave.
·8· · · · Q.· ·What was the address of this house?
·9· · · · A.· ·3126 Aspen Hollow.
10· · · · Q.· ·In Sugar Land?
11· · · · A.· ·Yes, sir.
12· · · · Q.· ·And what was the landlord's name there?
13· · · · A.· ·I want to say Mr. Singh, S-i-n-g-h, something like
14· ·that.
15· · · · Q.· ·Okay.· And was there an eviction from another house
16· ·as well?
17· · · · A.· ·Yes, sir.· The --
18· · · · Q.· ·What year were you evicted from the Aspen Hollow
19· ·house in Sugar Land?
20· · · · A.· ·I think the Richmond house was 2009, Sugar Land house
21· ·was 2010 -- I'm sorry.· Probably -- Pearland was 2010.
22· · · · Q.· ·And Pearland is Castle Pond?
23· · · · A.· ·Right.· Castle Pond was somewhere between 2010/2011
24· ·because we moved mid year to the Friendswood house.· So, it was
25· ·late 2010 or early 2011.· And then a year -- we didn't stay at


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               29

·1· ·those other two -- I don't think it was even a year.· We never
·2· ·made the year lease to any of those, except Castle Pond.
·3· · · · Q.· ·Let me make -- I'm looking at my notes right here.
·4· ·So, you -- you lived in Castle Pond at the time of the
·5· ·divorce --
·6· · · · A.· ·Yes, sir.
·7· · · · Q.· ·-- and your landlord's name was Gu.
·8· · · · A.· ·Mr. Gu.
·9· · · · Q.· ·And that's the house that the constable came in to
10· ·remove you from.
11· · · · A.· ·Yes, sir.
12· · · · Q.· ·Before that, you lived in Sugar Land.· Do I have that
13· ·right?
14· · · · A.· ·Yes, sir.
15· · · · Q.· ·And Aspen Hollow?
16· · · · A.· ·Yes, sir.
17· · · · Q.· ·Landlord's name was Singh.
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·And asked you to leave that house as well?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·And before -- I'm having trouble with the house
22· ·before.· Richmond, did you say?
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·Okay.· So, you were in Richmond.· What was the
25· ·address of that house?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 30

·1· · · · A.· ·I can't recall the address to that one.· It was --
·2· · · · Q.· ·What was the landlord's name?
·3· · · · A.· ·I can't recall his name.· He was in Africa but his
·4· ·brother was in that neighborhood, and so that's who we took the
·5· ·rent to.
·6· · · · Q.· ·Okay.· Why were you asked to leave the house in
·7· ·Richmond?
·8· · · · A.· ·Same story.· Brian would punch walls.· Brian would
·9· ·pull up the trees from the front yard and plant whatever he
10· ·wanted to plant.· Brian and the neighbor would get into it
11· ·about the -- the neighbor's dogs chewing through the gate,
12· ·wanting Brian to repair the fencing from our dog.· Their dog
13· ·bit our dog.· It was always some drama going on.· And when the
14· ·man came over to see the changes that Brian -- this house had a
15· ·media room, so he didn't have to do that, but he made other
16· ·changes to the house and punched walls.· Was his outlet, I
17· ·guess.
18· · · · · · · · · And, so, the guy -- Brian questioned, "Why are
19· ·we giving the rent to you and not to your brother?· I want to
20· ·see your brother, not the" -- "not the representative of the
21· ·house."· He and the guy had verbal altercation.
22· · · · · · · · · And he said, "Let me talk to your wife."
23· · · · · · · · · Brian told him, "Don't no man talk to my wife.
24· ·You talk to me.· I'm the man of the house."· Guy asked us to
25· ·leave.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                31

·1· · · · Q.· ·Do you know that fellow's name?
·2· · · · A.· ·I don't.
·3· · · · Q.· ·Okay.· You said a couple times that Brian punched
·4· ·walls.· Did he do this in anger?
·5· · · · A.· ·Yes.
·6· · · · Q.· ·So, he would take his fist and hit a sheetrock wall
·7· ·and it would put a big hole in it?
·8· · · · A.· ·Yes, sir.
·9· · · · Q.· ·And did he repair those?
10· · · · A.· ·Yes, sir.
11· · · · Q.· ·So, you --
12· · · · A.· ·Well, two of them he repaired.
13· · · · Q.· ·Okay.· And when he was angry, was he angry with you?
14· · · · A.· ·Sometimes.
15· · · · Q.· ·Otherwise -- sometimes he was angry at something
16· ·else?
17· · · · A.· ·Yes, sir.
18· · · · Q.· ·For example?
19· · · · A.· ·For example -- it could be family, it could be the
20· ·landlords.· Or, like, if DirecTV calls and says, "This is a
21· ·courtesy call.· Your bill is due Friday," he would curse them
22· ·out and he'd be so mad he'd have to hit something.
23· · · · Q.· ·Do you think Brian had anger management issues?
24· · · · A.· ·Yes, sir.
25· · · · Q.· ·Did he ever hit you?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              32

·1· · · · A.· ·He didn't hit as in punch, but he put his hands on
·2· ·me.
·3· · · · Q.· ·And what -- what's the difference?
·4· · · · A.· ·He would push me into a wall or hold me up against a
·5· ·wall or, like, squeeze me.
·6· · · · Q.· ·And he was more than a foot taller than you?
·7· · · · A.· ·Yeah.· I'm 5'-6".· He's 6'-8".
·8· · · · Q.· ·More than a hundred pounds heavier than you?
·9· · · · A.· ·Two-and-a-half hundred pounds heavier than me.
10· · · · Q.· ·All right.· So, let me go all the way back up to the
11· ·time of the divorce.· Am I understanding what you're telling me
12· ·is that -- that the two of you decided to get divorced in an
13· ·effort to either keep the children you had or to be able to
14· ·adopt new children?
15· · · · A.· ·To be able to get a new baby because we -- they
16· ·wasn't going to give those girls back.· No matter how much we
17· ·begged and pleaded and made promises, whatever, they wasn't
18· ·giving them back.
19· · · · Q.· ·Okay.· So, you were -- you made the decision to get
20· ·divorced in an effort to adopt a new child?
21· · · · A.· ·Right.
22· · · · Q.· ·All right.· So, let me --
23· · · · A.· ·By myself.
24· · · · Q.· ·By yourself.· That's right.· So, let me -- let me see
25· ·if I've got this right.· At the very moment that you got


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                33

·1· ·divorced, that you went down to the Brazoria County courthouse,
·2· ·signed Exhibit 1, went to the judge, you were still living at
·3· ·the Castle Pond address?
·4· · · · A.· ·Yes, sir.
·5· · · · Q.· ·Hadn't been evicted yet?
·6· · · · A.· ·No, sir.
·7· · · · Q.· ·Okay.· And, so, a lot of -- so, you got divorced, you
·8· ·had lost the babies, but you were still living in the Castle
·9· ·Pond address?
10· · · · A.· ·Yes, sir.
11· · · · Q.· ·At what point in time did you get a second address?
12· · · · A.· ·When we got evicted.· We had to have a second address
13· ·because -- we knew the eviction date --
14· · · · Q.· ·Right.
15· · · · A.· ·-- but we stayed there until the actual day and hour
16· ·that the constable came because we were still trying to get
17· ·approval, so --
18· · · · Q.· ·Let me ask a separate question.· While you were
19· ·living at Castle Pond, you never had two addresses; is that
20· ·right?
21· · · · A.· ·That's correct.
22· · · · Q.· ·All right.
23· · · · A.· ·Right.
24· · · · Q.· ·So, you moved from Castle Pond to where?
25· · · · A.· ·From Castle Pond, we moved to a town house at Regency


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              34

·1· ·Square.
·2· · · · Q.· ·Okay.· Is that Regency Square in Houston or somewhere
·3· ·else?
·4· · · · A.· ·Houston.
·5· · · · Q.· ·You know, I have this recollection of Regency Square.
·6· ·Where is that?
·7· · · · A.· ·It's Hillcroft and 59.
·8· · · · Q.· ·It's the same one.· Okay.· Just on the near southwest
·9· ·part of Houston, right?
10· · · · A.· ·Uh-huh.
11· · · · Q.· ·Okay.
12· · · · A.· ·Yes.
13· · · · Q.· ·And when did you move there?
14· · · · A.· ·The day of that eviction, and I don't remember the
15· ·date that we got evicted.
16· · · · Q.· ·What month?
17· · · · A.· ·I don't remember that either.
18· · · · Q.· ·Okay.· So, sometime -- when we look at our calendar
19· ·here though in 2010 that I marked as Exhibit 2, sometime after
20· ·February 19th that is the date of the divorce decree --
21· · · · A.· ·Oh, no.· It was, like, at the end of the year.· We
22· ·stayed at Castle Pond the whole year --
23· · · · Q.· ·Okay.· So, you may --
24· · · · A.· ·-- after the divorce.
25· · · · Q.· ·Is that right?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 35

·1· · · · A.· ·Yes.
·2· · · · Q.· ·Well, let me ask you -- let me look at something
·3· ·then.· I'm going to show you -- in an effort to kind of keep
·4· ·our dates straight, I'm going to show you a document that I
·5· ·marked as Exhibit 3, or that I'm marking as Exhibit 3, and let
·6· ·you take a look at that.
·7· · · · · · · · · (V. Johns Exhibit No. 3 marked.)
·8· · · · · · · · · MR. BREM:· George.
·9· · · · · · · · · MR. FARAH:· Thank you.
10· · · · · · · · · (Reviewing document.)
11· · · · A.· ·Okay.
12· · · · Q.· ·(BY MR. BREM)· And your lawyer is -- is pointing to
13· ·exactly why I showed you Exhibit 3, because it has a -- a date
14· ·that I'm -- that is a little different than what you were just
15· ·describing to me.
16· · · · A.· ·Okay.
17· · · · Q.· ·So, I want to give you a second to look at that and
18· ·think about it and I'll ask you some more questions.· You tell
19· ·me when you're ready.
20· · · · A.· ·I'm ready.
21· · · · · · · · · (Reviewing document.)
22· · · · · · · · · MR. FARAH:· Did you say you're ready?
23· · · · · · · · · THE WITNESS:· Yes.
24· · · · Q.· ·(BY MR. BREM)· Okay.· I'm sorry.
25· · · · A.· ·I'm sorry.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              36

·1· · · · Q.· ·What I'm showing you is a residential lease for an
·2· ·address in Saxon Hollow Court in Friendswood, Texas.· Do you
·3· ·see that?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·And the reason I brought that out right now -- I was
·6· ·going to show it to you later -- is this is a lease by Brian
·7· ·dated in May of 2010.· Do you see that?
·8· · · · A.· ·Yes.
·9· · · · Q.· ·Okay.· Did Brian have a second address just a few
10· ·months after your divorce?
11· · · · A.· ·No.· Brian looked at -- we were looking for a house,
12· ·period.· We didn't -- we didn't have one immediately, so -- we
13· ·had to get out the day that constable came.· That's where the
14· ·town home came from.
15· · · · Q.· ·You moved to Regency Square then?
16· · · · A.· ·Right.
17· · · · Q.· ·Okay.
18· · · · A.· ·Me, Brian, our dogs physically moved to Regency
19· ·Square.
20· · · · Q.· ·Okay.
21· · · · A.· ·Same time, we were still looking for a house because
22· ·we can't live in an apartment.· We had too much of everything,
23· ·and then we had the big dog.· So, he was looking for a house.
24· ·That is -- this is not a surprise.
25· · · · Q.· ·Okay.· Now -- but you didn't move out of Regency


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                37

·1· ·Square until late 2010?
·2· · · · A.· ·No.· We broke that lease.
·3· · · · Q.· ·Oh, you broke that lease?
·4· · · · A.· ·We've broken all of our leases.
·5· · · · Q.· ·Okay.
·6· · · · A.· ·But, yes.
·7· · · · Q.· ·All I'm trying to do, Ms. Johns, is try and get the
·8· ·chronology so I can better understand where we're going.· And I
·9· ·understand that this has now been, you know, almost five years
10· ·ago and some of this might be a little blurry, so -- but I --
11· ·this is -- none of this is tricky.· I'm just trying to get it
12· ·in the right order.
13· · · · · · · · · All right.· At some point, you get evicted from
14· ·the house on Castle Pond.
15· · · · A.· ·Yes, sir.
16· · · · Q.· ·You -- from there, the two of you and the dogs moved
17· ·to an apartment on Regency Square, Hillcroft and the Southwest
18· ·Freeway.
19· · · · A.· ·Yes, sir.
20· · · · Q.· ·All right.· Now, that was in -- sometime in 2010.
21· · · · A.· ·Right.
22· · · · Q.· ·This document seems to say that Brian alone signed a
23· ·lease on a house that he was going to start living in on June
24· ·the 4th, 2010, at Saxon Hollow in Friendswood.
25· · · · A.· ·Right.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 38

·1· · · · Q.· ·All right.· Now, did you live in Regency Square --
·2· ·did you live anywhere after Regency Square but before Brian
·3· ·leased this place on -- in Friendswood?
·4· · · · A.· ·We stayed at Regency Square --
·5· · · · Q.· ·Right.
·6· · · · A.· ·-- until he got the house in Friendswood.
·7· · · · Q.· ·Okay.
·8· · · · A.· ·Then he and Corey moved all of our things from
·9· ·Regency Square to Saxon Hollow in Friendswood.
10· · · · Q.· ·So, Corey participated in moving your and Brian's
11· ·stuff from Regency Square to Saxon Hollow?
12· · · · A.· ·Yes, sir.
13· · · · Q.· ·And this is four or five months after the divorce, or
14· ·three or four months.
15· · · · A.· ·Right.
16· · · · Q.· ·Or --
17· · · · A.· ·Or -- we moved in Saxon Hollow on the 4th.· That is
18· ·correct.
19· · · · Q.· ·Okay.· That's what I'm asking.
20· · · · A.· ·Yes.
21· · · · Q.· ·So, you -- you broke the lease at Regency Square --
22· · · · A.· ·Right.
23· · · · Q.· ·-- moved to Saxon Hollow, the two of you; is that
24· ·right?
25· · · · A.· ·Yes.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                39

·1· · · · Q.· ·And Corey -- Corey Johns, Brian's son -- who is not
·2· ·your child, right?
·3· · · · A.· ·Right.
·4· · · · Q.· ·He had a different mother.
·5· · · · A.· ·Right.
·6· · · · Q.· ·What was her name?· Do you know her?
·7· · · · A.· ·I've never met her.· I have no idea.
·8· · · · Q.· ·Okay.· So, Corey Johns helped move the two of you to
·9· ·Regency Square.
10· · · · A.· ·No.· From --
11· · · · Q.· ·Okay.· From Regency Square to Saxon Hollow.
12· · · · A.· ·Yes, sir.
13· · · · Q.· ·Thank you for correcting me.
14· · · · A.· ·Sure.
15· · · · Q.· ·All right.· Now, Brian kept the house at Saxon Hollow
16· ·until the time of his accident, didn't he?
17· · · · A.· ·Well, the lease was up and so we were going month to
18· ·month once the lease was up because we found another house to
19· ·move to.
20· · · · Q.· ·Okay.· And we'll come to that in a minute.
21· · · · A.· ·Okay.
22· · · · Q.· ·You were going month to month; is that right?
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·You found another house to move to?
25· · · · A.· ·Yes.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              40

·1· · · · Q.· ·Did you ever lease that house?
·2· · · · A.· ·Didn't get that far yet.· We went to see it.· He
·3· ·talked to the realtor.· On the next pay date, he was going to
·4· ·give them money, but then the accident happened.
·5· · · · Q.· ·Okay.· So, he -- so, at least -- and I'm not -- we'll
·6· ·talk about you in a minute.· At least Brian lived in the Saxon
·7· ·Hollow address from the time you-all leased it in June of -- or
·8· ·from the time he leased it in June 2010 up until the time of
·9· ·the accident; is that right?
10· · · · A.· ·That's correct.
11· · · · · · · · · MR. FARAH:· Objection.· Form.
12· · · · Q.· ·(BY MR. BREM)· And Corey Johns helped -- helped the
13· ·two of you move from Regency Square to this Saxon Hollow
14· ·address.
15· · · · A.· ·Yes, sir.
16· · · · Q.· ·All right.· Now, when you were at Saxon Hollow
17· ·starting in June of 2010, did you, Vicki Johns, ever have other
18· ·addresses between that time and the time of the accident?
19· · · · A.· ·Did I have other addresses?
20· · · · Q.· ·Yes.
21· · · · A.· ·Yes.
22· · · · Q.· ·Okay.· And what was the first of those other
23· ·addresses?
24· · · · A.· ·Now, you mean addresses that I used or addressed
25· ·where I lived?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              41

·1· · · · Q.· ·Well --
·2· · · · A.· ·Because I used my parent's P.O. box, I used their
·3· ·home address for certain things, and then he and I got -- once
·4· ·we were notified about Hailey, then we got the condo on Holly
·5· ·Hall.
·6· · · · Q.· ·So, let's take a step back.· When we go back to the
·7· ·divorce decree, which is Exhibit 1, and look at the address
·8· ·below your signature --
·9· · · · A.· ·Right.
10· · · · Q.· ·-- there's a P.O. box.
11· · · · A.· ·Yes.
12· · · · Q.· ·And is that -- whose P.O. box is that?
13· · · · A.· ·My parents'.
14· · · · Q.· ·Okay.· And where are -- are your parents in Houston
15· ·still?
16· · · · A.· ·My father passed a month after Brian did, but my
17· ·mom's in Pearland.
18· · · · Q.· ·Your mom's still in Pearland?
19· · · · A.· ·Yes.
20· · · · Q.· ·And what is your mom's name?
21· · · · A.· ·Jeanette Briscoe.
22· · · · Q.· ·Okay.· And this was your parents' P.O. box that you
23· ·just used.
24· · · · A.· ·Right.
25· · · · Q.· ·Okay.· Now, let's go back to the lease for a second,


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 42

·1· ·which is Exhibit 3.· You see the lease is just in Brian's name,
·2· ·right?
·3· · · · A.· ·Yes.
·4· · · · Q.· ·Did you know it was just in Brian's name?
·5· · · · A.· ·Yes.
·6· · · · Q.· ·And did you-all move there on June the 4th, 2010?
·7· · · · A.· ·Yes.
·8· · · · Q.· ·So, the day it was available, you moved there; is
·9· ·that right?
10· · · · A.· ·Yes, sir.
11· · · · Q.· ·Let me get you to flip -- way down here in the
12· ·corner, it says -- gives you the page number.· Says "Page 5 of
13· ·14."
14· · · · A.· ·Yes.
15· · · · Q.· ·At the top, it says that the tenant -- it's talking
16· ·about who can live there and it only says "Brian Johns" and
17· ·"Corey Johns."· It does not say "Vicki Johns."· If you're
18· ·living there with him, why does it say that?
19· · · · A.· ·Because Brian and I have so many broken leases, I
20· ·refused to get -- my credit is now damaged, okay?· And we've
21· ·talked about this.· The apartment -- we tried to get one and
22· ·then they denied us because of all the broken leases prior to.
23· ·I told him going in -- because now we have a history of these
24· ·broken leases and him getting upset and just tearing it up.
25· ·They put all those houses on both our socials.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              43

·1· · · · · · · · · This go-around -- because at this point, I'm
·2· ·learning how it goes.· I told him I wasn't signing that lease.
·3· ·He's my husband, so it didn't matter where he lived.· I can
·4· ·live there with them.· I was going to live there with him.· So,
·5· ·having my name on there, it didn't change anything.· But for
·6· ·me, I wasn't going to screw up my credit more than we've
·7· ·already done.
·8· · · · Q.· ·Okay.· So, you made a decision that you were not
·9· ·going to be on the lease --
10· · · · A.· ·Exactly.
11· · · · Q.· ·-- at Saxon Hollow.
12· · · · A.· ·At Saxon Hollow, yes, sir.
13· · · · Q.· ·Okay.· Now, let me ask you -- flip back and --
14· ·it's -- it's the very last page of Exhibit 3, the lease.· It
15· ·also identifies people who can have access and it doesn't
16· ·identify you, does it?· It identifies Brian's mother.
17· · · · A.· ·Right.
18· · · · Q.· ·And why didn't -- why weren't you even identified as
19· ·a person who could have access?
20· · · · A.· ·I have no idea.
21· · · · Q.· ·Okay.· Were you there when Brian did the lease?
22· · · · A.· ·No.
23· · · · Q.· ·Okay.· He did that --
24· · · · A.· ·I was at work, yes.
25· · · · Q.· ·You weren't physically there?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              44

·1· · · · A.· ·No.
·2· · · · Q.· ·Now, you say you were at work.· Where were you
·3· ·working at that time?
·4· · · · A.· ·Halliburton.
·5· · · · Q.· ·And you still work at Halliburton, don't you?
·6· · · · A.· ·No.· I work at Hess now.
·7· · · · Q.· ·Oh, you're at Hess now.· When did you move from
·8· ·Halliburton to Hess roughly?
·9· · · · A.· ·I've only been at Hess two months.
10· · · · Q.· ·Okay.· And how -- when did you leave Halliburton?
11· · · · A.· ·I got laid off at Halliburton in 2013.
12· · · · Q.· ·So, two years ago, or year-and-a-half ago.
13· · · · A.· ·Yeah.
14· · · · Q.· ·And how long had you been at Halliburton?
15· · · · A.· ·Seven years.
16· · · · Q.· ·So, kind of 2006/2007 is when you started there?
17· · · · A.· ·Yes, sir.
18· · · · Q.· ·All right.· In fact, I'm going to show you another
19· ·document that I'm going to mark as Exhibit 4 that is a
20· ·Halliburton document.
21· · · · · · · · · (V. Johns Exhibit No. 4 marked.)
22· · · · Q.· ·(BY MR. BREM)· I'll give you a second to look at
23· ·that.
24· · · · · · · · · (Reviewing document.)
25· · · · Q.· ·I see you're ready, Ms. Johns.· I'm just waiting on


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                45

·1· ·your lawyer.
·2· · · · · · · · · MR. FARAH:· Go ahead.
·3· · · · Q.· ·(BY MR. BREM)· All right.· The very first thing I
·4· ·want to ask you -- this is a document that comes from
·5· ·Halliburton's human resources, I guess; is that right?
·6· · · · A.· ·Yes, sir.
·7· · · · Q.· ·And it says -- has an address there, which is 8020
·8· ·Braesmain, 1710.
·9· · · · A.· ·Yes, sir.
10· · · · Q.· ·When did you live at 8020 Braesmain, 1710?
11· · · · A.· ·I signed that lease -- it might have been May because
12· ·that's where Hailey was -- was given to me, at that address.
13· · · · Q.· ·Okay.· And when you say "May," May of what year?
14· · · · A.· ·2010.· No.· I take that back.· She was born May 2010.
15· ·She was three months old.· So, had to be, like, August 2010.
16· · · · Q.· ·So, later on in the year?
17· · · · A.· ·Yeah, I -- I believe so.
18· · · · Q.· ·Okay.· So, 8020 Braesmain is an address that is an
19· ·apartment that you had that you leased sometime in 2010?
20· · · · A.· ·Or 2011, yes, sir.
21· · · · Q.· ·What was the name of that apartment?
22· · · · A.· ·It was individually owned.· I don't think it had a
23· ·name.
24· · · · Q.· ·Was it, like, a town house?
25· · · · A.· ·Yes, sir.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              46

·1· · · · Q.· ·And we're talking about 8020 Braesmain -- we're
·2· ·talking about that street that runs between Braeswood and South
·3· ·Main over by the Target there, aren't we?
·4· · · · A.· ·Exactly.
·5· · · · Q.· ·All right.
·6· · · · A.· ·Right behind the Target.
·7· · · · Q.· ·Do you know who your landlord was?
·8· · · · A.· ·No.· We found him on -- I want to say Craigslist or
·9· ·something, for lease.· That's how we found all these places.
10· · · · Q.· ·Oh, on Craigslist?
11· · · · A.· ·Craigslist and HAR.com.
12· · · · Q.· ·So -- and I see you still kind of puzzling over
13· ·there, trying to figure out exactly when you leased this place.
14· ·As you sit here and think about it just a second and give me
15· ·your best estimate -- and if you come up with a better one
16· ·later, you can tell me -- of when you leased the 8020
17· ·Braesmain, Apartment 1710 address.
18· · · · A.· ·I just can't be specific, but I know she was three
19· ·months old when they brought her, the day they brought her, and
20· ·she was born May 2010.· So, May, June, July -- I would say
21· ·August, if I had to guess.
22· · · · Q.· ·That makes sense.· So, the child that you ultimately
23· ·adopted is born -- was born in May of 2010.
24· · · · A.· ·Yes, sir.
25· · · · Q.· ·And you -- the foster agency brought her to you in


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              47

·1· ·August of 2010; is that right?
·2· · · · A.· ·Yes, sir.
·3· · · · Q.· ·And at least by that time you had the 8020 Braesmain
·4· ·address; is that right?
·5· · · · A.· ·Yes, sir.
·6· · · · Q.· ·All right.· Now, in between the June 4th, 2010, where
·7· ·Corey Johns helped move the two of you to Saxon Hollow -- you
·8· ·with me --
·9· · · · A.· ·Uh-huh.
10· · · · Q.· ·-- and this -- and this apartment or town -- was it
11· ·apartment or town house --
12· · · · A.· ·Town house.
13· · · · Q.· ·-- this town house on Braesmain that you had at least
14· ·by August of 2010, did you, Vicki Johns, have any other places
15· ·that you lived?
16· · · · A.· ·We went from Regency to Saxon Hollow.· Then when we
17· ·found out about that baby, I got that apartment at Braesmain
18· ·and broke that lease.· And then while we were at Saxon Hollow,
19· ·when I left him, I got Holly Hall, I got another condo on Holly
20· ·Hall.
21· · · · Q.· ·And the Holly Hall condo is east of Reliant Stadium,
22· ·almost to 288?
23· · · · A.· ·Yes.
24· · · · Q.· ·All right.· And Holly Hall is the street that
25· ·actually runs smack into the Reliant Stadium and Astrodome


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                48

·1· ·complex; is that right?
·2· · · · A.· ·Right.· Right.
·3· · · · Q.· ·It goes all the way from there over to 288; is that
·4· ·right?
·5· · · · A.· ·Right.
·6· · · · Q.· ·All right.· So, let me get the chronology of this
·7· ·again.· You -- you moved to Saxon Hollow and then you got an
·8· ·apartment on Braesmain.· Do I have that right?
·9· · · · A.· ·Yes.
10· · · · Q.· ·And then you said, "When I left him," you moved to
11· ·Holly Hall; is that right?
12· · · · A.· ·Yes.
13· · · · Q.· ·So, you left Brian?
14· · · · A.· ·I've left Brian couple of times.
15· · · · Q.· ·Okay.· And at least on this occasion, it's -- when
16· ·you -- when you left him, you moved to the Holly Hall address;
17· ·is that right?
18· · · · A.· ·Yes.
19· · · · Q.· ·And when you moved to Holly Hall, that was an address
20· ·that you had by yourself, but along with Hailey.
21· · · · A.· ·Yes.
22· · · · Q.· ·Is that what I'm understanding?
23· · · · A.· ·Yes.
24· · · · Q.· ·And about when was that?
25· · · · A.· ·I -- I can't remember the date.· I was -- I can't


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 49

·1· ·remember the date.· I was -- I can't remember that date. I
·2· ·remember what happened that led up to me leaving, but I can't
·3· ·remember the date.
·4· · · · Q.· ·Okay.
·5· · · · A.· ·I'm sorry.
·6· · · · Q.· ·I'll ask you the month and then I want you to tell me
·7· ·what happened that led up to it.· The year.
·8· · · · A.· ·The year was 2011.
·9· · · · Q.· ·Okay.· What led up to it?
10· · · · A.· ·Brian and I had -- Brian and I had domestic issues
11· ·and we both would call the police on one another.· For me, I
12· ·kind of drew the line when he -- it was enough that we would
13· ·fight verbally.· I didn't want my daughter to grow up thinking
14· ·that's how you talk to anybody, specifically to a lady, and I
15· ·didn't want her hearing all the things that Corey has heard and
16· ·experienced, and I told him I was leaving.
17· · · · · · · · · He didn't want me to.· I called the police and
18· ·they told me he couldn't make me stay.· This was at Saxon
19· ·Hollow.· And -- but, initially, I went to my parents'.· Found
20· ·that apartment, got it.· By that time -- you know, we were
21· ·still back and forth.· I would -- he would come over there and
22· ·stay a couple of nights.· I would go back -- he would pack our
23· ·bags and we'd go back home with him, and it went on back and
24· ·forth.
25· · · · Q.· ·Did you leave him for good at some point?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              50

·1· · · · A.· ·No.· I never left him for good.
·2· · · · Q.· ·All right.· So -- and then we'll take a quick break.
·3· ·I want to just make sure I got the chronology so when I'm
·4· ·thinking during the break, I've got it.
·5· · · · · · · · · The two of you move to the Saxon Hollow address
·6· ·in June of 2010; is that right?
·7· · · · A.· ·Yes.
·8· · · · Q.· ·And at least at -- within the next couple of months
·9· ·of that, you got an apartment in your own name, not with Brian;
10· ·is that right?
11· · · · A.· ·That's right.
12· · · · Q.· ·At -- on Braesmain.· And that was actually a town
13· ·house; is that right?
14· · · · A.· ·Yes.
15· · · · Q.· ·And then at some point, maybe the next year, you left
16· ·Brian, got an apartment over on Holly Hall, just in your name,
17· ·too; is that right?
18· · · · A.· ·That Braesmain, I think I was there two months max --
19· · · · Q.· ·Okay.
20· · · · A.· ·-- and went -- you know, he -- we went on back to
21· ·Friendswood.· Then we had another falling out that I felt like
22· ·was pretty big, got that apartment.
23· · · · Q.· ·On Holly Hall?
24· · · · A.· ·We were still having court dates.· We were still
25· ·going to court for the baby and all that -- that was still


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 51

·1· ·going on, amidst our domestic issues -- and I got that
·2· ·apartment for Holly Hall.· And, so --
·3· · · · Q.· ·I got it.· And did -- all right.· So, you left
·4· ·Braesmain after just a couple of months?
·5· · · · A.· ·Yeah.
·6· · · · Q.· ·Did you break that lease?· How did you get --
·7· · · · A.· ·Yes, broke it.
·8· · · · Q.· ·And did the landlord sue you?
·9· · · · A.· ·No.· I gave notice.· I told him that I was
10· ·reconciling with my husband and I paid that rent, I paid the
11· ·reletting fee, and so that didn't count as --
12· · · · Q.· ·And, so, the landlord was okay with that?
13· · · · A.· ·Yes, sir.
14· · · · Q.· ·And you don't remember that landlord's name?
15· · · · A.· ·No.
16· · · · Q.· ·All right.· And -- and, so, then sometime later, the
17· ·next year, you rent a place over on Holly Hall.· What was the
18· ·name of that apartment complex?
19· · · · A.· ·Briarwick, B-r-i-a-r-w-i-c-k, Condominiums.
20· · · · Q.· ·And they were condos?
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·And then did you -- how long did you have that place?
23· · · · A.· ·All the leases we signed were a year.· We just didn't
24· ·stay in them a year, so --
25· · · · Q.· ·Okay.· In 2011, how long -- did you stay in the -- in


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              52

·1· ·the Briarwick condos on Holly Hall for some period of time?
·2· · · · A.· ·Yeah.· We kept that one.· We kept that one -- when
·3· ·he -- if he didn't feel like driving all the way back to
·4· ·Friendswood, we'd stay there.· And it depends on what his
·5· ·schedule was like when we would stay there together, the three
·6· ·of us and the dogs.· We would stay there and then we'd go home.
·7· · · · · · · · · If we know CPS is coming, then I'd leave
·8· ·Friendswood and come back for that appointment because they're
·9· ·going to check the house.· And, so, he'd either wait in the
10· ·car, park around the corner, or I'll just drive myself, you
11· ·know, me and the baby, and then we'll just go back.· So, we did
12· ·that for a year.
13· · · · Q.· ·And did you have the Holly Hall apartment at the time
14· ·of the accident?
15· · · · A.· ·Yes.· I had -- I had the apartment at the time of the
16· ·accident, yes.
17· · · · Q.· ·Okay.· I think I've got the chronology now.· Let's
18· ·take a break.
19· · · · A.· ·Okay.
20· · · · · · · · · (Recess from 11:05 a.m. to 11:23 a.m.)
21· · · · · · · · · (Ms. Dionne enters.)
22· · · · Q.· ·(BY MR. BREM)· All right.· I'm going to go back and
23· ·ask you about the document that I marked as Exhibit 4, which is
24· ·the Halliburton HR record.
25· · · · A.· ·Okay.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 53

·1· · · · Q.· ·I've only got one question about that, and it's a
·2· ·small one.· It says your original hire date was 1-25-2010, but
·3· ·I thought I remembered you telling me that you had been hired
·4· ·in 2006 or 7.
·5· · · · A.· ·I came on as a contractor in 2006.
·6· · · · Q.· ·Oh, I see.· You were a contractor in 2006 --
·7· · · · A.· ·Right.
·8· · · · Q.· ·-- and then went full time in --
·9· · · · A.· ·Exactly.
10· · · · Q.· ·I got it.· So, let me see if I can put all this
11· ·together.· Your position is that the only reason you and Brian
12· ·ever got divorced was because it was the only way to be able to
13· ·foster and ultimately adopt a child; is that right?
14· · · · A.· ·Yes.
15· · · · Q.· ·You would not have gotten divorced other than that?
16· · · · A.· ·No, because when it's just the two of us, we could
17· ·deal with all this.· His -- his anger management issue, we were
18· ·dealing with it for a couple of years.· When it comes to the
19· ·baby, when it came to him and -- and his daughter, he was a
20· ·completely different person.· That's what made coming back
21· ·always worth it, because of the way he is with her.
22· · · · Q.· ·And tell me about that.
23· · · · A.· ·Like, his relationship with his daughter?
24· · · · Q.· ·What do you mean by that?· You know, he's one way --
25· · · · A.· ·He really wanted to be a dad.· He wanted to be a --


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 54

·1· ·he wanted a daughter.· Obviously, neither of us have ever had
·2· ·one.· And he was very gentle with her.· He was very caring. I
·3· ·didn't have to -- with any of the girls, I didn't -- even if I
·4· ·felt overwhelmed, he would just -- it would -- just came
·5· ·natural to him.· He was just -- he was just real sensitive with
·6· ·the girls and -- and very patient with the girls.
·7· · · · · · · · · And bringing it current, with Hailey, he took
·8· ·her -- you know, they would go -- just daddy and daughter,
·9· ·whether it's to the grocery store or wherever.· And he would
10· ·show her off to his teachers from his -- what is it, high
11· ·school in Texas City?· And I'd be calling every five minutes
12· ·worried.· You know, "Make sure you don't leave her in the back
13· ·seat if you go in the store," just -- because I was just so
14· ·paranoid when he left without me with our daughter.
15· · · · · · · · · And, so, you know, he would -- he would play
16· ·with her.· He was very good with her.· She would lay in the
17· ·door after he would leave, waiting for him to come back from
18· ·work.· She'd lay in the middle of the hallway in the door
19· ·waiting for her daddy.· And he carried her around like a
20· ·football in one hand.· Like, we took her to Kemah a lot because
21· ·she loves the water, just like he does, and, you know, he would
22· ·just play with her in the water, just -- he was trying to be
23· ·the dad he really always wanted to be and didn't -- he's never
24· ·been a full-time, all day, every day dad.· He got that
25· ·opportunity with Hailey.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                55

·1· · · · Q.· ·And -- and you say he was different with her or any
·2· ·of the girls than he was otherwise.· How was he otherwise?
·3· · · · A.· ·Well, I mean -- because, you know, he only had a son.
·4· ·So, to have a little girl, that changes you.· I don't care how
·5· ·hard you are as a man, having a little girl softens you a
·6· ·little.
·7· · · · Q.· ·And is Brian a hard man?
·8· · · · A.· ·He can be.
·9· · · · Q.· ·Uh-huh.· You -- the stories you were telling me about
10· ·him redoing the -- the houses and not -- he was a guy who was
11· ·going to do it his way; is that right?
12· · · · A.· ·Yes, sir.
13· · · · Q.· ·All right.· Nobody was going to tell him how to do it
14· ·otherwise?
15· · · · A.· ·No, but I tried.
16· · · · Q.· ·And, so, did the landlords?
17· · · · A.· ·Oh, yeah.
18· · · · Q.· ·But he was still going to do it his way?
19· · · · A.· ·His way.
20· · · · Q.· ·All right.· Let me -- some of the documents I have
21· ·might make a little more sense to me now that I understand what
22· ·the situation is.· So, you -- you only got divorced to
23· ·facilitate your individual ability -- and when I say "your,"
24· ·I'm talking about you, Vicki Johns, individual ability to adopt
25· ·a child; is that right?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              56

·1· · · · A.· ·Yes.
·2· · · · Q.· ·And that was because if you had stayed together,
·3· ·you'd already been told because of the issues Brian had had,
·4· ·you-all weren't going to be able to.
·5· · · · A.· ·Right.· We would have to wait a whole other year.
·6· · · · Q.· ·And, so, your position is that you got divorced, but
·7· ·you always intended to stay together after the divorce.· This
·8· ·was just a way to get by the CPS or the adoption agency rules.
·9· ·Is that what I'm understanding?
10· · · · A.· ·We were together.· It was not intended.· We were.
11· · · · Q.· ·Okay.· You were together.· You -- you -- and you
12· ·didn't separate until you went to the Holly Hall address
13· ·sometime in 2011.
14· · · · · · · · · MR. FARAH:· Objection.· Form.
15· · · · A.· ·Let me clarify that.
16· · · · Q.· ·(BY MR. BREM)· Okay.
17· · · · A.· ·Holly Hall was our place to go whenever CPS was
18· ·coming.· Remember, our CPS didn't -- situation didn't stop.· We
19· ·just changed agencies.· So, coming into this new agency, we
20· ·already had our plan, and that is whenever they're going to
21· ·come visit, we go to that apartment.· After their visit, we go
22· ·home.
23· · · · Q.· ·And when you say you would go to that apartment, that
24· ·mean -- just you and the baby.
25· · · · A.· ·I take the baby -- either we go for those couple


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 57

·1· ·hours -- he'd go with us.· He'd stay in the car or, you know,
·2· ·around the corner, however he was going to do it, and --
·3· · · · Q.· ·So, you -- go ahead.
·4· · · · A.· ·I'm sorry.· And then we go home, or we would stay the
·5· ·night and get up the next morning and go home.
·6· · · · Q.· ·And what did you consider home?
·7· · · · A.· ·Saxon Hollow.
·8· · · · Q.· ·Okay.· So, your position is the only reason you had
·9· ·either the Braesmain or the Holly Hall addresses is that was a
10· ·place to go to to present to CPS or the foster agencies as a
11· ·place that only you and Hailey were living together; is that
12· ·right?
13· · · · A.· ·That's correct.
14· · · · Q.· ·Let me show you a document that I'm going to mark as
15· ·Exhibit 5.
16· · · · · · · · · (V. Johns Exhibit No. 5 marked.)
17· · · · · · · · · (Reviewing document.)
18· · · · Q.· ·(BY MR. BREM)· And you let me know when you're ready
19· ·Ms. Johns.
20· · · · A.· ·I'm ready.
21· · · · Q.· ·Okay.· This is -- Exhibit 5 is a document from the
22· ·Pearland Medical Clinic.· Am I -- what's this about?· What's
23· ·going on here?
24· · · · A.· ·Brian was having health issues off and on -- it would
25· ·be pee (sic) in his urine and stuff like that -- and so we went


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               58

·1· ·to the doctor to see about that.
·2· · · · Q.· ·And --
·3· · · · A.· ·Ultimately, he had polyps and had to have them
·4· ·removed.
·5· · · · Q.· ·Polyps, like in a colonoscopy?
·6· · · · A.· ·Yes, sir.
·7· · · · Q.· ·Okay.· And, so, he had a colonoscopy, he had the
·8· ·polyps removed, and that's what was going on?
·9· · · · A.· ·Yes, sir.
10· · · · Q.· ·All right.· Now, here's what I really want to know:
11· ·This document is in somebody's handwriting on the first page on
12· ·the fax cover page.· That's not your handwriting, is it?
13· · · · A.· ·No.
14· · · · Q.· ·It's dated 1-27-11?
15· · · · A.· ·Okay.
16· · · · Q.· ·And it turns back and it has Brian's -- whole bunch
17· ·of information filled out about Brian.· Whose handwriting is
18· ·that?
19· · · · A.· ·That's mine.
20· · · · Q.· ·And why did you fill this out and not Brian?
21· · · · A.· ·Because of wherever we go, he hands me the clipboard.
22· · · · Q.· ·That's just the way he did it?
23· · · · A.· ·Uh-huh.
24· · · · Q.· ·Okay.· And down here at the bottom where there's a
25· ·signature for Brian A. Johns, that's not his signature, is it?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 59

·1· · · · A.· ·No, sir.· That's mine.
·2· · · · Q.· ·You signed for him?
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·And why did you sign it for him?
·5· · · · A.· ·Because he asked me to.
·6· · · · Q.· ·And when I go through all the rest of these
·7· ·signatures on these next several pages, these are you -- this
·8· ·is your handwriting signing his name; is that right?
·9· · · · A.· ·Yes, sir.
10· · · · Q.· ·So, you went with Brian at least on this one
11· ·occasion, if not more, to the Pearland Medical Clinic and
12· ·filled out these forms?
13· · · · A.· ·Yes, sir.
14· · · · Q.· ·I'm going to show you a document that I'm going to
15· ·mark as Exhibit 6, and it appears to be the front page of your
16· ·2011 tax return.
17· · · · · · · · · (V. Johns Exhibit No. 6 marked.)
18· · · · A.· ·Uh-huh.
19· · · · Q.· ·(BY MR. BREM)· You still have your 2010 tax return?
20· · · · A.· ·I believe so.· I don't have it with me.
21· · · · Q.· ·Okay.
22· · · · · · · · · MR. BREM:· George, that's something we have
23· ·asked for and you said you'd supplement with.· Or maybe I
24· ·should say Sarah.
25· · · · · · · · · (Sotto voce discussion.)


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               60

·1· · · · · · · · · (Discussion off the record at 11:33 a.m.)
·2· · · · Q.· ·(BY MR. BREM)· The -- if you're like most people, you
·3· ·file your 2011 tax returns sometime in the early part of 2012;
·4· ·is that right?
·5· · · · A.· ·Correct.
·6· · · · Q.· ·So, before the accident --
·7· · · · A.· ·Correct.
·8· · · · Q.· ·-- but after 2011 is over.
·9· · · · A.· ·Correct.
10· · · · Q.· ·All right.· Here you say on this -- you put your
11· ·address as the Holly Hall address, Apartment 308.
12· · · · A.· ·Yes.
13· · · · Q.· ·All right.· Why didn't you put the Saxon Hollow
14· ·address?
15· · · · A.· ·Because, keep in mind, I have to provide all this to
16· ·CPS.· Our case is still going on.· Brian and I have never filed
17· ·taxes together from the day we met because he's always either
18· ·been in foreclosure or garnished wages from the IRS.· So, we
19· ·could never file together.· This paperwork -- everything I did
20· ·from 2010 on had to show that I had stability for Hailey.
21· · · · Q.· ·And, so, you -- because you had to turn your tax
22· ·returns over to CPS, you wanted to put a separate address other
23· ·than Saxon Hollow.
24· · · · A.· ·Exactly, because then I've got to show them more
25· ·documentation, Saxon Hollow, where Brian's name is attached to


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 61

·1· ·Saxon Hollow.
·2· · · · Q.· ·Okay.· And I want to talk about something you've just
·3· ·said, which was you've never filed taxes together because he's
·4· ·always been in foreclosure or garnished wages?
·5· · · · A.· ·Right.· IRS was garnishing his wages.
·6· · · · Q.· ·And why did the IRS ever garnish his wages?
·7· · · · A.· ·I have no idea what his IRS issue was.
·8· · · · Q.· ·Okay.· But you know the IRS was garnishing parts of
·9· ·his wages?
10· · · · A.· ·Yes.· I would go to the IRS building with him --
11· ·because they gave him opportunities to straighten out whatever
12· ·was going on with his taxes.· That was the basis of it.· He and
13· ·some guys at Dow, or Rohm and Haas at the time -- somebody
14· ·there was doing their taxes and they were putting things on
15· ·there that were not true and the guy got audited or something.
16· ·So, a couple of people from there, the IRS started garnishing
17· ·their wages because of the false taxes or something.
18· · · · Q.· ·But going back, in particular, to Exhibit 6, the
19· ·reason you put the Holly Hall address and not the Saxon Hollow
20· ·address is because you had to give this to CPS?
21· · · · A.· ·Absolutely.
22· · · · Q.· ·All right.· We were talking about the Holly Hall
23· ·address, and you still had this address at the time of the
24· ·accident.· What about the address at Lakes at 610?
25· · · · A.· ·I got that after Brian died.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 62

·1· · · · Q.· ·You moved out of the Holly Hall address and moved to
·2· ·Lakes at 610?
·3· · · · A.· ·I work -- the Holly Hall apartment and the Saxon
·4· ·Hollow Court, both leases were up at the same time, so we paid
·5· ·month to month for each one.· And we were going to move into
·6· ·the new house, but, you know, the accident happened, so none of
·7· ·that ever took place.· We never got to pay the deposit, I was
·8· ·homeless, so then I went to Lakes at 610.
·9· · · · · · · · · (V. Johns Exhibit No. 7 marked.)
10· · · · Q.· ·(BY MR. BREM)· Okay.· I'm going to show you what I've
11· ·marked as Exhibit 7, which is a letter from Dow to you.
12· · · · A.· ·Uh-huh.
13· · · · Q.· ·And, so, by August 22nd, 2012 -- which is only four
14· ·days after Ms. Johns has passed away; isn't that right?
15· · · · A.· ·Yes.
16· · · · Q.· ·You were already living at Lakes at 610?
17· · · · A.· ·Uh-huh.· That's when I signed my lease over there.
18· · · · Q.· ·And, so, that's a place you moved after Holly Hall?
19· · · · A.· ·Right.
20· · · · Q.· ·Okay.· So, as I go down the -- as I go down the
21· ·addresses, you were at Castle Pond together.· You got evicted.
22· ·You moved to Regency Square.· You then moved to the Saxon
23· ·Hollow address; is that right?
24· · · · A.· ·Regency, then Braesmain -- Regency, Saxon Hollow,
25· ·Braesmain, then Holly Hall, then 9111.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 63

·1· · · · Q.· ·Okay.· And, so, the -- the Braesmain, the Holly Hall,
·2· ·and the Lakes at 610 addresses were in your name alone; is that
·3· ·right?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·The Saxon Hall -- the Saxon Hollow address was in
·6· ·Mr. Johns' name alone.
·7· · · · A.· ·Correct.
·8· · · · Q.· ·If I understand what you're telling me, Ms. Johns, if
·9· ·I was going to ask someone other than you to vouch for your
10· ·story that the only reason you got divorced and the only reason
11· ·you had these two sets of addresses was because of your foster
12· ·parenting and adoption situation, who would I go ask other than
13· ·you?· Who else could say, "Vicki Johns is telling me the
14· ·truth" -- "telling you the truth when she says that.· I've
15· ·heard her say it and I've heard Mr." -- "I've heard Brian Johns
16· ·say it"?
17· · · · A.· ·My mom was there to help us with coming up with all
18· ·the deposits absolutely everywhere we moved because we were
19· ·moving so frequently.· Well, my parents, both my mom and my
20· ·father.
21· · · · Q.· ·But your father's passed away subsequent.
22· · · · A.· ·Right.· My girlfriends.· Only my close ones though.
23· ·I didn't tell everybody our business, but the two -- my two
24· ·girlfriends were there with every kid that was ever placed in
25· ·our homes.· So, they've been to every house we've lived in.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                64

·1· · · · Q.· ·And what are their names?
·2· · · · A.· ·Maria Herrera and Lisa -- Lisa Mendoza.
·3· · · · Q.· ·And do you know -- do you have a phone number before
·4· ·both of them?
·5· · · · A.· ·Yes, sir.
·6· · · · Q.· ·Would you give me a phone number for both of them,
·7· ·please?
·8· · · · A.· ·Absolutely.
·9· · · · Q.· ·Okay.· Go ahead.· Maria Herrera?
10· · · · A.· ·Uh-huh.
11· · · · Q.· ·What's her phone number?
12· · · · A.· ·Oh, can I look in my phone?
13· · · · Q.· ·Oh, you have to look in your phone.· Fair enough.
14· · · · A.· ·Can I do that?
15· · · · Q.· ·Yeah, please do.
16· · · · A.· ·Maria's phone number is (832) 851-3325.
17· · · · Q.· ·That's Maria Herrera?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·And the other --
20· · · · A.· ·She was the children's godmother.
21· · · · Q.· ·She was the children's godmother?
22· · · · A.· ·Uh-huh.
23· · · · Q.· ·Okay.· And who else?
24· · · · A.· ·Lisa was also there and around, Mendoza.
25· · · · Q.· ·Lisa Mendoza?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              65

·1· · · · A.· ·Yes, sir.
·2· · · · Q.· ·And what's her phone number?
·3· · · · A.· ·Hang on.· I don't have Lisa in here.· Sorry.
·4· · · · Q.· ·Okay.· If I were to --
·5· · · · A.· ·Maria can give you Lisa's number.
·6· · · · Q.· ·Who can?
·7· · · · A.· ·Maria.
·8· · · · Q.· ·Okay.· Perfect.· All right.· So, we have your mother.
·9· ·And, obviously, we can get in touch with your mother through
10· ·you through your lawyers, right?
11· · · · A.· ·Sure.
12· · · · Q.· ·Okay.· And who else other than your two girlfriends?
13· ·And when I ask -- when I ask about that, will your mother and
14· ·your two girlfriends say, "Not only did Vicki tell us this, but
15· ·we've heard Brian say this before"?
16· · · · A.· ·My mom can say that, but the girls only know every
17· ·house because we called and told them, "Okay.· We live here,"
18· ·they come over.
19· · · · Q.· ·Okay.
20· · · · A.· ·They were the only two that he liked actually.
21· · · · Q.· ·All right.· Anybody other than your mother and these
22· ·two girlfriends?
23· · · · A.· ·Well, all of my friends and family knew of me and
24· ·Brian, knew where we lived, but he didn't allow -- only Lisa
25· ·and Maria did he allow to come to our house.· Nobody else he


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 66

·1· ·would let come over.
·2· · · · Q.· ·So, if I were to ask Lisa or Maria or your mom --
·3· · · · A.· ·Uh-huh.
·4· · · · Q.· ·-- they would say, "Yes, I have" -- "I have visited
·5· ·with at the Saxon Hollow address my friend, Vicki Johns, and
·6· ·she was living there with Brian Johns."· Is that --
·7· · · · A.· ·That just made me think of somebody else --
·8· · · · Q.· ·Is that --
·9· · · · A.· ·-- that came to my daughter's birthday party at Saxon
10· ·Hollow --
11· · · · Q.· ·Okay.
12· · · · A.· ·-- in 2011.
13· · · · Q.· ·And who was that?
14· · · · A.· ·May 2011.· Her name is Jamie Ruestle, Ruestle.· I'll
15· ·spell it for you.· She brought her son over to Hailey's first
16· ·birthday party, which was May 27th, 2011.· And, yes, she came,
17· ·you know, to that house -- that house and -- I have a couple of
18· ·other parents that brought their kids to the party and I have
19· ·to get all their numbers because I haven't talked to them in a
20· ·while.· Her last name is R-u-e-s-t-l-e.· She lives in
21· ·Friendswood.
22· · · · Q.· ·All right.· So, if I were to go ask Ms. Mendoza,
23· ·Ms. Ruestle, or Ms. Herrera whether or not they've been to the
24· ·Saxon Hollow address and whether or not you were living there
25· ·with Brian, they would all say, "I have been," and, "She was."


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               67

·1· · · · A.· ·Lisa has never been to Friendswood.
·2· · · · Q.· ·Okay.
·3· · · · A.· ·Jamie, yes.· My mom and Jamie are the only two that's
·4· ·been -- that would come out that far to Friendswood.· Jamie
·5· ·already lived out there, so it wasn't an issue for her.
·6· · · · · · · · · MR. FARAH:· Just to be clear, are you asking for
·7· ·people that have actually visited the house or knew about them
·8· ·living at that house?· I just kind of want to get that clear.
·9· · · · · · · · · MR. BREM:· Fair enough.
10· · · · Q.· ·(BY MR. BREM)· In addition to your mother and these
11· ·three women, who else would be able to support your story that
12· ·after your divorce, you and Brian were living together at the
13· ·Saxon Hollow address?
14· · · · A.· ·My sister, Kim Jones, lived in New York at the time.
15· ·She sent us Christmas cards and mail to Saxon Hollow Court to
16· ·Brian and Vicki Johns.· That's specifically what it says on the
17· ·card.· The police, because they've come to our house and told
18· ·us both that -- "You guys are married.· You can't make her
19· ·leave.· She can't make you leave.· You-all work it out."
20· · · · Q.· ·We're talking about the Friendswood police?
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·Okay.
23· · · · A.· ·All of my family knew that I lived in Friendswood,
24· ·but they didn't come out there.· But if you ask them, "Name the
25· ·cities where she lived," yeah, they could tell you that.


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                68

·1· · · · Q.· ·Okay.· Anybody else?
·2· · · · A.· ·Brian's -- co-workers from Brian.· One of them lived
·3· ·on the street.· I don't have his -- I don't know his name, but
·4· ·he lived at our corner, but he worked at -- currently -- well,
·5· ·I don't know if he's still there now, but at the time of the
·6· ·accident, he was working there.
·7· · · · Q.· ·Who was -- what was his name?
·8· · · · A.· ·Well, Terrance works there, but he's not the one I'm
·9· ·saying that lived on the same -- on the corner of the street
10· ·that we lived on.
11· · · · Q.· ·Okay.
12· · · · A.· ·But Terrance worked at Dow.· He would come over and
13· ·visit us at all of our houses actually.
14· · · · Q.· ·What's Terrance's last name?
15· · · · A.· ·I believe it's Harris.
16· · · · Q.· ·Okay.
17· · · · A.· ·He was our realtor.· That's how we found all these
18· ·houses.
19· · · · Q.· ·But he also worked at Rohm and Haas?
20· · · · A.· ·If we found something online, then we'll tell him and
21· ·then he'd get the information and take us to go see them.
22· · · · Q.· ·Who was the person that lived down the street?
23· · · · A.· ·I don't know that guy's name, but, you know, we spoke
24· ·to him all the time and Brian said he works on the opposite
25· ·shift from him, so -- I can't tell you his name.· I don't


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 69

·1· ·remember.
·2· · · · Q.· ·But he lived on Saxon Hollow in Friendswood?
·3· · · · A.· ·No.· Saxon Hollow's here --
·4· · · · Q.· ·Uh-huh.
·5· · · · A.· ·-- and his street crosses ours and he lived right
·6· ·there at that corner.· So, every time we'd leave, we would wave
·7· ·at him.
·8· · · · Q.· ·And what street was that that he lived on?
·9· · · · A.· ·I can't think of his name.· It was Saxon Hollow.· It
10· ·was just -- it just curved around and met another street, but
11· ·he was right there at that -- right at the curb.
12· · · · · · · · · MR. FARAH:· Want her to draw it out?
13· · · · · · · · · MR. BREM:· I'm sorry?
14· · · · · · · · · MR. FARAH:· Want her to draw it out?
15· · · · · · · · · MR. BREM:· I think I got it.
16· · · · Q.· ·(BY MR. BREM)· This Rohm and Haas or Dow employee --
17· · · · A.· ·Dow.
18· · · · Q.· ·-- lived on the same street as you, just around the
19· ·bend.
20· · · · A.· ·Around that bend right there.
21· · · · Q.· ·But it was Saxon Hollow in Friendswood?
22· · · · A.· ·I believe that was his address.
23· · · · Q.· ·Okay.· And you don't know that person's name?
24· · · · A.· ·Uh-huh.
25· · · · Q.· ·All right.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 70

·1· · · · A.· ·We just blow and waved.
·2· · · · Q.· ·Who else other than the people we've talked about so
·3· ·far?· And we've now got Terrance Harris.
·4· · · · A.· ·So, Terrance and Brandon.· Brandon works with Brian,
·5· ·too.
·6· · · · Q.· ·Brandon Hubbard?
·7· · · · A.· ·Yes, sir.
·8· · · · Q.· ·Okay.
·9· · · · A.· ·And that was the only two he allowed to come to the
10· ·house.· Nobody else he would allow to come over.
11· · · · Q.· ·Why not?
12· · · · A.· ·He just wasn't that social.
13· · · · Q.· ·Uh-huh.· Brandon Hubbard's a fellow from maybe New
14· ·York or someplace like that, from up East somewhere?
15· · · · A.· ·I don't know what state Brandon's from, but he works
16· ·at Dow.
17· · · · Q.· ·Okay.
18· · · · A.· ·Rohm and Haas.
19· · · · Q.· ·Brian ever accuse you of having an affair with
20· ·Brandon Hubbard?
21· · · · A.· ·No, never.
22· · · · Q.· ·I'm going to show you a document that I'm going to
23· ·mark as Exhibit 8.
24· · · · · · · · · (V. Johns Exhibit No. 8 marked.)
25· · · · · · · · · MR. BREM:· Hand George a copy.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 71

·1· · · · · · · · · (Reviewing document.)
·2· · · · Q.· ·(BY MR. BREM)· What is Exhibit 8?
·3· · · · A.· ·This is a revokable assignment and power of attorney.
·4· · · · Q.· ·But do you know what it is?
·5· · · · A.· ·Life insurance?
·6· · · · Q.· ·Is -- this is your signature about --
·7· · · · A.· ·Yes.
·8· · · · Q.· ·-- about the center of the document; is that right?
·9· · · · A.· ·Yes, sir.
10· · · · Q.· ·And you signed it next to a -- a blank that says
11· ·"Former Wife"; is that right?
12· · · · A.· ·Yes.
13· · · · Q.· ·Did you read this document before you signed it?
14· · · · A.· ·Yes.· It didn't say "Former Wife," that's for sure.
15· · · · Q.· ·So, when you signed it, it didn't say that?
16· · · · A.· ·No.
17· · · · Q.· ·You see the -- it talks about the funeral home
18· ·cemetery, Mainland Funeral Home, Inc."· What does that -- is
19· ·this the payment for the funeral?
20· · · · A.· ·I have no idea.
21· · · · Q.· ·You don't know what this document is?
22· · · · A.· ·No.
23· · · · Q.· ·So --
24· · · · A.· ·This is the only thing I recall that they gave me.
25· · · · Q.· ·And who's the "they"?


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               72

·1· · · · A.· ·The funeral home.
·2· · · · Q.· ·Okay.· The funeral home gave you this document?
·3· · · · A.· ·Uh-huh.
·4· · · · Q.· ·And you signed it?
·5· · · · A.· ·Yes.
·6· · · · · · · · · MR. FARAH:· The second page or both pages?
·7· · · · A.· ·Well, I don't remember seeing this front page.
·8· · · · Q.· ·(BY MR. BREM)· Okay.
·9· · · · A.· ·I don't remember seeing this, but I do remember
10· ·seeing this, the second page.· But I -- that is my signature.
11· · · · Q.· ·Okay.· That is your signature.· And it says "Former
12· ·Wife" on both -- that's your signature on the front page, too,
13· ·right?
14· · · · A.· ·Yes, sir.
15· · · · Q.· ·That's your -- and --
16· · · · A.· ·There is no signature on the back page.
17· · · · Q.· ·That's right.· Okay.· And the funeral home gave this
18· ·to you and you signed it?
19· · · · A.· ·Yes, sir.
20· · · · Q.· ·All right.· Now, let me ask you a question.
21· · · · A.· ·Uh-huh.
22· · · · Q.· ·Did you pay any money for the funeral?
23· · · · A.· ·No.· I -- when -- I don't know if the representative
24· ·was from Dow or -- but she told me to go to the cemetery -- she
25· ·was from the life insurance -- MetLife, I believe -- and to


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 73

·1· ·sign -- and she named the document -- and I can't remember what
·2· ·the document was.· Obviously, it was this.· I'm not sure -- and
·3· ·they would explain -- she explained to me that, you know, I pay
·4· ·for the funeral through the life insurance and then once I sign
·5· ·this -- and Pam also called to explain this to me, too.· Once I
·6· ·sign this, they'll pay for the funeral and then they'll just
·7· ·reimburse me whatever the remaining balance of the life
·8· ·insurance is.
·9· · · · Q.· ·I got it.· Okay.· I'm going to show you another
10· ·document that I'm going to mark as Exhibit 9.
11· · · · · · · · · (V. Johns Exhibit No. 9 marked.)
12· · · · · · · · · MR. WYNNE:· Can I see eight?
13· · · · · · · · · THE WITNESS:· Sure.
14· · · · · · · · · MR. FARAH:· Same thing.· Why -- is there a
15· ·reason why the address is redacted in here?
16· · · · · · · · · THE WITNESS:· I have no idea.
17· · · · · · · · · MR. BREM:· That -- it's the way, I think, Bob
18· ·got it.
19· · · · · · · · · MR. WYNNE:· Subpoenaed from MetLife and they
20· ·redacted personal information.
21· · · · · · · · · MR. FARAH:· All right.
22· · · · · · · · · (Reviewing document.)
23· · · · Q.· ·(BY MR. BREM)· Ms. Johns, when we look at Exhibit 9
24· ·on the first page, the handwritten portions of the first page
25· ·of Exhibit 9 are in your handwriting, aren't they?


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              74

·1· · · · A.· ·Yes, sir.
·2· · · · Q.· ·And when we look on the second page, the handwritten
·3· ·portions are in your handwriting and that's your signature at
·4· ·the bottom, correct?
·5· · · · A.· ·Yes.· Yes, sir.
·6· · · · Q.· ·When we turn back to the first page and we look at
·7· ·Line 8, you put an X through "Spouse," but you also wrote
·8· ·"ex-spouse," didn't you?
·9· · · · A.· ·Yes, sir.
10· · · · Q.· ·Why did you write "ex-spouse" if you still considered
11· ·yourself married to Brian Johns?
12· · · · A.· ·Because attached was the death certificate and
13· ·somebody put on the death certificate that I was his ex-wife,
14· ·and so I put it on there because I had to attach the death
15· ·certificate.· So, they were going to read it on there anyway
16· ·and so since everybody after a while start calling me his "ex"
17· ·everything, I put it on the paperwork, just like the death
18· ·certificate said.
19· · · · Q.· ·All right.· Now, your position is that you lived at
20· ·the Saxon Hollow address as man and wife up until the tax -- up
21· ·until the time of the accident.· That's your position, correct?
22· · · · A.· ·Yes, sir.
23· · · · Q.· ·I'm going to ask you something.· We will mark these
24· ·if we need to.· Do you recognize this woman?
25· · · · A.· ·No.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              75

·1· · · · Q.· ·I'm going to show you another picture of her do you
·2· ·recognize this woman?
·3· · · · A.· ·No.
·4· · · · Q.· ·And I'll show you one last picture of her.· Do you
·5· ·recognize this woman?
·6· · · · A.· ·No.
·7· · · · Q.· ·This woman's name is Frankie.· I don't remember her
·8· ·last name, but she claims that she was in a committed
·9· ·relationship with Brian starting in October of 2011 and that
10· ·they planned to move in together in about 2012, that she was in
11· ·that relationship up until -- up through the time of the
12· ·accident.· Did you know that?
13· · · · A.· ·No.
14· · · · Q.· ·You've never seen that woman?
15· · · · A.· ·Never.
16· · · · Q.· ·Didn't have any suspicions that Brian was in a
17· ·relationship other than the one you were in?
18· · · · A.· ·Not one.
19· · · · Q.· ·Did you go to the hospital after the accident?
20· · · · A.· ·Yes.
21· · · · Q.· ·Did you talk to Brian in the hospital?
22· · · · A.· ·Yes.
23· · · · Q.· ·Did he tell you what happened?
24· · · · A.· ·Yes.
25· · · · Q.· ·What did he tell you?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 76

·1· · · · A.· ·He told me that he was working on a valve that was
·2· ·supposed to be clear -- a pump that was supposed to be cleared,
·3· ·and when he went to take off the -- a cap or latch or
·4· ·something, it had -- I don't know if the word was "pure
·5· ·cyanide" or something and that it -- when he went to loosen it,
·6· ·it exploded and blew him up in the air.· He landed somewhere
·7· ·and he got up and he was running, screaming.
·8· · · · Q.· ·And, so, he told you that he was trying to take --
·9· ·trying to open it and he thought it was cleared; is that right?
10· · · · A.· ·Right.
11· · · · Q.· ·And that when he went to loosen whatever it was that
12· ·held it closed, that's --
13· · · · A.· ·Right.
14· · · · Q.· ·-- that's when he discovered it wasn't cleared?
15· · · · A.· ·Right.· Whatever he -- whatever he was doing to
16· ·the -- the valve or something -- it was supposed to have been
17· ·clear.· I remember that.· And it -- obviously, it wasn't.· And
18· ·when he loosened it or the cap was loose or something and --
19· ·just exploded.
20· · · · Q.· ·And when did you -- when did he tell you this?
21· · · · A.· ·In the hospital.
22· · · · Q.· ·And -- and I'm -- was it the first day --
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·-- of the --
25· · · · A.· ·First.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                77

·1· · · · Q.· ·So, you were there the very first day.
·2· · · · A.· ·Yes, sir.
·3· · · · Q.· ·Is that the only time you saw Brian in the hospital?
·4· · · · A.· ·That's the only time I saw him, yes.
·5· · · · Q.· ·And why didn't you see him more times after that?
·6· · · · A.· ·Because his mother and family told me that I had no
·7· ·legal right to be there, that she was power of attorney and I'm
·8· ·not welcome there and said a whole lot of things.
·9· · · · Q.· ·Did you not get along with Brian's mother and sister?
10· · · · A.· ·I guess you would have to -- from my perspective, you
11· ·would have to know somebody in order to get along with them.
12· ·We didn't know each other.· They -- I met -- he and I got
13· ·married three months in and there was no time -- like, I didn't
14· ·meet them prior to.· I met his mom the day we got married.· So,
15· ·there was never a relationship built.· The few times I've tried
16· ·to reach out to them, it was very negative, and so I just left
17· ·it as is.
18· · · · Q.· ·You have any reason to -- do you have any reason to
19· ·know why it was negative?
20· · · · A.· ·I have no idea.
21· · · · Q.· ·Okay.· Other than the -- and did Brian tell you
22· ·anything else about the accident other than what you just
23· ·described to me?
24· · · · A.· ·He -- he was very upset.· He was, like, "I want you
25· ·to sue Dow.· Don't trust anybody from Dow.· Don't trust


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               78

·1· ·Brandon.· He's a company man, so he's going to say whatever
·2· ·they tell him to say.· It's" -- "I knew somebody was going to
·3· ·get hurt.· It just happened to be me," and he was just going on
·4· ·and on.
·5· · · · · · · · · I was just trying to calm him down and tell him,
·6· ·"Don't worry about all that right now," and so -- that's all he
·7· ·said specifically about Dow.
·8· · · · Q.· ·And who did you understand Brian to work for at the
·9· ·time of the accident?
10· · · · A.· ·You mean company?
11· · · · Q.· ·What company?
12· · · · A.· ·Dow.
13· · · · Q.· ·Dow Chemical?
14· · · · A.· ·Yes.
15· · · · Q.· ·And why did you think that?
16· · · · A.· ·Well, it was Rohm and Haas before it was Dow, because
17· ·I worked there as well.
18· · · · Q.· ·You worked -- you had worked at Rohm and Haas before?
19· · · · A.· ·Yes, sir.
20· · · · Q.· ·Okay.· Go ahead.
21· · · · A.· ·And I know Dow bought Rohm and Haas out --
22· · · · Q.· ·When did you work at Rohm and Haas?
23· · · · A.· ·-- been out there before.· Oh, it was years.· Want to
24· ·say I was in college.· It was over 20 years ago.
25· · · · Q.· ·But it was your understanding that Brian worked for


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 79

·1· ·Dow Chemical?
·2· · · · A.· ·Yes, sir.· When I come up to the facility, it says
·3· ·"Dow."
·4· · · · Q.· ·Other than what Brian told you about how the accident
·5· ·happened, did you talk to anyone else other than your lawyers?
·6· · · · A.· ·No, sir.
·7· · · · Q.· ·Has anyone else ever told you what -- why they
·8· ·thought the -- how they thought the accident happened?
·9· · · · A.· ·No, sir.
10· · · · Q.· ·Have you ever talked to Brandon Hubbard about how the
11· ·accident happened?
12· · · · A.· ·We didn't talk about how the accident happened.· He
13· ·just called me to see if I was okay and he would give me
14· ·updates on -- on Brian's condition when -- but then after a
15· ·point, his mom -- Brandon said Brian's mom wouldn't even let
16· ·him come back, so --
17· · · · Q.· ·And Brian told you you couldn't trust Brandon either
18· ·because he was a company man?
19· · · · A.· ·Yes, sir.· They had an on-again/off-again
20· ·relationship.
21· · · · Q.· ·When -- when Brian told you he wanted you to sue Dow,
22· ·did he tell you why -- why he wanted you to sue Dow?
23· · · · A.· ·Brian has always complained about work and I would
24· ·tell him, "Why don't you go talk to, like, your foreman?"
25· · · · · · · · · He would feel like -- "Well, I can't talk to the


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                80

·1· ·foreman.· That'll never fix it."
·2· · · · · · · · · I said, "Okay.· Then go above that person."
·3· ·But, you know, there's a way you have to communicate that, but
·4· ·he felt like he wouldn't -- they would never listen to him, so
·5· ·he never did, like, internally discuss the issues that he found
·6· ·around the -- the facility.· So, for him, he was just like --
·7· ·he didn't trust anybody with Dow.
·8· · · · · · · · · He said they sent him out on that -- you know,
·9· ·they sent him out to work by himself when it's a two-man job;
10· ·but because of his size, they would always just tell him to go
11· ·ahead and do it by myself.· Well, he didn't like that; but,
12· ·yet, he still didn't really talk to them about it.
13· · · · Q.· ·And did he ever tell you what he was worried about
14· ·that he wanted fixed?
15· · · · A.· ·Accidents and, like, the lack of training for the new
16· ·people.· There were two new people that started and he would
17· ·have issues with them putting them on a shift by themselves,
18· ·you know.
19· · · · Q.· ·Yeah.· But Brian wasn't a new person, right?
20· · · · A.· ·No.· No.
21· · · · Q.· ·He'd had that job for a long time?
22· · · · A.· ·Yes, sir.
23· · · · Q.· ·He knew what he was doing?
24· · · · · · · · · MR. WYNNE:· Objection.· Form.
25· · · · A.· ·I guess.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                81

·1· · · · Q.· ·(BY MR. BREM)· Did you think he -- did he --
·2· · · · A.· ·He knew enough to be there.
·3· · · · Q.· ·Did he ever tell you that he knew what he was doing,
·4· ·that he knew his job?
·5· · · · A.· ·I don't think he specifically ever said, "I know
·6· ·exactly what I'm doing every day."
·7· · · · Q.· ·Okay.· He had had exactly the same job though the
·8· ·whole time you were together correct?
·9· · · · A.· ·Right.· Right.· I tried to encourage him to apply for
10· ·other positions, but he wouldn't.
11· · · · Q.· ·Did you -- did you -- the two of you attend church
12· ·together?
13· · · · A.· ·Yes, sir.
14· · · · Q.· ·And where did you attend church?
15· · · · A.· ·The Fountain of Praise.
16· · · · Q.· ·The Fountain of Christ?
17· · · · A.· ·Of Praise.
18· · · · Q.· ·Of Praise?· Where is that?
19· · · · A.· ·It's on Hillcroft and Fort Bend Tollway.
20· · · · Q.· ·Hillcroft and the Fort Bend Tollway?· And were you a
21· ·member there?
22· · · · A.· ·Yes, sir.
23· · · · Q.· ·And was Brian a member there?
24· · · · A.· ·Yes, sir.
25· · · · Q.· ·And who was the pastor or minister there when you


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               82

·1· ·were -- when you two were going together?
·2· · · · A.· ·Remus Wright and his wife Mia Wright.
·3· · · · Q.· ·Remus Wright?
·4· · · · A.· ·Remus, uh-huh, R-e-m-u-s, Wright.
·5· · · · Q.· ·Did you and Brian ever go to family events for your
·6· ·family?
·7· · · · A.· ·Yes, sir, all the time.
·8· · · · Q.· ·Like for example?
·9· · · · A.· ·Like, Christmas is huge in our family, so -- it's,
10· ·like, over a hundred people at my aunt's house in Katy, and
11· ·Brian would go.
12· · · · Q.· ·Your aunt's house in Katy?
13· · · · A.· ·Yes, sir.
14· · · · Q.· ·What is your aunt's name?
15· · · · A.· ·Trina Gray.
16· · · · Q.· ·She lives in Katy today?
17· · · · A.· ·Yes, sir.
18· · · · Q.· ·And, so, if we were to go ask her whether or not
19· ·Brian to Christmas with you at her house in Christmas of 2011
20· ·before the accident, that you-all went there?
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·Together?
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·Okay.· Who was your next-door neighbor at Saxon
25· ·Hollow?· Do you know them?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                83

·1· · · · A.· ·I don't know their name.· Like, they came over to
·2· ·introduce themselves if we're sitting out in the yard, you
·3· ·know, playing with the baby and -- you know, the guy would come
·4· ·up and said, you know, this is whoever, but I can't remember
·5· ·their names.
·6· · · · Q.· ·Did you and Brian celebrate any anniversaries?
·7· · · · A.· ·Yes, sir.
·8· · · · Q.· ·What anniversary did you celebrate?
·9· · · · A.· ·Every year, our wedding anniversary.
10· · · · Q.· ·Even after you got divorced?
11· · · · A.· ·Uh-huh.· We were divorced on paper, but we were still
12· ·together in every way that husbands and wives are.
13· · · · Q.· ·When you and Brian were together in 2000 -- after the
14· ·divorce in 2010, '11, and the first half of '12, did you have a
15· ·Facebook account?
16· · · · A.· ·No, sir.· I've never had a Facebook account.
17· · · · Q.· ·You -- what social media accounts do you have?
18· · · · A.· ·I have Twitter and Instagram.
19· · · · Q.· ·And how long have you had those?
20· · · · A.· ·I just got those in, like, 2013.· My husband had a
21· ·Facebook.
22· · · · Q.· ·I'm sorry?
23· · · · A.· ·My husband had one.
24· · · · Q.· ·Oh, Brian had a Facebook account?
25· · · · A.· ·Yes, sir.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               84

·1· · · · Q.· ·Ms. Johns, I have some questions about some documents
·2· ·and some answers that I think are incomplete in the written
·3· ·discovery we've sent you, but what I'd like to do is let
·4· ·Mr. Wynne ask his questions first and then we'll go through --
·5· ·it's kind of administerial.
·6· · · · · · · · · MR. FARAH:· Could we take, like, a 30-second
·7· ·break?
·8· · · · · · · · · MR. BREM:· You can take as long a break as you
·9· ·want.
10· · · · · · · · · MR. FARAH:· I just -- I think she needs to
11· ·complete a response to one of your questions.
12· · · · · · · · · MR. BREM:· Okay.· Since we're standing up
13· ·anyway, we'll come back after five or ten --
14· · · · · · · · · MR. FARAH:· That's fine.
15· · · · · · · · · (Recess from 12:09 p.m. to 12:18 p.m.)
16· · · · Q.· ·(BY MR. BREM)· Ms. Johns, I understand you wanted to
17· ·either clarify an answer or complete an answer, and that's
18· ·perfectly fine with me because I do want the whole -- the
19· ·whole -- everything you have to say.· So, it had something to
20· ·do with when you either first spoke to or heard -- or saw Brian
21· ·in the hospital?
22· · · · A.· ·Right.
23· · · · Q.· ·Did you speak to him before?
24· · · · A.· ·Before I got to the hospital, yes, sir.
25· · · · Q.· ·Okay.· I'm sorry.· That's probably what it was.· So,


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               85

·1· ·how did you speak to him before you got to the hospital?
·2· · · · A.· ·I was at work when the incident happened and his
·3· ·sister called me and -- to tell me, so --
·4· · · · Q.· ·His sister, Pam?
·5· · · · A.· ·Pam, yes, sir.· So, of course, immediately I was
·6· ·screaming and crying and all this and she was trying to console
·7· ·me and asked me am I okay and all that.· So, I -- I called --
·8· ·my manager came over.· She called my mom.· I left.· In route to
·9· ·the -- after I picked up the baby and my mom, we headed to
10· ·Galveston, and then my phone rings again.· It was Brian.· So, I
11· ·was, like, you know, hysterical.· I was, like, "Oh, my God.
12· ·Pam said there was an incident at Dow and that you got burned
13· ·and all this."· He was talking to me, so I was so confused that
14· ·he was talking.
15· · · · · · · · · And, so, he was trying to tell me, "It's okay.
16· ·Calm down and drive safely and hurry up and get here."
17· · · · · · · · · And I said, "Well, you know, she just told me,
18· ·so I'm on my way now," and then I saw him after I got there.
19· · · · Q.· ·Okay.· On the way to -- when did Brian tell you about
20· ·how the accident happened, on the phone or when you got there?
21· · · · A.· ·When I got there.
22· · · · Q.· ·So, is there anything about the phone call on the way
23· ·down there other than you've told me, it was just him trying to
24· ·tell you to calm down and be careful?
25· · · · A.· ·Right, and make sure that I was coming.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                               86

·1· · · · Q.· ·Anything about the accident other than it had
·2· ·happened in that phone call?
·3· · · · A.· ·No.
·4· · · · Q.· ·And then you saw him in the hospital that one time
·5· ·when you got there?
·6· · · · A.· ·Yeah.· Well, not immediately when I got there.· His
·7· ·mom wouldn't let me in.
·8· · · · Q.· ·Okay.· And then what happened?
·9· · · · A.· ·And, so, I went to the waiting room and that's where
10· ·Pam was and some more people.· I don't know if they were there,
11· ·you know, with Brian's family or not, but I was just -- me and
12· ·the baby was talking to Pam and she was just giving us --
13· ·giving me her account of what happened and how he got
14· ·transported there and that she's notified, you know, everybody.
15· · · · · · · · · And then she was asking me personal questions
16· ·about me and Brian and I remember her giving me tissues, stuff
17· ·like that.· And then the baby started crying, so I took the
18· ·baby to my mom, who was in another waiting room, and Brian's
19· ·mom -- so, I was, like, "Well, when can I go in?"
20· · · · · · · · · She was, like, "Well, I'm not allowing anybody
21· ·in there.· He can't have visitors," is what her specific words
22· ·was --
23· · · · · · · · · (Phone ringing.)
24· · · · · · · · · (Discussion off the record at 12:21 p.m.)
25· · · · Q.· ·(BY MR. BREM)· Okay.· So, you were at the hospital.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              87

·1· ·You talking -- and Mrs. Sowell, Brian's mother, has told you
·2· ·that he can't have visitors.
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·Okay.· Then what happened?
·5· · · · A.· ·So, I just started waiting around.· My mom and I
·6· ·started praying.· Then a couple hours later, she comes --
·7· ·Ms. Sowell, Frances, came down and said, "Brian wants to see
·8· ·his wife."· And, so, I jumped up, gave my mom the baby, and
·9· ·went straight into the room.· And she went in there with me and
10· ·she was putting on the -- the protective gear and then she let
11· ·me into the -- into the room where Brian was.· And he told his
12· ·mom to step outside, because she stood there, and he told her
13· ·to -- "Leave me alone with my wife," and then he started
14· ·telling me what happened.
15· · · · · · · · · And, like, I -- I initially went -- soon as I
16· ·came in, I went to hug him and he was, like, "No, Love, you
17· ·can't touch me," you know, then he started explaining
18· ·everything that happened.
19· · · · Q.· ·And which is what you told me already?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·Any -- anything else other than what you've told me
22· ·already?
23· · · · A.· ·No, sir.
24· · · · Q.· ·Okay.· You said Pam also told you what had happened.
25· ·What did Pam tell you?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              88

·1· · · · A.· ·And I can't remember in detail, but I know she was
·2· ·giving me an -- her account of what she's heard from some of
·3· ·the guys that were there and that Brandon -- either Brandon ran
·4· ·out there -- but I'm kind of foggy on those details because I
·5· ·just wasn't -- I was very emotional.· But if I'm not mistaken,
·6· ·she said Brandon ran out there to help him and somebody else
·7· ·with a radio or something, but I don't know that in detail.
·8· · · · Q.· ·And instead of Brandon, might that be a fellow named
·9· ·Ernest Amie?
10· · · · A.· ·I have no idea.
11· · · · Q.· ·You just don't know?
12· · · · A.· ·I just thought it was Brandon.· I just can't
13· ·remember.
14· · · · Q.· ·You don't have a clear recollection of what Pam told
15· ·you, but you do know what Brian told you.
16· · · · A.· ·Right.
17· · · · Q.· ·Okay.· And do we have -- and, so, you talked to him
18· ·on the phone one time on the way to the hospital, you saw him
19· ·in the hospital, and that's the only other contact you had?
20· · · · A.· ·With him, yes.
21· · · · Q.· ·With him.
22· · · · A.· ·From that day forward, I was told he was in a coma.
23· · · · Q.· ·From that day forward, you -- who told you he was in
24· ·a coma from that --
25· · · · A.· ·Frances.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 89

·1· · · · Q.· ·So, from kind of --
·2· · · · A.· ·The second day, I guess --
·3· · · · Q.· ·Yeah.
·4· · · · A.· ·-- forward, she said he was in a coma, and then
·5· ·Brandon called me to tell me when he had passed.· Now, I would
·6· ·call, but, you know, they -- they wouldn't tell me anything.
·7· · · · Q.· ·I believe -- like I said, I will have some other
·8· ·questions, but I'm going to let Mr. Wynne ask his questions
·9· ·now.· As you probably know, he represents Frances Sowell and
10· ·Corey Johns.
11· · · · A.· ·Okay.
12· · · · · · · · · (12:24 p.m.)
13· · · · · · · · · · · · · · ·EXAMINATION
14· ·BY MR. WYNNE:
15· · · · Q.· ·Good afternoon, Vicki.· My name's Bob Wynne and I
16· ·represent, like Mike said, Frances Sowell, Corey Johns, and the
17· ·estate of Brian Johns.· Do you understand that?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·And you understand that for this case we're sitting
20· ·on opposite ends of the table, correct?
21· · · · A.· ·Yes.
22· · · · Q.· ·All right.· And you know that I'm adverse to you,
23· ·correct?
24· · · · A.· ·I know now.
25· · · · Q.· ·Okay.· And I wanted that to be clear so there's no --


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              90

·1· · · · A.· ·Okay.
·2· · · · Q.· ·-- hard feelings.· First things I want to talk to you
·3· ·about is your daughter, Hailey.· What was her date of birth?
·4· · · · A.· ·May 27th, 2010.
·5· · · · Q.· ·And how did you come to get physical custody of
·6· ·Hailey?
·7· · · · A.· ·I received a call at work from CPS saying that they
·8· ·had a baby that came into care and they wanted to know would we
·9· ·be interested in her.
10· · · · Q.· ·And when did that call come in?
11· · · · A.· ·I have no idea.
12· · · · Q.· ·Okay.
13· · · · A.· ·Prior -- like, I can't even tell you the date.
14· · · · Q.· ·Okay.· I believe you testified earlier that you took
15· ·custody of Hailey -- was it June of 2010 or August of 2010?
16· · · · A.· ·She was three months old, so -- May, June, July.· So,
17· ·had to be August 2010, I would say.
18· · · · Q.· ·Okay.· You said you received a call from CPS.· Is
19· ·that Child Protective Services?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·State agency?
22· · · · A.· ·Yes, sir.
23· · · · Q.· ·Had you made an application to them seeking an
24· ·adoption?
25· · · · A.· ·When we -- in 2008 is when we made the application.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              91

·1· ·Like, you don't keep filling one out.· One is it.· So, we did
·2· ·that in 2008.
·3· · · · Q.· ·Okay.· So, in 2008, you would have made an
·4· ·application with CPS?
·5· · · · A.· ·Yes, sir.
·6· · · · Q.· ·How did you do that?· Was it in person?· Was it
·7· ·electronically?· Was it over the phone?
·8· · · · A.· ·Yes, sir.· We went to their location on Murworth in
·9· ·Houston.
10· · · · Q.· ·What street?
11· · · · A.· ·Murworth, M-u-r-w-o-r-t-h.· And we went there and
12· ·physically filled out an application.· We were interviewed and
13· ·then they scheduled an appointment for us to come back in and
14· ·start the parenting classes, which I think was, like, six to
15· ·eight weeks.
16· · · · Q.· ·Okay.· Now, I know at some point in time you adopted
17· ·Hailey; is that accurate?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·Okay.· And you'd had -- prior to the adoption of
20· ·Hailey, you had had other foster children; is that accurate?
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·Okay.· How did you make an application or -- strike
23· ·that.· Let me ask a better question.
24· · · · · · · · · How did you seek to get custody of the foster
25· ·children?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 92

·1· · · · A.· ·You -- once you fill out the application, you're just
·2· ·in the system, period.· So, then it's a process of -- where
·3· ·they just call you -- whenever a child comes in, they give you
·4· ·their -- like, a short bio and ask you, "Do you guys want
·5· ·them" -- whether it's a boy or girl or -- "Do you want them?
·6· ·This is their age," and then you just say yes or no.
·7· · · · Q.· ·Okay.· And, so, in 2008, you and Brian Johns would
·8· ·have went to the CPS facility on Murworth Street in Houston,
·9· ·Texas, and you would have physically filled out a form seeking
10· ·the custody of either a foster child and/or an adopted child;
11· ·is that accurate?
12· · · · A.· ·Yes, sir.
13· · · · Q.· ·Okay.· Do you recall the name of the person you met
14· ·with or your -- your primary caseworker?
15· · · · A.· ·No.· Like I -- we've had about six.
16· · · · Q.· ·Okay.· So, between --
17· · · · A.· ·Each child had their own caseworker and their own
18· ·attorney, and so we had to deal with all these people for each
19· ·child.
20· · · · Q.· ·Okay.· And I believe you testified earlier that there
21· ·was a woman named Felicia that you recall; is that accurate?
22· · · · A.· ·Uh-huh.· That's the -- that was Hailey's.
23· · · · Q.· ·Okay.· So, Felicia was Hailey's co-worker?
24· · · · A.· ·Hailey's and --
25· · · · Q.· ·Social --


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                93

·1· · · · A.· ·-- and the other two babies, Briley and Jazmine.
·2· ·They were out of the Angleton office.· The other kids was out
·3· ·of Harris County.
·4· · · · Q.· ·Okay.· Explain that to me.· What do you mean,
·5· ·Angleton office?· What do you mean, Harris County?
·6· · · · A.· ·CPS -- children, depending on where -- what county
·7· ·they were born in, somehow they divide up where the -- what
·8· ·county represents each kid.
·9· · · · Q.· ·Okay.
10· · · · A.· ·So, we had some kids that was in Harris County, some
11· ·was in Brazoria.
12· · · · Q.· ·Okay.
13· · · · A.· ·I mean -- yeah, Brazoria.· So, it had nothing to do
14· ·with, like, where we lived.· That was a state issue.
15· · · · Q.· ·Okay.· Well, let's do it this way:· Who was the first
16· ·foster child that you, Vicki Johns, ever had custody of?
17· · · · A.· ·That would be -- that would be Jazmine.
18· · · · Q.· ·Okay.· And what year did you retain custody of her?
19· · · · A.· ·That would be 2010.· Let's say 2009.
20· · · · Q.· ·Do you know what month?
21· · · · A.· ·No.· Can't remember the month.
22· · · · Q.· ·Okay.· And how -- what entity or agency provided
23· ·Jazmine to you?
24· · · · A.· ·CPS brought her to me and Brian's house in Sugar
25· ·Land.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 94

·1· · · · Q.· ·Okay.· And Jazmine lived with you for how long?
·2· · · · A.· ·Eighteen months.
·3· · · · Q.· ·Okay.· And was Jazmine out of your custody at the
·4· ·time of the divorce with Brian in February of 2010?
·5· · · · A.· ·Yeah.· I believe they -- they came and took her maybe
·6· ·at Christmas.
·7· · · · Q.· ·Christmas of 2009?
·8· · · · A.· ·Maybe -- 2000 -- wait a minute.· She was with us for
·9· ·18 months, but they took her --
10· · · · · · · · · MR. FARAH:· Don't guess if you don't know the
11· ·answer.
12· · · · · · · · · THE WITNESS:· Okay.
13· · · · A.· ·Then I don't -- I can't be specific.
14· · · · Q.· ·(BY MR. WYNNE)· Okay.
15· · · · A.· ·But I know we had her from 18 months --
16· · · · Q.· ·Okay.
17· · · · A.· ·-- from the Sugar Land address to the Pearland
18· ·address.
19· · · · Q.· ·Who was the second foster child that you had ever
20· ·gotten custody of?
21· · · · A.· ·Bailey.· Pearland house.· That was her sister.
22· · · · Q.· ·And Bailey was Jazmine's sister?
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·What was Jazmine's date of birth?
25· · · · A.· ·I can't remember her date of birth.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                                95

·1· · · · Q.· ·Okay.· When you had custody of Jazmine, did you treat
·2· ·her like your own child?
·3· · · · A.· ·Absolutely.
·4· · · · Q.· ·Did you love her and honor her and tell the world
·5· ·that she was yours?
·6· · · · A.· ·Brian and I both did, yes, sir.
·7· · · · Q.· ·Okay.· What's her date of birth again?
·8· · · · A.· ·I cannot remember her date of birth.· I've had five
·9· ·foster children.
10· · · · Q.· ·Okay.· So, Bailey was -- let's go to Bailey, your
11· ·second one.· Do you recall when you took possession or custody
12· ·of Bailey?
13· · · · A.· ·I don't remember the date, but it was a picnic.· They
14· ·brought her to the picnic.· We went home with her.· She was two
15· ·weeks old.
16· · · · Q.· ·And not sure her date of birth, correct?
17· · · · A.· ·No.
18· · · · Q.· ·Who was your -- when did Bailey get removed from your
19· ·custody?
20· · · · A.· ·It was a few weeks after she was placed with us.
21· · · · Q.· ·Okay.· So, she -- you only had custody of her for a
22· ·short period of time?
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·Okay.· And she was removed at the same time as
25· ·Jazmine?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              96

·1· · · · A.· ·No.
·2· · · · Q.· ·Okay.
·3· · · · A.· ·We took Bailey to Angleton.· They came and got
·4· ·Jazmine, I would say, maybe a month later.
·5· · · · Q.· ·Okay.· And that was the issue about you either take
·6· ·both or you take none?
·7· · · · A.· ·Yes.
·8· · · · Q.· ·Okay.· Who was the third foster child you got?
·9· · · · A.· ·Hailey.
10· · · · Q.· ·And you -- you -- you personally took custody of her
11· ·sometime around August of 2010?
12· · · · A.· ·That sounds about right.
13· · · · Q.· ·And does she still live with you?
14· · · · A.· ·Yes, sir.
15· · · · Q.· ·Okay.· Now, from the date that you took custody of
16· ·Hailey through today, has Hailey lived with you every single
17· ·day of that time period?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·And have you acted and held yourself out as Hailey's
20· ·mother every single day during that time period?
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·Okay.· Now, when Hailey was first given -- when
23· ·custody of Hailey was first given to you, were you declared her
24· ·mother at that time period?
25· · · · A.· ·No.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              97

·1· · · · Q.· ·Okay.· How long did it take between taking custody
·2· ·and becoming her mother?
·3· · · · A.· ·Three years.
·4· · · · Q.· ·Three years?· So, you became Hailey's mother
·5· ·approximately a year after Brian's death?
·6· · · · A.· ·Right.
·7· · · · Q.· ·Okay.
·8· · · · A.· ·Yes.
·9· · · · Q.· ·You had testified earlier -- referred to Hailey as
10· ·Brian's daughter.
11· · · · A.· ·Correct.
12· · · · Q.· ·Do you -- are you making the assertion that Hailey is
13· ·Brian's legal daughter?
14· · · · · · · · · MR. FARAH:· Objection.· Form.· Go ahead and
15· ·answer.
16· · · · A.· ·I'm making the assertion that Brian had -- Hailey had
17· ·two parents, me and Brian.· Brian was in on it from the
18· ·beginning up until the day he died.· He considered her his
19· ·daughter.
20· · · · Q.· ·(BY MR. WYNNE)· Okay.· And you had testified, I
21· ·believe, that Brian was very proud and very happy to be raising
22· ·a daughter and it was giving him a second chance of being a
23· ·father.
24· · · · A.· ·Absolutely.
25· · · · Q.· ·Okay.· As part of that pride and happiness in


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                              98

·1· ·having -- of being a father again, did Brian ever take Hailey
·2· ·to his mother or his mother's house to show her off?
·3· · · · A.· ·Yes, we've taken her out there and it didn't go so
·4· ·well, and we left and never came back.
·5· · · · Q.· ·Okay.· When did that happen, that incident you're
·6· ·talking about?
·7· · · · A.· ·I don't know the specific date.
·8· · · · Q.· ·Okay.· Was it before or -- can you give me any time
·9· ·frame as to which year that occurred in?
10· · · · A.· ·No.· She was barely walking, so -- it was within the
11· ·first year of her life.· I could say that.
12· · · · Q.· ·Okay.· And what happened?
13· · · · A.· ·Because she was so young, she was, like, learning to
14· ·say words and she was trying to say words and she said
15· ·"grandma" or -- something to that effect and Frances didn't
16· ·like that.· She told her, "You call me Frances, just like the
17· ·other grandkids do."
18· · · · Q.· ·Okay.
19· · · · A.· ·And that sent Brian into orbit.· He was extremely mad
20· ·and offended that she would be that mean and negative to a
21· ·baby.
22· · · · Q.· ·Okay.· And, so, Hailey was trying to call Frances
23· ·"grandmother."
24· · · · A.· ·Right.
25· · · · Q.· ·Frances, for whatever reason, did not like that and


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                 99

·1· ·expelled you, Brian, and her granddaughter from her house --
·2· · · · A.· ·No.
·3· · · · Q.· ·-- never to be brought again?
·4· · · · A.· ·No, she did not.
·5· · · · Q.· ·Okay.· Tell me what happened.
·6· · · · A.· ·Brian got mad.· Brian started cursing and saying, "If
·7· ·you don't treat my baby with respect, then we will never come
·8· ·here again."· They started having words back and forth.· At the
·9· ·same time, I'm getting the baby's things because I know where
10· ·this is going and Brian left.· He said, "We will never" -- he
11· ·told me -- because I was crying.· I was upset.· He said, "We
12· ·never have to put our daughter through that again."
13· · · · Q.· ·Okay.
14· · · · A.· ·And, so, we never went back.
15· · · · Q.· ·Okay.
16· · · · A.· ·She saw her again at the hospital.
17· · · · Q.· ·So, from that event through the time of Brian's
18· ·accident, Hailey would have never interacted with Frances; is
19· ·that accurate?
20· · · · A.· ·Not with Frances, no.
21· · · · Q.· ·What about yourself?· From that sort of altercation
22· ·through Brian's accident, did you ever interact with Frances in
23· ·any way?
24· · · · A.· ·Yes.
25· · · · Q.· ·Okay.· And in which ways?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                100

·1· · · · A.· ·I tried to reach out to her and I went out -- I just
·2· ·showed up one day at her church.· She didn't receive that well.
·3· ·Mr. Frances -- Mr. Sowell, he came over and acknowledged me,
·4· ·and eventually she did, too.· And she was, like, "Why are you
·5· ·here?"
·6· · · · · · · · · And I said, "I just wanted to surprise you."
·7· · · · · · · · · And, so, she was upset about it and she said,
·8· ·"Well, I don't have time.· You know, I'm here at church.· I'm
·9· ·the" -- whatever she was.
10· · · · · · · · · And, so, Mr. Sowells, he said, "Don't worry
11· ·about it.· It was a nice gesture."· He said, "Let me take you
12· ·to dinner."· So, we left church and went to dinner.
13· · · · Q.· ·And that -- was that the only time that you had seen
14· ·Frances or interacted with Frances?
15· · · · A.· ·No.· I'd say -- we went out there one Christmas, but
16· ·that was before the baby.· I've tried many -- I would say at
17· ·least five times from the time I married Brian until right now
18· ·to establish something with her.
19· · · · Q.· ·What about the third foster child?
20· · · · A.· ·Hailey was the third.
21· · · · Q.· ·I mean, the fourth, fourth foster --
22· · · · A.· ·There was nobody was after Hailey.· Hailey was it.
23· · · · Q.· ·I thought you testified there were five.
24· · · · A.· ·We had two kids before -- before the two girls that
25· ·were a sibling unit.· We had two kids, like, in 2008.· We had


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              101

·1· ·one -- we had two, but like I said, one of the foster parents
·2· ·just didn't come back to get their kid.· We were only
·3· ·babysitting.· We were not their guardians.
·4· · · · Q.· ·Okay.· And those two children, what were their names?
·5· · · · A.· ·Jewel.· Jewel had a sister Diamond.
·6· · · · Q.· ·And do you recall what year you took custody of Jewel
·7· ·and Diamond?
·8· · · · A.· ·I never took custody.· I was only babysitting for a
·9· ·foster parent, parent.
10· · · · Q.· ·Okay.· And did you -- in your application with CPS,
11· ·did that -- did that in any way lead to Diamond or Jewel coming
12· ·into your, you know, possession?
13· · · · A.· ·Once you get licensed as a foster parent, you can
14· ·babysit any foster child if somebody -- they ask you, "Can we
15· ·put your guys' name in a database?"· So, if another family
16· ·needs a babysitter or whatever, they'd contact you.· We said
17· ·yes, and that's how we got to babysit Jewel.
18· · · · Q.· ·And you became -- you were licensed as a foster
19· ·parent?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·And when did you get that license?
22· · · · A.· ·In 2008.
23· · · · Q.· ·Was that in connection with the application process?
24· · · · A.· ·Yes, sir.
25· · · · Q.· ·Okay.· You talked a little bit about your residential


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                   January 09, 2015
   JOHNS v. DOW CHEMICAL                                            102

·1· ·history earlier in the deposition and I want to see if I can
·2· ·wrap my hands around it.· In February of 2010, at the time of
·3· ·the divorce, you were living at -- do you have Exhibit 1?
·4· · · · · · · · · MR. FARAH:· That's the divorce decree?
·5· · · · · · · · · MR. WYNNE:· Yeah.
·6· · · · Q.· ·(BY MR. WYNNE)· Okay.· Prior at the time of the
·7· ·divorce decree, you and Brian had been living at Castle Pond
·8· ·Court?
·9· · · · A.· ·Yes, sir.
10· · · · Q.· ·Okay.· And then I believe at some point after the
11· ·divorce decree was entered, you and Brian moved to the Saxon
12· ·Hollow address?
13· · · · A.· ·No.· From Castle Pond in Pearland, we moved to
14· ·Regency, 73-something Regency Square.
15· · · · Q.· ·Okay.· And after Regency, that's when you moved to
16· ·Saxon Hollow.
17· · · · A.· ·Hollow, yes, sir.
18· · · · Q.· ·Okay.· And then there was a brief period where you
19· ·had lived at the Braes -- Braesmain?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·Okay.· And did you sign a lease for the Braesmain
22· ·address?
23· · · · A.· ·Yes.· Yes, sir.
24· · · · Q.· ·Okay.· And then from Braesmain, did you move into
25· ·Holly Hall?


                                                   800.211.DEPO (3376)
                                                   EsquireSolutions.com
                                                                      YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                103

·1· · · · A.· ·Then -- yeah.· Yes.
·2· · · · Q.· ·And at some point, you also -- did you relocate back
·3· ·into Saxon Hollow?
·4· · · · A.· ·I never -- I never moved all of my belongings out of
·5· ·Saxon Hollow.
·6· · · · Q.· ·Okay.
·7· · · · A.· ·That was never the case.
·8· · · · Q.· ·Okay.· And I think you testified that the Braesmain
·9· ·residence and the Holly Hall residence were merely, you know,
10· ·sham residences so you could get custody of --
11· · · · · · · · · MR. FARAH:· Objection.· Form.
12· · · · Q.· ·(BY MR. WYNNE)· -- another foster child -- I mean, of
13· ·Hailey?
14· · · · A.· ·Of Hailey.
15· · · · Q.· ·Okay.· What -- in the Braesmain -- in the Braesmain
16· ·residence, how many rooms were there?
17· · · · A.· ·There were two.
18· · · · Q.· ·Okay.· And who -- did you and Brian sleep in one
19· ·room?
20· · · · A.· ·Right, and Hailey slept in the other.
21· · · · Q.· ·And Hailey slept in the other?
22· · · · A.· ·Uh-huh.
23· · · · Q.· ·What -- how often would you stay at the Braesmain
24· ·address as opposed to the Saxon Hollow address?
25· · · · A.· ·We only -- the initial day when they brought Hailey


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               104

·1· ·there, we stayed overnight and then went back home the next
·2· ·day, home to Saxon Hollow.· And then whenever CPS was going to
·3· ·visit -- they only visited that -- one more time after they
·4· ·brought the baby, and then we let that one go.
·5· · · · Q.· ·Okay.· So, for Braesmain, you actually spent time
·6· ·there on two separate days only, the day that Hailey was
·7· ·brought --
·8· · · · A.· ·Right.
·9· · · · Q.· ·-- and the one day that CPS came to visit --
10· · · · A.· ·Right.
11· · · · Q.· ·-- correct?
12· · · · A.· ·Yes, sir.
13· · · · Q.· ·And at no other point in time would you or Brian or
14· ·Hailey have lived there or slept there or spent any time there;
15· ·is that correct?
16· · · · A.· ·That's correct.
17· · · · Q.· ·Okay.· So, be fair to say the vast majority, if not
18· ·the entirety of your residential life, was -- from February of
19· ·2010 through the time of Brian's death was spent at the Saxon
20· ·Hollow address?
21· · · · A.· ·Well, plus those places in between, right?
22· · · · Q.· ·All right.
23· · · · A.· ·Is that --
24· · · · Q.· ·Let's go to the Holly Hall one.
25· · · · A.· ·Okay.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             105

·1· · · · Q.· ·How often did you sleep at Holly Hall?
·2· · · · A.· ·Any time that CPS -- well, I can't say "any time."
·3· ·There were occasions when we would sleep there.· There were
·4· ·occasions when he would go there when he was going to go right
·5· ·back to work.· So, it just depends on whatever was going on
·6· ·with us at the time --
·7· · · · Q.· ·Okay.
·8· · · · A.· ·-- when our next appointment was.· Sometimes, like I
·9· ·said, he would just sit in the parking lot.· We'd wait for that
10· ·little visit to be over, then we'd go home.
11· · · · Q.· ·Okay.· And, so, the Holly Hall address was used
12· ·similarly to the Braesmain address in that you would only go
13· ·there either periodically or -- intermittently or for
14· ·CPS-related purposes.
15· · · · A.· ·Yes.
16· · · · Q.· ·Okay.· Now, Hailey was born in May of 2010.
17· · · · A.· ·Right.
18· · · · Q.· ·And, so, at the time of Brian's death in August of
19· ·2012, she would have been slightly over two years old.
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·Okay.· I have twin two-year-old daughters and I have
22· ·a five-year-old son and I'm going to ask you some questions
23· ·based on my experience and see if your experience with little
24· ·kids are the same.· Little kids, especially infants and
25· ·toddlers, they come with a lot of equipment.· Do you agree with


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              106

·1· ·that?
·2· · · · A.· ·Yes.
·3· · · · Q.· ·They come with cribs, correct?
·4· · · · A.· ·Yeah.
·5· · · · Q.· ·They come with those -- you know, those bouncy toys.
·6· ·That's sort of all over the place.
·7· · · · A.· ·Uh-huh.
·8· · · · Q.· ·Is that a "yes"?
·9· · · · A.· ·Yes.
10· · · · Q.· ·Sometimes kids write on the walls.· Have you had that
11· ·in your experience?
12· · · · A.· ·At four.
13· · · · Q.· ·When you were having a child, did you have formula?
14· · · · A.· ·When she was a baby, yes.
15· · · · Q.· ·What about diapers?
16· · · · A.· ·Yes.
17· · · · Q.· ·Okay.· If someone were to walk into my house, they
18· ·would very clearly see that kids live there.· For the time
19· ·period that you were living at Saxon Hollow, if someone were to
20· ·walk into that house at any point in time on any day in that
21· ·time period, would they have seen and known that a child was
22· ·living there?
23· · · · A.· ·Yes, if they go to the child's room or to her play
24· ·area.
25· · · · Q.· ·Okay.· And where was the play area?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                107

·1· · · · A.· ·Between the -- where our dinette table was in the
·2· ·front room, where the computer room is, we would set space over
·3· ·there for her and then, like, her toys and then that first
·4· ·closet downstairs.· And then, of course, upstairs was her room.
·5· · · · Q.· ·Okay.· Do you know what, you know, binkies or
·6· ·pacifiers are?
·7· · · · A.· ·Uh-huh.
·8· · · · Q.· ·Did you use those with Hailey?
·9· · · · A.· ·Yes.
10· · · · Q.· ·Did those ever sort of get, you know, just strewn all
11· ·about the place?
12· · · · A.· ·We bought pacifiers on a regular basis because
13· ·they're always getting lost somewhere.
14· · · · Q.· ·Okay.· The period from February of 2010 to the date
15· ·of Brian's accident, can you point to or do you specifically
16· ·recall any night that you did not spend with Brian?
17· · · · A.· ·Do I recall any night I've never --
18· · · · Q.· ·Yeah.
19· · · · · · · · · MR. FARAH:· Objection.· Form.
20· · · · A.· ·-- that I didn't spend with Brian?
21· · · · Q.· ·(BY MR. WYNNE)· Yeah.· If we're going from February
22· ·2010 --
23· · · · A.· ·Yes.
24· · · · Q.· ·-- to July of 2012 --
25· · · · A.· ·Yes.


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               108

·1· · · · Q.· ·-- were there any nights in that time period that you
·2· ·did not sleep with Brian?
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·Okay.· How many?
·5· · · · A.· ·Quite a few.· Brian worked overnights.
·6· · · · Q.· ·He worked overnights?
·7· · · · A.· ·So, if he's at work, we're not sleeping together.
·8· · · · Q.· ·Okay.
·9· · · · A.· ·At the same time, there were nights when I left him,
10· ·when the police asked him to leave so he couldn't sleep there.
11· ·And vice versa.· I've -- I've left.
12· · · · Q.· ·The -- the periods that you left because of the
13· ·police, do you recall the time frame of those?
14· · · · A.· ·No.
15· · · · Q.· ·Okay.· You mentioned that you had called police on
16· ·Brian and that Brian had called the police on you.
17· · · · A.· ·Yes, sir.
18· · · · Q.· ·What police departments, you know, every single one,
19· ·whether it's -- every law enforcement office, whether it's
20· ·constable, sheriff, police?
21· · · · A.· ·Sugar Land police, Pearland police, Pearland
22· ·constable, and Friendswood police, Friendswood constable.
23· · · · Q.· ·And when did you move out of the Saxon Hollow
24· ·address?
25· · · · A.· ·There was no specific address (sic).· Whenever I got


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             109

·1· ·mad, we had a falling-out and I felt like I couldn't just be in
·2· ·his presence or if I called the police to leave, whatever that
·3· ·day was, that's when it happened.
·4· · · · Q.· ·Okay.
·5· · · · A.· ·Like, there was no -- there was no -- like, I didn't
·6· ·pack all my things to leave.· I just got mad, grabbed my keys,
·7· ·grabbed the baby, and I'm out.
·8· · · · Q.· ·Okay.· At -- you don't live there today, correct?
·9· · · · A.· ·No.
10· · · · Q.· ·Okay.· At some point in time, it no longer became
11· ·your permanent residence; is that accurate?
12· · · · A.· ·Yes, sir.
13· · · · Q.· ·What was that date?
14· · · · A.· ·The day Brian died.
15· · · · Q.· ·Day Brian died?
16· · · · A.· ·Yes, sir.
17· · · · Q.· ·Okay.· What about the day of his accident?· Where
18· ·were you when you got the news that Brian was injured?
19· · · · A.· ·At work.
20· · · · Q.· ·Okay.· Where -- and did you get that news the day of
21· ·the accident?
22· · · · A.· ·Yes, sir.
23· · · · Q.· ·Okay.· What time of day was it?
24· · · · A.· ·I have no idea.
25· · · · Q.· ·And did you immediately go to the hospital?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               110

·1· · · · A.· ·Yes, sir.
·2· · · · Q.· ·When you left the hospital, where did you go that
·3· ·night and sleep?
·4· · · · A.· ·To my mom's, my parents'.
·5· · · · Q.· ·Okay.· Did you ever return to the Saxon Hollow
·6· ·address after the date of Brian's accident?
·7· · · · A.· ·I didn't return to the Saxon Hollow, no.
·8· · · · Q.· ·Okay.· Wasn't all of your stuff there?
·9· · · · A.· ·Yes.
10· · · · Q.· ·What happened to your stuff?
11· · · · A.· ·Pam and her brothers put it in storage, Public
12· ·Storage in Pearland.
13· · · · Q.· ·Okay.· And when did they do that?
14· · · · A.· ·I have no idea what date they did it, but they had to
15· ·do it before the end of the month because our lease was up.
16· · · · Q.· ·By the end of July of 2012?
17· · · · A.· ·Yes.
18· · · · Q.· ·Let's see.· What exhibit was the lease agreement?
19· · · · · · · · · MR. FARAH:· Three.
20· · · · Q.· ·(BY MR. WYNNE)· The landlord on Exhibit 3, Po-Chen
21· ·Chen --
22· · · · A.· ·Uh-huh.
23· · · · Q.· ·-- did you ever meet or talk to that individual at
24· ·any point in time?
25· · · · A.· ·I didn't go -- I went out there to drop off the rent,


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              111

·1· ·but I didn't talk to her because she had the little box there
·2· ·you just put your money in at the house.
·3· · · · Q.· ·Okay.· Did you ever -- at any point in time ever
·4· ·speak to her?
·5· · · · A.· ·No.
·6· · · · Q.· ·Okay.· There's another individual listed as a
·7· ·landlord named Janice Sun, or Sun.· Did you at any point in
·8· ·time ever speak to her?
·9· · · · A.· ·No.
10· · · · Q.· ·At the time period that you were living at Saxon
11· ·Hollow as your permanent address, what type of vehicle did you
12· ·drive?
13· · · · A.· ·A Mercedes and a BMW and the Yukon.
14· · · · Q.· ·Okay.· And would those cars have been parked outside
15· ·that house, that residence --
16· · · · A.· ·Yes, sir.
17· · · · Q.· ·-- on a regular basis?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·Okay.· What is your relationship with Corey like,
20· ·Corey Johns?
21· · · · A.· ·Up until the day of the accident, it was a great
22· ·relationship and we communicated.· He spent time with our
23· ·daughter.· He went on family picnics -- me, him, his baby, and
24· ·Brian -- with my -- my biological family.· So, until the day
25· ·that I got to the hospital, I didn't know that had changed.


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             112

·1· · · · Q.· ·Okay.· How did you communicate with Corey?
·2· · · · A.· ·On the phone, pick him up whenever he wanted to come
·3· ·over.· We would feed him.· We would go to see him in Southern
·4· ·University.· And then when he got into trouble at Southern and
·5· ·was kicked out of school, Brian and I borrowed money from my
·6· ·mom -- my parents to go get him out of jail.
·7· · · · Q.· ·Okay.· And did you ever e-mail with Corey?
·8· · · · A.· ·No.
·9· · · · Q.· ·Okay.· Any reason why you didn't e-mail with him?
10· · · · A.· ·Why would I e-mail with him?· He would call me on the
11· ·phone or I'd call him on the phone.
12· · · · Q.· ·Okay.· So, he never sent you e-mails, you never sent
13· ·him e-mails?
14· · · · A.· ·No, sir.
15· · · · Q.· ·What about Brian?· Did you ever e-mail with Brian?
16· · · · A.· ·I don't recall e-mailing because we talk on the
17· ·phone.· When he's at work, he calls me on his work phone.· So,
18· ·I don't recall us e-mailing each other.
19· · · · Q.· ·Let me ask you very specifically.
20· · · · A.· ·Sure.
21· · · · Q.· ·Can you point to a single specific instance between
22· ·2010 and 2012 where Brian Johns ever sent you a single e-mail?
23· · · · A.· ·I have no idea.
24· · · · Q.· ·Okay.
25· · · · A.· ·I can't pinpoint one.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                113

·1· · · · Q.· ·Could you pinpoint a single e-mail that you sent to
·2· ·Brian Johns in that same time period?
·3· · · · A.· ·Have no idea.
·4· · · · Q.· ·Okay.· Did you -- do you have the same e-mail address
·5· ·now that you had in 2010?
·6· · · · A.· ·No, sir.
·7· · · · Q.· ·Do you still have access to those accounts?
·8· · · · A.· ·No, sir.
·9· · · · Q.· ·From the -- from 20 -- from 2009 through the present,
10· ·identify every e-mail address for me that you've had.
11· · · · A.· ·I can't because I don't remember them all.· The ones
12· ·I do remember that I currently use is vicki.johns@aol and then
13· ·missvicki40@gmail and Hotmail.
14· · · · Q.· ·And when did you get each of those?
15· · · · A.· ·I'm sorry.· And there was one for Yahoo!, but I don't
16· ·remember the -- like, the first part at Yahoo!, but I know I
17· ·had a Yahoo!.
18· · · · Q.· ·And when did you get those?
19· · · · A.· ·I think Gmail -- Gmail came out in 2010 or '11 or
20· ·something.· Whenever it started becoming popular is when I got.
21· · · · Q.· ·Okay.
22· · · · A.· ·But I had Yahoo!, like, in college, so --
23· · · · Q.· ·Okay.· Did you -- in this case, you were sent
24· ·discovery requests.· Did you go and look through any of your
25· ·e-mails to see whether you had sent e-mails to Brian or vice


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               114

·1· ·versa?
·2· · · · A.· ·No, because I know I didn't.
·3· · · · Q.· ·Okay.· Did you ever have any e-mail correspondence
·4· ·with Brian's family?
·5· · · · A.· ·Never.
·6· · · · Q.· ·Okay.· I believe -- after Brian's accident, you moved
·7· ·in with your parents?
·8· · · · A.· ·Yes.· Well, I moved in with my parents until I got
·9· ·approval for that apartment, which was maybe a couple of days.
10· · · · Q.· ·You got a what for what?
11· · · · A.· ·Until I got approval for an apartment --
12· · · · Q.· ·Okay.
13· · · · A.· ·-- which was 9111 Lakes at 610.
14· · · · Q.· ·Okay.· And that address, the -- it's the Lakes
15· ·address.· What's the name of it?
16· · · · A.· ·9111 Lakes at 610 Drive.
17· · · · Q.· ·Okay.· And, so, you moved into that --
18· · · · A.· ·Right.
19· · · · Q.· ·-- after Brian's death?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·Did you ever live there before Brian's death?
22· · · · A.· ·No, sir.
23· · · · Q.· ·Did you ever visit there before Brian's death?
24· · · · A.· ·My sister lived over there.
25· · · · Q.· ·Okay.· Would you ever list your sister's address as


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               115

·1· ·your permanent address?
·2· · · · A.· ·No.
·3· · · · Q.· ·What about during the time period that you alleged to
·4· ·be married to Brian?· Would you have ever listed the -- that
·5· ·Lakes address as your permanent residence?
·6· · · · A.· ·No, because I didn't even know -- that's my
·7· ·stepsister and I didn't know her address.· I just knew where
·8· ·she lived.
·9· · · · Q.· ·Okay.
10· · · · · · · · · MR. WYNNE:· What exhibit are we on?
11· · · · · · · · · THE REPORTER:· Next is ten.
12· · · · · · · · · MR. WYNNE:· Okay.· Can we mark this one as ten?
13· · · · · · · · · (Discussion off the record at 12:57 p.m.)
14· · · · · · · · · (V. Johns Exhibit No. 10 marked.)
15· · · · Q.· ·(BY MR. WYNNE)· Ms. Johns, you have in front of you
16· ·what has been marked as Exhibit 10 to your deposition; is that
17· ·accurate?
18· · · · A.· ·Yes.
19· · · · Q.· ·And do you see that this is a W-2 from Halliburton
20· ·for the year 2010?
21· · · · A.· ·Yes.
22· · · · Q.· ·And do you see that your address is listed as the
23· ·Lakes Drive address?· Do you see that?
24· · · · A.· ·Yes, I see that.
25· · · · Q.· ·How can that possibly be true if what you just told


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                116

·1· ·us under oath is also true?
·2· · · · A.· ·That's what I would like to know because my lease
·3· ·shows when I moved over there, which is when Brian was
·4· ·deceased.
·5· · · · Q.· ·Okay.· Do you think maybe Halliburton just got that
·6· ·one mistaken?
·7· · · · A.· ·No, because I still worked at Halliburton.· I didn't
·8· ·get laid off at Halliburton.· I was still employed there.
·9· · · · Q.· ·Okay.
10· · · · A.· ·So, of course, I changed my address whenever I moved.
11· · · · Q.· ·Well, then let's go to your 2011 W-2.
12· · · · · · · · · MR. WYNNE:· Mark that Exhibit 11, please.
13· · · · · · · · · (V. Johns Exhibit No. 11 marked.)
14· · · · · · · · · (Sotto voce discussion.)
15· · · · Q.· ·(BY MR. WYNNE)· You have in front of you what's been
16· ·marked as Exhibit 11 to your deposition; is that correct?
17· · · · A.· ·Yes, sir.
18· · · · Q.· ·And it's a 2011 W-2 from Halliburton; is that
19· ·correct?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·And you see that it is also -- your address is also
22· ·listed as the 911 Lakes address?
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·Any explanation for why that is?
25· · · · A.· ·Have no idea.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               117

·1· · · · Q.· ·Okay.
·2· · · · · · · · · MR. WYNNE:· And what was the -- the funeral home
·3· ·exhibit?
·4· · · · · · · · · (Discussion off the record at 12:59 p.m.)
·5· · · · A.· ·Let me make sure I'm clear.· When Brian had his
·6· ·accident, our lease was up.· That's when I got this apartment.
·7· ·So, then these addresses and dates of -- going from 20 -- the
·8· ·whole time he was in the hospital.· So, all of that, I did live
·9· ·here because that was after, you know, the incident, not after
10· ·the death.· That was after the incident.
11· · · · Q.· ·(BY MR. WYNNE)· I'm not sure what you -- could you
12· ·explain to me what you just said?
13· · · · A.· ·I moved -- okay.· On -- with our lease at Saxon
14· ·Hollow -- remember, that lease was up at the time of the
15· ·incident.· The lease was up and we were paying month to month.
16· ·When he had the incident, then I no longer had anywhere to
17· ·live.· That's when I went and applied at this apartment.· So, I
18· ·was still at Halliburton and still -- so, that -- so, this
19· ·address would be correct.· After Brian's accident, I had a new
20· ·home.
21· · · · Q.· ·Okay.· Brian was not dead in 2010, correct?
22· · · · A.· ·Exactly.
23· · · · Q.· ·And Brian was not dead in 2011, correct?
24· · · · A.· ·Right.
25· · · · Q.· ·So, you would not have lived at that address during


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               118

·1· ·those time periods.
·2· · · · A.· ·I got this apartment after that lease in Holly Hall
·3· ·and that house was up.· My lease showed that date, so I -- so,
·4· ·this should be -- 2011 should be -- because he got hurt in
·5· ·2012.· Then I'm -- I'm stumped because I just don't know -- my
·6· ·lease is for 20 -- I want to say 2011-2012.
·7· · · · Q.· ·It's confusing as to why Halliburton would have sent
·8· ·you your W-2s on these years to an address that you had never
·9· ·been to and lived at, correct?
10· · · · A.· ·Correct.
11· · · · Q.· ·And my question's real simple:· Any -- do you have
12· ·any explanation or understanding as to how that -- that could
13· ·have happened?
14· · · · A.· ·No.· I need to check -- I would -- I would honestly
15· ·ask my sister if I -- if I used her -- because she lived there
16· ·before I did.
17· · · · Q.· ·Okay.
18· · · · A.· ·Not same apartment, but she lived there.
19· · · · Q.· ·Okay.· And I want to ask you about some other
20· ·documents while you were at Halliburton.
21· · · · A.· ·Okay.
22· · · · Q.· ·Or, actually, let's -- let's go to Exhibit 8 before
23· ·we go to the other Halliburton documents.· Was it your
24· ·testimony earlier that at the time you signed Page 1 of Exhibit
25· ·8, that the information "Former Wife" was not there?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               119

·1· · · · A.· ·No, and neither was Pam's name at the bottom of the
·2· ·form.
·3· · · · Q.· ·Pam who?
·4· · · · A.· ·It says "Pam" at the bottom.· I'm assuming that's
·5· ·Brian's sister.
·6· · · · Q.· ·Okay.· That Bates labeling?· Okay.· I put that there,
·7· ·okay, for discovery purposes.· So --
·8· · · · A.· ·Okay.
·9· · · · Q.· ·-- I can explain that one.· Was -- you see how your
10· ·signature is sandwiched between your name and the relationship
11· ·blank?· Do you see that?
12· · · · A.· ·Yes.
13· · · · Q.· ·Was your name there at the time you signed?
14· · · · A.· ·I don't remember this document.· Regardless of what's
15· ·on it, I don't remember this one.· I only remember the second
16· ·page.
17· · · · Q.· ·Okay.
18· · · · A.· ·I do admit that is my signature.
19· · · · Q.· ·And you see how Page 1 is notarized?
20· · · · A.· ·Yes.
21· · · · Q.· ·Do you recall signing this in front of a notary and
22· ·then the notary stamping it?
23· · · · A.· ·No.· I remember signing papers for the funeral home.
24· ·Whether they were notaries or not, I have no idea.
25· · · · Q.· ·Can I see Page 2 of Exhibit 8?


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             120

·1· · · · · · · · · Now, Page 2 of Exhibit 8, at the top, do you see
·2· ·how your relationship is listed as -- is it former wife or
·3· ·former spouse?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·Okay.· At the time that that was given to you, was
·6· ·that former spouse/former wife designation on the form?
·7· · · · A.· ·No, and I didn't type that.
·8· · · · Q.· ·Okay.· So, someone put -- put that on -- you were
·9· ·given a different version of that document without that piece
10· ·of information on it?
11· · · · A.· ·Yes.· I was given a copy of the -- this funeral home
12· ·purchase agreement that his family had already filled out.· All
13· ·I had to do was go sign.· That's what Pam told me on my way.
14· ·When I got there, I'm on the phone with Dow.· They told me, "If
15· ·you sign it, you're saying that you'll let them pay for the
16· ·funeral and you get the remaining balance through the mail."
17· · · · Q.· ·Okay.
18· · · · A.· ·So, in detail and all this notary -- they told me
19· ·sign this saying -- they explained to me what it was.· I signed
20· ·that.
21· · · · Q.· ·Okay.· And -- and the truth is, had you seen the
22· ·designation of former spouse or seen the designation as
23· ·ex-wife, you would have immediately said something and done
24· ·something to correct that, correct?
25· · · · A.· ·Yes.· I was offended by it and I asked her, "Why are


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               121

·1· ·they saying that I'm his ex-wife?"· And she reminded me that
·2· ·that's what the family filled out, and so it's just a
·3· ·continuation of what they had already done.· They -- they --
·4· · · · Q.· ·Time out.· Time out.
·5· · · · A.· ·I'm sorry.
·6· · · · Q.· ·You testified earlier that the "Former Wife" wasn't
·7· ·on the sheet at the time you got it.
·8· · · · A.· ·Right.
·9· · · · Q.· ·Now you're testifying that you were offended when you
10· ·saw it?
11· · · · A.· ·I've seen it on letters that Dow sent me and I've
12· ·seen it at the funeral home.· That's what I'm saying.· This
13· ·document was from the funeral home, and I told them -- just
14· ·like in the obituary, they put "Former" and I made them take
15· ·that out.
16· · · · Q.· ·Okay.
17· · · · A.· ·She's saying because they got the copy of the death
18· ·certificate and they acknowledged me as his ex-spouse, that's
19· ·why this is on here.· I didn't put it on there.· They did that.
20· · · · Q.· ·Okay.
21· · · · A.· ·These are two different fonts.· Whoever typed it
22· ·added that on there.
23· · · · Q.· ·Do you see the date that it's notarized?
24· · · · A.· ·October 5th, 2012?· Oh, I'm sorry.
25· · · · Q.· ·August 22nd, 2012?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              122

·1· · · · · · · · · MR. FARAH:· On the first page.
·2· · · · · · · · · THE WITNESS:· Oh, he said notarized.· I was
·3· ·looking at the stamp.· That's -- it was notarized on this date.
·4· ·It was signed on that date.
·5· · · · · · · · · MR. FARAH:· That's the expiration of notary.· We
·6· ·don't know when it was notarized.
·7· · · · · · · · · THE WITNESS:· Right.
·8· · · · Q.· ·(BY MR. WYNNE)· So, is it -- is it your testimony
·9· ·that because "ex-wife" or "divorced" or something was -- was
10· ·written on the death certificate, you just decided to, you
11· ·know, roll with that and allow -- allow people to -- to
12· ·describe your relationship as such?
13· · · · A.· ·People choose to describe my relationship however
14· ·they see it.· I know what I was to Brian.· He knows what was to
15· ·me.· That's the way we carried ourselves.· They are -- when I
16· ·got there, the funeral home is telling me from his family's
17· ·perspective, period.· The minute I walked in, "Oh, we heard
18· ·about you."· So, they were already prepared.· They already had
19· ·all of this typed out.· Whole funeral was planned.· All they
20· ·needed me to do was sign it.
21· · · · Q.· ·Okay.· What -- did you go in and sign that on August
22· ·22nd, 2012?
23· · · · A.· ·I don't know what day I got to Texas City.
24· · · · Q.· ·But at -- when was Brian's funeral?
25· · · · A.· ·His funeral was -- he died on the 17th.· It was --


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               123

·1· ·the funeral dates -- I just can't even think of it right now.
·2· ·I -- I don't know.
·3· · · · Q.· ·Can -- can I see Exhibit 8 for a second?
·4· · · · A.· ·Sure.· Sorry.
·5· · · · Q.· ·I'll show you what we'll mark as --
·6· · · · · · · · · THE REPORTER:· Twelve.
·7· · · · Q.· ·(BY MR. WYNNE)· -- 12 to your deposition.· I'll give
·8· ·you the highlighted one for the record.
·9· · · · · · · · · (V. Johns Exhibit No. 12 marked.)
10· · · · Q.· ·(BY MR. WYNNE)· And, Miss Vicki, you have in front of
11· ·you what's been marked as Exhibit 12 to your deposition,
12· ·correct?
13· · · · A.· ·Yes.
14· · · · Q.· ·And it's a copy of Brian's death certificate,
15· ·correct?
16· · · · A.· ·Yes, sir.
17· · · · Q.· ·And do you see under Paragraph 8, Marital Status At
18· ·the Time of Death?
19· · · · A.· ·Yes, sir.
20· · · · Q.· ·And it's marked as divorced?
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·Is that -- is that the notation that sort of allowed
23· ·you or permitted you or enticed you to just mark or not raise
24· ·an objection to being listed as the ex-wife or the ex-spouse?
25· · · · A.· ·Repeat that question.


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                124

·1· · · · Q.· ·You mentioned earlier that you had seen a copy of the
·2· ·death certificate -- that everything was laid out for the
·3· ·funeral home and you saw it and you said because it's marked as
·4· ·divorced, you just went along with it.
·5· · · · A.· ·I have a divorce decree, so I didn't have to go along
·6· ·with the -- the death record.· I know that on paper we were
·7· ·divorced.· We did it.· We went in there with our plan and did
·8· ·it.· So, what offended me is because all of these people who
·9· ·we -- who I called to for help, none of them was there.· When I
10· ·was being abused, they were not there.· When I called his mom
11· ·to come help me or take care or talk to her son, she was, like,
12· ·"You married him.· That's your problem."· All of this was even
13· ·after the divorce, okay?
14· · · · · · · · · None of these people came to my rescue.· None of
15· ·these people helped me and my husband raise our baby.· They
16· ·didn't contribute to anything.· So, for them not to acknowledge
17· ·all the stuff I dealt with with that entire family was
18· ·offensive to me and hurt me.
19· · · · · · · · · MR. WYNNE:· Okay.· I'm going to object as
20· ·nonresponsive.
21· · · · Q.· ·(BY MR. WYNNE)· I think my question was a little bit
22· ·different.· When --
23· · · · · · · · · MR. FARAH:· Can we take a break?
24· · · · · · · · · MR. WYNNE:· Yeah.
25· · · · · · · · · (Recess from 1:11 p.m. to 1:36 p.m.)


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              125

·1· · · · Q.· ·(BY MR. WYNNE)· In connection with either the foster
·2· ·children or Hailey, did you ever go through an adoption agency?
·3· · · · A.· ·No.
·4· · · · Q.· ·Okay.· Everything was done through the state?
·5· · · · A.· ·Through CPS and -- I want to say -- it's another
·6· ·agency.· Some family ministries which is where the kids came
·7· ·from from Angleton.
·8· · · · Q.· ·Okay.· Do you recall --
·9· · · · A.· ·But it's not -- I don't think it's a state agency.
10· ·They just work with the state, work with CPS.
11· · · · Q.· ·Sitting here today, do you recall the name of that
12· ·entity?
13· · · · A.· ·Arrow Family and Child Ministries.
14· · · · Q.· ·A-r-r-o-w, Arrow?
15· · · · A.· ·Yes, sir.
16· · · · Q.· ·Okay.· And where are they located?
17· · · · A.· ·Their headquarter's in Spring and my location was in
18· ·Angleton.
19· · · · Q.· ·Okay.· And did you have a contact or specific point
20· ·person in dealing with Arrow?
21· · · · A.· ·There were, like, four individuals that I dealt with
22· ·on a regular basis because one was for the licensing, one was
23· ·the caseworker -- her name was Diona Lassiter.· She was
24· ·Hailey's caseworker.
25· · · · Q.· ·Okay.· Besides Ms. Lassiter, names of any other


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              126

·1· ·individuals that you -- that you can recall who were employed
·2· ·by Arrow who assisted or did anything in connection with the
·3· ·adoption or foster kids?
·4· · · · A.· ·The managing attorney was Felicia Hall, and I don't
·5· ·remember the other two case workers' names.
·6· · · · Q.· ·Okay.· For your Castle Pond Court residence, do you
·7· ·have copies of any leases for that residence?
·8· · · · A.· ·No, just the lien that's on my credit report, the
·9· ·lien that's on our credit report.
10· · · · Q.· ·There's an address in Nightshade Crest Lane.
11· · · · A.· ·Uh-huh.
12· · · · Q.· ·Did you live there with Brian?
13· · · · A.· ·Maybe two weeks.
14· · · · Q.· ·And when do you think you would have lived there with
15· ·him?
16· · · · A.· ·It was in foreclosure and we spent, like, two weeks
17· ·packing up the house because he had to be out at a certain time
18· ·or something.· He owned that house with another lady.
19· · · · Q.· ·Okay.· So, there wouldn't be any type of lease
20· ·agreement or anything --
21· · · · A.· ·No.· No.
22· · · · Q.· ·The Braesmain Drive address --
23· · · · A.· ·Uh-huh.
24· · · · Q.· ·-- do you have a lease agreement for that residence?
25· · · · A.· ·I don't have a physical one, but one does exist.


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             127

·1· · · · Q.· ·At any point in time, did you have a physical copy?
·2· · · · A.· ·Yes, sir.· Yes, sir.
·3· · · · Q.· ·Just disposed of it over the course of time?
·4· · · · A.· ·Right.
·5· · · · Q.· ·Okay.· The Regency Square address, do you have a --
·6· · · · A.· ·Same situation.· I never keep leases from one place
·7· ·to the next.
·8· · · · Q.· ·Okay.· Holly Hall?
·9· · · · A.· ·Same situation.
10· · · · Q.· ·And Saxon Court?
11· · · · A.· ·Yeah.· Don't have a least.· First time I saw that
12· ·one.
13· · · · Q.· ·For the Saxon Hollow Court address, did you have a
14· ·key to it?
15· · · · A.· ·Yes, sir.
16· · · · Q.· ·And did you have access to it?
17· · · · A.· ·Yes, sir.
18· · · · Q.· ·One of the -- in -- sort of in response to, I think,
19· ·probably every request for production that I sent, you had made
20· ·a statement that Brian's family prevented you from going into
21· ·that address.
22· · · · A.· ·Right.
23· · · · Q.· ·Is that accurate?
24· · · · A.· ·That's absolutely accurate.
25· · · · Q.· ·Okay.· I want you to explain to me the timing of that


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                128

·1· ·and then sort of how it happened and -- go.
·2· · · · A.· ·The day of the incident when I was leaving, Brian
·3· ·told me what he wanted me to bring him back the next day.
·4· ·Before I could get from Galveston to the Astrodome area, which
·5· ·was my parents' house at the time, Frances called me to tell me
·6· ·not to come back, that I wasn't welcome, she has power of
·7· ·attorney over him, and that Corey's going to be staying at the
·8· ·house.· They had had the locks changed and they had -- you
·9· ·know, she had supporting documents to say that even if I went
10· ·out there, that the police would be waiting for me.
11· · · · Q.· ·Okay.
12· · · · A.· ·And I believed everything she told me.
13· · · · Q.· ·So, that morning -- say, the immediate morning before
14· ·the accident, you lived at Saxon Hollow, correct?
15· · · · A.· ·Yes, sir.
16· · · · Q.· ·Unfettered access to it.
17· · · · A.· ·Right.· The house alarm --
18· · · · Q.· ·Your belongings were there.
19· · · · A.· ·Yes.
20· · · · Q.· ·Your daughter's belongings were there.
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·Basically, the majority, if not the entirety, of all
23· ·our possessions in the world were at that house?
24· · · · A.· ·No.· That's incorrect.
25· · · · Q.· ·Okay.· Well, what was there as opposed to what wasn't


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              129

·1· ·there?
·2· · · · A.· ·Hailey had a crib at my house, the apartment, and
·3· ·Saxon -- my parents' house, Saxon Hollow, and the apartment.
·4· ·Everywhere that we spend time, she -- we all had clothes there.
·5· · · · Q.· ·Okay.
·6· · · · A.· ·From toys to diapers to whatever we needed for her,
·7· ·of course, we had to have the exact same things at my parents'
·8· ·house because, you know, she'd go there, babysitting and all
·9· ·that.· So, we had -- that's why it wasn't -- like, we had
10· ·enough at those places.
11· · · · Q.· ·Okay.· Now, you had -- you've called the police
12· ·before on people, including Brian.
13· · · · A.· ·Yes, sir.
14· · · · Q.· ·You're essentially telling us that your husband's
15· ·family has forcibly prevented you from living in your own home;
16· ·is that accurate?
17· · · · A.· ·That's accurate.
18· · · · Q.· ·Did you call the police?
19· · · · A.· ·No.· They told me the police would be waiting for me
20· ·when I get there.
21· · · · Q.· ·Not my question.· Did you call the police?
22· · · · A.· ·No, sir, I did not call the police.
23· · · · Q.· ·Did you tell anyone about what was happening?
24· · · · A.· ·My family.
25· · · · Q.· ·Okay.· Which ones?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               130

·1· · · · A.· ·Every -- my sisters, my parents, which is my mother
·2· ·and my father, just everybody.· So, then -- I have two
·3· ·brothers, two stepbrothers, and so we told them, just
·4· ·everybody.· They knew how difficult the family has been over
·5· ·time and was at this time.
·6· · · · Q.· ·Okay.· And you never returned to the hospital?
·7· · · · A.· ·No.
·8· · · · Q.· ·Okay.
·9· · · · A.· ·Well, incorrect.· I went -- I went back the next day
10· ·and she told me that, you know, I -- well, they told me I
11· ·didn't have a password.· You have to have a password either to
12· ·come there physically or to -- to even call to get a status and
13· ·they wouldn't give me the -- of course, they didn't give me the
14· ·password.
15· · · · Q.· ·The family?
16· · · · A.· ·Right.
17· · · · Q.· ·Did you make any record or report to personnel at the
18· ·hospital?
19· · · · A.· ·No.· I never got to see a nurse or a doctor or
20· ·anything.· Nobody would take any anything from me.
21· · · · Q.· ·Okay.
22· · · · A.· ·Anything.
23· · · · Q.· ·Did you make any effort to talk to a nurse or
24· ·doctor --
25· · · · A.· ·Absolutely.· On the phone when they were telling me


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                131

·1· ·that I can't get access and I'm telling them who I am, I was,
·2· ·like, "What proof do you have that I'm not?· Because you
·3· ·don't" -- well, I was assuming they didn't know us, but
·4· ·obviously they did.
·5· · · · Q.· ·Okay.
·6· · · · A.· ·And they said she had documentation, so --
·7· · · · Q.· ·And, so, for that month that Brian's in the hospital,
·8· ·you never saw him after the first --
·9· · · · A.· ·Never saw or talked to him again.
10· · · · Q.· ·And did you ever set foot back in the hospital, make
11· ·an effort to go and see your -- your dying husband?
12· · · · A.· ·No.
13· · · · Q.· ·Okay.· And you never contacted the police or any law
14· ·enforcement, correct?
15· · · · A.· ·Contact the police or law enforcement --
16· · · · Q.· ·Well, you're married to an individual.· People are
17· ·keeping you from seeing him as he's dying.
18· · · · A.· ·Because they have one thing that I don't have --
19· ·well, I have, too, and that's my -- that divorce decree and
20· ·her -- what -- I just said the word -- power of attorney.· My
21· ·common sense tells me what a power of attorney is.· They have
22· ·that.· That's his mom.· Police can't change that.
23· · · · Q.· ·But did you do anything to fight it or contest it?
24· · · · A.· ·Oh, I called -- I contested it with them, with the
25· ·family.· And then -- and keep in mind, I am not only


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               132

·1· ·traumatized but now I'm having to deal with this baby by
·2· ·myself, so my emotions are everywhere and I'm trusting these
·3· ·people.· They're call me, the family, asking me all these
·4· ·different things, saying that they're taking care of this and
·5· ·they're taking care of that.· Anything Pam asked me, I gave her
·6· ·access to.· What she didn't know passwords for, I gave her to
·7· ·take care of all of that because I knew emotionally I couldn't
·8· ·handle any of it.
·9· · · · Q.· ·Okay.
10· · · · A.· ·So -- you know.
11· · · · Q.· ·Who is your cell phone provider?
12· · · · A.· ·Now it's -- now it's Verizon.
13· · · · Q.· ·Okay.· At the time of Brian's accident, who was your
14· ·cell phone provider?
15· · · · A.· ·Have no idea.· I've -- we've had them all; Sprint,
16· ·Verizon, Boost, T-Mobile.· We've had them all.
17· · · · Q.· ·And, so, if I wanted to gather your cell phone
18· ·records, I would have to basically go to every single mobile
19· ·provider to get them?
20· · · · A.· ·Exactly.· You know that number.· I think it'll tell
21· ·you the -- like, who the provider was for that specific number.
22· · · · Q.· ·What's the reason you had -- you've switched
23· ·providers a lot?
24· · · · A.· ·Because I was being harassed and threatened by his
25· ·family.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             133

·1· · · · Q.· ·By Brian's family?
·2· · · · A.· ·Yes, sir.
·3· · · · Q.· ·When?
·4· · · · A.· ·From day one they've been -- "day one" meaning the
·5· ·day I married him up until the day he was -- well, even after
·6· ·he was buried, I was still getting calls saying that I've upset
·7· ·the family.· And cousins was calling me and saying what they
·8· ·were going to go to me and my daughter.
·9· · · · Q.· ·Okay.
10· · · · A.· ·So, I changed my number and I left the state.
11· · · · Q.· ·Okay.· You left the state?
12· · · · A.· ·The state.· I moved to Colorado.
13· · · · Q.· ·When did you move to Colorado?
14· · · · A.· ·Right after we buried Brian.
15· · · · Q.· ·Okay.· I want you to name for me every specific
16· ·number of Brian's family that you ever felt intimidated,
17· ·threatened, harassed you, or was antagonistic to you in any
18· ·way?
19· · · · A.· ·Some of them I didn't know that was calling my phone.
20· ·They only told me that they were related.· But the ones that I
21· ·spoke to was -- Pam was always, always first in calling me and
22· ·threatening me and telling me what they're going to do and what
23· ·kind of cousins that they have that I don't know -- these
24· ·people are this, this, and that.· And Pam's husband also called
25· ·me.· Corey called me saying that's his daddy's stuff.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              134

·1· ·Specifically, he was talking about the Yukon.
·2· · · · Q.· ·Okay.· I want to separate this out.
·3· · · · A.· ·Okay.
·4· · · · Q.· ·We have the day of Brian's accident in July of 2012.
·5· · · · A.· ·Right.
·6· · · · Q.· ·All right.· Before that date, name for me every
·7· ·member of Brian's family that harassed you, intimidated you,
·8· ·pressured you, or did anything to you that you thought was
·9· ·untoward or unkind or you didn't like.
10· · · · A.· ·Pam first and foremost.
11· · · · Q.· ·Before Brian's accident?
12· · · · A.· ·Before we even got married, she came to Brian's house
13· ·on Nightshade Lane that he was living in.· He was at work and
14· ·she came and knocked on the door.· I don't know how she found
15· ·out he had a girlfriend because I never met them.· But the
16· ·other sister lived three doors down, so obviously they were
17· ·paying attention.
18· · · · · · · · · And she came over there -- very first time I
19· ·ever met her -- and when I opened the door, she pushed it in
20· ·and said -- walked past me, said, "Where's my brother?"· And
21· ·I'm like a deer in the headlights.· I was so shocked.· She and
22· ·her children came in and she walked around the house,
23· ·questioned me about her brother.
24· · · · · · · · · At the same time, he happened to call, and then
25· ·he was cursing and yelling.· He told her, you know, "You don't


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                135

·1· ·come to my house when I'm not there," and he told her to get
·2· ·out, and she did.
·3· · · · Q.· ·Okay.· Was that the only time prior to Brian's
·4· ·accident that Pam did something that you didn't like?
·5· · · · · · · · · MR. FARAH:· Objection.· Form.
·6· · · · A.· ·That I didn't like?
·7· · · · Q.· ·(BY MR. WYNNE)· Yeah, or that you felt was
·8· ·intimidating, harassing, or unjustified.
·9· · · · A.· ·She's always had a -- a downgrading comment to say
10· ·whenever she did see me, which might have been -- I can't even
11· ·say once a month, but whenever -- the few times that I was
12· ·around their family, it was always something, whether it was
13· ·my -- my weight, something.
14· · · · Q.· ·So, every time you ran across Pam, she bad-mouthed
15· ·you?
16· · · · A.· ·Absolutely.
17· · · · Q.· ·And that was before Brian's accident?
18· · · · A.· ·Yes.
19· · · · Q.· ·And after his accident?
20· · · · A.· ·Absolutely.
21· · · · Q.· ·Okay.· Let's talk about someone other than Pam.
22· ·Anyone besides Pam in Brian's family that you felt intimidated,
23· ·harassed?
24· · · · A.· ·His mother was always very stern and mean, and
25· ·obviously to my baby as well.· And when she came to visit our


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                136

·1· ·house and the day we got married, he and Brian -- she and Brian
·2· ·literally got in a verbal cursing match at the courthouse.· It
·3· ·was just awful.
·4· · · · Q.· ·Where did you get married?
·5· · · · A.· ·The courthouse in Houston.
·6· · · · Q.· ·Okay.· And what was the date?
·7· · · · A.· ·June 7th, I believe.
·8· · · · Q.· ·June 7th of what year?
·9· · · · A.· ·2007.
10· · · · Q.· ·Okay.· Let me hand you what we'll mark as Exhibit
11· ·1 -- or Exhibit --
12· · · · · · · · · THE REPORTER:· Thirteen.
13· · · · Q.· ·(BY MR. WYNNE)· -- 13 to your deposition.· And you
14· ·can use this as the original, and this is for Mike.
15· · · · · · · · · MR. WYNNE:· And, Benji, you can look on with me
16· ·if you need to.
17· · · · · · · · · MR. SHABOT:· Okay.· Thank you.
18· · · · · · · · · (V. Johns Exhibit No. 13 marked.)
19· · · · Q.· ·(BY MR. WYNNE)· Miss Vicki, you have in front of you
20· ·what's been marked as Exhibit 13 to your deposition.· Do you
21· ·see that?
22· · · · A.· ·Yes.
23· · · · Q.· ·And do you see that these are your responses to
24· ·interrogatories that I sent to your attorney?
25· · · · A.· ·Okay.


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              137

·1· · · · Q.· ·Okay.· And do you agree with my --
·2· · · · A.· ·Yes.
·3· · · · Q.· ·-- my viewpoint of it?· And does the -- is the
·4· ·information in here true and correct?
·5· · · · A.· ·It appears that way, yes.
·6· · · · Q.· ·Okay.· I want to look at Interrogatory No. 1.
·7· · · · A.· ·Okay.
·8· · · · Q.· ·Okay.· Interrogatory 1's broken down into three
·9· ·parts.· Do you see that?
10· · · · A.· ·Uh-huh.
11· · · · Q.· ·Part A asks the date on which you and Brian agreed to
12· ·be married.· And you see your answer was:· "The day the divorce
13· ·was finalized"?
14· · · · A.· ·I see it.· I don't understand why that was the answer
15· ·to --
16· · · · Q.· ·Well, do you disagree with that answer?
17· · · · A.· ·-- when did we -- "On which date did you and Brian
18· ·agree to be married?"
19· · · · Q.· ·And you can read the entire question because it's
20· ·saying --
21· · · · A.· ·Right.
22· · · · Q.· ·-- after your divorce on February 19th, 2010, the
23· ·date on which you and Brian agreed to be married.
24· · · · A.· ·Right.
25· · · · Q.· ·Do you agree with that?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                138

·1· · · · A.· ·Yeah.· Like, we didn't set a date saying when we were
·2· ·going to be married.· We were still married.
·3· · · · Q.· ·So, you got a divorce on February 19th.
·4· · · · A.· ·Right.· And went home and cooked dinner.
·5· · · · Q.· ·And, so, what was the purpose of even going?
·6· · · · A.· ·Our adoption.· That was it.· That's what we were --
·7· · · · Q.· ·So, it was in furtherance of the adoption scheme.
·8· · · · A.· ·Absolutely.
·9· · · · Q.· ·Okay.· So, you represented to a court in the State of
10· ·Texas that you were no longer married to Brian Johns, correct?
11· · · · A.· ·Yes.
12· · · · Q.· ·You represented to your employer that you were no
13· ·longer married to Brian Johns; is that correct?
14· · · · A.· ·I don't know if I --
15· · · · · · · · · MR. FARAH:· Objection.· Form.
16· · · · A.· ·-- told my employer that --
17· · · · Q.· ·(BY MR. WYNNE)· Well, did you give --
18· · · · A.· ·-- because it's not like they asked.
19· · · · Q.· ·Okay.· I'll mark Exhibit 14.
20· · · · · · · · · (V. Johns Exhibit No. 14 marked.)
21· · · · · · · · · (Reviewing document.)
22· · · · Q.· ·(BY MR. WYNNE)· And do you have Exhibit 14 in front
23· ·of you?
24· · · · A.· ·Yes, I do.
25· · · · Q.· ·And do you see the date of this document appears to


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             139

·1· ·be October 4th, 2010?
·2· · · · A.· ·Yes.
·3· · · · Q.· ·Okay.· And you see on the second page it says your
·4· ·permanent address?
·5· · · · A.· ·I used my parents' address --
·6· · · · Q.· ·Okay.
·7· · · · A.· ·-- right.
·8· · · · Q.· ·And that -- that's not correct.· You were not living
·9· ·with your parents at that time.
10· · · · A.· ·Right.
11· · · · Q.· ·Your permanent residence was the Saxon Hollow --
12· · · · A.· ·Right.
13· · · · Q.· ·Okay.· So, you misrepresented where you were living
14· ·to your employer.
15· · · · · · · · · MR. FARAH:· Objection.· Form.
16· · · · A.· ·I didn't misrepresent it.· All of my -- I've told you
17· ·before, all of my -- I use my parents' address for many things
18· ·in my life, the P.O. box and that -- Brian and I had mail that
19· ·goes to my parents' house.· So --
20· · · · Q.· ·(BY MR. WYNNE)· Was your parents' address your
21· ·permanent residence as October 2010?
22· · · · A.· ·It's --
23· · · · · · · · · MR. FARAH:· Objection.· Form.
24· · · · A.· ·It was my permanent residence because Brian and I
25· ·move all the time.· I want to make sure I don't miss any mail,


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              140

·1· ·so everything that -- I was even served at my parents'.· And I
·2· ·didn't live there, but that's where service went.
·3· · · · Q.· ·(BY MR. WYNNE)· Okay.· Let me ask you this:· Would --
·4· ·do you think there's any document in Halliburton's employment
·5· ·or personnel file regarding you that would indicate that your
·6· ·residence was the Saxon Hollow address?
·7· · · · A.· ·Yes, because I've changed my -- every time we moved
·8· ·somewhere, I would change it to make sure I didn't miss
·9· ·something.
10· · · · Q.· ·Well, wouldn't that sort of tip off CPS as to the
11· ·scheme that you and Brian were running?
12· · · · A.· ·No, because they don't have to --
13· · · · · · · · · MR. FARAH:· Objection.· Form.· Go ahead.
14· · · · A.· ·They don't have to check your address.· They didn't
15· ·need anything from my job.· They already knew where I worked
16· ·and how much I made.
17· · · · Q.· ·(BY MR. WYNNE)· So, they --
18· · · · A.· ·What they needed is where you are right now,
19· ·physical -- I need a physical place to come to, a roof, to see
20· ·that this baby has shelter, that this baby has all her needs
21· ·met at this address in your name.
22· · · · Q.· ·So, they didn't go and look to see whether you were
23· ·employed or not?
24· · · · A.· ·No.· Once they verify your employment in 2008, unless
25· ·you tell them, "I no longer work there," they wouldn't have a


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             141

·1· ·reason to.
·2· · · · Q.· ·Okay.
·3· · · · · · · · · MR. WYNNE:· This one for the official record.
·4· · · · · · · · · (Sotto voce discussion.)
·5· · · · · · · · · (V. Johns Exhibit No. 15 marked.)
·6· · · · Q.· ·(BY MR. WYNNE)· And you have what's been marked
·7· ·Exhibit --
·8· · · · · · · · · THE REPORTER:· Fifteen.
·9· · · · Q.· ·(BY MR. WYNNE)· -- 15 in front of you; is that
10· ·correct?
11· · · · A.· ·Uh-huh.· Isn't that the same document?
12· · · · Q.· ·I don't believe so.· Is it dated March 22nd, 2011, at
13· ·the top?
14· · · · A.· ·Yes.
15· · · · Q.· ·Okay.
16· · · · A.· ·Oh, okay.· Yes.
17· · · · Q.· ·Okay.· So, this is a document from Halliburton dated
18· ·March 22nd, 2011, correct?
19· · · · A.· ·Yes.
20· · · · Q.· ·And you see on the second page your permanent
21· ·address?
22· · · · A.· ·Uh-huh.
23· · · · Q.· ·It's listed as the Holly Hall address now?
24· · · · A.· ·Right.
25· · · · Q.· ·Okay.· And, so, you're representing to your employer


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               142

·1· ·that that's your permanent address, correct?
·2· · · · A.· ·Yes.
·3· · · · Q.· ·And that statement -- that representation is
·4· ·inaccurate.
·5· · · · · · · · · MR. FARAH:· Objection.· Form.
·6· · · · A.· ·It's the same situation.· It didn't matter what
·7· ·address I give my employer.· CPS had -- it doesn't matter --
·8· ·long as they had an address to come see the baby, that was it.
·9· ·It doesn't matter how many times -- they didn't actually know
10· ·how many times we moved.· They only get what I give them, what
11· ·I show them, what I tell them.· That what's they verify.
12· · · · · · · · · With my job, every time I changed a phone
13· ·number, I'd give it to Halliburton so they can always reach me.
14· ·That's just -- that's common practice.· If I want to make sure
15· ·that I get something they're going to send me, I'm going to
16· ·give them the next address.· They don't have all my addresses,
17· ·but they have quite a few, but that's --
18· · · · Q.· ·(BY MR. WYNNE)· Okay.· And Halliburton should have
19· ·that Saxon Hollow address down in Friendswood?
20· · · · A.· ·Yes.
21· · · · Q.· ·Okay.· Would --
22· · · · A.· ·I don't know --
23· · · · Q.· ·Would CPS check with the federal government your tax
24· ·returns to see what you're identifying your address as?
25· · · · · · · · · MR. FARAH:· Objection.· Form.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               143

·1· · · · A.· ·I have no idea --
·2· · · · Q.· ·(BY MR. WYNNE)· Okay.
·3· · · · A.· ·-- but they've never asked for them.
·4· · · · Q.· ·I'm just saying -- so, you seem to indicate you knew
·5· ·what CPS would ask for from your employer.· Did you have the
·6· ·same understanding as to what they would ask for from the
·7· ·federal or state government?
·8· · · · A.· ·Yes, sir.· They've never asked.· So, do they require
·9· ·it, obviously not because they've never asked for it.
10· · · · Q.· ·Okay.· Now, you filed tax returns in the year 2010,
11· ·2011, 2012, 2013, correct?
12· · · · A.· ·Yes.
13· · · · Q.· ·Did you prepare them yourself?
14· · · · A.· ·No.
15· · · · Q.· ·Who prepared them for you?
16· · · · A.· ·Whatever tax service that is at Fiesta.
17· · · · Q.· ·At where?
18· · · · A.· ·Fiesta.· I used to go to Jackson Hewitt and then I
19· ·start going to Fiesta.
20· · · · Q.· ·Okay.· So, someone at Fiesta or someone at Jackson
21· ·Hewitt would have prepared your tax returns for the time period
22· ·2009 through 2013?
23· · · · A.· ·Yes.
24· · · · Q.· ·Okay.· Did you -- were you honest with the CPA who
25· ·prepared your tax returns?


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              144

·1· · · · A.· ·To my knowledge, I was honest.· I gave everything she
·2· ·asked for.
·3· · · · Q.· ·I noticed in your tax returns that you -- you marked
·4· ·yourself as head of household with qualifying person.
·5· · · · A.· ·Right.
·6· · · · Q.· ·Do you know what that means?
·7· · · · A.· ·That means nobody else can claim you as a dependent.
·8· · · · Q.· ·Did you know that that means that you're representing
·9· ·to the United States government that you're unmarried?
10· · · · A.· ·No.
11· · · · Q.· ·Did you know that that's what head of household
12· ·means?
13· · · · A.· ·No.· I -- just the definition I gave you, that that
14· ·means nobody can claim me as a dependent and carry me on their
15· ·taxes.· I'm claiming and carrying myself.· That was my
16· ·understanding.
17· · · · Q.· ·Where did that understanding come from?
18· · · · A.· ·From me reading the document.
19· · · · Q.· ·Okay.· So, you read the tax return and you saw
20· ·somewhere that said that you can claim head of household if no
21· ·one else is claiming you?
22· · · · A.· ·Yeah.· Do we have a W-4?· That is pretty much what it
23· ·says.
24· · · · Q.· ·Okay.· Because I printed out some IRS documents and I
25· ·can show those to you that seem to indicate your understanding


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               145

·1· ·is absolutely incorrect.· Did you do any independent research
·2· ·or did you talk to the accountant who prepared these?· Where
·3· ·does that understanding come from?
·4· · · · A.· ·It come from the very first time I ever filled out
·5· ·one, I read the question, I checked whatever box I thought was
·6· ·appropriate.
·7· · · · Q.· ·Okay.
·8· · · · A.· ·And it's the way I've always lived.
·9· · · · · · · · · (V. Johns Exhibit No. 16 marked.)
10· · · · · · · · · MR. WYNNE:· And this is Exhibit 16?
11· · · · · · · · · THE REPORTER:· (Moving head up and down.)
12· · · · Q.· ·(BY MR. WYNNE)· Okay.· Vicki, you have in front of
13· ·you what has been marked as Exhibit 16 to your deposition; is
14· ·that accurate?
15· · · · A.· ·Yes.
16· · · · Q.· ·And these are requests for production that I sent to
17· ·you through your lawyer.· You understand that?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·And in response to these requests for production, you
20· ·produced the Exhibit A, Exhibit B, and Exhibit C, and they're
21· ·attached there.· You can look at them, I believe.
22· · · · A.· ·Okay.· Okay.
23· · · · Q.· ·Okay.· Do you have any other documents in your
24· ·possession that would indicate that you and Brian had agreed to
25· ·be informally married besides these documents?


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                146

·1· · · · A.· ·No.· We didn't write it down on anything.· It -- it
·2· ·was what we were living.· There was no -- we didn't need a
·3· ·document to tell us how to be --
·4· · · · Q.· ·Okay.
·5· · · · A.· ·-- together.
·6· · · · Q.· ·So, if a judge or jury wanted to know what documents
·7· ·you had, they could look at Exhibit A, B, and C and know that
·8· ·that's it.
·9· · · · A.· ·I mean, if that's their interpretation, sure.
10· · · · Q.· ·What's your interpretation?
11· · · · A.· ·I don't need a document to agree to be with anybody.
12· · · · Q.· ·Okay.· Let's look at Exhibit A.· And these are
13· ·your -- a page from your tax return.
14· · · · A.· ·Yes, sir.
15· · · · Q.· ·Do you have copies of your full tax returns from the
16· ·year 2011?
17· · · · A.· ·I don't know if I have the entire packet.
18· · · · Q.· ·Okay.· Well, you had the first page, correct?
19· · · · A.· ·Yes.
20· · · · Q.· ·Okay.· Did you just have the first page?
21· · · · A.· ·I -- I -- I had boxes of just paper, so I'm just
22· ·going in there looking.· I saw 2011, I pulled that.· I saw the
23· ·page for 2012, I pulled that.· So, I don't know if -- all those
24· ·other pages, which one it goes to, just the folder.
25· · · · Q.· ·So, you went -- in response to these requests for


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                147

·1· ·production, you went and did a diligent search for all
·2· ·documents that would be responsive to this, correct?
·3· · · · A.· ·Right.· Yes, sir.
·4· · · · Q.· ·And in response to that, it was Exhibit A, B, and C,
·5· ·and nothing else, right?
·6· · · · A.· ·I think there were some other things.
·7· · · · · · · · · MR. FARAH:· We have some other things she's
·8· ·given us, so we'll supplement discovery with that.
·9· · · · Q.· ·(BY MR. WYNNE)· Would you have any problem signing
10· ·authorization for me to get your tax returns from the IRS?
11· · · · A.· ·Can I ask why -- what else do you need to know other
12· ·than what -- what's on here?· What would the purpose be?
13· · · · Q.· ·Because --
14· · · · A.· ·Am I allowed to ask that?
15· · · · Q.· ·I think I -- probably should address that question to
16· ·George.· I feel like I'm going to do it anyway --
17· · · · · · · · · (Simultaneous discussion.)
18· · · · · · · · · MR. FARAH:· Probably going to --
19· · · · Q.· ·(BY MR. WYNNE)· -- so it's probably not even worth
20· ·talking about.
21· · · · · · · · · MR. FARAH:· Yeah.· We'll discuss it later on,
22· ·yeah
23· · · · · · · · · THE WITNESS:· Sorry.
24· · · · Q.· ·(BY MR. WYNNE)· All right.· On your 2011, the single
25· ·page that you produced, your address is Holly -- your home


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               148

·1· ·address is Holly Hall, Apartment 308.
·2· · · · A.· ·Yes, sir.
·3· · · · Q.· ·Okay.· And you put that there sort of in furtherance
·4· ·of your and Brian's scheme to adopt a child?
·5· · · · · · · · · MR. FARAH:· Objection.· Form.
·6· · · · A.· ·No.· The way I file my taxes had absolutely nothing
·7· ·to do with adoption at all.
·8· · · · Q.· ·(BY MR. WYNNE)· Okay.
·9· · · · A.· ·Brian had tax problems.· I was not -- I work hard
10· ·for, you know, my -- I file my taxes individually.
11· · · · Q.· ·I'm simply asking you about the address.· I don't
12· ·care --
13· · · · A.· ·Oh, okay.· No.
14· · · · Q.· ·-- the money, the wages.· I'm really just looking at
15· ·2750 Holly Hall, Apartment 308.
16· · · · A.· ·Okay.· Yes, sir, that was for the adoption.
17· · · · Q.· ·You told the federal government -- you represented to
18· ·the federal government that that was your primary address,
19· ·correct?
20· · · · A.· ·I told them that that was an address where I resided
21· ·with that child.
22· · · · Q.· ·Okay.· If we were to look through your tax returns,
23· ·would there be anything to indicate that you and Brian were
24· ·living together as husband and wife?
25· · · · A.· ·Other than what we see on this paper?· I don't know.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             149

·1· ·I mean, I -- to me, this -- this sums it up.
·2· · · · Q.· ·Well, I -- I look at this paper and I see the address
·3· ·and it's not the same as Brian's.
·4· · · · A.· ·Okay.
·5· · · · Q.· ·I look at the paper and I see head of household and
·6· ·you have to be unmarried to file that.· And, so, I look at this
·7· ·and I don't see anything that would support you being married
·8· ·to Brian.· Do you see something in Exhibit A that would support
·9· ·you being married to Brian?
10· · · · A.· ·I don't look at my tax return the way you do because
11· ·I don't have the --
12· · · · Q.· ·Not my question.
13· · · · · · · · · MR. WYNNE:· Objection.· Nonresponsive.
14· · · · Q.· ·(BY MR. WYNNE)· It's a very -- much more smaller set
15· ·question.· Is there anything in Exhibit A that you can point to
16· ·me, say, "This supports the fact that I was married with Brian
17· ·and living in the same household"?
18· · · · A.· ·No.
19· · · · Q.· ·When did you leave the -- the 911 Lake of -- that
20· ·address?
21· · · · A.· ·The minute the psychiatrist released me from
22· ·counseling, I -- I broke that lease.· I notified them that I
23· ·was leaving the state.
24· · · · Q.· ·Okay.· What psychiatrist?
25· · · · A.· ·I have no idea.· I was in counseling from the time


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                150

·1· ·Brian got hurt until whenever I left the state.
·2· · · · Q.· ·What's his or her name?
·3· · · · A.· ·Donna Lucco.· I think it's L-u-c-c-o.
·4· · · · · · · · · MR. FARAH:· We have her info.· We'll supplement
·5· ·RFDs with that.
·6· · · · · · · · · MR. WYNNE:· Okay.
·7· · · · · · · · · MR. FARAH:· We just got all that this week,
·8· ·so --
·9· · · · · · · · · MR. WYNNE:· Okay.
10· · · · Q.· ·(BY MR. WYNNE)· Have you seen any other mental health
11· ·providers in connection with what happened to Brian other than
12· ·Dr. or Ms. Lucco?
13· · · · A.· ·Donna, and Dr. Giray as well.· One was a psychiatrist
14· ·and one was a psychologist.
15· · · · Q.· ·Who -- and when did you start seeing them?
16· · · · A.· ·That Monday after Brian got hurt, approximately.
17· · · · Q.· ·Let's go back to -- what exhibit was the
18· ·interrogatories?· Was that --
19· · · · · · · · · MR. FARAH:· I think I --
20· · · · · · · · · MR. SHABOT:· Thirteen.
21· · · · · · · · · MR. FARAH:· Thirteen.
22· · · · Q.· ·(BY MR. WYNNE)· Thirteen.· Let's go back to Exhibit
23· ·13.· You see in response to Interrogatory No. 1 you identify
24· ·Houston, Texas, Harris County courthouse, as the place where
25· ·you and Brian Johns agreed to be remarried -- agreed to be


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             151

·1· ·married.
·2· · · · A.· ·Right.
·3· · · · Q.· ·Okay.· Are you talking about your original marriage
·4· ·from 2007 or are you talking about the informal marriage that
·5· ·you're alleging in this case?
·6· · · · A.· ·My original marriage.
·7· · · · Q.· ·Okay.· Well, let's talk about C, any witnesses to
·8· ·your agreement with Brian Johns to be remarried.
·9· · · · A.· ·Nobody knew that we were divorced.· His family did
10· ·not know that.· I told them that the day of his incident. I
11· ·told Pam in the hospital -- what do you call that -- waiting
12· ·room that we were divorced.· She was asking me all these
13· ·questions and, of course, you know, I was crying and all that
14· ·and I was, like -- you know, she was offering her services
15· ·because she knew the insurance, she worked at AIG, she knew all
16· ·these things that I did not know.
17· · · · · · · · · And, so, I told her, "You can take care of it
18· ·for me because I can't" -- "I can't deal with all that."· That
19· ·was just too much.· And, so, I told her in that conversation
20· ·that Brian and I was divorced.
21· · · · · · · · · And she was, like, "What?· When?"· That's
22· ·when -- so, she's the only person that knew.· Then, of course,
23· ·it -- she told everybody from that point.· But my family, none
24· ·of them knew that we were legally divorced, nobody.· No
25· ·friends, nobody.· Even his family did not know until he got


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              152

·1· ·hurt.
·2· · · · Q.· ·Okay.· So, from that period from February 2010 or
·3· ·actually from 2007 when you-all went down to the Harris County
·4· ·courthouse --
·5· · · · A.· ·Right.
·6· · · · Q.· ·-- and got married --
·7· · · · A.· ·Right.
·8· · · · Q.· ·-- through the time of Brian's accident in July of
·9· ·2012 --
10· · · · A.· ·Yes, sir.
11· · · · Q.· ·-- it's your testimony that not a single person knew
12· ·that you-all had gotten divorced?
13· · · · A.· ·Exactly.· That's what I'm telling you.
14· · · · Q.· ·Okay.· You have a -- you list a name Alicia K.
15· ·Franklin, family adoption attorney.· Who is that?
16· · · · A.· ·The attorney that handled the adoption.
17· · · · Q.· ·For who?
18· · · · A.· ·For Hailey.
19· · · · Q.· ·Okay.· Was she your lawyer?· Was she Brian's lawyer?
20· ·Was she you-all's lawyer?
21· · · · A.· ·She was my -- my attorney.
22· · · · Q.· ·Okay.· And when did you hire her?
23· · · · A.· ·I don't know.· I don't remember.
24· · · · Q.· ·Was it while Brian was alive?
25· · · · A.· ·I'm not sure when that intervention was, if it was


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               153

·1· ·after Brian passed away or not.
·2· · · · Q.· ·Okay.· And the reason I'm asking is because you
·3· ·identified her as a witness to your agreement with Brian Johns
·4· ·to be remarried.
·5· · · · A.· ·Right, because I asked her, "How do we" -- "how do we
·6· ·do the" -- "once my adoption with Hailey is" -- "you know, is
·7· ·consummated, then how do we get Brian on the birth certificate?
·8· ·Like, what" -- "what is our process?· Is it just a matter of a
·9· ·paper he'll sign or whatever," and that's what I asked her.
10· · · · Q.· ·Okay.· And was that during Brian's lifetime or after
11· ·his lifetime?
12· · · · A.· ·So, it had to be while he was alive, I believe.
13· · · · Q.· ·And did Brian --
14· · · · A.· ·I just -- I don't remember the day.· I'm sorry.
15· · · · Q.· ·I know you don't remember the day.· You -- in your
16· ·rog responses, you named a single person by their actual name
17· ·who could support your position.· That person is Alicia K.
18· ·Franklin.
19· · · · A.· ·Okay.
20· · · · Q.· ·So, I'm asking what knowledge does Alicia have that
21· ·would support your claim to informal marriage?
22· · · · A.· ·She know everything I've told her about me and Brian
23· ·and the baby.· That's what she knows.
24· · · · Q.· ·Did Brian ever meet her?
25· · · · A.· ·I can't remember if he met her or not.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                154

·1· · · · Q.· ·Interrogatory No. 3, which -- is it your testimony or
·2· ·your position in this case that not a single member of Brian's
·3· ·family and friends or your family and friends knew that you had
·4· ·actually went down to the courthouse and got an official
·5· ·divorce decree?
·6· · · · A.· ·To my knowledge, not one.· I told his family.
·7· · · · Q.· ·Okay.· Same thing with your family and your friends?
·8· · · · A.· ·Right.· They didn't know.
·9· · · · Q.· ·Not a single one of them knew?
10· · · · A.· ·Not to my knowledge.· None of them knew.
11· · · · Q.· ·So, would it be fair to say that it's your position
12· ·that you never held yourself out as informally married; you
13· ·held yourself out to the world -- your family, your friends,
14· ·and everyone -- as you were married in 2007 and you were still
15· ·married, legally and on paper, at the time of Brian's death?
16· · · · A.· ·Yes, sir.
17· · · · · · · · · MR. FARAH:· Objection.· Form.
18· · · · Q.· ·(BY MR. WYNNE)· What's the answer?
19· · · · A.· ·Yes.· I considered -- like, I've never used the word
20· ·"informally" and all of that.· We were married.
21· · · · Q.· ·Yeah.· And you never told a soul that you were
22· ·divorced.
23· · · · A.· ·I told Pam.
24· · · · Q.· ·Prior to Brian's accident.· Let's -- yeah.
25· · · · A.· ·Oh, no, prior to his accident.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             155

·1· · · · Q.· ·You never told a single human being that you were --
·2· ·you had gotten a divorce.
·3· · · · A.· ·That's incorrect.· My CPS worker.· Because, remember,
·4· ·I had to show her that I left him so I can move forward with
·5· ·this adoption, and that would be Felicia.
·6· · · · Q.· ·Now, at the time of the -- what I'll call the paper
·7· ·divorce or the February 2010 divorce, I believe you testified
·8· ·earlier the reason you were getting divorced was so that you
·9· ·could adopt a child.
10· · · · A.· ·Yes, sir.
11· · · · Q.· ·And that was because the -- CPS or the caseworker was
12· ·making you and Brian have -- have to sit out or wait a year
13· ·before you could adopt a child if you were still married.
14· · · · A.· ·Their issue was, yes, we need to take some time --
15· ·because of our domestic issues, they had to go back then and
16· ·reevaluate because now we're on two different pages about how
17· ·many children.
18· · · · Q.· ·Okay.
19· · · · A.· ·Once they removed that -- those babies, that put
20· ·questions in their head if we were ready and should we --
21· ·should they continue to let us keep these children.· So, it was
22· ·a ripple effect once the girls were removed, so we had to make
23· ·a decision right away.· We have to salvage this, and I can't
24· ·lose another baby.
25· · · · Q.· ·Okay.· And, so, that's why you went and got the


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               156

·1· ·divorce.
·2· · · · A.· ·Absolutely.
·3· · · · Q.· ·And then in -- after that, you went and told Felicia,
·4· ·the caseworker, that you had gotten a divorce and you wanted a
·5· ·child yesterday.
·6· · · · A.· ·I asked her before we went and got the divorce, "So
·7· ·can" -- "what if he just leave the house?"· We tried to make it
·8· ·work where he didn't have to leave the house.
·9· · · · · · · · · And she was, like, "Well, no, because, you know,
10· ·we still going to come there and you're telling me what you
11· ·guys are considering and I" -- "I cannot tell you you can do
12· ·that."
13· · · · Q.· ·Okay.
14· · · · A.· ·And, so, he and I had to make a personal decision.
15· · · · Q.· ·And, so, the personal decision that you-all had to
16· ·make was get divorced and then start the scheme so you can get
17· ·the child together or live together as husband and wife but
18· ·just wait a year before you can get a child again.
19· · · · · · · · · MR. FARAH:· Objection.· Form.
20· · · · A.· ·We knew and he -- he knew that when it came down to
21· ·the business of following what they asked us to do, he couldn't
22· ·guarantee that he wouldn't go off on a rampage again, and we
23· ·could not risk that again.· We lost two children because of it.
24· ·We were not going to do that a third time.
25· · · · Q.· ·(BY MR. WYNNE)· Okay.· Prior to Brian's death, did he


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             157

·1· ·ever take any steps to become the legal father of Hailey?
·2· · · · A.· ·He couldn't until I -- I didn't even have legal
·3· ·steps.
·4· · · · Q.· ·Okay.· And, so, you knew that once Hailey came into
·5· ·your custody, you would have to wait three years to adopt her?
·6· · · · A.· ·No, I didn't.· There is no time frame on adoption.
·7· ·It depends on how your case goes and what her biological
·8· ·parents -- if they finish their classes -- we've been through
·9· ·this with all these different parents.· Any way the wind blows
10· ·is how that case will go.· It just happened to end up being
11· ·three long years.
12· · · · Q.· ·Did you-all ever think how about we just follow the
13· ·rules that CPS has set forth --
14· · · · A.· ·No.· I was --
15· · · · · · · · · MR. FARAH:· Objection.· Form.
16· · · · Q.· ·(BY MR. WYNNE)· -- and wait 12 months and then we
17· ·adopt a child?
18· · · · A.· ·No, sir.· That was not an option.· I did not want to
19· ·lose another child.· I've been through too much for us to
20· ·conceive.· When we couldn't do it, the minute we decided we
21· ·were adopting, full swing ahead.
22· · · · Q.· ·Okay.· During the -- from 2007, the date you went
23· ·down to the courthouse and got married to Brian, through the
24· ·date of his death, did you ever have any sexual relationship
25· ·with any human being?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                158

·1· · · · · · · · · MR. FARAH:· Objection.· Form.
·2· · · · Q.· ·(BY MR. WYNNE)· Other than Brian.
·3· · · · A.· ·From the time we got married until the time he died?
·4· · · · Q.· ·Yeah.
·5· · · · A.· ·No, sir, never.
·6· · · · Q.· ·Okay.· And I'm talking -- and this is going to be
·7· ·maybe inappropriate.· I'm going to try not to make it -- oral,
·8· ·vaginal, anal, digital, any type of intercourse or sexual act.
·9· ·Did you engage in any sexual act with any human being other
10· ·than Brian during the time period you were married?
11· · · · A.· ·No, sir.
12· · · · · · · · · MR. FARAH:· Objection.· Form.
13· · · · Q.· ·(BY MR. WYNNE)· What's the answer?
14· · · · A.· ·No.
15· · · · Q.· ·Okay.
16· · · · · · · · · MR. FARAH:· Digital?
17· · · · · · · · · MR. WYNNE:· (Indicating.)
18· · · · A.· ·Never heard of --
19· · · · · · · · · MR. FARAH:· Oh, okay.· Oh, digit -- okay.
20· · · · A.· ·Oh, I didn't get that.· I'm sorry.· I didn't
21· ·understand.
22· · · · · · · · · MR. WYNNE:· I thought it sounded better than
23· ·hand.
24· · · · A.· ·Oh, no.
25· · · · · · · · · MR. WYNNE:· That's what I was --


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                159

·1· · · · · · · · · MR. FARAH:· Sorry.· I'm naive.
·2· · · · · · · · · THE WITNESS:· Me, too.
·3· · · · Q.· ·(BY MR. WYNNE)· I note in your interrogatory
·4· ·responses you say you started a romantic relationship with a
·5· ·gentleman named Marvin Dave in January of 2013.
·6· · · · A.· ·Yes, sir.
·7· · · · Q.· ·Is -- is that accurate?
·8· · · · A.· ·Yes, sir.
·9· · · · Q.· ·Do you still have a romantic relationship with that
10· ·gentleman today?
11· · · · A.· ·No, sir.
12· · · · Q.· ·Okay.· When did your relationship cease?
13· · · · A.· ·When I left the state.
14· · · · Q.· ·Okay.· And when did you leave the state?
15· · · · A.· ·Whatever day the counselor cleared me, I -- I was
16· ·already packed up because I knew it was coming.· The end of
17· ·that weekend, my daughter and I hit the road.
18· · · · Q.· ·Okay.
19· · · · A.· ·But, I mean, I told him prior to.
20· · · · Q.· ·Can you give me sort of as -- with any type of
21· ·accuracy the time period when you would have left the State of
22· ·Texas?
23· · · · A.· ·It was June 2013.
24· · · · Q.· ·And when did you return to the State of Texas?
25· · · · A.· ·Christmas 2 -- 2013 or -- or the beginning of '14.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                160

·1· ·I --
·2· · · · Q.· ·Okay.· So, you had winter of '13 or --
·3· · · · A.· ·Yeah.
·4· · · · Q.· ·Late '13, early '14?
·5· · · · A.· ·We were gone six to nine months, something like that.
·6· · · · Q.· ·Okay.· And the reason you moved to Colorado was
·7· ·because you were being hounded by Brian's family?
·8· · · · A.· ·Absolutely.· I wanted to get away from all this.
·9· · · · Q.· ·Is there any reason other than Brian's family why you
10· ·left the State of Texas?
11· · · · A.· ·No.
12· · · · Q.· ·Okay.· And they were so, I guess, aggressive or
13· ·demeaning or --
14· · · · A.· ·And harassing.· They had all my personal information.
15· · · · Q.· ·And what did they do to harass you?
16· · · · A.· ·Call me, threaten me.· It would be things on my car.
17· ·I've never had that problem until all this happened.· Now all
18· ·of a sudden, my car is getting keyed or my tires would be
19· ·uninflated.· It was just all kind of -- all of a sudden, things
20· ·happening.· And then, of course, the phone calls was through
21· ·the night.· It was bad.
22· · · · Q.· ·Okay.· And, so, they were -- they were harassing you
23· ·24/7.
24· · · · A.· ·And asking me for things, yes.
25· · · · Q.· ·Did you ever seek any assistance from law


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               161

·1· ·enforcement?
·2· · · · A.· ·No.· All I have to do is stop answering the phone.
·3· · · · Q.· ·Okay.
·4· · · · A.· ·Well, I -- I rephrase that.· Yes, I called the police
·5· ·because they took the vehicles and everything.· And when I
·6· ·tried to contact Pam about where are all the belongings, you
·7· ·know, they just wasn't trying to release anything, and so the
·8· ·police called me when they got the vehicle.
·9· · · · Q.· ·And you -- you named Pam as someone who was
10· ·specifically harassing you.
11· · · · A.· ·Yes, sir.
12· · · · Q.· ·Who else besides Pam -- I know you mentioned Frances,
13· ·and she was sort of mean or rude to you.· Did she harass you?
14· · · · A.· ·No.· Ms. Frances did not harass me.
15· · · · Q.· ·Who else besides Pam do you believe harassed you?
16· · · · A.· ·Pam, Corey, and Pam's husband.· I don't know his
17· ·first name.
18· · · · Q.· ·Jeff?
19· · · · A.· ·Jeff.
20· · · · Q.· ·Okay.
21· · · · A.· ·Yeah.
22· · · · Q.· ·So, Pam, Jeff, and Corey are sort of the culprits?
23· · · · A.· ·And then I kept hearing other girls calling saying
24· ·they were cousins, but I don't know who they were.
25· · · · Q.· ·Girls were calling you?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              162

·1· · · · A.· ·Yeah, when -- they were saying that they were his
·2· ·cousins from down South.
·3· · · · Q.· ·Do you know that to be -- know their relationship one
·4· ·way or the other?
·5· · · · A.· ·No, I don't.
·6· · · · Q.· ·Now, you mentioned that there were two co-workers, I
·7· ·believe, Brandon Hubbard and -- was it Terrance -- and those
·8· ·were the only co-workers that Brian ever let inside you-all's
·9· ·house?
10· · · · A.· ·Yes, sir.
11· · · · Q.· ·No other co-workers --
12· · · · A.· ·No.
13· · · · Q.· ·-- were -- ever came inside your house?
14· · · · A.· ·No.
15· · · · Q.· ·Okay.· Do you know any of Brian's other co-workers?
16· · · · A.· ·Only by name.
17· · · · Q.· ·Okay.· Have you ever met an individual named George
18· ·Goffney?
19· · · · A.· ·No.
20· · · · Q.· ·Okay.· Were you ever at a Super Bowl party where
21· ·George Goffney was at that Super Bowl party with you?
22· · · · A.· ·I don't know George Goffney.
23· · · · Q.· ·You wouldn't know one way or the other?
24· · · · A.· ·No.
25· · · · Q.· ·Okay.· You know, you showed us -- we went over


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             163

·1· ·earlier in the deposition that physical that you attended at
·2· ·the Pearland clinic with -- with Brian.
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·Any other doctor visits that you can recall that you
·5· ·attended with Brian?
·6· · · · A.· ·He had something removed on -- he had foot surgery,
·7· ·podiatrist, and I again filled out the information.· I think we
·8· ·put that doctor's name on that form, too, because it asked any
·9· ·other injuries or something that he had.· It was on there, too.
10· · · · Q.· ·Yeah.· On one of those forms, there's two doctors
11· ·listed.
12· · · · A.· ·Right.· Right.
13· · · · Q.· ·Would those be the only two doctors that you ever
14· ·went with Brian with to see?
15· · · · A.· ·No.· Our primary care was Dr. Kenneth Stanley, and
16· ·Brian went and got physicals from him.
17· · · · Q.· ·Okay.· Kenneth Stanley?
18· · · · A.· ·Yes, sir.
19· · · · Q.· ·And do you know his address?
20· · · · A.· ·Yes, sir.
21· · · · Q.· ·And is he still your primary care physician?
22· · · · A.· ·Yes, sir.
23· · · · Q.· ·Okay.
24· · · · A.· ·I don't have his address, but would you like the
25· ·phone number?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              164

·1· · · · Q.· ·Yeah, if you don't mind.
·2· · · · A.· ·(713) 436-8501.
·3· · · · Q.· ·Now, from the date of the February 2010 divorce
·4· ·through Brian's death, did Brian ever go with you to any of
·5· ·your medical providers?
·6· · · · A.· ·Dr. Stanley was our joint primary care.
·7· · · · Q.· ·Okay.
·8· · · · A.· ·And then we went to a Dr. -- I had a hysterectomy in
·9· ·2010, August 2010; and, of course, Brian took me, Brian stayed
10· ·with me, Brian took me home.· And I can't remember my doctor's
11· ·name, the surgeon's name that did it.· And then we went to see
12· ·a fertility doctor, but, you know, I can't remember which
13· ·doctor it was.· And then we saw a marriage counselor, if that's
14· ·considered a doctor, too.
15· · · · Q.· ·And those were all people you would have seen with
16· ·Brian --
17· · · · A.· ·Yes, sir.
18· · · · Q.· ·-- after the -- the February 2010 divorce?
19· · · · A.· ·Yes, sir.
20· · · · Q.· ·Okay.· Is there a way for you to -- after the
21· ·deposition is over, whether look through records, to identify
22· ·the doctor who performed the hysterectomy?
23· · · · A.· ·Yes, sir.
24· · · · Q.· ·Okay.· The fertility doctor, do you think there's a
25· ·way for you to get that individual's name and contact?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                165

·1· · · · A.· ·Yes, sir.
·2· · · · Q.· ·Okay.
·3· · · · A.· ·I can.
·4· · · · Q.· ·The marriage counselor, do you know that individual's
·5· ·name and contact information?
·6· · · · A.· ·No, sir.· I know where his office is.· I just don't
·7· ·know if he's still there, but he's --
·8· · · · Q.· ·Okay.· Where is --
·9· · · · A.· ·It's in Pearland.
10· · · · Q.· ·Pearland?· Do you know the address or --
11· · · · A.· ·It's at County Road 90 and 518.
12· · · · Q.· ·Repeat that, please?
13· · · · A.· ·County Road 90 and 518.
14· · · · Q.· ·Okay.· Okay.
15· · · · A.· ·And Dr. Stanley is in that same medical facility.
16· · · · Q.· ·Okay.· And sort of -- I'm not familiar with Pearland.
17· ·So, 90 and 578, do they intersect, have four corners?
18· · · · · · · · · MR. FARAH:· 578 or 518?
19· · · · A.· ·518.
20· · · · Q.· ·(BY MR. WYNNE)· 518.· I'm sorry.
21· · · · A.· ·Yes, sir.
22· · · · Q.· ·Which corner?
23· · · · A.· ·If you're coming from 288 headed south and you exit
24· ·518, you turn left.· And maybe three blocks down at a red
25· ·light, that's the corner of County Road 90 and 518.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             166

·1· · · · Q.· ·Okay.· Do you know the -- this may be too much
·2· ·detail.· Do you know whether it's northwest corner, northeast,
·3· ·southwest, or southeast?· Because I'm not sure -- okay.
·4· · · · · · · · · (Sotto voce discussion.)
·5· · · · Q.· ·(BY MR. WYNNE)· Is it -- do you know whether it's
·6· ·the -- the Pearland Center for Couples and Families?· Does that
·7· ·sound familiar?
·8· · · · A.· ·Yes, that sounds familiar.· But, I mean, I see these
·9· ·signs every day, so I don't know if that was the exact one.
10· · · · Q.· ·Okay.· What about a woman named Cindy Dalmolin?
11· · · · A.· ·No.· It was a guy.
12· · · · Q.· ·Okay.· A man?
13· · · · A.· ·Yes.
14· · · · Q.· ·Okay.· Earlier in the deposition you testified that
15· ·Brian put his hands on you.· Do you recall that?
16· · · · A.· ·Yes, sir.
17· · · · Q.· ·And I think you testified also that Brian never
18· ·struck you; is that accurate?
19· · · · A.· ·Yes.
20· · · · Q.· ·Okay.· Is it -- is it your position that Brian put
21· ·his hands on you in a physical manner on a common or sort of
22· ·routine basis?
23· · · · A.· ·I wouldn't say routine, no.
24· · · · Q.· ·Okay.· Over the period -- you know, you allege that
25· ·you were married for five years or so.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                167

·1· · · · A.· ·Yes, sir.
·2· · · · Q.· ·How many times do you think Brian put his hands on
·3· ·you in a way that you thought was inappropriate?
·4· · · · A.· ·It just depended on the situation.· I can't give you,
·5· ·like, a number.
·6· · · · Q.· ·Okay.
·7· · · · A.· ·Because sometimes it wasn't on me, but he hit the
·8· ·wall next to my head or something.
·9· · · · Q.· ·And I'm not ask -- do you think it was more than ten?
10· ·And the reason I'm asking is I tend to remember every time I've
11· ·been punched or pushed around and I'm not sure if you're the
12· ·same way and so I want to know what specificity you can give me
13· ·as to these incidents, because they obviously are not very
14· ·positive reflections of my client.
15· · · · A.· ·Everyone that knows Brian knows that he has a temper,
16· ·period.
17· · · · Q.· ·Okay.· Who else besides you knows that Brian
18· ·physically put his hands on you?
19· · · · A.· ·I told -- called his mother directly.
20· · · · Q.· ·Okay.
21· · · · A.· ·She told me he was my problem.
22· · · · Q.· ·Who else besides Brian's mom?
23· · · · A.· ·My sister.· She was there one of the --
24· · · · Q.· ·She witnessed it?
25· · · · A.· ·Yes, sir.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               168

·1· · · · Q.· ·Okay.· What's her name?
·2· · · · A.· ·Dana.
·3· · · · Q.· ·What's her last name?
·4· · · · A.· ·Walker.
·5· · · · Q.· ·Okay.· And when was that incident that Dana
·6· ·witnessed?
·7· · · · A.· ·When she came in, it was over.· She knew something
·8· ·had happened because I was crying and he was standing over me.
·9· ·She didn't see it because his back was to her.
10· · · · Q.· ·Where was it?
11· · · · A.· ·And, so, then he let me go and she got closer.· It
12· ·was in the kitchen at the house.
13· · · · Q.· ·What house?
14· · · · A.· ·The Rich -- Richmond house, I believe.
15· · · · Q.· ·Okay.· Was she there before the altercation took
16· ·place?
17· · · · A.· ·Yes.
18· · · · Q.· ·Okay.· And then the altercation took place and she
19· ·came in in the immediate aftermath of it?
20· · · · A.· ·She was actually coming into -- we were in the back
21· ·yard.· She was coming into the house to go to the bathroom.
22· · · · Q.· ·Okay.
23· · · · A.· ·And you have to pass through the kitchen to get
24· ·there.
25· · · · Q.· ·So, you had told Frances about Brian's -- what I will


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                169

·1· ·call inappropriate behavior.· You told Frances.
·2· · · · A.· ·Yes.
·3· · · · Q.· ·You told your sister?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·Who else?
·6· · · · A.· ·That's it.
·7· · · · Q.· ·Okay.· And for any of those incidents, did you -- I
·8· ·guess you did file -- you -- you made police reports?
·9· · · · A.· ·Yes.
10· · · · Q.· ·And you made police calls?
11· · · · A.· ·Yes.
12· · · · Q.· ·Okay.· And how long did that behavior -- or did that
13· ·behavior persist for the entirety of your marriage to Brian?
14· · · · A.· ·No.· I would say that it was off and on.· It just
15· ·depends on what he was feeling or going through.
16· · · · Q.· ·Okay.· Did you ever give any thought to the fact that
17· ·maybe you and Brian shouldn't be married?
18· · · · A.· ·No.
19· · · · Q.· ·Why not?
20· · · · A.· ·Because we're committed to each other.· We've -- he
21· ·said no matter what.· Sometimes it was for better, sometimes
22· ·for worse.
23· · · · Q.· ·And did you say no matter what?
24· · · · A.· ·I did say no matter what.· I just -- when it came to
25· ·the baby, you know, I had to really think about it because, you


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             170

·1· ·know, her -- her safety came first.
·2· · · · Q.· ·Okay.· Well, you obviously didn't need Brian to adopt
·3· ·the child.
·4· · · · A.· ·I didn't know that at the time.
·5· · · · Q.· ·You didn't know that?
·6· · · · A.· ·No.· I didn't know they allow you to adopt as a
·7· ·single parent.· I'd never pursued adoption before, so all this
·8· ·was new to us.
·9· · · · Q.· ·Well, then why did you get divorced and tell your
10· ·caseworkers that you were divorced?
11· · · · A.· ·I didn't know it until then.· I'm saying prior to any
12· ·of this.
13· · · · Q.· ·Okay.· If you could adopt a child in February of 2010
14· ·and you knew in that time period you didn't have to be married
15· ·to adopt a child, why would you willingly get into a marriage
16· ·with someone that was physically abusive to you?
17· · · · A.· ·Because he was my husband.· We were already married.
18· ·We didn't -- we've been married.· We've been living as married.
19· ·We had problems like anybody else.· We tried to fix them.
20· ·We've tried to stay committed, period.· Had nothing to do with
21· ·the baby.· It was about our marriage.· The baby was just going
22· ·to make it better --
23· · · · Q.· ·And that was the --
24· · · · A.· ·-- in our eyes.
25· · · · Q.· ·That -- get a baby, that'll improve things?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             171

·1· · · · A.· ·Get a baby because we wanted to be parents.· We were
·2· ·working on our communication issues as a couple, period.
·3· · · · Q.· ·Okay.· How did you first come to get information
·4· ·regarding Brian's life insurance policy, his disability policy,
·5· ·and the various other insurance policies covering his life?
·6· · · · A.· ·I received a phone call from Dow.
·7· · · · Q.· ·Okay.· And do you recall the -- the timing of that in
·8· ·connection with Brian's death?
·9· · · · A.· ·No.
10· · · · Q.· ·Okay.· Do you know whether it was the day of, the day
11· ·after?
12· · · · A.· ·Have no idea.
13· · · · Q.· ·Okay.· You knew about it before you went to the
14· ·funeral home, correct?
15· · · · A.· ·They -- that's when I got notified.· I was on my way
16· ·to the funeral home.
17· · · · Q.· ·Okay.· So, you were already on your way to the
18· ·funeral home.
19· · · · A.· ·No.· They called me at work --
20· · · · Q.· ·Okay.
21· · · · A.· ·-- explained who they were.· They were from Dow or
22· ·MetLife or whatever she said.· And she was saying that -- "You
23· ·are his primary beneficiary and we need you to go to the
24· ·funeral home."· She gave me the address, told me what form that
25· ·they had waiting for me and -- and that was it.· And, so, I


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                172

·1· ·left work and -- to go do that.
·2· · · · Q.· ·Okay.· So, the day someone from Dow called you up to
·3· ·tell you about the insurance benefits was the same day that you
·4· ·went to the funeral home?
·5· · · · A.· ·I believe so.
·6· · · · Q.· ·Okay.
·7· · · · A.· ·And then the -- yeah, that they would send something
·8· ·in the mail, but for me to go to the funeral home.
·9· · · · Q.· ·Okay.· And -- and the letter they sent you in the
10· ·mail referred to Brian as your ex-husband, correct?
11· · · · A.· ·Yes.· It says -- yeah.· It says "ex-husband."
12· · · · Q.· ·And what exhibit is that?
13· · · · A.· ·Seven.
14· · · · Q.· ·Okay.
15· · · · A.· ·Or C.
16· · · · Q.· ·And it refers to Brian as your ex-husband not just in
17· ·one place but in a whole number of places in that document,
18· ·correct?
19· · · · A.· ·I only see it on the top line, but if you say so.
20· · · · Q.· ·Well, we can read it and look and it'll show what it
21· ·shows.· Did you ever contact anyone, either at Dow or with the
22· ·insurance company, to let them know that they had designated
23· ·your relationship with Brian incorrectly?
24· · · · A.· ·No.· They told me they had -- she told me that she
25· ·had already spoken to his sister, Pam, and Pam gave her my


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             173

·1· ·direct number.· So, she already knew when she called me.
·2· · · · Q.· ·And --
·3· · · · A.· ·She didn't address me that way.· It just said that on
·4· ·the letter.
·5· · · · Q.· ·Okay.· After you got the letter, did you make a
·6· ·contact and say, "Hey, you're calling me 'ex-wife' or
·7· ·'ex-husband'" -- or 'ex-spouse.'· That's just not accurate"?
·8· · · · A.· ·No, sir.· I did not question it or -- or even address
·9· ·it.
10· · · · Q.· ·Can I see Exhibit 7?· The name on the back of Exhibit
11· ·7 is Debbie Border.· Is that the person you spoke to?
12· · · · A.· ·I don't remember.
13· · · · Q.· ·Okay.· Do you know one way or the other the name of
14· ·the person you spoke with?
15· · · · A.· ·No.
16· · · · Q.· ·You said right around the time of Brian's accident or
17· ·death, you and Brian were preparing to move into a house
18· ·together.
19· · · · A.· ·Yes, sir.
20· · · · Q.· ·What was that house?
21· · · · A.· ·I don't have the address.· Terrance showed us at
22· ·least -- between four or five houses.· We narrowed it down to
23· ·three and then Brian was just going to make the final decision
24· ·on which one because, you know, we went and saw all of them.
25· · · · Q.· ·Okay.· And do you know Terrance's last name?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              174

·1· · · · A.· ·Harris.
·2· · · · Q.· ·Harris.· And he works at Dow or Rohm and Haas?
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·And he was also your realtor?
·5· · · · A.· ·Yes, sir.
·6· · · · Q.· ·And how long had he been your realtor?
·7· · · · A.· ·I have no idea.
·8· · · · Q.· ·Okay.· And how did you communicate with Terrance?
·9· · · · A.· ·Brian did.· Brian works with him, so --
10· · · · Q.· ·Okay.· Did you ever directly communicate with
11· ·Terrance?
12· · · · A.· ·No, only when Terrance come to the house.· It's us
13· ·that he's talking to.
14· · · · Q.· ·Okay.
15· · · · A.· ·And when we -- the workout (sic), it's us.
16· · · · Q.· ·I know you testified earlier and I'd seen some
17· ·records to -- in furtherance that would support this that
18· ·indicated your father died in the August/September 2012 time
19· ·period.
20· · · · A.· ·Yes.
21· · · · Q.· ·And I saw some records that indicated that you were
22· ·assisting your mother in the aftermath of that.· Is that
23· ·correct?
24· · · · A.· ·Yes.
25· · · · Q.· ·Okay.· What did you do to help your mother out in the


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              175

·1· ·time period after your father died?
·2· · · · A.· ·I was just there, like, just feeding her and just
·3· ·consoling her.
·4· · · · Q.· ·Okay.· Did -- did your mother or you ever go hire an
·5· ·attorney to administer your father's estate?
·6· · · · A.· ·No, because our family didn't have those issues.
·7· ·That was his wife.· She'd do it.· She'd get everything.· She'd
·8· ·do everything.· It wasn't -- like, there was no separation.· It
·9· ·was, like, common sense that that's his wife.· I mean, you
10· ·know, it was never -- nobody ever challenged anything, so --
11· · · · Q.· ·So, to the extent you know, they never went down to
12· ·courthouse to probate a will, to administer an estate, anything
13· ·to that extent?
14· · · · A.· ·No, sir.· They've never done that.
15· · · · Q.· ·Did you ever come to know or find out that Brian
16· ·Johns' estate was being administered in probate court?
17· · · · · · · · · MR. FARAH:· Objection.· Form.
18· · · · A.· ·You mean when I got served?
19· · · · Q.· ·(BY MR. WYNNE)· No.· You said when you got served.
20· ·What's -- what service are you talking about?
21· · · · A.· ·I got served by a constable -- well, he left the
22· ·paper at my mom's house -- that Corey was suing me for the life
23· ·insurance.
24· · · · Q.· ·Okay.· And I'm talking about something different.
25· ·Did you know that Brian -- that his family had his estate go


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
                                                                        YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               176

·1· ·down to probate court and have his heirship determined, to have
·2· ·letters of administration?· Did you know that?
·3· · · · A.· ·No, sir.
·4· · · · Q.· ·Is today the first time you're ever hearing that?
·5· · · · A.· ·Yes, sir.
·6· · · · Q.· ·Okay.· Were you aware that in the lawsuit with you --
·7· ·between you and Corey, that you had been -- your deposition had
·8· ·been noticed several times?· Were you aware of that?
·9· · · · A.· ·That my deposition had been noted?
10· · · · Q.· ·Noticed.· You know how you're here for a deposition
11· ·today?
12· · · · A.· ·Okay.
13· · · · Q.· ·The way we start this is we set up notices between
14· ·the attorneys and you show up.
15· · · · A.· ·Okay.
16· · · · Q.· ·Were you aware that you were supposed to be deposed
17· ·in -- in that lawsuit?
18· · · · A.· ·I don't know what "deposed" means.
19· · · · Q.· ·What you're doing here today.
20· · · · A.· ·Oh, no.
21· · · · Q.· ·Okay.· No one ever told you that?
22· · · · A.· ·No.
23· · · · Q.· ·Okay.
24· · · · · · · · · MR. WYNNE:· Mark this as whatever the next
25· ·exhibit is.


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                177

·1· · · · · · · · · (V. Johns Exhibit No. 17 marked.)
·2· · · · Q.· ·(BY MR. WYNNE)· Exhibit 17, had you ever seen that
·3· ·before today?
·4· · · · A.· ·No.
·5· · · · · · · · · (Discussion off the record at 2:49 p.m.)
·6· · · · · · · · · MR. WYNNE:· Mark that as whatever the next one
·7· ·is.
·8· · · · · · · · · MR. BREM:· Eighteen.
·9· · · · · · · · · MR. WYNNE:· Eighteen.
10· · · · · · · · · (V. Johns Exhibit No. 18 marked.)
11· · · · · · · · · (Reviewing document.)
12· · · · Q.· ·(BY MR. WYNNE)· Now, Exhibit 18 are discovery
13· ·requests that were sent by me.· Have you ever seen those?
14· · · · A.· ·Not this.
15· · · · Q.· ·Okay.
16· · · · A.· ·I thought that's what these were.
17· · · · Q.· ·Okay.· So, no one ever gave those to you or showed
18· ·those to you or asked you to fill out information in regards to
19· ·that?
20· · · · A.· ·No.
21· · · · · · · · · MR. WYNNE:· Okay.· Let's take a break.
22· · · · · · · · · MR. FARAH:· Okay.
23· · · · · · · · · (Recess from 2:50 p.m. to 3:07 p.m.)
24· · · · · · · · · (Mr. Gibson leaves.)
25· · · · Q.· ·(BY MR. WYNNE)· Vicki, do you have a copy of your


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             178

·1· ·driver's license on you?
·2· · · · A.· ·Yes.
·3· · · · Q.· ·May I see it?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·And you were issued this on November 8th, 2013?
·6· · · · A.· ·I guess.· Yeah.· It was issued --
·7· · · · Q.· ·Okay.
·8· · · · · · · · · MR. WYNNE:· George, could we get a copy of that?
·9· ·It doesn't have to be right now or in the deposition, but --
10· ·okay.· Perfect.· And then we'll mark the copy of the license
11· ·as --
12· · · · · · · · · THE REPORTER:· Nineteen.
13· · · · · · · · · MR. WYNNE:· -- 19.
14· · · · Q.· ·(BY MR. WYNNE)· At the time that you and Brian had
15· ·entered into the February 2010 divorce, did you know that you
16· ·would be going right back to the same house and living the
17· ·exact same lifestyle?
18· · · · A.· ·Yes.
19· · · · Q.· ·Okay.· I think the divorce decree is Exhibit 1.
20· · · · A.· ·Yes.
21· · · · Q.· ·And if you look on, I guess, Page 7 of 8 at the
22· ·bottom, it lists the date that you and Brian would be separated
23· ·as February 22nd, 2010, three days after the divorce.
24· · · · A.· ·Okay.
25· · · · Q.· ·Okay.· Why did you write 2-22-10 as the date of


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             179

·1· ·separation?
·2· · · · A.· ·I have no idea.
·3· · · · Q.· ·Okay.
·4· · · · A.· ·We were just reading it and we would ask each other,
·5· ·"What should we put here?"· And that's how we did the whole
·6· ·thing.
·7· · · · Q.· ·And, so, if you were to look at -- at Page 7 -- and
·8· ·there's one about Brian on Page 5 that lists February 22nd,
·9· ·2010, as the date of separation as well.· And -- and is it fair
10· ·to say there's -- you can't recall or think of what the
11· ·specific reason, if there was one, why you listed the date of
12· ·separation three days after the divorce?
13· · · · A.· ·Right.
14· · · · Q.· ·Okay.· But if you look at this, it would indicate
15· ·that both you and Brian intended to still live in the same
16· ·address simply for three days, not years; is that accurate?
17· · · · · · · · · MR. FARAH:· Objection.· Form.
18· · · · A.· ·You said if I -- if I read that, I would -- give it
19· ·to me again.
20· · · · Q.· ·(BY MR. WYNNE)· Okay.· And, so --
21· · · · A.· ·Sorry.
22· · · · Q.· ·-- the divorce decree was signed and executed on
23· ·February 19th, 2010.
24· · · · A.· ·Okay.
25· · · · Q.· ·Do you agree with that?


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              180

·1· · · · A.· ·Yes.
·2· · · · Q.· ·And then it's noted in multiple places in the divorce
·3· ·decree that you and Brian would not be separated until February
·4· ·22nd, 2010, three days after the divorce decree; is that
·5· ·accurate?
·6· · · · A.· ·(Moving head up and down.)
·7· · · · Q.· ·And, so, in the divorce decree, it's acknowledged
·8· ·that you are going to continue to live in the same address,
·9· ·just for a much shorter duration than -- than you're testifying
10· ·to today.
11· · · · A.· ·Yes.
12· · · · Q.· ·Okay.
13· · · · · · · · · MS. DIONNE:· Is this going to be okay or do you
14· ·need --
15· · · · · · · · · MR. WYNNE:· I don't need the face.
16· · · · Q.· ·(BY MR. WYNNE)· I know what you look like.
17· · · · · · · · · MS. DIONNE:· Okay.
18· · · · Q.· ·(BY MR. WYNNE)· And Brian was not your first
19· ·marriage?
20· · · · A.· ·No.
21· · · · Q.· ·Okay.· You had a prior marriage to Terrance -- how do
22· ·you pronounce the middle name?
23· · · · A.· ·Lenole.
24· · · · Q.· ·Lenole Robinson?
25· · · · A.· ·Right.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               181

·1· · · · Q.· ·Okay.· When did you get divorced from Mr. Robinson?
·2· · · · A.· ·I have no idea.· We were 18.
·3· · · · Q.· ·Oh, so, you were 18?
·4· · · · A.· ·Right.
·5· · · · Q.· ·How long had you been married to him prior to the
·6· ·divorce?
·7· · · · A.· ·How long have -- to --
·8· · · · Q.· ·How long was the length of your marriage to
·9· ·Mr. Robinson?
10· · · · A.· ·We lived together maybe a month and then he went
11· ·home.
12· · · · Q.· ·Okay.· And how did you get married?· Was it at the
13· ·courthouse with Mr. Robinson?
14· · · · A.· ·Right, in Dallas.
15· · · · Q.· ·Okay.· What about the divorce?· Was it go to the
16· ·courthouse?
17· · · · A.· ·I don't remember --
18· · · · Q.· ·Okay.
19· · · · A.· ·-- but I know we are divorced.
20· · · · Q.· ·Yeah.· Did you live with Mr. Robinson at all
21· ·post-divorce?
22· · · · A.· ·No.· He -- no, no, not post-divorce.
23· · · · Q.· ·Okay.· I'm just going through my notes right now.
24· ·This is just to see whether I have any more questions.
25· · · · · · · · · (V. Johns Exhibit No. 19 marked.)


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             182

·1· · · · Q.· ·(BY MR. WYNNE)· At the time of Brian's accident and
·2· ·subsequent death, did you still love him?
·3· · · · A.· ·Yes.
·4· · · · Q.· ·Did -- and you still viewed him as your husband in
·5· ·all respects?
·6· · · · A.· ·Yes, sir.
·7· · · · Q.· ·And was he a good and loving father to Hailey?
·8· · · · A.· ·Yes.
·9· · · · Q.· ·Okay.· And his anger issues that you had mentioned
10· ·before, had you and him been working those out over time?
11· · · · A.· ·Yes, sir.
12· · · · Q.· ·Had you forgiven him for that?
13· · · · A.· ·Oh, yes, sir.
14· · · · Q.· ·And would you agree with me that it would be unfair
15· ·for someone who didn't know you or didn't know Brian to hold
16· ·against either of you your past relationship if you had worked
17· ·it out?
18· · · · A.· ·Yes.
19· · · · · · · · · MR. WYNNE:· Do you have any other questions,
20· ·Mike?
21· · · · · · · · · MR. BREM:· I do not.
22· · · · · · · · · MR. WYNNE:· Okay.· Do you?· Because I was going
23· ·to pass to someone else while I review my records, but --
24· · · · · · · · · MR. SHABOT:· Want to take a short break?
25· · · · · · · · · MR. WYNNE:· Yeah.· We're on -- I mean, might as


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             183

·1· ·well stay here.· I'm going to be two minutes, if that.
·2· · · · Q.· ·(BY MR. WYNNE)· When did you start working at Hess?
·3· · · · A.· ·November -- November the 5th or something like that,
·4· ·this year.
·5· · · · · · · · · MR. FARAH:· Or 2014?
·6· · · · · · · · · THE WITNESS:· 2014, yes.
·7· · · · Q.· ·(BY MR. WYNNE)· Okay.· And where -- where is Hess
·8· ·located?
·9· · · · A.· ·14 -- 1501 McKinney, Downtown Houston.
10· · · · Q.· ·Oh, you're right next to me.
11· · · · A.· ·I just saw that on something.
12· · · · Q.· ·I think earlier in your deposition you testified that
13· ·Brian referred to himself as your husband in the presence of
14· ·your mother.
15· · · · A.· ·Uh-huh.
16· · · · Q.· ·Is that accurate?
17· · · · A.· ·Yes.
18· · · · Q.· ·Okay.· Was that the only person that you're aware of
19· ·that you saw Brian refer to himself as your husband in front
20· ·of?
21· · · · A.· ·At those doctors --
22· · · · · · · · · MR. FARAH:· Objection.· Form.· Go ahead.
23· · · · A.· ·At those doctors' offices when they were trying to
24· ·explain what his issue is and what steps they wanted to take to
25· ·rectify his situation, he would say, "Can you explain it to my


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                184

·1· ·wife?"
·2· · · · Q.· ·Okay.
·3· · · · A.· ·So --
·4· · · · Q.· ·Anyone else besides doctors and your mom?
·5· · · · A.· ·Whenever he introduced me to somebody if we're
·6· ·somewhere, "This is my wife, Vicki."
·7· · · · Q.· ·Okay.· Would you say that everyone he introduced you
·8· ·to --
·9· · · · A.· ·Yeah.· Yes, sir.
10· · · · Q.· ·-- he referred to you as his wife?
11· · · · A.· ·As my wife, yeah.
12· · · · Q.· ·Okay.· And that was after that February 2010 divorce?
13· · · · A.· ·Right.
14· · · · Q.· ·Can you give me any specific names?
15· · · · A.· ·Those doctors, Jeanette Briscoe, my mom, just,
16· ·like, a lot of people.· Terrance, the guy that works with him,
17· ·of course, and Brandon.· Just anybody, like, we're having a
18· ·conversation with or he's talking to, "This is my wife this, my
19· ·wife that."· He never called me by my name.· It was always "my
20· ·wife" or "my love."
21· · · · Q.· ·Okay.· You seemed to indicate early in the deposition
22· ·that Brian was responsible for each of the times you had gotten
23· ·evicted from apartments during your marriage.· Did -- do you
24· ·feel like you had anything to do, however great or however
25· ·small, with why you and him were evicted?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              185

·1· · · · A.· ·We were evicted from the houses because Brian damaged
·2· ·the homes.· So, to answer your question, no, I was never
·3· ·responsible for our evictions.
·4· · · · Q.· ·Okay.
·5· · · · A.· ·Each one of the owners would ask me to stay because I
·6· ·explained to them I couldn't afford this house on my salary.
·7· · · · Q.· ·Okay.
·8· · · · A.· ·And the fact that I wasn't fixing to leave my
·9· ·husband.
10· · · · Q.· ·Do you think that's kind of an odd question to ask
11· ·some -- a wife, if we --
12· · · · A.· ·Well, because he knew --
13· · · · Q.· ·-- kick your husband out, but you stay?
14· · · · A.· ·He knew of the domestic issues.· He know that's why
15· ·the hole was in the wall.
16· · · · Q.· ·Okay.
17· · · · A.· ·So, he asked was I okay and do I -- do he need to
18· ·call some -- you know, he was really trying to know if -- he
19· ·needed to know if he wanted -- if I needed a safe way out.
20· · · · Q.· ·Yeah.
21· · · · A.· ·Do you know what I mean?
22· · · · Q.· ·Okay.· And how -- how soon after punching a hole
23· ·would it be fixed, if ever?
24· · · · A.· ·I don't know how soon, but we went to Home Depot and
25· ·bought the stuff and he fixed it.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              186

·1· · · · Q.· ·Okay.· What are the names of the individuals, if any,
·2· ·besides you and Brian who would have physically seen the holes
·3· ·in the wall?
·4· · · · A.· ·Nobody.
·5· · · · Q.· ·Okay.· It would --
·6· · · · A.· ·Just -- well, the owners.
·7· · · · Q.· ·The landlords and you two.
·8· · · · A.· ·Yes.· Right.· Yes.
·9· · · · Q.· ·And you said Brian had a Facebook account?
10· · · · A.· ·Yes, sir.
11· · · · Q.· ·Do you recall generally when he would have obtained
12· ·that Facebook account?
13· · · · A.· ·I have no idea.· Somebody told me and I questioned
14· ·him about it.
15· · · · Q.· ·Okay.· I don't have a Facebook account.· My wife
16· ·does.· The truth is I spend significant time on her Facebook
17· ·account looking at pictures and whatnot.· Did you ever do that
18· ·with Brian?
19· · · · A.· ·No.
20· · · · Q.· ·Okay.
21· · · · A.· ·I didn't -- he hid it from me.
22· · · · Q.· ·Okay.
23· · · · A.· ·Somebody saw him on Facebook and then they mentioned
24· ·it in a conversation.· Then I asked him about it.
25· · · · Q.· ·Okay.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.comYVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                187

·1· · · · A.· ·So, then was forthcoming and showed it, but --
·2· · · · Q.· ·And did he show you his Facebook account?
·3· · · · A.· ·Yeah.· Like, I saw pictures of -- of Corey, me and
·4· ·the baby --
·5· · · · Q.· ·Okay.
·6· · · · A.· ·-- stuff like that.
·7· · · · Q.· ·Was there anything on his Facebook account that you
·8· ·saw that you were upset about or angry about?
·9· · · · A.· ·No, because I didn't scan it.· I -- I just happened
10· ·to look over his shoulder.· He showed me -- once I realized he
11· ·wasn't trying to hide it, it wasn't of interest to me.
12· · · · Q.· ·Did you ask him why he had a Facebook account and why
13· ·he didn't tell you about it?
14· · · · A.· ·I just asked, "Why you didn't tell me?"· Not that I
15· ·care because I just -- he loves the computer.· I don't -- I do
16· ·it at work.· That's enough.
17· · · · Q.· ·And what was his reasoning for not telling you?
18· · · · A.· ·I have -- I don't remember.
19· · · · Q.· ·Okay.· When you went to the hospital after Brian's
20· ·accident, did you ever sign into any logbook or identify
21· ·yourself or leave a record that you were there, a
22· ·contemporaneous written record that you were there?
23· · · · A.· ·I don't remember signing anything.
24· · · · Q.· ·Okay.· And did you ever communicate with any of
25· ·Brian's doctors?


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                188

·1· · · · A.· ·No, sir.
·2· · · · Q.· ·Did you ever get any portion of the life insurance
·3· ·proceeds on Brian's life?
·4· · · · A.· ·No, sir.
·5· · · · Q.· ·Were you aware that $25,000 was supposed to go to you
·6· ·through a temporary restraining order or a temporary
·7· ·injunction --
·8· · · · A.· ·No.
·9· · · · Q.· ·-- entered in that case?
10· · · · A.· ·No, sir.
11· · · · Q.· ·No one ever told you --
12· · · · A.· ·No one ever told me.· I've never seen a document.
13· · · · Q.· ·You never got a check?
14· · · · A.· ·Never.
15· · · · Q.· ·Okay.· And were you aware that there's a final
16· ·judgment against you in Corey's favor where you owe Corey
17· ·$60,000?
18· · · · A.· ·Why would I owe -- no, to answer your question.· Why
19· ·would I owe him some money?
20· · · · Q.· ·For attorneys fees and the 25,000 that went to you.
21· ·No one ever told you that?
22· · · · A.· ·No.
23· · · · Q.· ·Are you aware that you've had that judgment against
24· ·you for about a year and a half --
25· · · · A.· ·No.· I'm not aware of anything like that.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com  YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             189

·1· · · · Q.· ·-- and that he executed on?
·2· · · · A.· ·No.
·3· · · · Q.· ·Okay.· What control did you have over Brian's
·4· ·funeral, meaning the ceremony, the -- the programs, any of it?
·5· · · · A.· ·It was already done.· Every detail was already done
·6· ·by his sister when I got there.
·7· · · · Q.· ·Okay.
·8· · · · A.· ·All I had to do was sign the -- the portion that
·9· ·life -- MetLife told me to sign.· It was already -- they
10· ·already had them printed.· When I -- she showed me what the
11· ·family came up with and I immediately saw that my name was
12· ·nowhere on it.· They had a thank-you on the back to Vicki Johns
13· ·and I was, like, "Let me make sure I'm understanding what Dow
14· ·was telling me and what you-all showing me.· If I'm paying for
15· ·my husband's funeral, why wouldn't" -- "my name not be on here?
16· ·Like, even if it was an error that the funeral home is making,
17· ·then fix it."
18· · · · · · · · · So, then they reprinted the obituary --
19· · · · Q.· ·Yeah.
20· · · · A.· ·-- and --
21· · · · Q.· ·And that's what I was -- that was -- is that the only
22· ·exercise of power, control, or authority that you exhibited
23· ·during the -- the funeral process?
24· · · · A.· ·To my knowledge.
25· · · · Q.· ·And the reason I'm asking is it's my understanding


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             190

·1· ·that there were two separate sort of funeral programs or two
·2· ·separate obituaries.
·3· · · · A.· ·There was supposed to only be one.· They had one --
·4· ·because, remember, they've excluded me.· When Dow calls me and
·5· ·say, "There's been a situation.· We just got our documentation.
·6· ·You are the beneficiary.· We need you to go out there" -- when
·7· ·I got there, the obituary's already done.· Only thing they had
·8· ·to do was have the service.· They had everything done.
·9· · · · Q.· ·Okay.
10· · · · A.· ·So, I had them to cancel the -- well, at least that's
11· ·what they told me they were going to do.· But, again, they let
12· ·me know where they were in support of his family, but they
13· ·did -- because I told the lawyer -- I said I wouldn't sign this
14· ·so that he assured me that he would change it.· So, I didn't
15· ·know that the other one still existed.
16· · · · Q.· ·Okay.· Did the funeral home or the -- the financial
17· ·entity, Jefferson Financial or whatever up there -- did they
18· ·ever come back to get reimbursement from you for -- for -- for
19· ·the cost of the funeral?
20· · · · A.· ·No.· I --
21· · · · Q.· ·And I'll tell you, the reason I'm asking is after the
22· ·life insurance case was resolved, they tried to get me to pay
23· ·back those funeral sums and I wasn't -- and I told them no, and
24· ·I wanted to see whether they'd ever came after you or you had
25· ·repaid those.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               191

·1· · · · A.· ·No.· First thing, I didn't know how much the funeral
·2· ·cost, so -- I don't know who Jefferson Financial is.· I -- I
·3· ·signed a paper at the funeral home.· There was no financial
·4· ·person there.
·5· · · · Q.· ·Okay.
·6· · · · A.· ·So, I'm clueless to what you're telling me.
·7· · · · Q.· ·Okay.· Trina Gray, that's the name of your aunt?
·8· · · · A.· ·Yes, sir.
·9· · · · Q.· ·And she's the -- the individual that has the -- the
10· ·family Christmas party each year?
11· · · · A.· ·Yes, sir.
12· · · · Q.· ·Between 2007 and Christmas of 2011, did Brian go to
13· ·each and every one of those family Christmas parties?
14· · · · A.· ·Not each and every one, no.· He went to about three.
15· · · · Q.· ·Okay.· And do you know which years he went?
16· · · · A.· ·I think the dates are on the photos.
17· · · · Q.· ·Okay.· And do you still have access to those photos?
18· · · · A.· ·Some of them, yes.
19· · · · Q.· ·Have you made any effort or attempt to acquire those
20· ·photos?
21· · · · A.· ·Uh-huh.· I've already given them to my lawyers.
22· · · · Q.· ·Okay.· You have -- you mentioned a Twitter account,
23· ·the Instagram account.
24· · · · A.· ·Uh-huh.
25· · · · Q.· ·Any other electronic media accounts or websites or


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
   VICKI JOHNS Vol 1                                       January 09, 2015
   JOHNS v. DOW CHEMICAL                                                192

·1· ·services you've ever used?
·2· · · · A.· ·Have -- I said Instagram and Twitter.· The one where
·3· ·you're looking at people to talk, Skype.
·4· · · · Q.· ·Skype?
·5· · · · A.· ·I don't know the password or anything, but I used to
·6· ·have Skype.
·7· · · · Q.· ·Okay.· Anything else?
·8· · · · A.· ·And there's a new one.· I don't know.· My sister
·9· ·calls me on video -- something.· I don't know what it's called.
10· · · · Q.· ·FaceTime or --
11· · · · A.· ·No.· I don't have an iPhone.· It's something like
12· ·Insta -- I mean, like Skype, but it's called something
13· ·different.
14· · · · Q.· ·Okay.· Is it a program where you can type information
15· ·about yourself and, you know, show everybody or is it merely a
16· ·program where you can get on --
17· · · · A.· ·It's Google -- Google -- GoogleTime or something?
18· · · · Q.· ·Is it -- is it a program similar to, like, Skype or
19· ·just --
20· · · · A.· ·Yeah.
21· · · · Q.· ·Realtime communication, face to face?
22· · · · A.· ·Right.· Right.· Exactly.
23· · · · Q.· ·Not something that you would put information about
24· ·yourself on.
25· · · · A.· ·No.· No.· No.


                                                       800.211.DEPO (3376)
                                                       EsquireSolutions.com
                                                                          YVer1f
   VICKI JOHNS Vol 1                                    January 09, 2015
   JOHNS v. DOW CHEMICAL                                             193

·1· · · · Q.· ·Okay.· Obviously, based off your testimony, you and
·2· ·Brian had some issues over the course of your marriage.
·3· · · · A.· ·Yes, sir.
·4· · · · Q.· ·Even with those, how would you characterize Brian
·5· ·Johns as a human being?
·6· · · · A.· ·Brian was a very sweet person.· He was very -- he was
·7· ·a great provider for his family.· He was -- he was very strong
·8· ·and protective.· Like, if we're out somewhere and -- you know
·9· ·how people want to come up to you and touch your baby's face?
10· ·He was -- "Don't touch my baby."· He just wouldn't even let
11· ·people touch her.· He was just that protective of her, but he
12· ·was so gentle.
13· · · · Q.· ·And was he protective of you to third parties?
14· · · · A.· ·Absolutely.· Absolutely.
15· · · · Q.· ·And, so, the issues you talked about with Brian were
16· ·simply issues that he had with you as a result of your marital
17· ·relationship.
18· · · · A.· ·Right.· He --
19· · · · · · · · · MR. FARAH:· Objection.· Form.
20· · · · A.· ·Brian had -- for some reason, he held -- like, he
21· ·even thought that his siblings were -- the girls were jealous
22· ·of him because their husbands couldn't be as good as he was,
23· ·but that's his -- that was him.· They never treated him like
24· ·that.· I don't know why he felt so strongly about that.· And I
25· ·would -- he'd say I would defend them instead of him.


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
                                                                       YVer1f
   VICKI JOHNS Vol 1                                      January 09, 2015
   JOHNS v. DOW CHEMICAL                                               194

·1· · · · Q.· ·(BY MR. WYNNE)· Uh-huh.
·2· · · · A.· ·I just tell you when you're right or when you're
·3· ·wrong.· That's what I'm supposed to do.· I didn't sugarcoat
·4· ·with him.· When he was wrong or disrespectful to somebody, I
·5· ·would tell him that.· Cursing out his sisters, that's not what
·6· ·you're supposed to do.· So, he felt like I was, you know,
·7· ·taking their side.
·8· · · · Q.· ·Okay.· And if you were going to sort of, 30 seconds
·9· ·or less, paint a picture of Brian Johns as a husband, father,
10· ·worker, human being, what would you say about him?
11· · · · A.· ·He was committed in all those areas.· He had anger
12· ·issues in all those areas, but at the same time, he -- he
13· ·acknowledged them and was trying to work on them.· He knew --
14· ·he knew when he made a mistake.· He was learning to admit them
15· ·and apologize for them.· So, he was really trying to make
16· ·amends.· He really, really, really was trying.
17· · · · Q.· ·Okay.· I don't think I have any other questions for
18· ·you, so I'll pass.
19· · · · · · · · · (3:33 p.m.)
20· · · · · · · · · · · · ·FURTHER EXAMINATION
21· ·BY MR. BREM:
22· · · · Q.· ·I have two.· You said earlier that you knew you had
23· ·been served in a lawsuit brought by Corey Johns.
24· · · · A.· ·Yes.
25· · · · Q.· ·You knew that, right?


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
                                                                         YVer1f
     VICKI JOHNS Vol 1                                    January 09, 2015
     JOHNS v. DOW CHEMICAL                                             195

·1· · · · A.· ·Yes.
·2· · · · Q.· ·Did you not know that you lost that lawsuit?
·3· · · · A.· ·No, I didn't know that.
·4· · · · Q.· ·Did you -- do you know that the court awarded Corey
·5· ·Johns $60,000 against you?
·6· · · · A.· ·No.
·7· · · · Q.· ·That's all I have.· Thank you.
·8· · · · A.· ·Okay.
·9· · · · · · · · · MR. WYNNE:· And no other questions from me.
10· · · · · · · · · MR. SHABOT:· I don't have any.
11· · · · · · · · · MR. FARAH:· We'll reserve all our questions for
12· ·the time of trial.· Thank you.
13· · · · · · · · · (Deposition concluded at 3:33 p.m.)
14
15
16
17
18
19
20
21
22
23
24
25


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
   VICKI JOHNS Vol 1                                     January 09, 2015
   JOHNS v. DOW CHEMICAL                                              196

·1· · · · · · · · · · · · CHANGES AND SIGNATURE
·2· ·PAGE· · ·LINE· · ·CHANGE· · · · · · · ·REASON
·3· ·_______________________________________________________________
·4· ·_______________________________________________________________
·5· ·_______________________________________________________________
·6· ·_______________________________________________________________
·7· ·_______________________________________________________________
·8· ·_______________________________________________________________
·9· ·_______________________________________________________________
10· ·_______________________________________________________________
11· ·_______________________________________________________________
12· ·_______________________________________________________________
13· ·_______________________________________________________________
14· ·_______________________________________________________________
15· ·_______________________________________________________________
16· ·_______________________________________________________________
17· ·_______________________________________________________________
18· ·_______________________________________________________________
19· ·_______________________________________________________________
20· ·_______________________________________________________________
21· ·_______________________________________________________________
22· ·_______________________________________________________________
23· ·_______________________________________________________________
24· · · · · · ·I, VICKI JOHNS, have read the foregoing deposition
25· ·and hereby affix my signature that same is true and correct,


                                                     800.211.DEPO (3376)
                                                     EsquireSolutions.com
     VICKI JOHNS Vol 1                                  January 09, 2015
     JOHNS v. DOW CHEMICAL                                           197

·1· ·except as noted above.
·2· · · · · · · · · · · · · · · · ·________________________
·3· · · · · · · · · · · · · · · · ·VICKI JOHNS
·4
·5· ·THE STATE OF _______________)
·6· ·COUNTY OF· · _______________)
·7· · · · · · ·Before me, ________________________, on this day
·8· ·personally appeared VICKI JOHNS, known to me (or proved to me
·9· ·under oath or through ___________________) to be the person
10· ·whose name is subscribed to the foregoing instrument and
11· ·acknowledged to me that they executed the same for the purposes
12· ·and consideration therein expressed.
13· · · · · · ·Given under my hand and seal of office this _____ day
14· ·of _______________, __________.
15
16
17· · · · · · · · · · · · · · · · ·_________________________
18· · · · · · · · · · · · · · · · ·NOTARY PUBLIC IN AND FOR
19· · · · · · · · · · · · · · · · ·THE STATE OF ____________
20
21
22
23
24
25


                                                    800.211.DEPO (3376)
                                                    EsquireSolutions.com
      VICKI JOHNS Vol 1                                   January 09, 2015
      JOHNS v. DOW CHEMICAL                                            198

·1· · · · · · · · · · · · · ·NO. 415,980-401

·2
· ·   ·FRANCES SOWELL, INDIVIDUALLY AND )· · ·IN THE PROBATE COURT
·3·   ·AS AN HEIR OF BRIAN EDWARD JOHNS,)
· ·   ·DECEASED, AND AS ADMINISTRATOR· ·)
·4·   ·OF THE ESTATE OF BRIAN EDWARD· · )
· ·   ·JOHNS, DECEASED; COREY JOHNS,· · )
·5·   ·INDIVIDUALLY AND AS AN HEIR OF· ·)
· ·   ·BRIAN EDWARD JOHNS, DECEASED· · ·)
·6·   · · · Plaintiffs,· · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · · )· · ·NUMBER ONE (1) OF
·7·   ·JAMES JOHNS, SR.· · · · · · · · ·)
· ·   · · · Intervenor,· · · · · · · · ·)
·8·   · · · · · · · · · · · · · · · · · )
· ·   ·VICKI JOHNS, INDIVIDUALLY· · · · )
·9·   ·AND AS AN HEIR OF BRIAN· · · · · )
· ·   ·EDWARD JOHNS, DECEASED· · · · · ·)
10·   · · · Intervenor,· · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · · )
11·   ·VS.· · · · · · · · · · · · · · · )
· ·   · · · · · · · · · · · · · · · · · )
12·   ·THE DOW CHEMICAL COMPANY,· · · · )
· ·   ·ROHM AND HAAS COMPANY, ROHM· · · )
13·   ·AND HAAS TEXAS INC., TIM FOX, AND)
· ·   ·JULIO RODRIGUEZ· · · · · · · · · )
14·   · · · Defendants.· · · · · · · · ·)· · ·HARRIS COUNTY, T E X A S

15· · · · · · · · · · · REPORTER'S CERTIFICATION
· · · · · · · · · · · · DEPOSITION OF VICKI JOHNS
16· · · · · · · · · · · · · ·JANUARY 9, 2015

17·   · · · I, Shanon M. Hair, Certified Shorthand Reporter in and for
· ·   ·the State of Texas, hereby certify to the following:
18
· ·   · · · That the witness, VICKI JOHNS, was duly sworn by the
19·   ·officer and that the transcript of the oral deposition is a
· ·   ·true record of the testimony given by the witness;
20
· ·   · · · That the deposition transcript was submitted on
21·   ·_______________, 2015, to the witness or to the attorney for
· ·   ·the witness for examination, signature and returned to me by
22·   ·_______________, 2015;

23·   · · · That the amount of time used by each party at the
· ·   ·deposition is as follows:
24
· ·   · · · · · ·MICHAEL L. BREM, ESQ. - 1:55
25·   · · · · · ·BOB WYNNE, ESQ. - 2:27


                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
      VICKI JOHNS Vol 1                                                                 January 09, 2015
      JOHNS v. DOW CHEMICAL                                                                          199

·1· · · · That pursuant to information given to the deposition
· · ·officer at the time said testimony was taken, the following
·2· ·includes counsel for all parties of record:

·3
· ·   ·   ·   ·   Bob Wynne, Esq., Attorney for the Plaintiffs;
·4·   ·   ·   ·   Benjamin Shabot, Esq., Attorney for the Intervenor, James
· ·   ·   ·   ·   · · ·Johns, Sr.;
·5·   ·   ·   ·   George K. Farah, Esq., and Sarah C. Dionne, Esq.,
· ·   ·   ·   ·   · · ·Attorneys for the Intervenor, Vicki Johns,
·6·   ·   ·   ·   · · ·Individually and as an Heir of Brian Edward Johns,
· ·   ·   ·   ·   · · ·Deceased.
·7·   ·   ·   ·   Michael L. Brem, Esq., Thomas J. Morel, Esq., and Michael
· ·   ·   ·   ·   · · ·P. Foradas, Esq., Attorneys for the Defendants, The
·8·   ·   ·   ·   · · ·Dow Chemical Company, Rohm and Haas Company, Rohm and
· ·   ·   ·   ·   · · ·Haas Texas Incorporated, and Tim Fox.
·9
· ·   · · · I further certify that I am neither counsel for, related
10·   ·to, nor employed by any of the parties or attorneys in the
· ·   ·action in which this proceeding was taken, and further that I
11·   ·am not financially or otherwise interested in the outcome of
· ·   ·the action.
12
· ·   · · · Further certification requirements pursuant to Rule 203 of
13·   ·TRCP will be certified to after they have occurred.

14· · · · Certified to by me this 15th day of January, 2015.

15

16

17

18
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·______________________________
19·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·SHANON M. HAIR, Texas CSR 6513
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Expiration Date:· 12/31/15
20·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·ESQUIRE DEPOSITION SOLUTIONS
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Firm Registration No. 03
21·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·1001 McKinney, Suite 560
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Houston, Texas· 77002
22·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·(713) 524-4600

23

24

25


                                                                                    800.211.DEPO (3376)
                                                                                    EsquireSolutions.com
      VICKI JOHNS Vol 1                                                                January 09, 2015
      JOHNS v. DOW CHEMICAL                                                                         200

·1· · · · · · · FURTHER CERTIFICATION UNDER RULE 203 TRCP

·2·   · · · The original deposition was/was not returned to the
· ·   ·deposition officer on _______________;
·3
· ·   · · · If returned, the attached Changes and Signature page
·4·   ·contains any changes and the reasons therefor;

·5·   · · · If returned, the original deposition was delivered to
· ·   ·Michael L. Brem, Esq., Custodial Attorney;
·6
· ·   · · · That $· · ·is the deposition officer's charges to the
·7·   ·Defendants, The Dow Chemical Company, Rohm and Haas Company,
· ·   ·Rohm and Haas Texas Incorporated, and Tim Fox, for preparing
·8·   ·the original deposition transcript and any copies of exhibits;

·9·   · · · That the deposition was delivered in accordance with Rule
· ·   ·203.3, and that a copy of this certificate was served on all
10·   ·parties shown herein on _______________ and filed with the
· ·   ·Clerk.
11
· ·   · · · Certified to by me this ______ day of ____________, 2015.
12

13

14

15·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·______________________________
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·SHANON M. HAIR, Texas CSR 6513
16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Expiration Date:· 12/31/15
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·ESQUIRE DEPOSITION SOLUTIONS
17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Firm Registration No. 03
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·1001 McKinney, Suite 560
18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·Houston, Texas· 77002
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·(713) 524-4600
19

20

21

22

23

24

25


                                                                                   800.211.DEPO (3376)
                                                                                   EsquireSolutions.com
                                                                                1



 1                              NO. 415,980-401

 2   FRANCES SOWELL, INDIVIDUALLY AND *              IN THE PROBATE COURT
     AS AN HEIR OF BRIAN EDWARD JOHNS,*
 3   DECEASED, AND AS ADMINISTRATOR   *
     OF THE ESTATE OF BRIAN EDWARD    *
 4   JOHNS, DECEASED, COREY JOHNS,    *
     INDIVIDUALLY AND AS AN HEIR OF   *
 5   BRIAN EDWARD JOHNS, DECEASED,    *
                                      *
 6   VS.                              *               NUMBER ONE (1) OF
                                      *
 7   THE DOW CHEMICAL COMPANY,        *
     ROHM AND HAAS COMPANY,           *
 8   ROHM AND HAAS TEXAS INC., TIM    *
     FOX, AND JULIO RODRIGUEZ         *            HARRIS COUNTY,     TEXAS
 9
                                NO.   415,980
10
     IN RE:   THE ESTATE OF                *        IN   THE PROBATE COURT OF
11                                         *
     BRIAN EDWARD JOHNS,                   *        HARRIS COUNTY, T E X A S
12                                         *
     DECEASED                              *        COURT    NUMBER    (1)    ONE
13

14              INTERVENOR'S MOTION TO COMPEL AND CPS'S
                      MOTION TO QUASH SUBPOENA HEARING
15

16                    Came to be heard on this the 24th day of

17   September, 2015, Intervenor's Motion to Compel and CPS'S Motion

18   to Quash Subpoena Hearing, in the above-entitled and numbered

19   cause, and all parties appeared in person and/or being

20   represented by Counsel of Record, before the Honorable Loyd

21   Wright, Judge Presiding.

22                         VOLUME _1_ OF       1

23
                           O R I G I N A L
24

25
                                                                   2



 1                      APPEARANCES

 2   ATTORNEY FOR THE BRIAN EDWARD JOHNS' ESTATE AND FRANCES SOWELL,
     INDIVIDUALLY AND AS ADMINISTRATOR, AND COREY JOHNS,
 3   INDIVIDUALLY:

 4                   Mr. Robert P. Wynne
                     State Bar No. 24060861
 5                   Mr. Rusty Hardin
                     State Bar No. 08972800
 6                   1401 McKinney, Suite 2250
                     Houston, Texas 77010-4000
 7                   Telephone: 713-652-9000

 8   ATTORNEY FOR DEFENDANTS, THE DOW CHEMICAL COMPANY, ROHM
     AND HAAS COMPANY, AND ROHM AND HAAS TEXAS INCORPORATED:
 9
                     Laura Jones
10                   State Bar No. 0787500
                     700 Milam, 10th Floor
11                   Houston, Texas 77002-2810
                     Telephone: 713-221-2500
12

13   ATTORNEY FOR INTERVENOR, VICKIE JOHNS:

14                   Juan Luis Guerra
                     State Bar No. 24031407
15                   George Farah
                     State Bar No. 24040882
16                   Sarah Crystal Dionne
                     State Bar No. 24072229
17                   4101 Washington Ave., 3rd Floor
                     Houston, Texas 77007-5635
18                   Telephone: 713-529-6606

19                   Jason Ostrom
                     State Bar No. 24027710
20                   6363 Woodway, Suite 300
                     Houston, Texas 77057-1714
21                   Telephone: 713-863-8891

22

23

24

25
                                                                        3



 1                  THE COURT:    Let's have announcements.

 2                  MR. WYNNE:    Bob Wynne on behalf of the Estate of

 3   Brian Johns, Corey Johns and Francis Johns, the Plaintiffs in

 4   the case.

 5                  MS. YOUNG:    Bobbie Young.   I was subpoenaed to

 6   be here and I filed a Motion to Quash the Subpoena seeking a

 7   court order.

 8                  THE COURT:    Okay.

 9                  MS. DIONNE:    Sarah Dionne on behalf of the

10   Intervenor, Vickie Johns.

11                  MR. OSTROM:   Jason Ostrom on behalf of Vickie

12 Johns.
13                  MR. FARAH:    George Farah and behalf of Vickie

14 Johns.
15                  MR. GUERRA:   Juan Guerra on behalf of Vickie

16 Johns.
17                  MS. JONES:    Laura Jones on behalf of Defendants.

18                  MR. WYNNE:    Rusty Hardin is also on behalf of

19   the Plaintiffs as well, Your Honor.

20                  THE COURT:    Okay.   So we have a Motion to Compel

21   Discovery Responses.

22                  MR. WYNNE:    I figure it makes some sense that

23   since the last time we have been here there has been some

24   progress made and some of the issues have been narrowed down

25   and the immediate thing we are here for is two motions, so if
                                                                       4



 1   you don't mind, I would like to give you a little bit of where

 2   we are in the case.

 3                    So, as you know, Brian Johns died as a result of

 4   an industrial accident back in August of 2012 and that led to a

 5   lawsuit against his employer and the other owners-operators of

 6   the industrial facility down in Deer Park.   In addition to the

 7   three parties that I represent, the Estate, Brian's mother and

 8   brother's adult son, Brian's ex-wife filed a claim against the

 9   Defendants and Brian's father filed a claim.     All the claimants

10   have settled all the claims against the Defendants and we are

11   just waiting to paper up some documents on that and so really

12   the only issue -- live issue that's left for the Court or left

13   for a jury trial or any resolution is the issue of the

14   allocation of the settlement proceeds between the five

15   beneficiaries and then, two, whether the ex-wife is, as she

16   purports to be, the common-law marriage of Brian at the time of

17   his death.   And that's really the two issues and what we have

18   narrowed down.   And I expect sooner rather than later all that

19   paperwork will be done and we will back in front of the Court

20   to get an approval in the heirship proceeding.

21                    As far as the two motions today, one of which

22   applies to Ms. Bobbie Young, who is an attorney, what we have

23   discovered through the course of this lawsuit is that the

24   ex-wife at the time before -- maybe a year or so before Brian's

25   death to about six or seven or eight months after Brian's death
                                                                       5



 1   had a separate adoption proceeding and a separate intervention

 2   proceeding in a parental termination case in this Court, not in

 3   Probate One but in Harris County.   In that case, she legally

 4   took the exact opposite position, under oath, that she takes in

 5   this lawsuit.   There she says, and you have to say this is a

 6   matter of law, that I'm not married, I don't live with Brian

 7   Johns, and I have no agreement with him to be married, and, in

 8   fact, this child that I'm seeking to adopt in no way, shape or

 9   form lives or has any connection to Brian Johns.   Now, four

10   years later when there is money on the table, the ex-wife takes

11   the exact opposite position, and not just with respect to

12   herself, but with respect to the child who is not even actually

13   adopted until seven months after Brian died.   And so one of the

14   things that we are trying to do in proving that up for a

15   summary judgment on judicial estoppel, because frankly, Judge,

16   you can't swear under oath on Monday that the sky is blue and

17   then swear under oath on Tuesday that the sky is red and get

18   away with it.   So what we want to do is prove up the lies in a

19   court of law.   Part that have is, we want the discovery record

20   where Ms. Johns swears under oath to these facts so that we can

21   come in here and prove them up, show them to the Court, and

22   hopefully get this case resolved sooner rather than later so we

23   don't have to spend too much more time in the jury trial.   So

24   that's the basis of the motion against Ms. Young to get those

25   records and the relevance of it.
                                                                        6



 1                   At the same time, the ex-wife has filed a Motion

 2   to Compel against my clients.   And basically what she is

 3   seeking is, this isn't one of those fishing expeditions, this

 4   one of those let's dredge the lake and just see what we can

 5   find.   For instance, there is a couple of things I understand

 6   that we are really in dispute about.   The first one is she

 7   wants the employment records from Brian's mother.    From a

 8   substantive standpoint, I'm not sure what Brian's employment

 9   records have to do with whether Vickie was married to Brian,

10   whether they held themselves out, whether they lived together.

11   And to make matters even more drastic, Judge, Francis Sowell is

12   70-something years old, I don't think she has worked since

13   1996, which is twenty years before Brian died, so I don't see

14   how that is any way possibly relevant to this case.    Then they

15   asked for Cory, the son's college education records.   Again,

16   I'm not sure what a 25-year-olds college transcripts and

17   college education records have anything to do with whether this

18   woman lived with Brian, agreed to be married or held their self

19   out to be married.   And then the last category of documents

20   that are really at issue is the ex-wife says, I want every

21   piece of correspondence between Brian and his son, between

22   Brian and his mom, and between Brian's mom and son, for the

23   entire course of their life in regards to -- with no limitation

24   on subject matter.   Just by their very nature those requests

25   are simply overbroad, Judge.    And I have a 2003 case from the
                                                                          7



 1   Texas Supreme Court that says that right on point.    And so what

 2   we are asking, Judge, is we would like you to deny Ms. Young's

 3   Motion to Quash, allow us -- and give a signed order that

 4   provides her coverage under the law, allows us to get the

 5   documents that I think are going to dispose of this case

 6   finally in a very neat fashion, and then I would ask that you

 7   would deny their Motion to Compel because educational records,

 8   employment records, and every piece of correspondence between

 9   people over the course of forty years simply isn't relevant to

10   were they married, did they live together, and that they held

11   themselves out to be married.    So that's the position.    And I

12   will turn it over to opposing counsel.

13                   THE COURT:   All right, thank you.

14                   MS. YOUNG:   Judge, I am Bobbie Young.     I'm the

15   attorney who was attorney ad litem for the child that was

16   adopted in that CPS case.    I filed a motion requesting that the

17   subpoena be quashed and not have to turn those records over

18   under Texas Family Code Section 251.201 they are confidential.

19   I can't turn them over without a court order.

20                   And aside from that, I'm also asking for

21   attorney's fees, the cost of my drafting this motion and being

22   here today.   And I do have an order for however the Judge

23   decides.

24                   THE COURT:   Okay.   So you filed your Motion to

25   Quash Subpoena and you attached an order.    Is that -- do you
                                                                       8



 1   have something different than what was attached for me to deal

 2   with?

 3                  MS. YOUNG:   No, Your Honor.    If the Order on

 4   Motion to Quash is there, then that's the Order that I would

 5   ask you to review.

 6                  THE COURT:   Okay.    Well, I guess you would agree

 7   that if I -- I guess perhaps if I quash the subpoena, you might

 8   be entitled to your fees.   But if I order the records turned

 9   over, then you probably wouldn't be.    I mean, you just you

10   brought this to the Court's attention because of the statute

11   that requires you to not release those kind of documents except

12   without a court order or without a court order?

13                  MS. YOUNG:   Your Honor, I brought it to the

14   Court's attention for that reason.    But because I'm a solo

15   practitioner and I had to take time out to file this motion, it

16   would be my obligation to file this motion, I understand

17   that --

18                  THE COURT:   That's true, I understand.

19                  MS. YOUNG:   It is taking time away from me as an

20   attorney to have to deal with this.    I couldn't negotiate

21   without --

22                  THE COURT:   And so what would you say -- did you

23   include anything about your fees?

24                  MS. YOUNG:   I did not, Your Honor.   But if the

25   Court would like to hear some testimony from me, I would do so.
                                                                            9



 1   I think it took me about a couple of hours to talk to everybody

 2   involved, including the court where the orders were entered

 3   with regard to the adoption and to the county attorney and

 4   through my own separate research, because I want to be

 5   cooperative with the Court and with counsel but I have to do it

 6   under the law.   So it did take me at least two hours to do

 7   that.   My hourly rate is $300 per hour.

 8                    MR. HARDIN:   Your Honor, if the Court issues the

 9   subpoena, we would agree to pay the attorney's fees, as I

10   understand it, is $600, and that might take that issue off the

11   Court's table.

12                    THE COURT:    Okay.    And do you, for your side of

13   it, do you have a proposed order?

14                    MR. WYNNE:    We do.    It's basic as it can be,

15   saying the Motion to Quash is denied.       Part of the problem is

16   like, before we got here, Judge, we actually had this phone

17   call where we said we would agree to pay.       We modified the

18   subpoena to comply with the requests to switch it to the

19   discovery file as opposed to the whole file, so the thought

20   that, hey, Ms. Young has to come down because of something that

21   we did and we weren't compliant, I mean --

22                    MS. YOUNG:    I didn't mean to imply that.

23                    THE COURT:    No, I understand.    I think it's, to

24   me, it's just the normal process of trying to get this issue

25   before the Court.
                                                                        10



 1                   MS. YOUNG:    Right.

 2                   THE COURT:    I don't view it in any other way.     I

 3   think everybody is doing their job in other words.

 4                   MS. YOUNG:    That's all.

 5                   THE COURT:    So, if you do have a proposed order,

 6   I can either work off of --

 7                   MR. WYNNE:    Judge, I know she had the proposed

 8   order.   I think it just basically gives you the option of being

 9   sustained or denied, granted or denied.

10                   THE COURT:    Right.

11                   MR. WYNNE:    What I would suggest is, we just

12   circle -- if you are going to deny the Motion to Quash, have

13   her turn over the documents with the understanding of the

14   agreement on the record that we will pay the $600 for it, I

15   think we can just circle "denied" and "denied", and have it

16   signed today to get this going.

17                   THE COURT:    Well, I will make the decision right

18   after I go off the bench.    I will look at it.   I don't think I

19   need until tomorrow.   But I will look at it and make sure I

20   understand everything about the relief requested and both

21   parties will know something by four PM.

22                   MS. YOUNG:    And Your Honor, if I'm ordered to

23   turn the documents over, if I could have a time certain in

24   which to do that, and also, I have a case across the street

25   that they are waiting for me on.
                                                                         11



 1                     THE COURT:    I will do that.   And you can be

 2   excused and I will give you a time certain.       Any thoughts on

 3   the timing of it if I agree with you?

 4                     MR. WYNNE:    It depends on how voluminous it is,

 5   so if it's not much --

 6                     THE COURT:    By the way, is there a further

 7   response to all of this?

 8                     MR. FARAH:    We are on the Motion to Compel, Your

 9   Honor.   Plus, we weren't even put on notice of this motion.

10                     MS. YOUNG:    I didn't know about them at all.

11                     MR. FARAH:    This is the first time we are

12   hearing about all of this right now.

13                     THE COURT:    So nobody else wants to speak up

14   about the issue that we are talking about right now?

15                     MR. OSTROM:   Well, the problem is, Your Honor,

16   we don't know if those records have any relation to Ms. Johns.

17   And to the extent there is something we need to assert, we have

18   not seen those.

19                     THE COURT:    Okay.

20                     MR. OSTROM:   So right now we are left with this

21   subpoena to compel that we have not been afforded notice of and

22   so we really don't know what the next step is going to be after

23   these documents are produced.      Apparently, they want to use

24   them for a summary judgment.      Maybe we have an objection to

25   them, maybe we don't.    We don't know right now.
                                                                         12



 1                    MR. WYNNE:    Judge, here is the problem with

 2   that, I mean, your client's discovery response is that you have

 3   an obligation to produce and you haven't, so we are having to

 4   subpoena third parties to get them.     So if you will simply tell

 5   your clients ex-lawyer who has the right to the file to turn

 6   over the entire file, then there is no need to subpoena anyone,

 7   because it's her works.   So it's a little -- sir, I'm a little

 8   taken aback by the fact that --

 9                    THE COURT:    Well, if I order the records turned

10   over, I will instruct everybody to have a copy of what's been

11   turned over.

12                    MR. FARAH:    And Judge, we have tried to get

13   these records.

14                    THE COURT:    Whether or not you should have a

15   copy or not, I will order that turned over so everybody is on

16   the same page about what's out there.

17                    MR. OSTROM:   Thank you, Your Honor.

18                    MS. YOUNG:    May I be excused?

19                    THE COURT:    Yes, you may.   So what do we have

20   left, your Motion to Compel?

21                    MR. FARAH:    He kind of presented our Motion to

22   Compel for us, Mr. Wynne did, but I would like to present it

23   from our perspective.

24                    THE COURT:    He is good at that, isn't he?   Takes

25   the ball and just runs with it.
                                                                        13



 1                    MR. FARAH:   Sure.   But if you look at the Motion

 2   to Compel, Mr. Wynne is going past the most important part of

 3   our Motion to Compel.   We served them with discovery on January

 4   28th, 2015.   The responses were due on February 28th, 2015.       We

 5   didn't get the responses until June 5th, 2015.     So under the

 6   Texas Rules of Civil Procedure, they waived all objections and

 7   privileges because they didn't respond timely, so whatever

 8   objections he has are not valid at this point.     And that's our

 9   main position, Your Honor.

10                    THE COURT:   But your theory is, parties get a

11   divorce, and then somehow in that interim time before death

12   there is a common-law marriage, right?

13                    MR. FARAH:   They get divorced and that same day

14   are common-law married until his death.     They go home together

15   after --

16                    THE COURT:   Okay.   Then so there is some, I

17   don't know, buyer's remorse probably doesn't -- there is some

18   remorse about it and that very day they somehow agreed to be

19   married again?

20                    MR. FARAH:   It's not remorse, they planned ahead

21   of time because of the adoption process.

22                    THE COURT:   Oh, there was some adoption process

23   to this.   I guess all I'm saying is, all I'm trying to get at

24   is, are you asking for records prior to the divorce?     Are all

25   of these records post formal divorce?     I mean, I was thinking I
                                                                      14



 1   was nearing something that you were going back in time to point

 2   to when it doesn't seem to be relevant to a common-law

 3   marriage.

 4                  MR. WYNNE:    So for Brian's mother who --

 5                  THE COURT:    Hang on.    Go ahead and let him

 6   finish.

 7                  MR. WYNNE:    I was trying to explain.

 8                  MR. FARAH:    I know he wants to do it all but,

 9   let's go request by request, okay?      The educational records for

10   Corey Johns, okay?    We are specifically -- we can make our

11   request more specific and I discussed it with Bob before this

12   hearing, we are specifically requesting information on an

13   administrative hearing that he was part of at Southern

14   University where he was kicked out of Southern University for a

15   crime he allegedly committed and what we are trying to find is

16   my client you wrote a letter on their clients' behalf, saying

17   that she was the stepmother of this individual or Corey Johns,

18   and that she would make sure that he would stay out of trouble

19   and that they were living in her and Brian's Johns' home, and

20   so an on and so on.    So that letter is post the divorce and

21   very much relevant as to the elements of a common-law marriage.

22   Because if there is this letter that she presented to the Court

23   that says he is going to be living with me and his father in

24   our home and I'm his stepmother, that's very much relevant to

25   the common-law issue.    So I don't see why that would not be
                                                                       15



 1   discoverable.

 2                   THE COURT:   All right.

 3                   MR. FARAH:   Especially since they blew the

 4   deadline to file their objections and to respond by four

 5   months.

 6                   THE COURT:   Well, I'm not saying it is or not.

 7   I haven't decided.    I'm just trying to hash it out.

 8                   MR. FARAH:   I know that.   I just wanted to

 9   remind you of that.    And then we got -- so then we have got No.

10   17, or sorry, No. 20, a signed copy of the authorization to

11   obtain employment records for Francis Sowell who is the

12   Administrator of the Estate.    Well, okay, in this case, there

13   is testimony and evidence that Mrs. Sowell planted a password

14   at the hospital so that certain people couldn't come in and out

15   of the hospital to visit Brian.    Well, my client said that she

16   tried to go visit her husband.    But because she didn't have --

17   they didn't give her the password, she could not get past the

18   desk to go see her husband and talk with him and meet with him.

19   And we are trying to establish, which we have a reason to

20   believe, that she has strong relationship at that hospital that

21   gave her that power to exclude Vickie from seeing her husband

22   while he is on his death bed.    And that's very much relevant

23   because at trial they are going to argue that she didn't even

24   come and try to see her husband at the hospital while he is

25   being treated for these serious burns, which is absolutely
                                                                       16



 1   untruthful and we think those records are relevant as to Mrs.

 2   Francis Sowell's credibility.    I mean, in her deposition, 26

 3   pages to try and identify her work history, she was avoiding

 4   every question.    She would not give me the information to

 5   straightforward questions like, where did you work?     Give me

 6   all the hospitals you worked at as a nurse.    What capacity did

 7   you work?   And she was completely evasive.   So we reason to

 8   believe that she is not being cooperative and hiding something

 9   that we think is relevant in this case.    And that was No. 20,

10   Your Honor, Request No. 20, which is in the Motion to Compel.

11                     And then we have Request 22 through 26.   And we

12   can narrow this down.    We did ask for broad requests but we can

13   narrow it down from the period of time that Vickie and Brian

14   first got married in 2007 until his death in 2012, a five-year

15   period, of e-mails between the family members and these

16   requests.   And I will tell you why that's important.    Brian and

17   Vickie were legally married for three years and in those three

18   years there was complete resentment and hatred towards Vickie

19   from the family while they were legally married.    So from the

20   beginning, she was not welcome in the Johns family.     And she

21   had to fight and fight and fight to show that she was part of

22   this family.   And there is an e-mail that she wrote to the

23   family asking them to stay out of her and Brian's relationship,

24   to let them live their lives and be peaceful and happy and move

25   on with their lives.    That was the only e-mail produced by the
                                                                         17



 1   Plaintiffs in this case.      We believe that there was e-mails

 2   going back and forth between the family members after receiving

 3   this e-mail.   And other e-mails that will show that Brian and

 4   Vickie were married or that they didn't know Brian and Vickie

 5   were divorced.   And we think that's relevant to some of the

 6   elements to establish a common-law marriage.

 7                    So, you know, we can narrow the scope.      Instead

 8   of any and all for infinity, from 2007 to 2012, I have no

 9   problem doing that.   And that's it, Your Honor.      That's all we

10   got.

11                    THE COURT:    Anybody else?

12                    MR. WYNNE:    May I calmly respond, Judge?

13                    THE COURT:    Sure.   I have never seen you any

14   other way.

15                    MR. WYNNE:    I appreciate that.

16                    THE COURT:    I don't know if that's true, but go

17   ahead.

18                    MR. WYNNE:    What I would like to do is address a

19   little bit of each of these things, because I just don't agree

20   with many of the things that were just said.        The education

21   records Mr. Farah referenced an administrative proceeding at

22   Corey's school, there is nothing in this entire record that

23   supports that statement.      In fact, in Ms. John's deposition we

24   asked her about it and the only thing she said was that after

25   Corey got into trouble at school I went with Brian to pick him
                                                                        18



 1   up.   Well, guess what?   Corey has been deposed twice in this

 2   case and he said the exact same thing.     In fact, I have the

 3   deposition and I can show you that everything matches and there

 4   is not a single shred of testimony about some letter.    And

 5   truthfully, if there was a letter, how come no one can tell us

 6   who it was sent to, when it was sent, you know, why doesn't she

 7   have a copy of this if it was from 2010 or 2011?    She has no

 8   information about this letter except what her counsel says now.

 9   So what we are going to do, what they are proposing is, Judge,

10   this young man has protected federal rights under FERPA to

11   these educational records.    This woman who has got a claim for

12   money, her lawyer says that there is a letter, so now, Judge,

13   issue a subpoena directed by the State of Texas to an

14   institution in the State of Louisiana that's protected by

15   federal FERPA law so we can get what?    A letter that no one has

16   any details about.    So I would say that that goes straight to

17   the heart of a fishing expedition.

18                     The employment records of Mrs. Sowell, again,

19   she has been deposed twice in this case.    She was asked these

20   exact questions.    In her deposition, I have that right here,

21   Judge, I will show it to you as well, she was asked, "Did you

22   know anyone at the hospital before Brian got there when he was

23   injured?   No."   What she testified is that she worked with a

24   famous burn doctor, Dennis Blocker, down in Galveston, in the

25   late 70's and 80's.    That's it.   That's her connection.   Oh,
                                                                        19



 1   and by the way, Dr. Blocker, he died in 1984, and the hospital

 2   she worked at shut down in 1996.   So again, like this secret

 3   password, she was asked about all that in deposition.      She said

 4   the hospital gave her a password and she gave it to her kids

 5   because that's who she needed to give it to.    I'm not sure this

 6   nefarious plot to keep someone out is coming from, but in any

 7   event, there is just simply no relevance to those.

 8                   And then in the correspondence, there is only

 9   one piece of correspondence that our client has that in any way

10   came from Ms. John's, Vickie Johns, or that references her.        We

11   produced it.   In their deposition they were asked, it seems

12   Vickie had no presence at all in this family, and Corey Francis

13   says, yeah, that's right, she didn't, we just didn't even know

14   she existed.   And what is most important is, it's funny because

15   Vickie Johns, the ex-wife, hasn't produced a single piece of

16   correspondence between the family.   I mean, she has not

17   produced a single e-mail between her and her purported husband

18   over the course of three years.    Not a single letter.    Not a

19   single phone call.   Not a single text.   Nothing.   And so what

20   she is trying to do is say, well, I can't find anything even

21   though I was married to him for four years so y'all must have

22   something, so give me everything under the sun.      I mean, there

23   is no time limitation.   There is no subject matter limitation.

24   And frankly, when you look at the volume of stuff that we have

25   produced, and we have given them seven authorizations, they
                                                                      20



 1   didn't even know what Brian's bank accounts were, his

 2   employment records.   We identified it for them and signed

 3   authorizations giving it to them.   The only the two

 4   authorizations that we had a problem with were employment

 5   records from 20 years ago and educational records from a young

 6   man that had nothing to do with this case.

 7                  And so, Judge, they talk about this waiver

 8   argument, and so I want to address that on two bases.    We were

 9   in here for the first six months of this year arguing about the

10   Plea to the Jurisdiction and our Motion for Summary Judgment.

11   They had asked for discovery during that same time period and I

12   had told them that we were not putting anyone up for

13   depositions or producing discovery until that is ruled on.

14   When that was ruled on, we immediately produced all our

15   documents and we turned over our stuff, and so under that

16   waiver there is a clear exception for a great cost.     I think if

17   there is ever a case for that, it's this one.

18                  And then secondly, if you will notice, I believe

19   that the exhibits, the discovery exhibits filed by his ex-wife

20   are not signed in the record.   Under Rule 191.3, the Court

21   cannot enforce an unsigned discovery piece of evidence.     So

22   whatever it is, it's unenforceable at this point.   And so there

23   is a ton of grounds to simply deny this.   And it is not as if

24   they haven't deposed the people or gotten the documents that

25   really are relevant, cellular phone records, bank accounts,
                                                                           21



 1   things that would show what the nature of the relationship was.

 2   So at that point, Judge, I will pass.

 3                     THE COURT:    All right.

 4                     MR. FARAH:    Judge, just because there are

 5   pending motions doesn't give him the unilateral right to hold

 6   off on actual discovery.       Okay?   He could have asked for a Rule

 7   11 Agreement.     There is several ways you can handle that.     He

 8   can't just say, look, let's wait until after these motions are

 9   heard and we get a ruling and then we will answer your

10   discovery that we sent you four or five months ago.        It doesn't

11   work like that.

12                     Second, these authorizations he was talking

13   about, we just got these authorizations four weeks ago, because

14   we have to call them and e-mail them and ask them for these

15   authorizations over and over and over again, and finally they

16   decided, all right, we will send you these authorizations a few

17   weeks before this Motion to Compel here.        This was nine months

18   after we sent out the Request for Production for these

19   authorizations.    And now they are trying to make it seem like

20   they have been willing advocates in this case, producing

21   documents.   They have been contesting this thing since January.

22   These were due in February and now we are in September.         He

23   can't unilaterally state we are not going to ask for these

24   until after the motion, after our motions are ruled on.

25                     On some of those other points, we are not asking
                                                                        22



 1   for subpoena.   Why not give us an authorization and we will

 2   look at the records from the hospital, the son's records from

 3   the hospital?   And give us an authorization and we will go get

 4   the administrative records from the administrative hearing at

 5   Southern University in Baton Rouge.   We have a right to

 6   discovery to prove up our case.   It's our burden of proof and

 7   we can't prove up our case without evidence, and they are

 8   preventing us from us getting that very evidence.    And that's

 9   all we are asking, Judge.    We are just asking for the

10   opportunity to get the evidence to prove our case.    I pass.

11                   THE COURT:   All right.   I will just look at it

12   and probably come up with a definitive response by tomorrow

13   afternoon.

14                   MR. WYNNE:   Judge, what I would like to do is I

15   would like to hand you copies of Corey Johns' deposition where

16   it's marked where he is talking about the educational

17   administrative incident in connection with Vickie showing up,

18   Vickie Johns' deposition that corroborates one hundred percent

19   Corey's deposition, and then also Francis Sowell's deposition

20   marked where it shows where she is talking about specifically

21   saying, under oath, that I haven't been working since '96, and

22   I didn't know anyone at this hospital at the time we got there,

23   and talking about how she got the password and what she did

24   with it, which I think almost conclusively rebuts a lot of

25   those arguments, Judge.
                                                                         23



 1                   THE COURT:    Do you care if I have that?   I have

 2   already heard that but it's just part of what I'm going to look

 3   at as I look through these requests and whether I ought to

 4   grant the Motion to Compel in certain respects or all respects

 5   or not.

 6                   MR. OSTROM:    Your Honor, I think the only

 7   concern I have about this is that we are taking the word of an

 8   interested witness.   Those people are who we are going to

 9   depose and, yeah, they may have deposed in their deposition or

10   testify at trial, they may have deposed in their deposition we

11   knew nothing about an administrative hearing, but it sure in

12   the hell would be interesting that when we get those records

13   that there was, in fact, an administrative hearing and he lied

14   under oath.   The jury is going to hear about that --

15                   MR. WYNNE:    Whoa, whoa, don't call my client a

16   liar.

17                   MR. OSTROM:    So that's the point.   They can say

18   whatever they want to say.    But we have a right to verify that

19   through third parties, through other institutions, through

20   e-mails that they say, well, this was all about Johns.      Well,

21   there may be an e-mail that doesn't mention, quote, Johns, or

22   Vickie Johns, and it's just between son and mother complaining

23   about the Decedent's choice of women.    You know, we are not --

24   it's not incumbent upon us to figure out exactly the

25   phraseology that's in there.    That's part of the discovery
                                                                       24



 1   process, so I'm not sure how this stuff is relevant to a

 2   decision on whether, you know, this is something that's

 3   discoverable or not.   I think the questions are in the scope.

 4                   The other thing that wasn't mentioned is that,

 5   you know, ultimately there will be a trial if the Court doesn't

 6   grant some summary judgment one way or the other, ultimately,

 7   there will be a trial about apportionment of damages that goes

 8   to the relationship, the relationship all of these individuals

 9   had with the Decedent and their relationship amongst each

10   other.   And the jury is going to hear all that.    And I think

11   this, the e-mails, and the -- and what they -- what she did for

12   the family or didn't do for the family all becomes relevant at

13   that stage.   So I think there is really kind of two parties.

14   We are looking at the common-law spouse, but once you get past

15   that, you are going to try a case on proportionment and

16   relationship.   And all of that evidence is going to be

17   contained in the same group of documents.

18                   MR. HARDIN:   What authority do you have the

19   authority to compel somebody to turn over federally FERPA

20   protected material, because it's not about the issue of the

21   subpoena over there or going that process, they want to take a

22   shortcut and have you compel us to have a student's records

23   turned over, and I'm not sure how they get there.

24                   THE COURT:    Yeah, that's an interesting

25   argument.   There have been other instances where, you know, a
                                                                       25



 1   state court judge is essentially being asked to potentially

 2   violate what federal statutes would tell him or her.

 3                  MR. HARDIN:   Right.   And so for that reason

 4   also, we would ask the Court to deny it.   If they want to try

 5   to get it, they could always go through to trying to subpoena

 6   on a third party or so, something that, as Mr. Wynne has said

 7   repeatedly, we can't find any evidence that it ever happened.

 8   Part of the reason for all of these authorizations that we have

 9   even given them for stuff that we don't even believe is

10   discoverable was to try to keep our trial date, because they

11   threatened to come in and ask for a continuance if we didn't

12   sign these authorizations that allowed them to get this.

13                  As you know, we were ready to go to trial in the

14   fall of last year, back when Dow was still in it.   They have

15   intervened and the Court, as I understand, granted it and my

16   memory is the trial was moved to May.    Now we are in November

17   and this family, this has been going on for quite awhile, and

18   so we have been trying to do anything.   That's why I stand up

19   and volunteered to pay her attorney's fees.    We are trying to

20   do everything we can to make sure we hold that trial date for

21   this family has been waiting a couple of years, and to ask this

22   Court to compel us to violate -- to turn over federally

23   protected material when there is absolutely no showing that is

24   relevant to anything.   Keep in mind what he just said, that

25   even if there had been such an administrative hearing, it had
                                                                         26



 1   nothing to do as to whether she was the common-law spouse.

 2   They want to compel -- they want to know about a letter that

 3   she wrote.    They haven't even shown how it would ever be

 4   admissible.   A self-serving letter establishing one of the

 5   party's legal position in the litigation is not admissible.

 6   It's hearsay.    It's not an admission of a party opponent.    It

 7   doesn't come in.   What they are asking you for is to compel us

 8   to give up certain rights so they can go see if there is an

 9   inadmissible letter that they can find.    There is no evidence

10   that it even exists.   So we would respectfully ask -- he has

11   given them on seven, I think, from nine authorizations.       We

12   drew the line with this one and a woman that has not worked for

13   twenty years.    They have absolutely no evidence from any

14   source, forget that our client has denied it per se, but they

15   have no evidence from any source that previous employment that

16   ended some twenty years ago at a hospital that no longer exists

17   is somehow relevant to her current claim that she resumed a

18   common-law marriage after they dissolved the legal marriage.

19                    At the end of the day, it's going to turn out to

20   be a fraudulent claim that really subjects her to criminal

21   prosecution, and so to have the trial delayed or us giving up

22   certain FERPA protected rights in order to basically keep

23   stretching out what is going to be determined a fraud on the

24   Court.   If the Court remembers, you lingered very hard on it as

25   did the magistrate on this issue there has already been a
                                                                          27



 1   determination in another court in another proceeding she was

 2   not married.   There was no common-law marriage.      And we urge

 3   that, obviously, that that was the law of the case and that was

 4   it.   The Court decided to grant the Bill of Review and that's

 5   how we are in this place to begin with.      So now a woman who has

 6   been found not to be common-law married has now come up with

 7   these different claims and as an attempt to prove it wants us

 8   to give up federally protected rights and wants a state judge

 9   to order us to give up those rights in another state.       With all

10   that said and done, we respectfully ask to not be compelled to

11   sign these authorizations.     We will have to figure out, all

12   right, what do we do?   Do we give in on that or do we take that

13   up on appeal and lose our trial setting?       That's the Hobson's

14   choice that we have got.     And I guess what we could do is, we

15   could refuse to comply with the order and you could find us in

16   contempt and then that contempt would be the only thing we

17   could appeal or we could look to a mandamus.       But in any of

18   those situations we lose our trial setting.       And that's the

19   most valuable thing to us right now.       So we would respectfully

20   ask the Court to deny the motion.

21                   THE COURT:    All right.

22                   MR. FARAH:    Judge, the only one holding them

23   back from this trial setting is themselves.       We sent this

24   discovery back in January.     They should have responded in

25   February and we could have resolved these but they keep holding
                                                                        28



 1   back.   All of these objections and privileges that they are

 2   talking about are gone.     All they had to do was answer the

 3   discovery in thirty days.     These are all gone.

 4                   Second of all, Corey is a party to this

 5   litigation.   As a party to this litigation, he has a

 6   responsibility to hand over documents that are requested from

 7   him in his prosecution of his claims and he can hand over an

 8   affidavit or authorization to get his own records.       There is no

 9   subpoena required.   He has the right to his own records.       If he

10   signs the authorization, we can get those records.       This is not

11   my first case where I had to get educational records for a

12   student.   This is not a novel issue.      That's all I have to say.

13   Thank you.

14                   THE COURT:    All right, I will let y'all know

15   something by tomorrow afternoon.     Anything further?

16                   MR. WYNNE:    No.   Thank you.

17                   MR. FARAH:    Thank you, Your Honor.

18                   MR. HARDIN:    Thank you, Judge.

19                   THE COURT:    Thank you.

20

21

22

23

24

25
                                                                    29



 1                       C E R T I F I C A T E

 2   COUNTY    OF   HARRIS   *
     STATE    OF     TEXAS   *
 3
          I, Donald G. Pylant, Official Court Reporter in and for
 4   Probate Court No. 1 of Harris County, State of Texas, do hereby
     certify that the above and foregoing contains a true and
 5   correct transcription of all portions of evidence and other
     proceedings requested in writing by counsel for the parties to
 6   be included in this volume of the Reporter's Record, in the
     above-styled and numbered cause, all of which occurred in open
 7   court or in chambers and were reported by me.
                     I further certify that this Reporter's Record
 8   truly and correctly reflects the exhibits, if any, admitted,
     tendered in an offer of proof or offered into evidence by the
 9   respective parties.
                     I further certify that the total cost for the
10   preparation of this Reporter's Record is __$203.00__ and will
     be paid by __Guerra & Farah, PLLC___.
11
          Given under my hand and seal of office this the _ 5th _
12   day of _October _, 2015.

13

14
                                    /s/Donald G. Pylant_____
15                                  Donald G. Pylant, C.S.R.
                                    Official Court Reporter
16                                  in and for the County of
                                    Harris and the State of
17                                        T E X A S.

18   Certification No. 668   Exp. Date: 12-31-2016
     Probate Court No. One 201 Caroline Street, 6th fl.
19   Houston, Texas 77002 (713) 368-6692

20

21

22

23

24

25
                         Corey Johns
                         May 19, 2015


                                                           Page 1   II
                   CAUSE NO. 415,980-401
 FRANCES SOWELL,              ) IN THE DISTRICT COURT               li
 INDIVIDUALLY AND AS AN       )
 HEIR OF BRIAN EDWARDS        )
 JOHNS, DECEASED, AND AS      )
 ADMINISTRATOR OF THE         )
 ESTATE OF BRIAN EDWARD       )                                     I!
 JOHNS, DECEASED; COREY       )
 JOHNS, INDIVIDUALLY AND      )
 AS AN HEIR OF BRIDAN         )
 EDWARD JOHNS, DECEASED,      )
       Plaintiffs,            )
                               )
  JAMES JOHNS, SR.             )
       Intervenor,             )
                               )
 VICKI JOHNS, INDIVIDUALLY     ) NUMBER ONE (1) OF
 AND AS AN HEIR OF BRIAN       )
 JOHNS, DECEASED               )
      Intervenor               )
                               )
 vs.                           )
                               )
 THE DOW CHEMICAL COMPANY,     )
 ROHM AND HAAS COMPANY,        )
 ROHM AND HAAS TEXAS INC.,     )
 TIM FOX, AND JULIO            )
 RODRIGUEZ                     )
      Defendants.              ) HARRIS COUNTY, TEXAS


********************************************************
            ORAL AND VIDEOTAPED DEPOSITION OF

                      COREY J. JOHNS

                       MAY 19, 2015

********************************************************



                                                                    I




  -
                     Stratos Legal Services
                          800-971-1127
                                Corey Johns
                                May 19, 2015

                                                                Page 2
 1        ORAL AND VIDEOTAPED DEPOSITION OF COREY J. JOHNS,

 2   produced as a witness at the instance of the INTERVENOR,

 3   VICKI JOHNS, and duly sworn, was taken in the

 4   above-styled and numbered cause on the 19th of May,

 5   2015, from 2:07p.m. to 3:36p.m., before MonaS.

 6   Whitmarsh, CSR, in and for the State of Texas, reported

 7   by machine shorthand, at the law offices of Rusty Hardin

 8   & Associates, L.L.P.; 5 Houston Center, Suite 2250;

 9   Houston, Texas, pursuant to the Texas Rules of Civil

10   Procedure and the provisions stated on the record or

11   attached hereto.
12

13

14                      A P P E A R A N C E S

15   FOR THE PLAINTIFFS:
          Mr. Bob Wynne
16        RUSTY HARDIN & ASSOCIATES, L.L.P.
          5 Houston Center
17        1401 McKinney Street, Suite 2250
          Houston, Texas 77010
18        713-652-9000
          713-652-9800 (fax)
19        bwynne@rustyhardin.com                                         I


20                                                                       I

     FOR THE DEFENDANTS:
21        Mr. Michael L. Brem
          SCHIRRMEISTER DIAZ-ARRASTIA BREM L.L.P.
22        Pennzoil Place - North Tower
          700 Milam Street, lOth Floor
23        Houston, Texas 77002
          713-228-3510
24        713-228-3510 (fax)
          mbrem@sdablaw.com
25



                          Stratos Legal Services
                               800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                      Page 3
 1        Mr. Thomas J. Morel (via phone)
          KIRKLAND & ELLIS
 2        300 North LaSalle Street
          Chicago, Illinois 60654                              II
 3        312-862-3291
          312-862-2200 (fax)
 4        thomas.morel@kirkland.com
 5
     FOR THE INTERVENOR, VICKI JOHNS:
 6        Mr. George K. Farah
          GUERRA & FARAH, P.L.L.C.
 7        4101 Washington Avenue, 3rd Floor
          Houston, Texas 77007
 8        713-529-6606
          713-529-6605 (fax)
 9        gkf@gflawoffices.com
10
     VIDEO TECHNICIAN:
11        Mr. Andrew Jones
          BWA VIDEO
12        281-764-8622
13
     ALSO PRESENT:
14        Mr. John Dessalet
          RUSTY HARDIN & ASSOCIATES, L.L.P .
15
          Ms. Pamela Roberson
16

17

18

19

20

21

22

23

24

25
                                                               II
                                                      -
                             Stratos Legal Services
                                  800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                      Page 4
 1                                 INDEX
                                                               PAGE            II
 2
     Appearances ............. .. ....... .... ....... .. .      2
 3
     Stipulations ........ .... ... .. ....... ..... ..... .     5
 4
     COREY J. JOHNS
 5        Examination by Mr. Farah...... . ....        6

 6
          Examination by Mr. Brem ........ ....       51                       I
          Reexamination by Mr. Farah .........        67
 7        Reexamination by Mr. Brem..........         82
 8        Reexamination by Mr. Farah .........        86
 9   Signature and Changes..........................            88
10   Reporter's Certificate .......... ........ .......         90
11

12

13
                                                                               II
14                                                                             II
15

16
                                                                               I
17

18

19

20

21                                                                             li
                                                                               ll
22
                                                                               llII
23

24

25
                                                                               li
                             Stratos Legal Services
                                  800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                     Page 5
 1                  THE VIDEOGRAPHER:     We are on the record.                '




 2   Today's date is May 19th, 2015.     The time is 2:06p.m.

 3   This is the beginning of the deposition of Mr. Corey

 4 Johns.
5                  Can I have all the attorneys identify

 6   themselves for the record.
                                                                              ~
 7                  MR. WYNNE:     Bob Wynne, plaintiffs.
 8                  MR. FARAH:     George Farah, intervenor,                  iI



 9   Vicki Johns.
                                                                              I'
10                  MR. BREM:     Mike Brem, B-r-e-m, defendants
11   The Dow Chemical Company; Rohm and Haas Texas,
12   Incorporated; Rohm and Haas Company.

13                  And on the phone is my co-counsel Tom

14   Morel, M-o-r-e-1, representing the same parties.
15                  THE VIDEOGRAPHER:     Will the court
16   reporter, please, swear in the witness.
17                        COREY J. JOHNS,
18   having been first duly sworn, testified as follows:                      II
19                  THE REPORTER:     Are there stipulations?
20                  MR. FARAH:     Per the Rules.
21                  MR. WYNNE:     The only thing I would say is
                                                                              II
22   Corey has already given one deposition in this case.       It            I!
23   is my understanding that the only things he is going to                  li
                                                                              II
24   talk about today are the issues related to Ms. Johns'
                                                                              II
25   claims.
                                                                              II
     --
                          Stratos Legal Services
                               800-971-1127
                                           Corey Johns
                                           May 19, 2015

                                                                          Page 6

 1                            To the extent that the issues sort of

 2   creep beyond that, I am going to instruct the witness

 3   not to answer.            Opposing counsel don't have to agree to

 4   that.          I am just letting them know that that's what I am

 5   going to do.
 6                            THE REPORTER:   Signature of the witness?
 7                            MR. WYNNE:   Yes.
 8                            MR. FARAH:   At this time I would like to

 9   invoke the rule on Ms. Pam Roberson being in the room.
10                            MR. WYNNE:   She is here on the behalf of

11   the estate.         Her mother is not doing well, and she is

12   here to report to the administrator.
13                            MR. FARAH:   Okay.
14                                    EXAMINATION

15   BY MR. FARAH:
16              Q     Mr. Johns, can you, please, state your name

17   for the record.
18              A     Corey Johns.
19              Q     And what's your relation to Brian Johns?
20              A     He is my father.
21              Q     And what's your relation to Ms. Roberson?
22              A     She is my aunt.
23              Q     Okay.     And do you remember providing
                                                                                   I


24   deposition        test~ony     in this case prior to today?                   •




25              A     Can you repeat the question?                                 I

                                                                                   \


     - -   -·

                                    Stratos Legal Services
                                         800-971-1127
                                       Corey Johns
                                       May 1 9, 2015

                                                                     Page 7
 1           Q      Do you remember providing deposition testimony

 2   in this case prior to today?
 3           A      Yes.
 4           Q      And that was back in August of last year?

 5   Does that sound right?
 6           A      I   am not sure the exact date.
 7           Q      Okay.   But if I were to tell you it was
 8   August 11th of last year, that doesn't seem unusual to
 9   you?
10           A      No, not unusual, no.
11           Q      I am looking here at the transcript from that

12   deposition so that's why I have that information.
13           A      All right .                                               1:
14           Q      Okay?                                                     li
15                  So I am going to try and not be redundant and             II
16   go over the same questions that MI. Brem went over in
                                                                              ll
17   that deposition.        Okay?                                            ll
18           A      Cool.
19           Q      Now, this is your second crack of giving

20   testimony in a deposition.         So as you are well aware,

21   when I ask you a question, we are going to need a verbal

22   response so the court reporter can take that down.
23                  So if's is a "yes," "yes."    If it's a "no,"
24   "no."       Because if you just nod your head or if you go
25   "uh-huh" or "huh-uh," it doesn't really come out well on
                                                                              i
       ·-
                                  Stratos Legal Services
                                       800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                      Page 8
 1   the transcript.
                                                                               II
 2                Do you understand that?
 3        A       Yes.
 4        Q       Okay.     And you understand here that you are

 5   under oath?     You understand that?
 6        A       Yes.
 7        Q       Do you know what it means to be under oath?
 8        A       Yes.
 9        Q       Okay.     So where do you live now?
10        A       Baton Rouge, Louisiana.
11        Q       And what is your address in Baton Rouge,

12   Louisiana?
13        A       3225 Victoria Drive, Apartment 2019; zip code

14   70805.
15        Q       Okay.     And how long have you lived at that

16   address?
17        A       For a year.
18        Q       One year?
19        A       Yes.
20        Q       Okay.     So when did you move in there?
21        A       When?
22        Q       Uh-huh.     What -- what month?
                                                                               II
23        A       June of last year.                                           li
24        Q       Okay.     Okay. · And then prior to living there,            II
25   where did you live?

                          ---
                                Stratos Legal Services
                                     800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                  Page 9
 1           A   I stayed at 2308 Scenic Gardens Avenue, Baton

 2   Rouge; zip code 70807.

 3           Q   And how long were you there for?

             A

             Q

             A

 7           Q   And then prior to that address, where did you
 8   live?
 9           A   On campus.
10           Q   Okay.    And which campus is that?

11           A   Southern University.

             Q

13   Southern University?
14           A   From 2007 until 2010.
15           Q   Okay.    It seems like we have a two-year gap.

16   Where did you live between 2010 and 2012?
17           A   Here in Houston.
18           Q   Okay.    So when did you move to Houston?
19           A   When did I move back to Houston?
                                                                           I!
20           Q   Yeah.
21           A   Fall of 2010.
22
                                                                           II
             Q   And what month was that?
23           A   I am not sure in what month exactly.
                                                                           li
24           Q   September?    October?   You have no idea?
25           A   I am not sure.     I don't remember.

     ---                 --
                              Stratos Legal Services
                                   800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                  Page 10
 1        Q     Well, where did you -- when you moved here,

 2   where did you live?
 3        A     I   lived with my mom.
 4        Q     Okay.     And where did your mother live, or

 5   where did she live at the time?
 6        A     7700 Creek Bend Drive, Apartment No. 1;

 7   Houston, Texas; zip code 77071.
 8        Q     So that was in fall 2010 you moved there?
 9        A     Uh-huh.
10        Q     And then how long did you live there for?
11        A     Until I went back in 2011.
12        Q     So you only -- you stayed from 2010 to 2011 in

13   Houston, correct?
14        A     Yes.
15        Q     Okay.     And then you went back to Baton

16   Rouge --
17        A     Correct.
18        Q     -- in 2012?
19        A     2011.
20        Q     2011.
21        A     Fall of 2011.
22        Q     So fall of 2011, where did you live?
23        A     I stayed with friends.     Not too sure of what
                                                                            II
24   the address was.
25        Q     Was it one friend, or did you bounce around

          ·-
                              Stratos Legal Services
                                   800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                     Page 11

 1   from place to place?
 2                                                                             I!
          A    It was two brothers.       They were roommates.
 3        Q    What are their names?                                           I!
 4        A    Joseph Robbins and Stephen Robbins.
 5        Q    Joseph and Stephen.       Robbins?                              II1.'
 6        A    Correct.
 7        Q    Do you have their phone number?                                   i



 8        A    I   do.
 9        Q    Can I have that, please?                                         i
10        A    Joseph's number is area code 225-276-9336.
                                                                                1
11        Q    Okay.      Stephen?
12        A    Steve's number is also area code 225-328-7355.                    !




13             All right.       So you currently live in Baton                  j
          Q

14   Rouge.
15             Did you graduate from Southern in December?                      !
                                                                                J
16        A    No.       I graduated in May of this year.
17        Q    Congratulate -- you just graduated.                             II
18        A    Yes.
19        Q    Congratulations.
20        A    Thank you.
21        Q    What did you graduate in?
22        A    Rehabilitation studies.
23        Q    All right.       So how old were you when you first
24   moved to Baton Rouge?
25        A    18 maybe.

              ·-         ·-

                              Stratos Legal Services
                                   800-971-1127
                                      Corey Johns
                                      May 19, 2015

                                                                     Page 12
 1          Q    So was that right after high school?                            I




 2          A    Yes.
 3          Q    Okay.     Am I to understand you went to Westbury
 4   High School?
 5          A    Yes.
 6          Q    Where is Westbury High School at?
 7          A    Here in Houst o n.
 8          Q    What part of town?
                                                                               I!
 9          A    Southwest.
10          Q    Okay.     And who did you live with when you went
11   to Westbury?
                                                                               II
12          A    My mom.
13          Q    Okay.     Have you always lived with your mother?             11


14          A    Yes.                                                          lili
15
                                                                               I!
            Q    So you lived with your mother for 18 years
                                                                               I!
16   before you went to college?
17          A    Yes.                                                          li
18          Q    And I don't mean to insult you by asking you                  II
19   this question, but it's standard to ask these questions

20   in depositions:       Have you ever been arrested for

21   anything?
22          A    Yes.    Yes.
23          Q    Yes?    Okay.                                                  I

24               And when were you arrested?
25          A    2010.

     ·--   --
                                 Stratos Legal Services
                                      800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                    Page 13
 1           Q   What were you arrested for?
                                                                              II
                                                                              lr
 2           A   Possession of marijuana.
 3           Q   And where were you arrested?
 4           A   Southern University.
 5           Q   And what happened with that case?
 6           A   It was dismissed.
 7           Q   Okay.    And who was your attorney in that case?
 8           A   I don't even know.     I only remember his last
 9   name, Jabbari.       I don't remember his first name.
10           Q   Was that the only time that you have ever been

11   arrested?
12           A   Yes.
13           Q   How far along in the proceedings did it go?

14   Did you go to trial?
15           A   No.     Pretrial diversion.
16           Q   Pretrial diversion?
17           A   Yes.
18           Q   Okay.    And to get to that pretrial diversion,

19   did you need anybody to sign off or represent your

20   interests in any way?
21           A   What do you mean?
22           Q   Did you have to have, like, your mother or
                                                                               I
23   your aunt or somebody represent that they would make
                                                                               I


24   sure that you would stay out of trouble or anything like
25   that?                                                                     !




                         ----                            -·
                                Stratos Legal Services
                                     800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                  Page 14
 1        A       Not that I remember.     I am not sure.
 2        Q       No?
 3        A       I don't know.     Not sure.
 4        Q       You are not sure?
 5        A       Not sure.                                                  i




 6        Q       Okay.     Who is the main person that -- from
                                                                             I
 7   your family that you spoke with when you were going

 8   through that process?
 9        A       I guess it would be my mom.
10        Q       Your mom?
11        A       Uh-huh.
12        Q       What's your mother's name?
                                                                            II
13        A       Nicole McClinton.
14        Q       And does she live at the same address?
15        A       Yes.
16        Q       Okay.     And what's her phone number?
17        A       Area code 832-725-8794.
18        Q       So now that we have got some background, you

19   live with your mother; and then you also spent most of
20   your recent years in Baton Rouge.
21                How often did you visit your father?
22        A       It would be frequent visits sometime when I               II
23   come home.     I can't really pinpoint exactly how long of

24   an extent, but sometime when I come home.
25        Q       And did you have set visitation, or was it

                                                            -·
                                Stratos Legal Services
                                     800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                   Page 15

 1   just
 2          A   No.

 3          Q   -- you know, whenever you had time to see him

 4   or when he had time to see you?
 5          A   Whenever I had time.

 6          Q   Okay.   So from the point you were at Southern

 7   until the point of his unfortunate death, you would

 8   visit him when you had the opportunity to make time for

 9   each other; is that correct?
10          A   Correct.
11          Q   Okay.   Did you ever live with your father at

12   the time you were in college?
13          A   No.
14          Q   Okay.   Do you know all the addresses your

15   father lived at while you were in college?
16          A   No.
17          Q   Okay.   Do you know any of the addresses your

18   father lived at while you were in college?
19          A   3827 Saxon Hollow.

20          Q   Where is that located?
21          A   Friendswood.
22          Q   Okay.   So you know the Saxon Hollow address in

23   Friendswood, right?
24          A   Correct.
                                                                             li
25          Q   Okay.   Do you know any other places your
                                                                             li
     -                                                            ·---
                            Stratos Legal Services
                                 800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                   Page 16

 1   father lived?      Cities?
 2        A     No.
 3        Q     At all?
 4        A     No.
 5        Q     That's the last address you knew he lived at?
 6        A     Yes.
 7        Q     Okay.     Do you know when he moved to that
 8   address?
 9        A     No.
                                                                             li
10        Q     Okay.     Did you help him move to that address?
11        A     No.
12        Q     Do you know who helped him move to that
13                                                                           I'
     address?
14        A     No.
                                                                             li
                                                                             I!
15        Q     Do you know who moved with him to that                       II

16   address?
                                                                             II
                                                                             II
17        A     No.
                                                                             II
18        Q     Do you know why he moved to that address?
19        A     No.
20        Q     Did your dad ever talk to you about situations

21   in his life where he would have to move from house to
22   house?                                                                  li

23        A     No.
24        Q     Okay.     Do you know anything about your                    li
25   father's financial history before his passing?
                                                                             IIII
                              Stratos Legal Services
                                   800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                      Page 17
 1        A      No.                                                             I

                                                                                 I

 2        Q      Okay.    Well, what kind of relationship did you
                                                                                II
 3   have with your father?
 4        A      A typical father-son relationship.
                                                                                II
 5        Q      Can you give me an example?    Give me some                    II
                                                                                1:
 6   examples.
 7        A      I mean, we would call each other up whenever.                  II
 8   I mean, we had a good standing relationship.        I don't

 9   know how you want me to explain it.
10        Q      Okay.    So, I mean, like, you would just pick

11   up the phone and talk to each other --
12        A      Oh, yeah.
13        Q      -- once in a while?
14        A      Yeah.
15        Q      Okay.    You would visit each other once in a

16   while?
17        A      Yeah .
18        Q      Okay.    A£ter -- let me ask it this way:     Were
19   your mother and father ever married?
20        A      No.
21        Q      Did your father ever marry?
22        A      Yes.
23        Q      Okay.    How many times did he marry?                          1
                                                                                 I
24        A      Two, twice.
25        Q      Okay.    And who were the two women that he


                               Stratos Legal Services
                                    800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                      Page 18

 1   married?
 2        A     Michelle Johns and Vicki Johns.
 3        Q     Okay.     And when did he -- when did he and
                                                                                 I
 4   ~chelle    Johns get married?
 5        A      I don't know.
 6        Q     You don't know?
 7        A     No.
 8        Q     Okay.     Do you know what years they were
                                                                                 :
 9   married?
10        A     No.
11        Q     Do you know how long they were married?
12        A     No.
13        Q     Did     ~chelle   have other children, any children
                                                                                II
14                                                                              li
     of her own?
15        A      Yes.
16        Q      She did?
17        A      Yes.
18        Q     Did you know her children?
19        A      Yes.
20        Q     Okay.     And who are her children?
21        A      Kenya.
22        Q     Kenya ...
23        A      Don't know her last name.
24        Q     And how did you know Kenya?
25        A      She lived with Michelle and my father during
                                                                                l
     --                   --
                               Stratos Legal Services
                                    800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                      Page 19
 1   the time, I guess, of their marriage.
                                                                                I!
 2           Q   Okay.     And, I mean, do you have any idea what
                                                                                II
 3   years those were?
 4           A   No.
 5           Q   No?     Okay.
 6               Were you in high school still?
 7           A   No.
                                                                                II
 8           Q   You were in college?                                           II
 9           A   No.
10           Q   You were in elementary school?
11           A   Elementary, maybe middle school.
12           Q   Okay.     So it was early on in your life.
13           A   Yeah.
14           Q   How old are you?      I mean, how -- when were you
15   born?
16           A   '89.
17           Q   '89?
18               So you are saying you were probably in middle
19   school      or elementary, middle school?
                                                                                ••
                                                                                \
                                                                                ;
20           A   Correct.
                                                                                 ;


21           Q   So, like, early Nineties -- I mean, sorry --
                                                                                 i
22   early 2000s?
23           A   Possibly, yes.
                                                                                II
24           Q   Yeah?     Okay.
25               Do you continue to maintain a relationship



                                 Stratos Legal Services
                                      800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                Page 20
 1   with Michelle?                                                       II
 2        A    No.                                                        II
                                                                          I'
                                                                          [I
 3        Q    Kenya?
 4        A    No.

 5        Q    Okay.    When was the last time you spoke with

 6   Michelle or Kenya?
 7        A    It will be probably the funeral of my father's

 8   death.
 9        Q    Okay.    And so how did you come to speak with
10   Michelle and Kenya?                                                  lj
11        A    They were at the funeral.
12        Q    Michelle was at the funeral?
13        A    Yes.
                                                                           i
14        Q    Okay.    And Kenya was at the funeral, too?
15        A    Yes.
16        Q    Had you spoken with them before the funeral?
17        A    No.                                                        li
18        Q    Okay.    Did you speak to them at the funeral?
19        A    Yes.
20        Q    And what did you communicate or what was

21   discussed at the funeral with Michelle and Kenya?
22        A    Oh, they just was giving their condolences.
23        Q    Okay.    Did you ask how they found out or why
                                                                          II
24   they were there?
25        A    No.
                                                                          II
     -                  ·-                                        ----
                             Stratos Legal Services
                                  800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                    Page 21
 1          Q   No?
 2              Do you know how they found out or why they

 3   were there?
 4          A   No.
 5          Q   Okay.     So let's go to the second marriage.

 6   Vicki Johns, correct?
 7          A   Uh-huh.
                                                                              !
 8          Q   Do you know when they got married?
 9          A   No.
10          Q   Okay.     Do you know where they got married?
11          A   No.
12          Q   Did you go to their -- the wedding?
13          A   No.
14          Q   Had you met Vicki before your -- Vicki and
15   your dad got married?
16          A   Yes.
17          Q   Okay.     And how did you meet Vicki before   --
18   when did you meet Vicki?
19          A   Can't pinpoint exactly, when exactly; but I

20   met her through my father.
21          Q   Okay.     And how is that?   Did he invite you
22   over for dinner and she was is there, or how did it work
23   out?
24          A   I really don't know.
25          Q   Okay.     Do you remember what you guys discussed

            -
                              Stratos Legal Services
                                   800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                 Page 22
 1   when you first met her?
                                                                            !
 2        A    No.
                                                                            J

 3        Q    I'm assuming it was here in Houston when you

 4   first met her?
 5        A    Yes.
 6        Q    Was it at his home, or was it at a restaurant?
 7        A    I really don't know.
 8        Q    Was that       did you only meet Vicki one time

 9   before he got married to her?
10        A    No.
11        Q    Okay.   You met her a couple of times?
12        A    Yeah.
13        Q    Okay.   And that's when you would obviously go               !

                                                                            I
14   visit your father?
                                                                            I
15        A    Uh-huh, yes.                                                 I



16        Q    What was your impression of Vicki when you
                                                                            I
17   first met her?
18        A    I didn't have one.
19        Q    So when Vicki and your dad got married, why
20   didn't you show up to the wedding?
                                                                           1:
21        A    Because I didn't know about it.
22        Q    You weren't invited to the wedding?
23        A    No.
24        Q    Okay.   Your dad didn't call you and tell you
25   he was getting married?
                                                                           li

                           Stratos Legal Services
                                800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                Page 23
 1          A   No.                                                        I
 2          Q   Your grandmother didn't call you to tell you?
 3          A   No.
 4          Q   Did your grandmother show up to the wedding?
 5          A   I don't know.
 6          Q   Okay.   Do you know if your aunt showed up to

 7   the wedding?
 8          A   I don't know.
 9          Q   Did your aunt tell you they were going to get

10   married?
11          A   No.
12          Q   Okay.   So after they got married, after your
13   dad and Vicki got married, do you know what year that
                                                                          I!
14   was?
                                                                          II
15          A   No.
16          Q   You have no idea?    Okay.
17              Do you know where they lived after they got               II
18   married?
19          A   No.
20          Q   Did you ever visit them while they were

21   married?
22          A   I would say, "no."
23          Q   Okay.   Did you ever have a relationship with
24   Vicki, like talk to each other on the phone?                         !




25          A   No.

                                                          ·-·
                            Stratos Legal Services
                                 800-971-1127
                                       Corey Johns
                                       May 19, 2015

                                                                      Page 24
 1        Q         Okay.    You never called and asked her for
 2   something, or she never called and asked you for
 3   anything?
 4        A         No.
 5        Q         What was your phone number at the time that

 6   they were married?
 7        A         I   don't know.
 8        Q         Okay.    Do you know what your phone number was

 9   from 2000 -- from 2007 to 2012?
10        A         No, because my number changed throughout those

11   years.
12        Q         Okay.    Do you -- okay.   Have you always had

13   the same providers, cell phone providers?
14        A         No.
15        Q         Do you remember the cell phone providers you
                                                                                 '
16   have been with?
                                                                                 i
17        A         From?
18        Q         From the first time you got a cell phone.
19        A         I can name a couple.
20        Q         All right.    Who have you been with before?
21        A         Sprint, T-Mobile, Verizon.
22        Q         Is that it?
23        A         That's it.                                                  I'
                                                                                II
24        Q         Do you remember the phone numbers you had for
                                                                                II
25   each provider?
                                                                                II
              ---




                                  Stratos Legal Services
                                       800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                Page 25
 1        A    No.
 2        Q    What is your current phone number?
 3        A    832-492-5355.
 4        Q    Did you have Vicki's e-mail address?
 5        A    No.
 6        Q    Did she have your e-mail address?
 7        A    I don't know.
 8        Q    Okay.    You never communicated with Vicki via

 9   e-mail?
10        A    No.
11        Q    Did you ever communicate with your dad via

12   e-mail?
13        A    No.
14        Q    Did your dad have an e-mail address?                       .i
                                                                          '•
15        A    I don't know.
16        Q    Had you ever helped your dad and Vicki move
                                                                           :

17   from home to home?                                                   :
                                                                          II
18        A    No.
19        Q    Never?                                                     II
20        A    Never.
21        Q    Do you know any of the addresses where Vicki               ll
22   and Brian lived?
23        A    No.
24        Q    Do you know any of the cities where they

25   lived?

                                                      -     -
                           Stratos Legal Services
                                800-971-1127
                                       Corey Johns
                                       May 19, 2015

                                                                        Page 26
 1        A      Houston.
 2        Q      You just know Houston in general?
 3        A      Yes.
 4        Q      When you were arrested, did Vicki ever write a
 5   letter on your behalf?                                                        I




 6        A      Not to my knowledge, no.
 7        Q      You are not aware of a letter she wrote on
 8   your behalf to the prosecutors to allow you to get
 9   deferred?
10        A      No.                                                              I\

11        Q      Would you be shocked if they have a letter
                                                                                  II
12   from her?
13        A      Yeah.
14        Q      Okay.        Would you have a problem with me                    I!
15   speaking to your defense attorney about that case?
                                                                                  II
16                       MR. WYNNE:     Yes.    He is not waiving his
17   attorney-client privilege, and you are not permitted to                      II
                                                                                  II
18   talk to his attorney.
                                                                                  II
19                       MR. FARAH:     Okay.                                     ,,
20        Q       (BY MR. FARAH) Did your dad or Vicki ever go

21   down to Baton Rouge to help you during the time you were

22   arrested?
23        A      They came to pick me up.
24        Q      Pick you up when?
25        A      When I got out of jail.

              -----     ~--   -                              ----
                                  Stratos Legal Services
                                       800-971-1127
                                     Corey Johns
                                     May 19, 2015


                                                                           Page 27   II
 1           Q   Okay.      Who bonded you out?
                                                                                     II
 2           A   The finances came from numerous places so I

 3   wouldn't know.
 4           Q   What numerous places did the finances come

 5   from?
 6           A   I   mean, numerous people.       I   mean, I had family

 7   members.    My grandmothers on both sides gave money, and

 8   my peers collected money.
 9           Q   Okay.      What was your bond, do you remember?
10           A   I   don't know.
11                                                                                   1
             Q   So you had numerous people put in money for
12   your bond and then it was Vicki and your dad that came

13   and picked you up?
14           A   Yes.
15           Q   Okay.
16           A   Not from the jail but from the school.
17           Q   Explain that to me.      What do you mean "not

18   from the jail but from the school"?
19           A   When I got out of jail, a friend of mine

20   picked me up.       And once I went through the process of

21   getting put out of school, that's when my father came to

22   pick me up from school.
23           Q   I   see.    So your -- they didn't pick you up                      I

24   after you were arrested and bonded out.
25           A   Right.

                                                              -·             ·-
                                Stratos Legal Services
                                     800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                       Page 28
 1          Q    They picked you up after you had officially
 2   been       so you got kicked out of school; is that                         1
                                                                                 .1
 3   correct?
 4          A    Correct.
 5          Q    And was there an administrative proceeding to

 6   get that -- for that to happen?
 7          A    Yes.
 8          Q    Okay.    So they picked you up after that

 9   administrative proceeding?
10          A    Yes.
11          Q    What year was that?
12          A    2010.
13          Q    That was in 2010?
14          A    Yes.                                                            II
15          Q    What month in 2010 was that?
                                                                                 II
16          A     Don't know.
17          Q    Was it                                                          II
18          A     It was in the fall.
19          Q    Fall like September, October?
20          A    Somewhere between that time, yes.
21          Q    So September, 2010, Vicki and your dad go down

22   to Baton Rouge to pick you up, correct?
23          A    Uh-huh, yes.
24          Q    And they brought you back to Houston?
25          A    Yes.
                                                                                 '


                                                         ~-~·~·   --
                                Stratos Legal Services
                                     800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                    Page 29
 1        Q    And who did you stay with when they brought

 2   you back to Houston?
 3        A    I stayed with my father for about a day, and

 4   then I went back to my morn's house.
 5        Q    So when you stayed with your father for that

 6   one day, where were you -- where were they living?
 7        A    Saxon Hollow.
 8        Q    They were living at Saxon Hollow in 2010?
 9                     MR. WYNNE:   Wait, wait.    I'm going to

10   object.
11                     You are saying, "they" and I'm-- he has

12   never testified that there was a "they" living anywhere

13   in September of 2010.
14        Q    (BY MR. FARAH) Okay.      So in September of 2010,

15   your dad was living at Saxon Hollow.
16        A    Yes.
17        Q    And you stayed with     h~   for that one night.
18        A    Yes.
19        Q    Okay.     Did Vicki Johns stay with you that one

20   night?
21        A    No.                                                            !
                                                                              I
22        Q    Okay.     So where did Vicki go?                               I

                                                                              I

23        A    I don't know.
24        Q    Okay.     So they drove you back over here, and

25   did they -- did your dad drop off Vicki somewhere --


                             Stratos Legal Services
                                  800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                    Page 30
 1           A   No.
                                                                              I
 2           Q   -- or did he take her to Saxon Hollow?
 3           A   I -- I don't remember.
 4           Q   Okay.   So you don't remember if she stayed or

 5   she didn't stay?
 6           A   I know she didn't stay, but you asked me if
 7   she got dropped off or did she go .     I don' t   know.   I

 8   don't remember that part.
 9           Q   Well, did -- okay.    So how do you know she

10   didn't stay?
11           A   Because I knew she wasn't there.
12           Q   Okay.   So at some point it would make sense

13   that she had to have been dropped off somewhere; is that

14   correct?
15           A   I guess so.
16           Q   Okay.   And you don't remember her being

17   dropped off anywhere?
18           A   No.
19           Q   Okay.   You just remember her not being at
20   Saxon Hollow the day they drove you back from Baton
                                                                              :

21   Rouge; is that correct?                                                  !

22           A   Correct.                                                     I


23           Q   So you stayed there at the Saxon Hollow

24   address for one day and then where did you go after
25   that?



                               Stratos Legal Services
                                    800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                      Page 31
 1        A    Back to my mom's house.
 2        Q    Okay.     How long did you stay at your mom's
 3   house?
                                                                                li
 4        A    Until I went back to school.
 5        Q    And that was back in 2011?
 6        A    2010.
 7                     MR. WYNNE:    He is asking when you went

 8   back to school
 9        Q    (BY MR. FARAH) When you went back.
10        A    Oh.
11                     MR. WYNNE:    -- not when you left school.
12        A    Oh,    I went back in 2011, fall of 2011.
13        Q    (BY MR. FARAH) Okay.       That's right.   Trying to

14   get the time on that.

15             So you stayed with your mom for about a year?
16        A    Correct.
17        Q    And how many times did you see your father

18   within that one year?
19        A    I don't know.
20        Q    Did you see your father --
21        A    Yes.                                                             I



22        Q    -- often?
23             Okay.    When would -- like, how -- when would

24   you see him?     Christmas?    Ballgames?
25        A    It would be on unscheduled weekends.



                             Stratos Legal Services
                                  800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                      Page 32
 1        Q   And what would you do?     Would you go to his
                                                                                II
 2   house?
 3        A   Yes.
 4        Q   And what would you do at his house?
 5        A   Chill.
 6        Q   What does that mean, to "chill"?
 7        A   Relax, hang out.
 8        Q   Watch TV?
 9        A   Yeah.
10        Q   Did you quys barbecue?
11        A   We could.     It's possible, yes.
12        Q   Okay.    Did you quys have family over?
13        A   No.
14        Q   No?     Just the two of you?
15        A   Yes.
16        Q   You would just hang out?
17        A   Yes.
18        Q   Was Vicki Johns ever there?
                                                                                II
19        A   No.                                                               II
                                                                                li
20        Q   You don't remember her being there?
21        A   No.
22        Q   You don't remember, or she wasn't?
23        A   I don't remember, no.
24        Q   Okay.    Did your grandmother ever show up over
25   there?

     ----                                                       ·--
                            Stratos Legal Services
                                 800-971-1127
                                        Corey Johns
                                        May 19, 2015

                                                                           Page 33
 1        A      I don't remember, no.                                               li

 2        Q      Would you ever go with your grandmother to                          II
 3   visit your father?                                                              II
                                                                                     II
 4        A      Can you repeat the question for me?
                                                                                     II
 5        Q      Would you ever go with your grandmother to

 6   visit your father?
 7        A      Would I ever go with my grandmother --
 8        Q      Uh-huh.
 9        A      -- to visit my father?
10        Q      Uh-huh.
11        A      No.

12        Q      Well, did you -- when you were there, did your

13   grandmother ever stop by while you were there visiting

14   your father?
15        A      No.
                                                                                     II
16        Q      Okay.      What kind of hobbies did you and your

17   dad have together other than chilling?
18        A      What do you mean "hobbies"?
19        Q      Did you guys go to football games?           Baseball

20   games?   Basketball games?          Did you go to dinner

21   together?   What did you guys do?
22        A      I mean, we probably would go out to, like, a
23   bar or something.           I don't know.   Go eat.   I don't know.
                                                                                     I


24        Q      So all the times that you would visit him, you                      I



25   would either hang out at home or go hang out at a bar?                          I




     -                 ·-   --                                               --

                                  Stratos Legal Services
                                       800-971-1127
                                      Corey Johns
                                      May 19, 2015

                                                                     Page 34
 1        A      Yeah.     Or, I mean -- I really don't know, man.
 2                       MR. WYNNE:   Remember, there is no time
                                                                               !
 3   constraints so if you need to think about it, think                       i

 4   about it.
                                                                               I
 5        Q      (BY MR. FARAH) We will qo to another question.                I



 6   Think about it, and we will come back to it.        Okay?
 7               Do you have the same -- do you have your dad's
 8   phone number that he had at the time that he passed?
 9        A      Do I have it now?
10        Q      Uh-huh.
11
                                                                               II
          A      No.
12        Q      Okay.     Do you know what his phone number was?
13        A      No.
14        Q      Did you ever have his phone number memorized?
15        A      No.
16        Q      Who would have that information as to what

17   your father's phone number was?
18        A      I don't know.
19        Q      Okay.     Did you and your dad ever text?
20        A      Yes.
21        Q      Okay.     What would you and your dad text about?
22        A      Just to check in.
23        Q      Okay.     Did your dad ever send you money?
24        A      Yes.
                                                                               I
25        Q      How would he send you money?

     -

                               Stratos Legal Services
                                    800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                      Page 35
 1        A       Bank account.                                                 II
 2        Q       Would he send you a check, or he transferred

 3   it to you?
 4        A       I   guess transfer.
 5        Q       Okay.     What bank did you have when your dad

 6   was alive?
 7        A       Chase.
 8        Q       Okay.     Do you know the bank account number?
 9        A       My bank account number?
10        Q       Uh-huh.
11        A       Yes.
12        Q       Is it the same bank account?
13        A       Yes.
14        Q       We will get -- I will discuss getting that

15   infor.mation with your attorney later on.

16                After your dad and Vicki got married, what was

17   your impression or opinion about Vicki?
18        A       I didn't have one.
19        Q       Okay.     Did she ever treat you poorly or badly?
20        A       No.
21        Q       Okay.     What was your impression about her
22   personality and how she was?
23        A       I didn't have one.
24        Q       Okay.     How many times do you think you have
                                                                                lr
25   actually sat down and had a conversation with Vicki?
                                                                                II
     -        ·---·---                                   ----·
                                Stratos Legal Services
                                     800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                     Page 36
 1          A     I   don't know.
                                                                                I
 2          Q     Ten    t~es?   Five times?
                                                                                I
 3          A     I   don't know.
                                                                               .I
 4          Q     More than 50?
 5          A     I   don't know.
 6          Q     You don't have any idea?
 7          A     No.                                                           :

                                                                               1
 8          Q     Okay.    How many times have you talked to your
 9   dad about Vicki?                                                          .1




10          A     Probably none.
11          Q     Okay.    How did you find out about your dad's '

12   incident, the incident that happened with your dad?
13                My grandmother called me.
                                                                               II
            A
14          Q     Where were you when your grandmother called                  II
15   you?
16          A     At my mom's house.
17          Q     So you were here in Houston?
18          A     Yes.
19          Q     Okay.    So the incident happened in 2012,
20   right?
21          A     (Witness nodding head up and down.)
22          Q     So you weren't in Baton Rouge at the time?
23          A     No.
24          Q     Were you here for, like, summer break or

25   something?

     ----                 ·--                             -
                                 Stratos Legal Services
                                      800-971-1127
                                     Corey Johns
                                     May 19, 2015


                                                                     Page 37 11
 1         A      Yes.
                                                                             ,,11
 2         Q      And -- okay.     So what did you do when you
 3   found out about the incident?                                           II
                                                                             1:
 4         A      I   was currently going to summer school here in

 5   Houston, but she called me at an hour -- early hours

 6   throughout the day.       So I went back to sleep, you know,

 7   woke up and went to class.        Then after I went to class,

 8   I went to the hospital.
 9         Q      All right.     So your grandmother called you at

10   what time?
11         A      Between the hours of 2:00 and 5:00 in the

12   morning.
13         Q      And what did she tell you?
14         A      She told me my dad was involved in an accident

15   at work.
16         Q      And what did she tell you about the accident

17   and the incident?
18         A      She didn't discuss anything about the
19   accident.
                                                                              I

20         Q      Did she tell you where he went or where he was
                                                                              i
21   being treated at?
22         A      Yes.
23         Q      Where did she tell you he was being treated
24   at?
25         ·A     UTMB in Galveston.

                          --
                               Stratos Legal Services
                                    800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                     Page 38
 1          Q   Okay.     And so she told you that your dad was

 2   at UTMB Galveston, and then you went to school the next

 3   day?
 4          A   Uh-huh.
 5          Q   Okay.     And then after school, you -- that's
 6   when you drove down to Galveston?                                         II

 7          A   Correct.                                                       I!
 8          Q   Who did you go with?
 9          A   Myself.
10          Q   Okay.     And when you -- about what time do you

11   think you arrived that next day or that ...
12          A   I don't know.      Had to have been in the

13   afternoon sometime, after --
14          Q   What was your school schedule like?      What time

15   would you have been out that day?
16          A   Probably from 9:30 to 10:30 where I had class;

17   and after that, I was done.
18          Q   So you probably left Houston the late morning

19   before you went to Galveston; is that correct?
20          A   The afternoon sometime.
21          Q   Okay.     So you didn't go straight after class?               I

22          A   Yeah.                                                          I



23          Q   You did?
                                                                               !


24          A   Yeah.                                                          '




25          Q   Okay.     So you drive down to Galveston.    You

                           --

                                Stratos Legal Services
                                     800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                    Page 39
 1   arrive at -- was it the burn unit down there at UTMB?
                                                                              li
                                                                              I•
 2        A       I don't remember.                                           II

 3        Q       How did you know where to go?                               I!
                                                                              II
 4        A       I linked up with my grandmother or family.
 5        Q       So, then, you show up at the hospital,                      II~
                                                                              I

 6   correct?                                                                 li
 7        A       Correct.
 8        Q       And who was there that you recognized when you
                                                                                   i
 9   showed up?
                                                                                  !
10        A       It would be my grandmother.                                     I
11        Q       Who else?
                                                                                  )J
12        A       That's all I remember.
13        Q       Okay.   And then did you have a chance to speak
                                                                                  'I
14   with your father?
                                                                                   i
15        A       At that time?                                                    !



16        Q       At any time after that.
17        A       Yeah.
18        Q       When did you speak to your father?

19        A       While he was in the room, in the hospital.
20        Q       Okay.   And what did you and your father talk

21   about?

22        A       I don't remember.
23        Q       Do you remember what your father looked like?

24        A       Yeah.
25        Q       Was he bandaged up?

     -----~--                                                       ·-
                              Stratos Legal Services
                                   800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                    Page 40
 1        A       Uh-huh, yes.
 2        Q       How many times do you think you spoke with

 3   your father?
 4        A       I don't know.
 5        Q       And we can take a break at any moment if you

 6   want to take a break.
 7        A       I'm good.
 8        Q       Okay.   Did you talk to your father about your

 9   feelings for him or his feelings for you?
10        A       No.                                                          I

                                                                              !

11        Q       Did any of that stuff come up?
12        A       No.

13        Q       What was your impression of your father's
14   condition at the times you saw him?       What were you told
15   about his condition?
                                                                              II
16        A       What was I told, or what was my impression?
17        Q       Well, that's a good point.

18                Let's get what were you told about his

19   condition?
20        A       I don't remember.
21       Q        What was your impression about his condition?
22        A       Horrible.
23       Q        Okay.   Horrible and -- can you explain that a

24   little further?
25        A       He looked bad, and I could tell he was in


                              Stratos Legal Services
                                   800-971-1127
                                        Corey Johns
                                        May 19, 2015

                                                                     Page 41
 1   pain.
                                                                                I
 2           Q      Who else was in the room with you when you

 3   would speak with your father?
 4           A       Just me and him.
 5           Q      Where was your grandmother when you spoke with

 6   him?
 7           A       I don't know.
 8           Q      Okay.   And this is something I need to find
 9   out.        So when you would -- was there, like, security                lr


10   there that would -- would they let more than one person
11   in at a time, or what was the procedure in place?                         II
12           A       I don't know the procedure, but security was

13   not there.
14           Q      Okay.   Could anybody just walk in and meet                II
15   with him or --
16           A      No.
17           Q      How did you get in and out?
18           A      They had a special room and you had to be

19   buzzed in and you had to have a password to get in.
20           Q      And who gave you the password and
21           A      My grandmother.
22           Q      So your grandmother is the only one who had

23   that password?
24           A       I guess, yes.
25           Q      Didn't your grandmother work there at the burn
                                                                                I



     -                      ·-                                         --
                                 Stratos Legal Services
                                      800-971-1127
                                      Corey Johns
                                      May 19, 2015

                                                                        Page 42
 1   unit for a number of years?
                                                                                      !

 2           A      I   don't know.

 3           Q     You don't know?
 4           A     No.
 5           Q     Okay.     So, then, after -- so how many days did

 6   you stay at that hospital while your dad was in there?
 7           A      I   would go every day.
 8           Q     You would go every day?
                                                                                  .i
 9           A     Yes.
10           Q     So every -- you would stay there all day long

11   and get there in the morning or get -- walk me through

12   that.
13           A      I would go to class.      After I got out of
14   class,      I would go down to the hospital, stay at the                     II
15   hospital until whatever hours, and then leave and go                         II
                                                                                  II
16   back home or to his home.
17           Q     Why were you going to his home?
18           A      I moved in after the accident.
19           Q     Why did you move in?
20           A     Because there was responsibilities at the
                                                                                  II
21   house that needed to be taken care of, and he asked me

22   to go to the house.
23           Q     Okay.     And what kind of responsibilities did
24   you need to take care of at the house?
25           A     Feed the dogs, feed the fish,      turn the lights
                                                                                  I




                                 Stratos Legal Services
                                      800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                    Page 43

 1   on in the fish tank, turn the lights off in the fish

 2   tank, take care of the house, watch the house.
 3        Q    Feed dog, feed fish, clean the fish tank.      You

 4   said turn on the lights?
 5        A    I didn't say, "clean the fish tank."      I said

 6   turn the lights on and off of the fish tanks.
 7        Q    Okay.   What else did you do?
 8        A    Watched over the house.
 9        Q    Okay.   What were the names of his dogs?
10        A    Max and Coy.
11        Q    Max and Coy.     Okay.   How long did you stay at

12   that house?
13        A    Until my dad passed.
14        Q    Okay.   And then -- and then what happened?

15   Where did you move to then?
16        A    Went back to Baton Rouge.
17        Q    Is that when school started again?
18        A    Yes.
19        Q    So did you ever -- did you ever see Vicki

20   Johns at the hospital?
21        A    At the hospital?
22        Q    Yes.
23        A    Yes.
24        Q    Okay.   And what day did you see Vicki Johns at

25   the hospital?


                           Stratos Legal Services
                                800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                  Page 44
 1          A    I don't remember what day.
 2          Q    And did Vicki speak with your father?                      II
 3          A    Yes.
                                                                            liI!
 4          Q    Okay.   Did you find it unusual that Vicki was

 5   speaking to your father?
 6          A    No.
 7          Q    Do you know how Vicki found out that -- of the

 8   incident?

            A

            Q
11   day?
12          A    No.
13          Q    Do you remember who Vicki showed up with?
14          A    I believe her mom and a child.
15          Q    Had you met her mom before?
16          A    Yes.                                                        I



17          Q    Okay.   Had you met the child before?
18          A    Yes.
19          Q    Okay.   When had you met the child before?
20          A    Can you repeat that?
                                                                            II
                                                                            II
21          Q    When had you met the child before?                         I'

22          A    I don't remember.                                          II
23               Okay.   But if you would have met that child,
                                                                            II
            Q

24   it would have been with Vicki; and your dad would have
25   been around, correct?
                                                                            II
     --

                             Stratos Legal Services
                                  800-971-1127
                                         Corey Johns
                                         May 19, 2015

                                                                           Page 45
 1           A      Correct.
 2           Q      How many times had you seen that child?
 3           A      I don't know.                                                    1

 4           Q      Okay.     When Vicki -- did you and Vicki have                   .!


 5   any         any words at the hospital, anything negative at                      I


 6   the hospital that happened between you?
 7           A      No.                                                              li
 8           Q     No?      Okay.
 9                 Did Vicki ever           did you ever see Vicki again
10   after that one time you saw her?
                                                                                     II
11           A      No.                                                              II
12           Q     Do you know why she never came back?
13           A      No.
14           Q      Okay.     When you were staying at your dad's

15   hospital, did you -- did you notice that there was

16   women's clothing there or female's clothing there at the

17   home?
18           A     At the hospital?
19           Q     No.      At the house.                                            i

20           A      No.
                                                                                     1
21           Q     At the Saxon Hollow house.                                        i


22           A      No.                                                              :

23           Q     Did Vicki ever try and gain access to that

24   house?
25           A     No.

     ~--·          ·-       -~




                                    Stratos Legal Services
                                         800-971-1127
                                       Corey Johns
                                       May 19, 2015

                                                                       Page 46
 1           Q     Okay.     Did Vicki ever try and contact you to
 2   get         to try and get stuff out of that house?
 3           A     No.
 4                 Okay.     How did you get the keys for that
             Q                                                                   II
 5   house?                                                                      II
 6           A     Got the keys from whoever had my father's

 7   keys.
 8           Q     Okay.     And you are saying your father told you
 9   to go stay at the house for him?
10           A     Yes.
11           Q     Do you remember if your dad and Vicki ever got

12   divorced?
13           A     Say what?
14           Q     Do you remember if your dad and Vicki ever got

15   divorced?
16           A      Do I remember?
17           Q     Uh-huh.
18           A      I remember hearing about it, yes.
19           Q     How did you hear about that?
20           A      Don't know.     Don't remember.
21           Q     Who did you hear about it from?
22           A      I don't remember.
23           Q     When did you hear about it?
24           A      I don't remember.
25           Q     You just remember hearing that there was a

     ---·
                                  Stratos Legal Services
                                       800-971-1127
                                      Corey Johns
                                      May 19, 2015

                                                                     Page 47   11


 1   divorce?
 2        A      (Witness nodding head up and down.)
 3        Q      Okay.       Did you call up your dad and ask your

 4   dad about that?
 5        A      No.
 6        Q      Did you call and see if he was okay?
 7        A      What do you mean?
 8        Q      Like, after the divorce, did you call and see

 9   if he was okay after the divorce?
10        A      No.
11        Q      Do you think that would be unusual to call and
12   see if he was okay after the divorce?
13        A      Yeah.
14        Q      Why?
15        A      It's none of my business.
16        Q      Was    --   I mean, is   --   is your dad's

17   relationship with other women, was that ever your

18   business?
19        A      Not really, no.
20        Q      Had you ever considered it to be your

21   business?
22        A      No.
23        Q      Okay.       Did you know the details of his
24   relationships with woman?
25        A      With women?


                                 Stratos Legal Services
                                      800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                  Page 48
 1        Q    Yeah.
 2        A    What do you mean?                                            II
 3        Q    Like do you know the details of his
 4
                                                                            II
     relationships with women, whether it be his wives or his
 5   girlfriends?
                                                                            II
 6                     MR. WYNNE:   Objection, form.
                                                                            II
 7                     You can answer.
 8        A    What do you mean "details"?                                  II
                                                                            II
 9        Q    (BY MR. FARAH) Well, I mean, for example, when

10   he was married to Michelle --
11        A    Uh-huh.
12        Q    -- do you know, you know, where they lived?

13   How long they lived there?      When they were having

14   problems or when they weren't having problems?     Did you

15   know all that information?
16        A    No.
17        Q    Did you know that about Vicki and your dad?
18        A    No.
19        Q    Where they lived?
20        A    No.
21        Q    When they were having problems?                              I
                                                                             I



22        A    No.                                                           i

23        Q    When they weren't having problems?
                                                                            !
24        A    No.                                                          .I

25        Q    Do you know what your dad's feelings for Vicki               'I


     --------        ·--
                             Stratos Legal Services
                                  800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                   Page 49
 1   were?                                                                   lr


 2           A   No.
 3           Q   Do you know what Vicki's feelings for your dad
 4
                                                                             I!
     were?
 5           A   No.
 6           Q   Do you know what your dad thought about Vicki?              llii
 7           A   No.
 8           Q   Do you know what Vicki thought about your dad?              I!
 9           A   No.                                                         ll
10           Q   When did you -- when did you think that your
                                                                             l
11   dad and Vicki were no longer married?
12           A   I don't know.
13           Q   Do you remember?
14           A   No.
15           Q   Were you in Baton Rouge or in Houston?
16           A   I really don't know.    Of the divorce or what?
17           Q   Yeah.   When they got divorced, do you remember

JB   where you were living?
19           A   Could have been Baton Rouge.
20           Q   It could have been or ...
21           A   It could have been.
22           Q   Okay.   Do you know where the papers were filed

23   for the divorce?
24           A   No.
                                                                             II
25           Q   Okay.   Do you know the circumstances                       II

                          -                                 -
                              Stratos Legal Services
                                   800-971-1127
                                      Corey Johns
                                      May 19, 2015

                                                                       Page 50
 1   surrounding the divorce?
 2        A      No.                                                             il
 3                                                                                I
          Q      Okay.     Do you know if your dad wanted to have

 4   children?
 5        A      Yes.
 6        Q      You knew or he did want to have children?
 7        A      I knew.
 8        Q      You knew what?
 9        A      That he wanted to have children.
10        Q      Okay.     Do you know that Vicki couldn't have

11   children?
12        A      No.
13        Q      Did you ever find that out at any point, that                    I



14   she couldn't have children?
15        A      No.
                                                                                 II
16        Q      Did you ever know that your dad couldn't have

17   children?
18        A      No.
                                                                                 li
19        Q      Have you learned now that your dad couldn't

20   have children?
21        A      No.
22        Q      But the only thing you know is he did want                      II
23   children?                                                                   II
24        A      Yes.
25                       MR. FARAH:   All right.   I might have some



                               Stratos Legal Services
                                    800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                  Page 51

 1   more questions, but I think at this time I will pass the
                                                                             I
 2   witness.                                                               lr


 3                   Mike, do you have any?
 4                   MR. BREM:    I do.
 5                   MR. WYNNE:   Man, I thought we would be                II
 6   out of here in under an hour.

 7                             EXAMINATION
 8   BY MR. BREM:
 9        Q     Mr. Johns, good to see you again and                        II
10   congratulations on graduation.
11        A     Thank you.
12        Q     I have a number of questions that are going to

13   kind of bounce around because I don't want to ask you

14   the same things that Mr. Farah just asked you.

15              Did I understand correctly that after the

16   administrative proceeding, after you were arrested in

17   Baton Rouge, your father and Vicki picked you up?
18        A     Correct.
19        Q     And they brought you back to Houston; is that

20   right?
21        A     Correct.
22        Q     All right.   Focusing on that time frame, which
23   is sometime in the fall of 2010; is that right?
24        A     Correct.
25        Q     Were they still married then?

     --               ·-
                             Stratos Legal Services
                                  800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                  Page 52
 1        A    I don't know.
 2
                                                                            II
          Q    Had you learned -- did you learn that they
 3   were divorced before or after that event?
                                                                            II
 4        A    The event of them picking me up?
 5        Q    Right.
 6        A    After.
 7        Q    You didn't -- you didn't know until after that

 8   event that they got divorced at some point; is that

 9   right?
10        A    Correct.
11        Q    So it didn't seem unusual to you for them to

12   show up and pick you up in the fall of 2010 because you

13   didn't know that they were formally divorced the

14   preceding February?
15        A    I'm going to say I don't know.
16        Q    You don't know?
17        A    No, I don't know.
18        Q    If I told you that -- and there are court
19   documents, this isn't in real dispute -- that your dad
20   and Vicki Johns were formally divorced in Brazoria                     II
                                                                            II
21   County in February of 2010, that's the first time you
22   learned that fact?                                                     II
23        A    Can you repeat that?
24        Q    Yes.     And let me be careful here.     I don't
25   want you to tell me anything that you have learned from
                                                                            I



        -----           ·---                             --
                               Stratos Legal Services
                                    800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                  Page 53
 1   your lawyers.    Okay?
 2           A   Uh-huh.
                                                                            II
 3
                                                                            II
             Q   Because that's privileged, and I am not

 4   entitled to know that.      I don't want you to tell me

 5   anything you have learned from your grandmother because

 6   she is also a party to this lawsuit and that's

 7   privileged and I am not entitled to know that.

 8               Are you okay with me so far?
 9           A   Uh-huh.
10           Q   Your aunt is not a party to the lawsuit so if
                                                                              I
11   your source of information is your aunt, that's a
12   different matter; and you can tell me.
                                                                             ·'
13               Now, I am going to ask you -- I am going to go
14   back to that moment in the fall of 2010 when they                       ·'


15   picked -- when you had this administrative proceeding

16   and they picked you up and brought you back to Houston.
                                                                            It
17   Are you with me there?                                                 I!
18           A   Uh-huh.
19           Q   I am going to take you back to February of

20   2010 when the Brazoria County court documents say they

21   were formally divorced.     You didn't know that at that
22   time?
23           A   I don't know.
24           Q   You don't know one way or the other?
25           A   Right.

                 ---                                              --
                              Stratos Legal Services
                                   800-971-1127
                                       Corey Johns
                                       May 19, 2015

                                                                     Page 54
 1           Q   You didn't learn that they were divorced until                  I


 2   after they picked you up in Baton Rouge in the fall of                      ~
 3   2010?
 4           A   Right.                                                        II
 5           Q   That's --so you-- I am going to be-- I want

 6   to be clear about that.       You didn't learn that your
 7   father and Vicki Johns got divorced until after the                       II
 8   administrative proceeding following your arrest in 2010;

 9   is that right?
10           A   Correct.
11           Q   So when they picked you up in the fall of 2010

12   in Baton Rouge, for all you knew, they were still

13   married; is that right?
14           A   I guess s o , ye s.
15           Q   Now, let me go back.       I want to start asking
16   you about some questions -- some places that they lived.
                                                                                 i
17               Did you ever visit your father and Vicki Johns                  I




18   in a house that they lived in in Richmond, Texas?
19           A   No.
20
                                                                               I!
             Q   Did you ever know that they lived in a house

21   in Richmond, Texas?
22           A   No.
                                                                               IIII
23           Q   Did you ever visit your father and Vicki Johns
24   in a house that they lived in together on a street
25   called Aspen Hollow in Sugar Land, Texas?

                                                                     ·------

                              Stratos Legal Services
                                   800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                Page 55
 1         A   Repeat the address.
 2         Q   Yes.

 3             I don't know the actual number; but the street
 4   name is Aspen Hollow in Sugar Land, Texas?
 5         A   No.
 6         Q   You have never been to that address?
 7         A   No.
 8         Q   Did you ever visit your dad and Vicki Johns
 9   when they lived on a street called Castle Pond in
10   Pearland, Texas?
11         A   Yes.
12         Q   Yes?                                                         I


13         A   Yes.
14         Q   When you went to the Castle Pond address, were
                                                                          II
15   they still married?
16         A   I -- I don't know.                                         I!
17         Q   Were they living there together at that time?              I!II
18         A   I don't know.
19
                                                                          lj
           Q   Okay.    You went to see your father and he
20   lived on Castle Pond; is that right?                                 I!I!
21         A   Correct.
22         Q   You didn't know whether he was living with
                                                                          II
23   Vicki Johns there one way or the other?
24         A   Correct.
25         Q   You don't know if they were married --

     ---
                           Stratos Legal Services
                                800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                    Page 56
 1        A     No.
                                                                              II
 2        Q           when they -- when he was on Castle Pond; is

 3   that right?
 4        A     Right.
 5        Q     How many times did you go to the Castle Pond

 6   address?
 7        A     I am not sure.
 8        Q     Okay.    More than ten?
 9        A     No.
10        Q     More than five?
11        A     I don't know, no.
12        Q     You don't know?                                                I


13        A     No.
                                                                               I
14        Q     Did you ever visit your father when he lived
15                                                                            ·:
     in an apartment in Regency Square in Houston, Texas?
16        A     No.
17        Q     Did you know that he lived in an apartment in

18   Regency Square in Houston, Texas?
19        A     No, sir.
20        Q     And I am going to be real specific about

21   something that Mr. Farah asked you.     Did you help your

22   father and Vicki Johns move from an apartment in Regency

23   Square in Houston, Texas, to a house in Saxon Hollow in

24   Friendswood in June of 2010?
25        A     No.

                                                                    ·--
                             Stratos Legal Services
                                  800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                     Page 57
 1           Q   You had no part in that?
 2           A   No.                                                           I!
                                                                               11
 3           Q   Did you ever help your father move from one

 4   address to another at any point in time?
 5           A   No.    Excuse me.
 6           Q   Did you -- and I don't have any idea of the

 7   time frame of this location.       Did you ever visit your

 8   father when he lived in a house on Nightshade Crest
                                                                                 I
 9   Lane?
10           A   I   -- that's not familiar to me,   no.
11           Q   Did you ever know that your father lived in a

12   house on Nightshed -- Nightshade Crest Lane?
13           A   I   am not familiar with that address, no.
14           Q   So I am clear here, the only two locations
15   that you remember going to where your father lived were                   IIII
16   Castle Pond in Pearland; is that right?                                   II
17           A   Uh-huh.                                                       It


18           Q   And -- is that a "yes"?
                                                                               I
19           A   Yes.                                                          !I

20           Q   And I am not trying to be ugly.      I am trying

21   to get it right for the court reporter.
22           A   Yeah, yes.
23           Q   And Saxon Hollow in Friendswood; is that
24   right?
                                                                                !
                                                                                I

25           A   Yes.                                                           I
                                                                                I




     --- - - - · -                                         ---      ----
                              Stratos Legal Services
                                   800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                         Page 58
 1        Q    All right.      Now, let's talk about Saxon Hollow
 2   in Friendswood.    When      how many times prior to the

 3   accident had you been to the house in Friendswood on

 4   Saxon Hollow?
 5        A    I am not sure.
 6        Q    You certainly had been there the one night

 7   after they picked you up in Baton Rouge; isn't that

 8   right?
 9        A    Correct.
10        Q    Was it more than that one time?
11        A    Yes.
12        Q    More than five times?
13        A    It is possible, yes.
                                                                                     !
14        Q    More than ten?
15        A    It's possible.                                                        i

                                                                                     I
16        Q    In the times when you went to the house on
                                                                                    ,i
17   Saxon Hollow in Friendswood, was Vicki Johns living
18   there?                                                                         1

19        A    I don't know.
20        Q    You don't know whether she was or she wasn't?
21        A    Right.
22        Q    When you looked around the house, did it look
23   like her stuff was there?                                                     II
24        A    No.
25             It did, or it did not?
          Q                                                                        III'
                                                            -       --   --



                            Stratos Legal Services
                                 800-971-1127
                                   Corey Johns
                                   May 19 , 201 5

                                                                    Page 59
 1         A    It did not.
 2         Q    Okay.     At the house on Saxon Hollow, was there              I
                                                                               I

 3   any baby stuff like a crib or baby toys or a baby
 4   walker, anything like that?
 5         A    Not that I saw, no.                                           li
 6         Q    Did you know that your father and Vicki Johns
 7   fostered two children with the idea of adopting them
 8   named Bailey, with a B, and Jazmine with a Z?                            II
 9         A    No.                                                           II
10         Q    Did you ever -- did your father ever tell you
11   that they had        that they were fostering two children

12   with the idea of adopting them?
13         A    No.
14         Q    Do you know anything at all about Bailey or

15   Jazmine?
16         A    What do you mean?
17         Q    Had you ever seen them?
18         A    I believe the Bailey.     I believe that might be

19   the child's name that I met.
                                                                              lr
20         Q    Now, let me -- let me see if I can clear this
                                                                              II
21   up.
22              There is both a Bailey --
23              Uh-huh.
           A
                                                                              II
24         Q    -- and a Haley.
25         A    Okay.     Well, now, I don't know about a Bailey.

                      --~                                              --
                              Stratos Legal Services
                                   800-97 1 - 11 27
                                    Corey Johns
                                   May 19, 2015

                                                                     Page 60
 1        Q    Okay.     Haley comes along sometime in 2012.
 2   Bailey was a year or two or three before that.         Does

 3   that-- and when I say, "2012," that is around the time
                                                                               1:
 4   of the accident.
 5        A    Right.
 6        Q    All right.     The child that you met, was that

 7   before or after your father's unfortunate accident?
 8        A    It was before.
 9        Q    It was before?
10        A    Yes.
11        Q    How much before?
12        A    Be about a year before maybe.
13        Q    Okay.
14        A    A year or two before.
15        Q    And who did you understand Bailey to be?
                                                                               II
16             I don't know.
          A
                                                                               ,,II
17        Q    How did you come to meet Bailey?
18                     MR. DESSALET:     You mean Haley?
                                                                               I!
19                     MR. BREM:   No.    I mean Bailey.
20             Yeah.     That -- you threw a curve on
                                                                               ,,
          A

21   Bailey/Haley, but I am not sure which one it was.
22        Q    (BY MR. BREM) Okay.
23        A    But ...
24        Q    The child that you met a year or two before

25   your father's accident--

     -                                                     ---     -------
                             Stratos Legal Services
                                   800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                              Page 61
 1        A       Uh-huh.
 2        Q       -- how did you come to meet that baby?
 3        A       I went over with my father to Vicki's

 4   apartment.
 5        Q       So you went to an apartment with your father

 6   that Vicki had?
 7        A       Yes.
 8        Q       Before the accident?
 9        A       Yes.
10        Q       And where was that apartment?
11        A       It was in Houston off of Holly Hall.
12        Q       Over by Reliant Stadium?
13        A       Yes.
14        Q       And why were you and your father going to
15   Vicki's apartment after          at that time?
16        A       I didn't know why.
17        Q       Okay.     Did you believe your father and Vicki
                                                                                         i
18   Johns to be married or divorced at that time?                                       .!


19        A       I don't know.
20        Q       Didn't know one way or the other?
21        A       No.                                                                   II
22        Q       You knew they had separate addresses, though;                         liII
23   is that right?                                                                     IIli
24        A       Correct.
25        Q       And there was a -- and how old a child was it

                                                         -~         ~-   ~-




                                Stratos Legal Services
                                     800-971-1127
                                  Corey Johns
                                  Ma y 19, 2015

                                                                   Page 62

 1   that you met when you went to that Holly Hall address?
 2        A    It was an infant, I guess, a baby.
 3        Q    And can you tell me whether you believe that

 4   baby's name was Haley or Bailey?
 5        A    That, I don't know.
 6        Q    Okay.     I am going to -- I am going to assume

 7   for a second that that's Haley.     Did you ever know that

 8   your father and Vicki Johns fostered two children who
 9   were different ages -- one was an infant, one was a few
                                                                               I


10   years' old -- named Bailey and Jazmine?
11        A    I only knew of an infant.
12        Q    I'm sorry?
13        A    I only knew of an infant.                                     IIII
14        Q    Okay.     The infant that you met sometime a year             II
15   or two prior to your father's accident?
                                                                             II
16        A    Correct.
17        Q    Let me give you a summary of what Vicki Johns

18   testified to here and tell me what you know about that,

19   if anything.   Okay?
20        A    Uh-huh.
21        Q    Vicki Johns -- I am going to try to be as
22   neutral as possible.
                                                                              i
23             Vicki Johns testified that she and your father
                                                                              i
24   got divorced in February of 2010 because CPS would not

25   allow them to foster or adopt any children, but that


                            Stratos Legal Services
                                 800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                      Page 63
 1   they always intended to remain as husband and wife in
                                                                                I!II
 2   spite of the      fo~al   divorce.
 3               Do you know anything about that at all?
 4           A   No.
 5           Q   Did your father ever tell you anything like

 6   that?
 7           A   No.
 8           Q   How did you learn that your father and Vicki

 9   Johns were ultimately divorced?
10           A   I don't remember.
11           Q   I'm sorry?
12           A   I don't remember exactly.
13           Q   Did you learn that your father and Vicki Johns
                                                                                  I
14   were divorced before or after his accident?
15           A   Before.                                                         .1




16           Q   Do you know how long before?
17           A   No.
18           Q   Do you believe that your father and Vicki
19   Johns were living together in the Saxon Hollow house in
20   Friendswood?                                                               ll
21           A   No.
22           Q   You don't believe they were?
23           A   No.
24           Q   Tell me every reason that you believe that
25   that you can think of today.
                                                                                I

                         ·-                             -         -
                               Stratos Legal Services
                                    800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                 Page 64
 1        A     Because at one point in time, I was staying                 I

                                                                            :
 2   there; and she wasn't there.
                                                                            I

 3        Q     And that's the night after you were picked up               I

                                                                           1
 4   in Baton Rouge, or is that another time?
 5        A     This would be around the time of the accident.
 6        Q     Around the time of the accident?
 7        A     Yes.
 8        Q     And when you say, "around the time," you are
                                                                           II
 9   talking about before or after?
10        A     After.
11        Q     After.     All right.
                                                                           I
12              Other than that time, had you stayed in the

13   house any other time?
14        A     Maybe for a weekend.    Not just one weekend,
15   but some weekends.
16        Q     And in those weekends, was Vicki Johns staying

17   there?
18        A     No.
19        Q     We are talking about Saxon Hollow -- the Saxon              I



20   Hollow address in Friendswood; is that right?
                                                                            I
21        A     Correct.
22        Q     When you and I met the last   t~e   and I was

23   asking you questions, you told me that after the
24   accident, you spent every night at the Saxon Hollow
25   address.
                                                                           II

                              Stratos Legal Services
                                   800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                                 Page 65
 1              Do you remember that?
                                                                           III!
 2        A     Uh-huh.
 3        Q     And that's true, right?
 4        A     Correct.
 5        Q     When you were staying every night for those 30

 6   awful days at the Saxon Hollow address, was any of

 7   Vicki's stuff in the house?
 8        A     No.
 9        Q     Were there -- was there any stuff for a baby?
10        A     No.
11        Q     Was there anybody's stuff there other than
                                                                            J
12   your dad's and whatever you brought from Baton Rouge?
13        A     No.
14        Q     And I want to be clear about a fact.   When
15   your father and Vicki picked you up in Baton Rouge after
                                                                           I\
16   the administrative proceeding and you-all came back to

17   Houston, she did not spend the night in the Saxon Hollow

18   house --
19        A     No.
20        Q     -- that night?
                                                                           I'
21        A     No.
                                                                           I!
22        Q     I don't believe I have any more questions for
                                                                           'I
23   you, although your lawyer or Mr. Farah might ask one

24   that makes me think of something else.
25        A     All right.
                                                                            I

                --·   ·- -·                                        --




                              Stratos Legal Services
                                   800-971-1127
                                         Corey Johns
                                         May 19, 2015

                                                                                Pa g e 66
 1                          MR. BREM:    But if we can all take a break

 2   so I can run to the restroom, I would appreciate it.
 3                          MR. FARAH:    Yeah, let's take a break.
 4                          THE VIDEOGRAPHER:     Off the record at

 5   3 :0 6 .

 6                          (RECESS FROM 3:06P.M. TO 3:16P.M.)
 7                          THE VIDEOGRAPHER:     On the re c ord at 3 :1 6 .
                                                                                            i
 8              Q   (BY MR. BREM) Mr. Johns, one of the first                               ·'

 9   things you told Mr. Farah was that you lived in Houston
                                                                                             I
10   for some number of months between the fall of 2010 and

11   sometime in 2011; is that right?
12              A   Yes.
13              Q   And your father was living at the Saxon Hollow
                                                                                            I•
14   address at that time?
15              A   I believe so.                                                           li
16              Q   And did you ever go over there?
                                                                                            II
17              A   Yeah.                                                                   I!
18              Q   And when you went over to the Saxon Hollow

19   address during the months that you were living in
20   Houston between the fall of 2010 and 2011, was Vicki                                   II
21   Johns there when you went to visit?                                                    li
22              A   No .
                                                                                            II
23              Q   Not one time?
24              A   Not th a t I reme mber, no.
25                          MR. BREM:    No furthe r questi ons.
                                                                                            il
                                                                 ---

                                  Stratos Legal Services
                                       8 0 0-971-1127
                                       Corey Johns
                                       May 19, 2015

                                                                      Page 67
 1                                 REEXAMINATION                                 I




 2   BY MR. FARAH:                                                               I



 3         Q      Did you ever -- have you ever had an                           !

                                                                                i

 4   opportunity to e-mail with -- or correspond or e-mail
 5   with Michelle or Vicki or your father?
 6         A      No.
 7         Q      Okay.      Have you ever corresponded via e-mail

 8   with your -- any of your father's girlfriends?
 9         A      No.
10         Q      Ever?
11         A      What do you mean?
12         Q      Like have you ever --have your father's
13   girlfriends or wives ever sent you an e-mail and you
14   responded back or vice versa?                                              II
15         A      At one point, yes.                                            II
16         Q      Okay.      Who is that?
17         A      That would be Francis Cologne.
18         Q      Who is Francis Cologne?
19         A      Was one of my father's girlfriends.
20         Q      And when we say, "girlfriends," you mean like

21   they had a relationship together?
22         A      Yes.
23         Q      Okay.      And do you have Francis' phone number?
24         A      Yes.                                                          i
25         Q      What's her phone number?
                                                                                !




     -   -~--~-         -   - -                            ---
                                  Stratos Legal Services
                                       800-971-1127
                                         Corey Johns
                                         May 19, 2015

                                                                           Page 68
 1           A     Area code 832-264-9386.
 2           Q     Okay.        And how many times have you met
                                                                                     II
 3   Ms. Cologne?
 4           A      Numerous times.
                                                                                     I!
 5           Q     Numerous times?
 6           A      Yes.                                                             IIli
 7           Q     Okay.        Was she at the hospital when your --

 8   after your dad's incident?
 9           A      I don't remember.
10           Q     You don't remember if she was there?
11           A      No.
12           Q     Okay.        And it's interesting that --why have

13   you e-mailed with her, but you don't e-mail with your

14   father or his previous wives?
15           A      You said --
16           Q     How did that turn about?
17           A      You said at any point have I e-mailed.        Yes, I

18   have.       You didn't ask me what point.
19           Q     Okay.        What point?
                                                                                      I
                                                                                      I
20           A      It would have been after the accident.
21           Q     Okay.        Why did you e-mail?
                                                                                      I
22           A      I don't remember.
23           Q     Okay.        And did she reach out to you, or did                  I



24   you reach out to her?                                                           li

25           A      I don't remember.

                           ·-
                                    Stratos Legal Services
                                         800-971-1127
                                           Corey Johns
                                           May 19, 2015

                                                                           Page 69
 1          Q          Okay.     Do you have those e-mails?
                                                                                       I

 2          A          No.
 3                                                                                   f',
            Q          What did you do with those e-mails?
                                                                                     I!
 4          A          They are probably gone.                                       I!
 5          Q          Okay.     So the only time you ever corresponded              II
 6   with anybody that your father was in a relationship was
 7   after this incident?
 8          A          Yes.
 9          Q          And that was Francis Cologne?                                 II
10          A          Via e-mail.
11          Q          Via e-mail.
12          A          Yes.
13          Q          Okay.     And you are not sure if she was at the

14   hospital .
15          A          I am not sure.
16          Q          Okay.     Would you -- how long were they dating?
17          A          I don't know.
                                                                                      I
18          Q          How did you come to start talking to her and

19   speaking with her?
20          A          I met her through my father.
21          Q          Okay.     Walk me through the times you have met
                                                                                     II
22   her.       How did you come to meet her?
23          A          I believe it might have been at the actual                    II
24   house where I met her for the first time.                                       II
25          Q          Uh-huh.                                                       II

     -·            -             ·-                            ·-~.---




                                      Stratos Legal Services
                                           800-971-1127
                                       Corey Johns
                                       May 19, 2015

                                                                     Page 70
 1        A       He introduced me to her, and that was it.
 2        Q       ~1     right.   What do you know about her?                        I

                                                                                     I
 3        A       She is a nice person.      She is from New York.
 4        Q       Uh-huh.
                                                                               II
 5        A       She is, I believe, Latino or Puerto Rican.

 6   She is from Brooklyn, and she likes the Yankees.
 7                She likes the
          Q                                                                    II
 8        A       And she has a daughter.
 9        Q       And she has a daughter?
10        A       Yes.
                                                                               II

11        Q       Did you meet her daughter?
12        A       Yes.
13        Q       What's her daughter's name?
14        A       I   don't remember.
15        Q       And you don't know how long her and your

16   father were dating?
17        A       No.                                                            :
                                                                                 '


18        Q       Do you know when they started dating?
19        A       No.
                                                                                 I

20        Q       Do you know:      Did they ever end-date their

21   relationship, or did it continue on?
22        A       Can you repeat that?                                         II
                                                                               I·'
23        Q       Did their relationship ever end before his --

24   before the incident?
25        A       Oh, no.

              -




                                  Stratos Legal Services
                                       800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                  Page 71
 1        Q    How do you know that?
                                                                             I
 2        A    Because we talked frequently.
 3        Q    So you talked to Francis Cologne frequently.
 4        A    Yeah.
 5        Q    But you don't -- you never talked to Vicki

 6   frequently.
 7        A    No.

 8        Q    You never talked to Michelle frequently.
 9        A    No.
                                                                            :
10        Q    Why Francis?     Why did you want -- why did you
11   and her talk frequently?
12        A     I don't know.    Just natural chemistry, I

13   guess.   I don't know.
14        Q    What's your e-mail address?
                                                                            I!
15        A     I have two e-mail addresses.     My yahoo is                11

16   coroj89@yahoo.com.    My Gmail is corey, C-o-r-e-y,
17   jjohns89@gmail.com.                                                    II
                                                                            II
18        Q    coreyjjohns?                                                 li
19        A    Yes.                                                         11

20        Q    When you stayed at your father's house after

21   the incident, were there any vehicles there?
22        A    Yes.
23        Q    What vehicles were there?
24        A    A Mercedes and a GMC.
25        Q    Had you seen those vehicles before?

     -
                              Stratos Legal Services
                                   800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                 Page 72
 1        A     Yes.
 2        Q     And the GMC, was it a Tahoe or ...
 3        A     I think it was a Yukon.
 4        Q     Yukon?     Yukon?    Okay.
 5              What kind of Mercedes?
 6        A     8600.
 7        Q     Okay.     And whose names were those vehicles
 8   under?
 9        A     I don't know.
10        Q     You don't know?
11        A     No.
12        Q     And those vehicles stayed there the entire
                                                                           II
13   time that you were staying at that house?
14        A     Yes.
15        Q     Did you drive those vehicles?
16        A     Did I drive them?
17        Q     Uh-huh.
18        A     Yes.
19        Q     Which vehicles did you drive?
20        A     Both.
21        Q     Both of them?       Okay.
22              Now, you mentioned that you went with your dad             li
23   one time with Vicki to the Holly Hall apartment,                      II

24   correct?
25        A     Correct.
                                                                           II
                -·---                                  ---------
                              Stratos Legal Services
                                   800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                    Page 73
 1        Q       About what type -- about what year was that?                 I


 2        A       Either 2010 or 2011.                                         I




 3        Q       Okay.   And you said you don't remember why you
                                                                              It
 4   guys were at the apartment?
 5        A       I mean, once I got to the apartment, I saw why
 6   we were there; but prior to,     I did not know why we were
 7   going.                                                                   II
 8        Q       Well, why did you see you were there once you               II
 9   got to the apartment?                                                    II
10
                                                                              ll
          A       Repeat that.
11        Q       What did you see to realize why you were there
12   when you finally got to the apartment?
                                                                              II
13        A       Because there was another person there, a case
14   worker.                                                                  II
                                                                              II
15        Q       Okay.   So it was your dad, the case worker,

16   and Vicki?
17        A       And a child.
18        Q       And the child?
19        A       Correct.
20        Q       Do you remember the child's name?
21        A       No.
22        Q       Was that Haley?
23        A       It was either Haley or Bailey.
24        Q       But it was an infant?
25        A       Correct.
                                                                              I

                                                                        -
                              Stratos Legal Services
                                   800-971-1127
                                       Corey Johns
                                       May 19, 2015

                                                                        Page 74
 1           Q    Okay.       And so you guys walked -- do you
 2   remember walking in?
 3           A        Yes.
 4           Q    What did you do after you walked in?
 5           A    Me and my dad sat on the couch and --
 6           Q    Okay.
 7           A           watched the -- there was a playoff game on

 8   at the time.
 9           Q    Which playoff game was it?
10           A        The Bulls and the Hawks.
11           Q    Bulls and Hawks, 2011.
12           A        Or 2010.
13           Q    Who was at home, the Hawks or the Bulls?                        I
                                                                                  I
14           A        The Bulls.
                                                                                  !
15                                                                                1
             Q        The Bulls were at home?
                                                                                  i

16           A        Yes.                                                        :



17           Q        Okay.   So you sit down and watch the game, and             I




18   then what happens?
19           A        Vicki and the other man were talking in the

20   kitchen area or whatever.          After he left, we left.
21           Q        You don't-- what kind of case worker was

22   this?
23           A        I don't know.
24           Q        So why did you -- so you and your dad showed

25   up and you sat down and watched the game?          Why did he

     -   ~-      -·                                         ----·
                                   Stratos Legal Services
                                        800-971-1127
                                    Corey Johns
                                    May 19, 2015

                                                                   Page 75

 1   have to be there if he was going to just watch the game?
 2        A       I don't know.
 3        Q       Did they ask him any questions?
 4        A       No.
 5        Q       Did they ask you any questions?
 6        A       No.
 7        Q       You just knew there was a case worker talking

 8   with Vicki?
                                                                              ;
 9        A       Uh-huh.
10        Q       Did you find it unusual that you and your dad
11   were at that apartment with Vicki?                                      1

12        A       Did I find it unusual?
13        Q       Uh-huh.
14        A       Yes.
15        Q       Did you ask your dad about it?                             II
16        A       No.
                                                                             II
17        Q       Did you ask your dad why Vicki was in an                   li
18   apartment?
19        A       No.
20        Q       Did you ask your dad why -- who this child was

21   that Vicki had?
22        A       No.
23        Q       How was your dad's relationship with--
                                                                             I
24        A       Excuse me.                                                 ;



25        Q       That's all right.                                          I




     ---                                                     ---   -·-
                               Stratos Legal Services
                                    800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                        Page 76
 1               How was your dad's relationship with his
 2   family, with your -- with his mother?                                         I
                                                                                   I
 3        A      I guess good standing would be the right way                      I


 4   to answer that.       I don't know.
 5        Q      Did you know -- I mean, he ever talk to you

 6   about his relationship with his mother?
 7        A      I mean, he loved her.
 8        Q      Uh-huh.
                                                                                  II
 9        A      I don't know how you want me to answer that.                     II
10        Q      Well, did your dad ever have any -- did you                      II
11   have you ever been a witness to any disputes between

12   your dad and your mother?
13        A      No.
14        Q      Okay.
15        A      My mother or my grandmother?
16        Q      Oh, sorry.      His mother, your grandmother.
17        A      No.
18        Q      Okay.     What was your dad's relationship like
19   with his sister?
20        A      The same way.      I mean, good standing.   I don't
21   know how to answer that.        There wasn't any problems, any
22   disputes, if that's what you mean.
23        Q      Okay.
24        A      If that's what you are asking me, no, no                         !

                                                                                  I

25   problems.     I mean, typical family.                                        :




     -        ·-           --                                          ---
                                Stratos Legal Services
                                     800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                   Page 77
 1         Q   Okay.     Did you -- how many times have you been

 2   to Ms. Roberson's house for Thanksgiving?
 3         A   For Thanksgiving?
 4         Q   Uh-huh.
 5         A   None.
 6         Q   How about Christmas?
 7         A   Maybe a few as a child.
 8         Q   But none recently?
 9         A   No.     We spent Thanksgiving at my grandmother's

10   house.
11         Q   Which grandmother?     Your dad's mother?
12         A   Yes.
                                                                              I

13         Q   So all Thanksgivings would be at your

14   grandmother's house?
15         A   Yes.
16         Q   Ms. Frances Sowell's house?
17         A   Yes.
18         Q   Did I say it right, "Sowell"?
19         A   Sowell.
20         Q   Sowell?                                                       li
21             And at those Thanksgivings your dad would show

22   up?
23         A   Yes.
                                                                             II
24         Q   Did Vicki show up with him at those
25   Thanksgivings?

     --                                               -    ·--·    ----
                            Stratos Legal Services
                                 800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                 Page 78
 1         A   Not that I remember, no.
 2         Q   Vicki didn't show up to any Thanksgivings at                 I

 3   Ms. Sowell's house ever?
 4         A   Not that I can remember.
 5         Q   From the day they met until he passed, you
 6   never remember her being there?                                        i
 7         A   Not that I can remember.
 8         Q   Okay.   Do you know why?
 9         A   No.
                                                                           I•
10         Q   You didn't find that unusual?
                                                                           1:
11         A   No.                                                         II
                                                                           I•
12         Q   Had you ever gone to any Christmases or                     II
13   Thanksgivings with Vicki Johns' family?
                                                                           I!
14         A   No.
                                                                           II
15         Q   Okay.    Had you ever met any of Vicki Johns'               II
16   family?                                                               II
17         A   Yes.
18         Q   Who have you met from Vicki Johns' family?
                                                                           [I

19         A   Her mother, her sister, her niece, and two of               II
20   her nephews.
21         Q   Do you know their names?
22         A   No.
23         Q   Okay.    Had you ever spent any holidays with

24   her mother and her sister and ...
25         A   No.

     ~·-               ·--                            --       ·---·
                             Stratos Legal Services
                                  800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                    Page 79
 1           Q   Okay.   Would you say that you guys spent --
                                                                              I!
 2   from the time that your dad married Vicki until the time

 3   of his passing, did you spend every Thanksgiving at your

 4   grandmother's house?
 5           A   No.
 6           Q   No?

 7               Was Ms. Roberson at your grandmother's house

 8   on Thanksgivings?
 9           A   Say what?
10           Q   Was Ms. Roberson at your grandmother's house

11   on Thanksgivings?
12           A   Yes.
13           Q   Okay.   So for Thanksgivings, that was kind of

14   your grandmother's deal, correct?
15           A   Correct.                                                     II
16           Q   What would you do on Christmases?    Where would
17   you spend Christmases?
18           A   Some years I would go to my father's.    Some

19   years I would stay with my mother's side of the family.
20           Q   Okay.   And when you would go with your father,
21   where would you go with him?     To his house or would it
                                                                              ll

22   be to his mother's or-- where would you spend that

23   time?

24           A   It varies from -- either to his house or to my
25   grandmother's house, yes.
                                                                              I




                             Stratos Legal Services
                                  800-971-1127
                                                                        Corey Johns
                                                                        May 19, 2015

                                                                                                            Page 80
 1               Q                     Okay.                 And during the period of time that your
                                                                                                                      I!
 2    dad met Vicki until his death, was Vicki Johns ever at
 3    these Christmases or Thanksgivings?
 4               A                     I     am not sure.
 5               Q                     You don't remember, or you don't know?
                                                                                                                      li
 6               A                     I     don't remember.
 7               Q                     Okay.                 She could have been or she couldn't
 8    have been.                             You just don't remember?
 9               A                     Right.
10               Q                     Okay.                 And that's for Christmas, right?

                 A

                 Q

13               A                     Not for Thanksgiving.

                 Q

15    grandmother's for Thanksgiving?
16               A                     For sure.
17               Q                     Okay.                What was your -- your -- Vicki Johns'

18    relationship with your grandmother?
19               A                     I     don't know.
20               Q                     Okay.                 Did -- your grandmother never had

21    anything to say about Vicki at all?
22               A                     Not to me.
23               Q                     No?               You never overheard her say anything                         I

24    about Vicki?
25               A                     No.

     -- -----
       ----""'   ____,....   ,... __   -   _________,.   --------                                  ·-   -      -
                                                                    Stratos Legal Services
                                                                         800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                 Page 81
 1        Q    Have you ever overheard anybody in your family
 2   say anything negative about Vicki?                                    II
 3        A    No.
                                                                           lr
 4        Q    Or positive about Vicki?
 5        A    No.
 6        Q    Including your father?
 7        A    Correct.
 8        Q    It was just like she wasn't there.
 9        A    Hey, you said it.   I didn't.
10        Q    When you were in the apartment, did your dad

11   ever hold that child that Vicki had?
12        A    No.
13        Q    No?
14             Did your dad ever tell you who that child was?              II
15        A    No.                                                         II
16        Q    Did your dad ever tell you he was a foster

17   parent at any point?
18        A    No.
19        Q    If you can pin-- I know you can't      I   know

20   it's going to be hard to pinpoint a day; but if you

21   could pinpoint a month and year when you realized that

22   Vicki and your dad weren't married, what month and year

23   would that be?
24        A    I can't pinpoint.   Can't pinpoint.
                                                                           I

25        Q    Were they married -- okay.                                  ~




     -~-      --·     -                              -·

                            Stratos Legal Services
                                 800-971-1127
                                   Corey Johns
                                   May 19, 2015

                                                               Page 82
 1             Were they married in 2012?                                It


 2        A    I don't know.
 3        Q    Were they married in 2011?
 4        A    I don't know.
 5        Q    Were they married in 2010?
                                                                         II
 6        A    I don't know.
                                                                         li
 7                    MR. FARAH:   No further questions.                 li
                                                                         II
 8                           REEXAMINATION                               II
 9   BY MR. BREM:
10        Q    Mr. Johns, I have a few more; and I want to

11   make sure that I understand a few things you just said.

12   When you and your father went to the Holly Hall

13   apartment, what you were just talking about, did your

14   father have a key?    Did he just open the door?
15        A    No.
16        Q    Did he -- how did y'all get in?
17        A    She opened the door for us.
18        Q    Y'all knocked?
19        A    Yes.
20        Q    And did you -- when you were there, did you                i

21   have the sense that your father had any clothes there,

22   was staying there at all?
23        A    No.
24        Q    Let me get the chronology down of the women

25   that you know about in your father's life.


                            Stratos Legal Services
                                 800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                 Page 83
 1              Michelle?
 2        A     Uh-huh.
 3        Q     And then Vicki and then Francis; is that

 4   right?
 5        A     You are talking -- you are asking me period or

 6   just the names that we know of?
 7        Q     Well, I'm asking you the order of it.
 8        A     Oh, yes.                                                   !



                                                                           j
 9        Q     So there was Michelle first; is that right?
10        A     Right.
11        Q     And then Vicki?
12        A     Uh-huh.
13        Q     And then you know about Francis?
14        A     Right.
15        Q     Do you know anybody else between Vicki and
16   Francis?
                                                                           I
17        A     Yes.
                                                                           I
18        Q     Who else do you know about?                                I




19        A     I know of a Stacyg17.
20              Johnson.
21        Q     Stacy Johnson?    Okay.
22              And anybody else?
23        A     No.
24        Q     So you know about Stacy Johnson and then
25   Francis Cologne; is that right?

                                                     --              -
                            Stratos Legal Services
                                 800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                       Page 84
 1         A     Correct.
 2         Q     All right.   When did you -- when did you learn                   I

 3   that your father had a relationship with Francis
 4   Cologne?    When was the first time you learned that?
 5         A     I can't pinpoint an actual date or time.                          i
                                                                                   I

 6         Q     Was your father in a relationship with Francis

 7   Cologne at the time of the accident?
 8         A     Yes.
 9         Q     Did you understand him to consider her his
10   girlfriend at the time of the accident?
11         A     Yes.
12         Q     Can you say how long that relationship had

13   been going on prior to the accident?
14         A     To my knowledge, maybe a year.                                  IIli
15         Q     So your father had had a relationship with
16   Francis Cologne something like a year prior to the                          li
17   accident?                                                                   li
18         A     Correct.
                                                                                 II
19         Q     If your father was having a relationship with                   II,,
20   Francis Cologne for something like a year before the                        II
                                                                                 li
21   accident, was he also having any kind of relationship                       ,,

22   with Vicki Johns?                                                           li
23         A     It's possible.
                                                                                 II
                                                                                 II
24         Q     It's possible?
                                                                                 II
25         A     Uh-huh.
                                                                                 II
     ·-·                                                      ·-   -       -
                              Stratos Legal Services
                                   800-971-1127
                                      Corey Johns
                                      May 19, 2015

                                                                       Page 85
 1        Q     You just don't know one way or the other?
 2        A     Right.                                                           II
 3        Q     Did you know -- well, let me ask you

 4   specifically:       Are you aware that during the time he was

 5   having a relationship with Francis Cologne, whether or
 6   not he was also having a relationship with Vicki Johns?                      i



 7        A     No.      I   never physically or visually saw Vicki
 8   at that time.
                                        7
 9        Q     Okay.        So after you first met Francis Cologne,
10   did you ever see your father with Vicki Johns again?
11        A     No.
12        Q     Now, am I right that Stacy Johnson is before
13   Francis?                                                                     !



14        A     Around the same time.
15        Q     Around the same time?                                             :




16        A     Uh-huh.
17        Q     And then your father was having a relationship
18   at the same time as Francis with Stacy Johnson; is that
19   right?                                                                      II

20        A     Yes.
                                                                                 II
21        Q     So kind of a year before the accident?
22        A     Yes.
                                                                                 li
23        Q     So your father had two girlfriends at the time                   II

24   of the accident?
25        A     Yes.

       ----·           ---




                                Stratos Legal Services
                                     800-971-1127
                                           Corey Johns
                                           May 19, 2015

                                                                          Page 86
 1           Q        And during that time, if he was having a

 2   relationship with Vicki Johns, you are unaware of it; is

 3   that right?
 4           A        Correct.
 5                            MR. BREM:    No further questions.

 6                                     REEXAMINATION

 7   BY MR. FARAH:
 8           Q        So your dad was seeing two women at the same

 9   time?
10           A        Could have been more but, yeah.
11           Q        And why do you say it could have been more?
12           A        Because I -- after the accident, I met with

13   not met with, but spoken with a couple of women that

14   told me so.
15           Q        Okay.     Do you know if between 2010 and 2000 --

16   I'm sorry -- 2007 and 2010 your dad was having

17   relationships with multiple women?
18           A        That, I don't know.
                                                                                    !
19           Q        Okay.     Those women that you spoke to, do you
                                                                                    :

20   know the name of those women you spoke to?
                                                                                    !

21           A        Of the other women?
22           Q        Yeah.
23           A        There was another Stacy, and there was a

24   Jennifer.
25                            MR. BREM:    I didn't hear the last one's

                 ·-              ·-
                                      Stratos Legal Services
                                           800-971-1127
                                            Corey Johns
                                            May 19, 2015

                                                                              Page 87
 1   name.
 2                             THE WITNESS:     Jennifer.
 3                             MR. FARAH:     Another Stacy and a Jennifer.
 4           Q      (BY MR. FARAH) And did you -- did you have any

 5   idea of the timeline in which they were dating your
 6   father?                                                                                 I



 7           A      No.
 8           Q      Is it possible that this other Stacy and

 9   Jennifer could have been dating your father at the same

10   time he was married to Vicki?
11           A      I can't say.
12           Q     Do you know if your father was dating anybody

13   while he was married to Vicki?
14           A     No, I don't know.
15           Q     You don't know?
16           A     No.
17                             MR. FARAH:     No further questions.
18                             MR. BREM:    I don't think I have a single
19   one.
20                             MR. WYNNE:     I am going to reserve all of              1
                                                                                        .'
21   mine until the time of trial.                I like when people say
                                                                                         !


22   that.       I usually just say, "nothing."
23                             THE VIDEOGRAPHER:     Off the record at
24
                                                                                        II
     3:36, ending deposition of Mr. Corey Johns.
25                             (DEPOSITION CONCLUDED AT 3:36P.M.)

                          --                                     -            ---
                                     Stratos Legal Services
                                          800-971-1127
                                                Corey Johns
                                                May 19, 2015

                                                                   Page 88
 1                                      CHANGES AND SIGNATURE
 2   WITNESS NAME:

 3   DATE OF DEPOSITION:
 4   PAGE LINE                      CHANGE             REASON
 5

 6

 7                   Ill            I
 8                    \                    (\
 9                         \              (
10               {
                            \             \J
11                              '
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          Stratos Legal Services
                                               800-971-1127
                                                                                Corey Johns
                                                                                May 19, 2015

                                                                                                                 Page 89
                                                                                                                            I
       1                                          I, COREY J. JOHNS' have read the foregoing
       2            deposition and hereby affix my signature that same is
       3            true and correct, except as noted above.
       4

       5

       6

       7

       8
                                                                      WrtV----
                                                                        ~JOHNs
                                                                      COREY J

       9
                                           '
                   THE STATE OF h~ll1.Qb-?                   0
   10             -eOmJT¥ OF )            NOTARY·PUBLIC

 m>"'~o.T,~,-\..~·
   ~j!~
     ,.!:.-'~~
               , :~~
   \?.'~ • .·· --~lit, •
                      -·
                           r                                  Corey Johns
                                  May 19, 2015

                                                                    Page 90
 1                        CAUSE NO. 415,980-401
 2    FRANCES SOWELL,                )   IN THE DISTRICT COURT
      INDIVIDUALLY AND AS AN         )
 3    HEIR OF BRIAN EDWARDS          )
      JOHNS, DECEASED, AND AS        )
 4    ADMINISTRATOR OF THE           )
      ESTATE OF BRIAN EDWARD         )
 5    JOHNS, DECEASED; COREY         }                                        li
      JOHNS, INDIVIDUALLY AND        )
 6    AS AN HEIR OF BRIDAN           )
      EDWARD JOHNS, DECEASED,        )
 7          Plaintiffs,              )
                                     )
 8     JAMES JOHNS, SR.              )
            Intervenor,              )
 9                                   )
      VICKI JOHNS, INDIVIDUALLY      )   NUMBER ONE (1) OF
10    AND AS AN HEIR OF BRIAN        )
      JOHNS, DECEASED                )
11         Intervenor                }
                                     )
12    vs.                            }
                                     )
13     THE DOW CHEMICAL COMPANY,     )
       ROHM AND HAAS COMPANY,        )
14     ROHM AND HAAS TEXAS INC.,     )
       TIM FOX, AND JULIO            )
15     RODRIGUEZ                     )
            Defendants.              )   HARRIS COUNTY, TEXAS
16

17

18                     REPORTER'S CERTIFICATION
                     DEPOSITION OF COREY J. JOHNS
19                           MAY 19, 2015
20

21          I, Mona S. Whitmarsh, Certified Shorthand Reporter
22   in and for the State of Texas, hereby certify to the
23   following:
24          That the witness, COREY J. JOHNS, was duly sworn by
25   the officer and that the transcript of the oral

              --                                             -=   ----
                             Stratos Legal Services
                                  800-971-1127
                                 Corey Johns
                                 May 19, 2015

                                                                  Page 91
 1   deposition is a true record of the testimony given by                   :



 2   the witness;
 3         That   he deposition transcript was submitted on                 II
 4         l e~~ / \~      to the witness or to the attorney
                                                                            I!

     ::rb:he ~t~~:{~amin:tion, signature and return to
 5

 6

 7         That the amount of time used by each party at the
 8   deposition is as follows:
                                                                            II
 9         Mr. Farah    00:58       Mr. Wynne   00:00
10         Mr. Brem     00:20       Mr. Morel   00:00
11         That pursuant to information given to the deposition
12   officer at the time said testimony was taken, the
13   following includes counsel for all parties of record:
14         Mr. Bob Wynne, Counsel for Plaintiffs,
15         Mr. Michael Brem and Mr. Thomas Morel, Counsel
16   for Defendants,
17         Mr. George Farah, Counsel for Intervenor, Vicki
18   Johns;
19         I further certify that I am neither counsel for,
20   related to, nor employed by any of the parties or
21   attorneys in the action in which this proceeding was
22   taken, and further that I am not financially or
23   otherwise interested in the outcome of the action.
24
                                                                            i
25
                                                                            I

       -            ----                                --
                            Stratos Legal Services
                                 800-971-1127
                                  Corey Johns
                                  May 19, 2015

                                                                    Page 92
 1        Further certification   requ~rements   pursuant to Rule
 2   203 of TRCP will be certified to after they have
 3   occurred.                        ~

 4        Certified to by me this __  \!~
                                      __ -~of ~
 5

 6

 7
                               Whitmarsh
 8                     Texas CSR No. 3986
                       Expiration Date:   12/31/15
 9
                       Stratos Legal Services, L.P.
10                     Firm Registration No. 484
                       4295 San Felipe, Suite 125
11                     Houston, Texas 77027
                       713.481.2180
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          Stratos Legal Services
                               800-971-1127
                                     Corey Johns
                                     May 19, 2015

                                                                       Page 93
 1              FURTHER CERTIFICATION UNDER RULE 203 TRCP
 2           The original depositio ~ /was not returned to the
 3   deposition officer on             L,pD£2....-\5
 4           If returned, the attached Changes and Signature page
 5   contains any changes and the reasons therefor;



          C
 6           if returned, the original deposition was delivered
 7   to   ~3L (_
               . Th.J-a.l.             ,   Custodial Attorney;
 8           That   $le\~.
                  Lol            is the deposition officer's charges
 9   to the Intervenor, Vicki Johns, for preparing the
10   original deposition transcript and any copies of
11   exhibits;
12           That the deposition was delivered in accordance with
13   Rule 203.3, and that a copy of this certificate was
14   served on all parties shown herein on and filed with the
15   Clerk.
16           Certified to by me this               of5~
17   2015.
18

19

20

21                           Texas CSR No. 3986
                             Expiration Date:   12/31/15
22
                             Stratos Legal Services, L.P.
23                           Firm Registration No. 484
                             4295 San Felipe, Suite 125
24                           Houston, Texas 77027
                             713.481.2180
25



                                Stratos Legal Services
                                     800-971-1127
                        CAUSE NO. 415980-401

FRANCES SOWELL,                 §       IN THE PROBATE COURT
INDIVIDUALLY AND AS HEIR OF     §
BRIAN EDWARD JOHNS,             §
DECEASED, AND AS                §
ADMINISTRATOR OF THE ESTATE     §
OF BRIAN EDWARD JOHNS,          §
DECEASED; COREY JOHNS,          §
INDIVIDUALLY AND AS AN HEIR     §
OF BRIAN EDWARD JOHNS,          §
DECEASED                        §
Plaintiffs,                     §
                                §       NUMBERONE(1)0F
JAMES JOHNS, SR.                §
Intervener,                     §
                                §
VICKI JOHNS, INDIVIDUALLY       §
AND AS AN HEIR OF BRIAN         §
EDWARD JOHNS, DECEASED          §
Intervener                      §
                                §
v.                              §
                                §
THE DOW CHEMICAL COMPANY,       §       HARRIS COUNTY, TEXAS
ROHM AND HAAS COMPANY,          §
ROHM AND HAAS TEXAS, INC.,      §
TIM FOX, AND JULIO RODRIGUEZ    §
Defendants.                     §




                        CAUSE NO. 415980-401

ESTATE OF                           §   IN THE PROBATE COURT
BRIAN EDWARD JOHNS,              §      NUMBER ONE (1) OF
DECEASED                         §      HARRIS COUNTY, TEXAS



     INTERVENOR, VICKI JOHNS' FIRST REQUEST FOR PRODUCTION TO
            PLANTIFFS FRANCES SOWELL AND COREY JOHNS


                                                               ~    EXHIBIT
                                                               l!




                                                               I      A
TO: Plaintiffs, Corey Johns and Francis Sowell, by and through their attorneys of
record, Rusty Hardin and Bob Wynne, Rusty Hardin & Associates LLP, 5 Houston Center,
1401 McKinney, Suite 2250 Houston, TX 77010.


       COMES NOW, Intervener, Vicki Johns, and files this, her First Request for Production to
Plaintiffs, Corey Johns, and Francis Sowell, hereby requests that Plaintiffs produce for
Intervener's inspection, photocopying or reproduction of the records, documents and items listed
in this request for production . .PURSUANT TO RULE 193.7 THIS REQUEST WILL
FURTHER SERVE AS ACTUAL NOTICE THAT THE PLAINTIFF INTENDS TO USE
PRODUCED DOCUMENTS AGAINST YOU IN PRETRIAL PROCEEDINGS AND AT
TRIAL. ACCORDINGLY, YOUR PRODUCTION OF A DOCUMENT(S) IN RESPONSE
TO THIS REQUEST AUTHENTICATES THE DOCUMENT(S) FOR USE AGAINST YOU
IN ANY PRETRIAL PROCEEDING OR AT TRIAL UNLESS YOU OBJECT TO THE
AUTHENTICITY OF ANY PRODUCED DOCUMENT(S) WITHIN THE TIME LIMITS
AND AS PARTICULARLY SET OUT IN TEXR.CIV.P 193. 7, FROM THE DATE OF
SERVICE OF THIS NOTICE.



                                             Respectfully submitted,



                                             BY: ________________
                                             GEORGE K. FARAH
                                             State bar No. 24040882
                                             SARAH C. DIONNE
                                             State bar No. 24072229
                                             GUERRA & FARAH, PLLC
                                             4101 Washington Ave., 3rd Floor
                                             Houston, Texas 77007
                                             T: (713) 529-6606
                                             F: (713) 529-6605
                                             Email: gkf@gflawoffices.com
                                             Email: scd@gflawoffices.com


                                             ATTORNEYS FOR INTERVENOR
                                             VICKI JOHNS
                                CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been delivered in
compliance with Tex.R.Civ.P. 21 & 21a to all counsel of record on this the 28th day of January,
2015.

Rusty Hardin
Bob Wynne
RUSTY HARDIN & ASSOCIATES, LLP
5 Houston Center
1401 McKinney, Suite 2250
Houston, TX 77010
VIA FASCIMILE (713) 652-9800
Attorneys for Plaintiffs

Michael L. Brem
SCHIRRMEISTER DIAZ-ARRASTIA BREM LLP
Pennzoil Place- North Tower
700 Milam Street, 1Oth Floor
Houston, Texas 77002
VIA FASCIMILE (713) 228-3510
Attorney for The Dow Chemical Company

Darrell A. Apffel
S. Benjamin Shabot
BETTISON DOYLE APFFEL & GUARINO, P.C.
1100 GulfFreeway, Suite 100
League City, Texas 77573
VIA FASCIMILE (409) 744-9786
Attorneys for Intervenor James Johns, Sr.

Mr. RobertS. Macintyre, Jr.
MACINTYRE McCOLLOCH STANFILED & YOUNG
2900 Weslayan, Suite 150
Houston, Texas 77027
VIA FASCIMILE (713) 572-2902




                                                    George K Farah
                        DEFINITIONS AND INSTRUCTIONS

1. DOCUMENT or DOCUMENTATION refers to any paper, book, record, letter,
   memorandum, contract, agreement, invoice, receipt, canceled check, telegram, manual,
   newsletter, announcement, catalogue, diary entry, calendar, bulletin, tape, disk, partial or
   complete reports on or transcriptions of telephone or other conversations, accounting
   entry, financial calculation, drawing, sketch, or other similar materials which contain any
   verbal, graphic or pictorial information.

2. PERTAINING, PERTAINING TO, or PERTAINING THERETO means commenting
   upon, including, concerning, containing, regarding, discussing, reflecting, relating to,
   relevant to, used in connection with, embodying or evidencing and should be construed in
   the broadest sense of the word.

3. Production of Documents

   All documents and things described in this request are required to be produced. No part
   of the documents should be removed, destroyed, or concealed. In determining which
   documents and things you are required to produce, you should carefully read and comply
   with the definitions and instructions incorporated herein by reference.

4. Lost or Destroyed Documents

   If it is claimed that any document or thing has been lost or destroyed, for each such
   document or thing state the circumstances relating to the loss or destruction of each such
   document or thing, the approximate date of loss or destruction and a reasonably complete
   description of the contents of said document, file, or thing.

5. Accuracy of Information

   If you do not have accurate production of or information with respect to any Request for
   Production or any part thereof, state and give your best estimate as to the matter inquired
   about.
   INTERVENOR, VICKI JOHNS' FIRST REQUEST FOR PRODUCTION TO
         PLAINTIFFS, FRANCES SOWELL AND COREY JOHNS

1. All photographs taken in connection with Intervener's cause of action in the possession,
   constructive possession, custody or control of Plaintiff, Plaintiffs attorney or anyone acting
   on Plaintiffs behalf.

2. All photographs taken of the scene of the accident or the surrounding area of the scene of
   the accident in the possession, constructive possession, custody or control of Plaintiff,
   Plaintiffs attorney or anyone acting on Plaintiffs behalf.

3. All photographs taken of Intervener which may be in the possession, constructive
   possession, custody or control of Plaintiff, Plaintiffs attorney or anyone acting on
   Defendant's behalf.

4. All pictures, motion pictures, movies, films, or photographic material of any kind taken of
   Intervener which are in the possession, constructive possession, custody or control of
   Plaintiff, Plaintiffs attorney or anyone acting on Plaintiffs behalf.

5. All pictures, motion pictures, movies, films, or photographic material of any kind
   concerning the scene, products or the events and happenings made the basis of the lawsuit
   taken before, during or after the accident in question which are in the possession,
   constructive possession, custody or control of Plaintiff, Plaintiffs attorney or anyone acting
   on Plaintiffs behalf.

6. All written statements made by the Intervener in the possession, constructive possession,
   custody or control of Plaintiff, Plaintiffs attorney or anyone acting on Plaintiffs behalf.

7. All oral statements made by Intervener which were either recorded or taped on an electronic
   device or recorder which are in the possession, constructive possession, custody or control
   of Plaintiff, Plaintiffs attorney or anyone acting on Plaintiffs behalf.

8. A copy of all documents filed with any state, county, city, federal or governmental agency,
   institution or department containing information about Intervener which are in the
   possession, constructive possession, custody or control of Plaintiff, Plaintiffs attorney or
   anyone acting on Plaintiffs behalf.

9. Any and all copies of investigation documentation, reports and/or memoranda made by or
   submitted to Plaintiff, as a result of the incident which has been made the basis of
   Intervener's lawsuit.

10. Copies of any and all books, documents or other tangible things which may or may not be
    introduced at trial, but which may have a bearing on Intervener's cause of action and may be
    used as demonstrative evidence at trial.

11. Any and all contents belonging to Brian Johns which found in his DOW work locker after
   the incident which forms the basis of this lawsuit.

12. A signed copy of the authorization to obtain medical records Brian Johns attached hereto as
    Exhibit "A."

13. A signed copy of the authorization to obtain educational records for Corey Johns attached
    hereto as Exhibit "B."

14. Any and all photographs ofVicki Johns in the possession ofPlaintiffs.

15. A copy of the rental agreement for the storage facility which was rented to store Vicki and
Brian Johns' belongings after the incident which forms the basis of this lawsuit.

16. All belongings of Vicki Johns in the possession of Plaintiffs which were taken from her
home located at 3827 Saxon Hollow Ct., Friendswood, Texas 77546 after the incident which
forms the basis of this lawsuit,

17. A signed copy of the authorization to obtain cellular phone records for Plaintiffs attached
hereto as Exhibit "C."

18. Copy of any and all documents supporting Frances Sowell's authority to act as the
administrator of Brian Johns' estate.

19. A copy ofthe power of attorney signed by Brian Johns authorizing Frances Sowell to act on
Brian Johns' behalf after the incident which forms the basis of this lawsuit.

20. A signed copy of the authorization to obtain employment records for Frances Sowell
attached hereto as Exhibit "D."

21. Copy of any and all documents showing that Vicki Johns was placed on notice of any
proceedings naming Frances Sowell as the administrator of Brian Johns' estate.

22. Any and all written correspondence between Corey Johns and Brian Johns before the
incident which forms the basis of this lawsuit.

23. Any and all written correspondence between Frances Sowell and Brian Johns before the
incident which forms the basis of this lawsuit.

24. Any and all written correspondence between Corey Johns and Pam Roberson after the
incident which forms the basis of this lawsuit.

25. Any and all written correspondence between Frances Sowell and Pam Roberson after the
incident which forms the basis of this lawsuit.

26. Any and all written correspondence between Plaintiffs and Vicki Johns before and after the
incident which forms the basis of this lawsuit.
     27. A copy of Plaintiffs' driver's license.




4825-8230-7873, v. 1
                        CAUSE NO. 415980-401

FRANCES SOWELL,                 §       IN THE PROBATE COURT
INDIVIDUALLY AND AS HEIR OF     §
BRIAN EDWARD JOHNS,             §
DECEASED, AND AS                §
ADMINISTRATOR OF THE ESTATE     §
OF BRIAN EDWARD JOHNS,          §
DECEASED; COREY JOHNS,          §
INDIVIDUALLY AND AS AN HEIR     §
OF BRIAN EDWARD JOHNS,          §
DECEASED                        §
Plaintiffs,                     §
                                §       NUMBER ONE (1) OF
JAMES JOHNS, SR.                §
Intervener,                     §
                                §
VICKI JOHNS, INDIVIDUALLY       §
AND AS AN HEIR OF BRIAN         §
EDWARD JOHNS, DECEASED          §
Intervener                      §
                                §
v.                              §
                                §
THE DOW CHEMICAL COMPANY,       §       HARRIS COUNTY, TEXAS
ROHM AND HAAS COMPANY,          §
ROHM AND HAAS TEXAS, INC.,      §
TIM FOX, AND JULIO RODRIGUEZ    §
Defendants.                     §




                        CAUSE NO. 415980-401

ESTATE OF                           §   IN THE PROBATE COURT
BRIAN EDWARD JOHNS,                 §   NUMBER ONE (1) OF
DECEASED                            §   HARRIS COUNTY, TEXAS


INTERVENOR, VICKI JOHNS' FIRST SET OF INTERROGATORIES TO PLAINTIFF
  COR !-Y JOBNS, INDIVIDUALLY AND AS HEIR OF BRJAN EDWARD JOHNS,
                             DECEASED
TO:     Plaintiff, Corey Johns, by and through his attorneys of record, Rusty Hardin and
        Bob Wynne, Rusty Hardin & Associates LLP, 5 Houston Center, 1401 McKinney,
        Suite 2250, Houston, TX 77010.

        Please take notice that pursuant to Rules 192 and 197 ofthe Texas Rules of Civil Procedure,
Intervenor, serves the attached interrogatories to be propounded to Plaintiff, Corey Johns.
        You are hereby instructed to answer the following interrogatories separately, fully, in
writing, and under oath if required by Rule 197.2(d) of the Texas Rules of Civil Procedure. The
answers shall be served upon the undersigned counsel within 30 days after the service of these
interrogatories.
        Your failure to make timely answers or objections may subject you to sanctions as provided
in Rule 215 ofthe Texas Rules of Civil Procedure.
        Furthermore, demand is made for the supplementation of your answers to these
interrogatories as required by Rule 193.5 ofthe Texas Rules of Civil Procedure.


                                               Respectfully submitted,
                                               BY: ________________
                                               GEORGE K. FARAH
                                               State Bar No. 24040882
                                               SARAH C. DIONNE
                                               State Bar No. 24072229
                                               GUERRA & FARAH, PLLC
                                               4101 Washington Ave., 3rd Floor
                                               Houston, Texas 77007
                                               T: (713) 529-6606
                                               F: (713) 529-6605
                                               Email: gkf@gflawoffices.com
                                               Email: scd@gflawoffices.com


                                               ATTORNEYS FOR INTERVENOR
                                               VICKI JOHNS
                                CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been delivered in
compliance with Tex.R.Civ.P. 21 & 21a to all counsel of record on this the 28th day of January,
2015.

Rusty Hardin
Bob Wynne
RUSTY HARDIN & ASSOCIATES, LLP
5 Houston Center
1401 McKinney, Suite 2250
Houston, TX 77010
VIA FASCIMILE (713) 652-9800
Attorneys for Plaintiffs

Michael L. Brem
SCHIRRMEISTER DIAZ-ARRASTIA BREM LLP
Pennzoil Place- North Tower
700 Milam Street, 1Oth Floor
Houston, Texas 77002
VIA FASCIMILE (713) 228-3510
Attorney for The Dow Chemical Company

Darrell A. Apffel
S. Benjamin Shabot
BETTISON DOYLE APFFEL & GUARINO, P.C.
1100 GulfFreeway, Suite 100
League City, Texas 77573
VIA FASCIMILE (409) 744-9786
Attorneys for Intervenor James Johns, Sr.

Mr. RobertS. Macintyre, Jr.
MACINTYRE MCCOLLOCH STANFILED & YOUNG
2900 Weslayan, Suite 150
Houston, Texas 77027
VIA FASCIMILE (713) 572-2902




                                                    George K Farah
                                 Definitions and Instructions

A.   "You" and "Your": The terms "you" and "your" shall mean Plaintiff, Corey Johns, and
     all other persons or entities acting or purporting to act on Plaintiff, Corey Johns's behalf,
     whether authorized or not.

B.   "Person": The term "person" shall include individuals, and every type of entity, whether
     formed for business purposes or not.

C.   "Documents": The term "documents" shall mean writings of every type and from any
     source, including originals and non-identical copies thereof, that are in your possession,
     custody, or control or known by you to exist. This would include documents sent outside
     your organization to any source as well as documents intended for internal use.

     The term also includes communications not only in words, but in symbols, pictures,
     sound recordings, films, tapes, and information stored in, or accessible through,
     computers or informational storage or retrieval systems, the term also includes codes and
     programming instructions and other materials necessary to understand such systems.

     The term includes, but is not limited to: calendars, checkbooks, agendas, agreements,
     analyses, bills, invoices, records of obligations and expenditures, corporate bylaws and
     charters, correspondence, diaries, files, legal documents, financial documents including
     balance sheets and profit and loss statements, letters, memoranda recording telephone or
     in-person conferences, manuals, books, press releases, purchase orders, records,
     schedules, memos of interviews, evaluations, written reports of tests or experiments,
     public relations releases, telegrams, teletypes, work papers, drafts of documents, and all
     other writings whose contents are related to the subject matter of the discovery request.

D.   If you claim a privilege or exemption from discovery for any of the material, please state
     the specific ground for each privilege or immunity claimed, in order that the Intervener
     can determine the merit of the objection.

E.   "Identify" or "Identification" :

     1.     As to a person: When used in a reference to a person or individual, the terms
            "identify" or "identification" mean to state his/her full name, address, and
            telephone number.

     2.     As to an entity: The terms "identify" or "identification" when used in reference to
            an entity such as a corporation, partnership or association, means to state the
            name of the entity, its business address, telephone number, and name of its chief
            executive officer.
3.   As to a document: When used in reference to a document, the terms "identify" or
     "identification" shall include the following:

     a.     A title, heading or caption of such document.

     b.     The date appearing on such document; or if no date appears, the
            approximate date on which the document was prepared.

     c.     A general description of the document; or if no name appears, the
            approximate date on which the document was prepared.

     d.     The name of the person who signed the document or a statement that it
            was unsigned.

     e.     Name of the person or person who prepared the document.

     f.     Name of the person or persons to whom the document was addressed and
            to whom the document was sent.

     g.     The physical location of the document.
INTERVENOR, VICKI JOHNS' FIRST SET OF INTERROGATORIES TO PLAINTIFF,
                            COREY JOHNS

  1. Identify each person either participating in the preparation of the answers to these
     interrogations or supplying information used in such preparation, and indicate the
     inten·ogatories with respect to which he or she was involved.

ANSWER:

  2. State the Style, Court and Cause number of any lawsuit you have been a party to and the
     final disposition of said suit.

ANSWER:

  3. Have you, your agents, investigators or attorneys or anyone acting on your behalf obtained a
     written or recorded statement of any kind, report or memorandum, whether recorded
     stenographically transcribed, oral or otherwise from any person related to this case? If so,
     please identify the individual from whom the statement was taken and the date the statement
     was taken. If so, then please also indicate your willingness to allow Intervener to inspect
     and copy or photograph the same.

ANSWER:

  4. Please state completely and fully all representations, statements, declarations or admissions
     made by Intervener or any agent, servant or employee of Intervener. Include in your answer
     when the communication was made, the total verbatim communication and, if that is not
     possible, then state the detailed substance of the communication, by whom the
     communication was made, where such communication took place, and all persons present
     when such communication was made.

ANSWER:

  5. Please state in full detail each and every contention or denial ofthe marriage between Vicki
     and Brian Johnson any claim made the basis of this suit. Include in your answer:

         a. all facts known to you, and all propositions of law that your attorney, or anyone
            acting on your behalf or their behalf, which you contend support or corroborate each
            such denial;

         b. the name, business and residence address, and telephone number of each person
            known to you who claims to have any knowledge relating to each such denial of any
            claim; and

         c. the name, business and residence address, and telephone number of the present
            custodian of any writings in support of each such denial.
ANSWER:


  6. When were you first made aware that Vicki Johns and Brian Johns had filed for divorce?

ANSWER:

  7. Do you intend to attempt to impeach Intervener, or any employee, agent, representative,
     attorney or any other natural person or business or legal entity associated in any way with or
     acting or purporting to act for or on behalf of Intervener, with evidence of a criminal
     conviction, if any, as described in Rule 609 of the Texas Rules of Evidence? If so, please
     describe in detail such evidence, giving name of accused, nature of conviction and charges
     on which convicted, year of conviction and whether or not parole has been successfully
     completed or pardon granted.

ANSWER:

  8. Please state your educational history from high school until the date of the incident which
     forms the basis of this lawsuit. Please include institution names and dates of attendance.

ANSWER:


  9. What documents, photographs or other information do you have that support your
     contention that Brian Johns and Vicki Johns were not common law married?

ANSWER:

  10. How many times did you speak to Vicki Johns at the hospital were Brian Johns was being
      treated for his injuries on July 17, 2012? What did you discuss?

ANSWER:

  11. Who contacted you regarding the incident which caused Brian Johns' injuries on July 17,
      2012?

ANSWER:

  12. Please list any criminal convictions, felony or misdemeanor, occurring in the last ten (10)
      years (excluding traffic offenses). Include the offense or which you were convicted, and date
      and place of such conviction.

ANSWER:
                            CAUSE NO. 415980-401

FRANCES SOWELL,                     §       IN THE PROBATE COURT
INDIVIDUALLY AND AS HEIR OF         §
BRIAN EDWARD JOHNS,                 §
DECEASED, AND AS                    §
ADMINISTRATOR OF THE ESTATE         §
OF BRIAN EDWARD JOHNS,              §
DECEASED; COREY JOHNS,              §
INDIVIDUALLY AND AS AN HEIR         §
OF BRIAN EDWARD JOHNS,              §
DECEASED                            §
Plaintiffs,                         §
                                    §       NUMBER ONE (1) OF
JAMES JOHNS, SR.                    §
Intervener,                         §
                                    §
VICKI JOHNS, INDIVIDUALLY           §
AND AS AN HEIR OF BRIAN             §
EDWARD JOHNS, DECEASED              §
Intervener                          §
                                    §
v.                                  §
                                    §
THE DOW CHEMICAL COMPANY,           §       HARRIS COUNTY, TEXAS
ROHM AND HAAS COMPANY,              §
ROHM AND HAAS TEXAS, INC.,          §
TIM FOX, AND JULIO RODRIGUEZ        §
Defendants.                         §




                            CAUSE NO. 415980-401

ESTATE OF                               §   IN THE PROBATE COURT
BRIAN EDWARD JOHNS,                     §   NUMBER ONE (1) OF
DECEASED                                §   HARRIS COUNTY, TEXAS


        INTERVENOR, VICKI JOHNS' FIRST SET OF INTERROGATORIES TO
      PLAINTIFFS FRANCES SOWELL, INDIVIDUALLY AND AS 1-ffi.IR OF BRIAN
     EDWARD JOHNS, DECEASED, AND AS ADMINISTRATOR OF 1 HE EST ATE OF
                     BRIAN EDWARD JOHNS, DECEASED
TO:     Plaintiffs, Frances SoweJI, by and through her attorneys of record, Rusty Hardin
        and Bob Wynne, Rusty Hardin & Associates LLP, 5 Houston Center, 1401
        McKinney, Suite 2250, Houston, TX 77010.

        Please take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil Procedure,
Intervenor, serves the attached interrogatories to be propounded to Plaintiff, Frances Sowell.
        You are hereby instructed to answer the following interrogatories separately, fully, m
writing, and under oath if required by Rule 197.2(d) of the Texas Rules of Civil Procedure. The
answers shall be served upon the undersigned counsel within 30 days after the service of these
interrogatories.
        Your failure to make timely answers or objections may subject you to sanctions as provided
in Rule 215 ofthe Texas Rules of Civil Procedure.
        Furthermore, demand is made for the supplementation of your answers to these
interrogatories as required by Rule 193.5 ofthe Texas Rules of Civil Procedure.


                                               Respectfully submitted,

                                               BY: /s/ George K. Farah
                                               GEORGE K. FARAH
                                               State Bar No. 24040882
                                               SARAH C. DIONNE
                                               State Bar No. 24072229
                                               GUERRA & FARAH, PLLC
                                               4101 Washington Ave., 3rd Floor
                                               Houston, Texas 77007
                                               T: (713) 529-6606
                                               F: (713) 529-6605
                                               Email: gkf@gflawoffices.com
                                               Email: scd@gflawoffices.com


                                               ATTORNEYS FOR INTERVENOR
                                               VICKI JOHNS
                                CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been delivered in
compliance with Tex.R.Civ.P. 21 & 21a to all counsel of record on this the 28th day of January,
2015.

Rusty Hardin
Bob Wynne
RUSTY HARDIN & ASSOCIATES, LLP
5 Houston Center
1401 McKinney, Suite 2250
Houston, TX 77010
VIA F ASCIMILE (713) 652-9800 and
CMRRR #7012 3050 0002 1200
Attorneys for Plaintiffs

Michael L. Brem
SCHIRRMEISTER DIAZ-ARRASTIA BREM LLP
Pennzoil Place- North Tower
700 Milam Street, 1Oth Floor
Houston, Texas 77002
VIA FASCIMILE (713) 228-3510 and
CMRRR #7012 3050 0002 1200
Attorney for The Dow Chemical Company

Darrell A. Apffel
S. Benjamin Shabot
BETIISON DOYLE APFFEL & GUARINO, P.C.
1100 GulfFreeway, Suite 100
League City, Texas 77573
VIA FASCIMILE (409) 744-9786 and
CMRRR #7012 3050 0002 1200
Attorneys for Intervenor James Johns, Sr.

Mr. Robert S. Macintyre, Jr.
MACINTYRE McCOLLOCH STANFILED & YOUNG
2900 Weslayan, Suite 150
Houston, Texas 77027
VIA FASCIMILE (713) 572-2902 and
CMRRR #7012 3050 0002 1200




                                                    George K Farah
                                 Definitions and Instructions

A.   "You" and "Your": The terms "you" and "your" shall mean Plaintiff, Frances Sowell, and
     all other persons or entities acting or purporting to act on Plaintiff, Frances Sowell's
     behalf, whether authorized or not.

B.   "Person": The term "person" shall include individuals, and every type of entity, whether
     formed for business purposes or not.

C.   "Documents": The term "documents" shall mean writings of every type and from any
     source, including originals and non-identical copies thereof, that are in your possession,
     custody, or control or known by you to exist. This would include documents sent outside
     your organization to any source as well as documents intended for internal use.

     The term also includes communications not only in words, but in symbols, pictures,
     sound recordings, films, tapes, and information stored in, or accessible through,
     computers or informational storage or retrieval systems, the term also includes codes and
     programming instructions and other materials necessary to understand such systems.

     The term includes, but is not limited to: calendars, checkbooks, agendas, agreements,
     analyses, bills, invoices, records of obligations and expenditures, corporate bylaws and
     charters, correspondence, diaries, files, legal documents, financial documents including
     balance sheets and profit and loss statements, letters, memoranda recording telephone or
     in-person conferences, manuals, books, press releases, purchase orders, records,
     schedules, memos of interviews, evaluations, written reports of tests or experiments,
     public relations releases, telegrams, teletypes, work papers, drafts of documents, and all
     other writings whose contents are related to the subject matter of the discovery request.

D.   If you claim a privilege or exemption from discovery for any of the material, please state
     the specific ground for each privilege or immunity claimed, in order that the Intervener
     can determine the merit of the objection.

E.   ''Identify" or "Identification":

     1.      As to a person: When used in a reference to a person or individual, the terms
             "identify" or "identification" mean to state his/her full name, address, and
             telephone number.

     2.     As to an entity: The terms "identify" or "identification" when used in reference to
            an entity such as a corporation, partnership or association, means to state the
            name of the entity, its business address, telephone number, and name of its chief
            executive officer.
3.   As to a document: When used in reference to a document, the terms "identify" or
     "identification" shall include the following:

     a.     A title, heading or caption of such document.

     b.     The date appearing on such document; or if no date appears, the
            approximate date on which the document was prepared.

     c.     A general description of the document; or if no name appears, the
            approximate date on which the document was prepared.

     d.     The name of the person who signed the document or a statement that it
            was unsigned.

     e.     Name of the person or person who prepared the document.

     f.     Name of the person or persons to whom the document was addressed and
            to whom the document was sent.

     g.     The physical location of the document.
INTERVENOR, VICKI JOHNS' FIRST SET OF INTERROGATORIES TO PLAINTIFF,
                          FRANCES SOWELL

  1. Identify each person either participating in the preparation of the answers to these
     interrogations or supplying information used in such preparation, and indicate the
     interrogatories with respect to which he or she was involved.

ANSWER:

  2. State the Style, Court and Cause number of any lawsuit you have been a party to and the
     final disposition of said suit.

ANSWER:

  3. Have you, your agents, investigators or attorneys or anyone acting on your behalf obtained a
     written or recorded statement of any kind, report or memorandum, whether recorded
     stenographically transcribed, oral or otherwise from any person related to this case? If so,
     please identify the individual from whom the statement was taken and the date the statement
     was taken. If so, then please also indicate your willingness to allow Intervener to inspect
     and copy or photograph the same.

ANSWER:

  4. Please state completely and fully all representations, statements, declarations or admissions
     made by Intervener or any agent, servant or employee oflntervener. Include in your answer
     when the communication was made, the total verbatim communication and, if that is not
     possible, then state the detailed substance of the commLmication, by whom the
     communication was made, where such communication took place, and all persons present
     when such communication was made.

ANSWER:

  5. Please state in full detail each and every contention or denial of the marriage between Vicki
     and Brian Johnson any claim made the basis of this suit. Include in your answer:

         a. all facts known to you, and all propositions of law that your attorney, or anyone
            acting on your behalf or their behalf, which you contend support or corroborate each
            such denial;

         b. the name, business and residence address, and telephone number of each person
            known to you who claims to have any knowledge relating to each such denial of any
            claim; and

         c. the name, business and residence address, and telephone number of the present
            custodian of any writings in support of each such denial.
ANSWER:


  6. When were you first made aware that Vicki Johns and Brian Johns had filed for divorce?

ANSWER:

  7. Do you intend to attempt to impeach Intervener, or any employee, agent, representative,
     attorney or any other natural person or business or legal entity associated in any way with or
     acting or purporting to act for or on behalf of Intervener, with evidence of a criminal
     conviction, if any, as described in Rule 609 of the Texas Rules of Evidence? If so, please
     describe in detail such evidence, giving name of accused, nature of conviction and charges
     on which convicted, year of conviction and whether or not parole has been successfully
     completed or pardon granted.

ANSWER:

  8. Please state your educational and employment history from high school until the date of the
     incident which forms the basis of this lawsuit.

ANSWER:

  9. Please state the name and phone number of every employee you personally know who
     worked at the Blocker Bum Unit at UTMB on July 17, 2012.

ANSWER:


  10. Who drafted the power of attorney that Brian Johns signed giving you power of attorney
      over Brian Johns' personal and financial affairs?

ANSWER:


  11. Who witnessed Brian Johns signing the power of attorney giving you power of attorney
      over Brian Johns' personal and financial affairs?

ANSWER:

  12. What documents, photographs or other infornmtion do you have that support your
      contention that Brian Johns and Vicki Johns were not common law married?

ANSWER:

  13. How many times did you speak to Vicki Johns at the hospital were Brian Johns was being
      treated for his injuries on July 17, 20 12? What did you discuss?
     14. Who contacted you regarding the incident which caused Brian Johns' injuries on July 17,
         2012?

ANSWER:

     15. What is the name and location of the storage facility which was rented to store personal
         property found in the home located at 3827 Saxon Hollow Ct., Friendswood, Texas 77546
         after Brian Johns' death?

ANSWER:


     16.     Identify those persons who were notified that you were acting as the administrator of the
           estate ofBrian Johns? Identify the manner of notification.

ANSWER:

     17. Please explain whether you removed or altered any social media sites pertaining to or
         relating to Brian Johns. If so, please identify the process for removal or alteration, and if
         altered, what changes did you make?


ANSWER:



4826-0714-6529, v. 2
                                       NO. 415,980-401

FRANCES SOWELL, INDIVIDUALLY AND                §                   IN THE PROBATE COURT
AS AN HEIR OF BRIAN EDWARD JOHNS,               §
DECEASED, AND AS ADMINISTRATOR                  §
OF THE ESTATE OF BRIAN EDWARD                   §
JOHNS, DECEASED; COREY JOHNS ,                  §
INDIVIDUALLY AND AS AN HEIR OF                  §
BRIAN EDWARD JOHNS, DECEASED,                   §
~~~'                                            §
                                                §
JAMES JOHNS, SR.,                               §
Intervenor,                                     §
                                                §                        NUMBER ONE (1) OF
VICKI JOHNS, INDIVIDUALLY                       §
AND AS AN HEIR OF BRIAN                         §
EDWARD JOHNS, DECEASED,                         §
Intervenor,                                     §
                                                §
vs.                                             §
                                                §
THE DOW CHEMICAL COMPANY,                       §
ROHM AND HAAS COMPANY,                          §
ROHM AND HAAS TEXAS INC., TIM                   §
FOX, AND JULIO RODRIGUEZ                        §                  HARRIS COUNTY, TEXAS


       PLAINTJFJ!S FRANCES SOWELL AND COREY JOHNS' OBJECTIONS AND
                   RESPONSES TO REQ UESTS FOR PRODUCTION
                       FROM INTERVENOR VICKI JOHNS

TO :    Counsel of record for Intervenor Vicki Johns, George K. Farah and Sarah C. Dionne
        of Guerra & Farah, PLLC, 4101 Washington Avenue, 3rd Floor, Houston, Texas
        77007.

        Pursuant to the Texas Rules of Civil Procedure, Plaintiffs Frances Sowell and Corey Johns

respond to Intervenor Vicki Johns' Requests for Production.




                                                                                      ~     EXHIBIT
                                                                                      ~
                                                                                      E
                                                                                      8


                                                                                      l!       B
Respectfully submitted,

                          CrATES, LLP



Rt sty Hardin
State Bar No. 08972800
Bob Wynne
State Bar No. 24060861
1401 McKinney Street, Suite 2250
Houston, Texas 77010
Telephone: (713) 652-9000
Facsimile: (713) 652-9800

RobertS. Macintyre, Jr.
State Bar No.: 12760700
Macintyre McCulloch Stanfield & Young
2900 Weslayan, Suite 150
Houston, Texas 770271
Telephone: (713) 572-2900
Facsimile: (713) 572-2902

ATTORNEYS FOR PLAINTIFFS




   2
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on June 5, 2015, he served a copy of Plaintiffs
Frances Sowell and Cory Johns' Objections and Responses to Requests for Production from
Intervenor Vicki Johns pursuant to Rule 21a:

     Michael L. Brem                                George K. Farah
     Briana J. Bassler                              Sarah C. Dionne
     Schimneister Diaz-Arrastia Brem LLP            Guerra & Farah, PLLC
     Pennzoil Place- North Tower                    4101 Washington Ave.,   3rd   Floor
     700 Milam Street, 1Oth Floor                   Houston, Texas 77007
     Houston, Texas 77002                           gkf@gt1awoffices.com
     mbrem@sdablaw.com                              scd@gt1awoft1ces.com
     bbassler@sdablaw.com                           gab@gflawoffices .com

     Darrell A. Apffel
     S. Benjamin Shabot
     Bettison Doyle Apffcl & Guarino, P.C.
     1100 Gulf Freeway, Suite 100
     League City, Texas 77573
     DApffel@bdaglaw.com
     BShabot@bdaglaw.com




                                              3
               PLAINTIFFS' OBJECTIONS AND RESPONSES TO
         REQUESTS FOR PRODUCTION FROM INTERVENOR VICKI JOHNS

REQUEST FOR PRODUCTION NO.1: All photographs taken in connection with Intervenor's
cause of action in the possession, constructive possession, custody or control of Plaintiff, Plaintiffs
attomey or anyone acting on Plaintiffs behalf.

RESPONSE: Plaintiffs object to this request as vague, ambiguous, overbroad and not reasonably
calculated to lead to admissible evidence. Subject to these objections, Plaintiffs will produce all
documents and materials previously produced to Defendants in this matter. Likewise, Plaintiffs refer
Intervenor to the materials produced by Defendants. In addition, please see documents attached.


REQUEST FOR PRODUCTION NO.2: All photographs taken of the scene of the accident or the
sunounding area of the scene of the accident in the possession, constmctive possession, custody or
control of Plaintiff, Plaintiff's attorney or anyone acting on Plaintiff's behalf.

RESPONSE: To the extent that photographs of the scene of the accident or the surrounding area of
the scene of the accident exist, they were produced among and between Plaintiff and Defendants.
Plaintiffs will produce copies of the photographs that they produced to Defendants. Likewise,
Plaintiffs will produce all docmnents and materials that were previously produced to Defendants in
this matter. Plaintiffs refer Intervenor to the materials produced by Defendants.


REQUEST FOR PRODUCTION NO.3: All photographs taken oflntervenor which may be in the
possession, constructive possession, custody or control of Plaintiff, Plaintiffs attorney or anyone
acting on Defendant's behalf.

RESPONSE: Plaintiffs have no photographs oflntervenor.


REQUEST FOR PRODUCTION NO. 4: All pictures, motion pictures, movies, films, or
photographic material of any kind taken of Intervenor which are in the possession, constructive
possession, custody or control ofPlaintiff, Plaintiff's attorney or anyone acting on Plaintiff's behalf

RESPONSE: Plaintiffs have no pictures, motion pictures, movies, films, or photographic material
of any kind taken of Intervenor.


REQUEST FOR PRODUCTION NO. 5:                     All pictures, motion pictures, movies, films, or
photographic material of any kind concerning the scene, products or the events and happenings made
the basis of the lawsuit taken before, during or after the accident in question which are in the
possession, constructive possession, custody or control of Plaintiff, Plaintiff's attorney or anyone
acting on Plaintiffs behalf.

RESPONSE: Plaintiffs will produce all documents and materials previously produced to Defendants
in this matter. Plaintiffs refer Intervenor to all materials produced by Defendants.


                                                   4
REQUEST FOR PRODUCTION NO.6: All written statements made by the Intervenor in the
possession, constructive possession, custody or control of Plaintiff, Plaintiff's attorney or anyone
acting on Plaintiffs behalf.

RESPONSE: Other than Intervenor's responses to written discovery and deposition testimony,
Plaintiffs have no written statements made by Intervenor.


REQUEST FOR PRODUCTION NO.7: All oral statements made by Intervenor which were either
recorded or taped on an electronic device or recorder which are in the possession, constructive
possession, custody or control ofPlaintiff, Plaintiff's attorney or anyone acting on Plaintiff's behalf.

RESPONSE: Other than Intervenor's deposition testimony, Plaintiffs have no recorded or taped oral
statements made by Intervenor.


REQUEST FOR PRODUCTION NO. 8: A copy of all documents filed with any state, county,
city, federal or governmental agency, institution or department containing information about
Intervenor which are in the possession, constructive possession, custody or control of Plaintiff,
Plaintiff's attorney or anyone acting on Plaintiff's behalf.

RESPONSE: Other than the information contained in the pleadings and court filings in the ongoing
litigation, as well as the infonnation contained in the pleadings and court filings in the lawsuit between
Corey Johns and Vicki Johns, Plaintiffs have no responsive documents. Plaintiffs refer Intervenor to
the docket sheet for these matters.


REQUEST FOR PRODUCTION NO. 9: Any and all copies of investigation documentation,
reports and/or memoranda made by or submitted to Plaintiff, as a result ofthe incident which has been
made the basis of Intervenor's lawsuit.

RESPONSE: Plaintiffs object to this request as it violates the attorney-client privilege, the work
product doctrine, and the Texas Rules of Civil Procedure. Subject to these objections, Plaintiffs refer
Intervenor to the documents previously produced by Defendants.


REQUEST FOR PRODUCTION NO. 10: Copies of any and all books, documents or other
tangible things which may or may not be introduced at trial, but which may have a bearing on
Intervenor's cause of action and may be used as demonstrative evidence at trial.

RESPONSE: Plaintiffs object to this request as it is overbroad, burdensome, harassing and not
reasonably calculated to lead to the discovery of admissible evidence. Further it seeks the production
and identification of plaintiffs' attorney work product and information relating to trial strategy.
Plaintiffs will identify their trial exhibits in accordance with the Court's Scheduling Order and the
Texas Rules of Civil Procedure.


                                                    5
REQUEST FOR PRODUCTION NO. 11: Any and all contents belonging to Brian Johns which
found in his DOW work locker after the incident which forms the basis of this lawsuit.

RESPONSE: Plaintiffs do not have possession of any contents of the DOW work locker belonging
to Brian Johns.

REQUEST FOR PRODUCTION NO. 12: A signed copy of the authorization to obtain medical
records for Brian Johns attached hereto as Exhibit "A."

RESPONSE: See attached.


REQUEST FOR PRODUCTION NO. 13: A signed copy of the authorization to obtain educational
records for Corey Johns attached hereto as Exhibit "B."

RESPONSE: Plaintiffs object to this request as it is overbroad, burdensome, harassing, not
reasonably calculated to lead to the discovery of admissible evidence, and an unnecessary invasion of
pnvacy.


REQUEST FOR PRODUCTION NO. 14:                    Any and all photographs of Vicki Johns in the
possession of Plaintiffs.

RESPONSE: Plaintiffs do not have any photographs of Vicki Johns, thus there are no responsive
documents.


REQUEST FOR PRODUCTION NO. 15: A copy of the rental agreement for the storage facility
which was rented to store Vicki and Brian Johns' belongings after the incident which forms the basis
of this lawsuit.

RESPONSE: Vicki Johns had no possessions in the storage facility, thus there are no responsive
documents. Plaintiffs, however, are producing the invoice for the rental agreement with PODs.


REQUEST FOR PRODUCTION NO. 16: All belongings of Vicki Johns on the possession of
Plaintiffs which were taken from her home located at 3827 Saxon Hollow Ct., Friendswood, Texas
77546 after the incident which forms the basis of this lawsuit.

RESPONSE: Vicki Johns had no possessions in the home of Brian Johns located at 3827 Saxon
Hollow Court, Friendswood, Texas 77546, thus there are no responsive documents to this request.


REQUEST FOR PRODUCTION NO. 17: A signed copy of the authorization to obtain cellular
phone records for Plaintiffs attached hereto as Exhibit "C."


                                                  6
RESPONSE:       Plaintiffs object to this request as it is overbroad, burdensome, harassing, not
reasonably calculated to lead to the discovery of admissible evidence, and an unnecessary invasion of
pnvacy.


REQUEST FOR PRODUCTION NO. 18: Copy of any and all documents supporting Frances
Sowell's authority to act as the administrator of Brian Johns' estate.

RESPONSE: See Order Authorizing Issuance of Letters of Administration dated March 6, 2013.


REQUEST FOR PRODUCTION NO. 19: A copy of the power of attorney signed by Brian Johns
authorizing Frances Sowell to act on Brian Johns' behalf after the incident which forms the basis of
this lawsuit.

RESPONSE: Plaintiff Frances Sowell was never given a power of attorney to act on Brian Johns'
behalf after the incident.


REQUEST FOR PRODUCTION NO. 20:                  A signed copy of the authorization to obtain
employment records for Frances Sowell attached hereto as Exhibit "D."

RESPONSE:        Plaintiffs object to this request as it is overbroad, burdensome, harassing, not
calculated to lead to the discovery of admissible evidence, and an unnecessary invasion of privacy.


REQUEST FOR PRODUCTION NO. 21: Copy of any and all documents showing that Vicki
Johns was placed on notice of any proceedings naming Frances Sowell as the administrator of Brian
Johns' estate.

RESPONSE: Plaintiffs ol:>_ject to this request because Plaintiffs are not in a position to explain
Intervenor's personal knowledge or lack thereof. Plaintiffs, however, inform Intervenor that an
Attorney ad Litem was appointed to represent the interests of any potential heirs.


REQUEST FOR PRODUCTION NO. 22: Any and all written correspondence between Corey
Johns and Brian Johns before the incident which form the basis of this lawsuit.

RESPONSE: Plaintiffs object to this request as vague, overbroad, and not reasonably calculated to
lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 23: Any and all written correspondence between Frances
Sowell and Brian Johns before the incident which fonns the basis of this lawsuit.




                                                   7
RESPONSE: Plaintiffs object to this request as vague, overbroad, and not reasonably calculated to
lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 24: Any and all written correspondence between Corey
Johns and Pam Roberson after the incident which forms the basis of this lawsuit.

RESPONSE: Plaintiffs object to this request as vague, overbroad, and not reasonably calculated to
lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 25: Any and all written correspondence between Frances
Sowell and Pam Roberson after the incident which forms the basis of this lawsuit.

RESPONSE: Plaintiffs object to this request as vague, overbroad, and not reasonably calculated to
lead to the discovery of admissible evidence.


REQUEST FOR PRODUCTION NO. 26: Any and all written correspondence between Plaintiffs
and Vicki Johns before and after the incident which forms the basis of this lawsuit.

RESPONSE: Plaintiffs object to this request as vague, overbroad, and not reasonably calculated to
lead to the discovery of admissible evidence. Subject to this objection, please see the e-mail from
Vicki Johns dated January 7, 2009.


REQUEST FOR PRODUCTION NO. 27: A copy ofPlaintitis' driver's license.

RESPONSE: See attached.




                                                 8
                                                                                       ,-
                                        NO. 415,980-401

FRANCES SOWELL, INDIVIDUALLY AND§                                 IN THE PROBATE COURT
AS AN HEIR OF BRIAN EDWARD JOHNS, §
DECEASED, AND AS ADMINISTRATOR §
OF THE ESTATE OF BRIAN EDWARD     §
JOHNS, DECEASED; COREY JOHNS,     §
INDIVIDUALLY AND AS AN HEIR OF    §
BRIAN EDWARD JOHNS, DECEASED,     §
PlaintU,7S,                       §
                                  §
JAMES JOHNS, SR.,                 §
Intervenor,                       §
                                  §                                    NUMBER ONE (1) OF
VICKI JOHNS, INDIVIDUALLY         §
AND AS AN HEIR OF BRIAN           §
EDWARD JOHNS, DECEASED,           §
Intervenor,                       §
                                  §
vs .                              §
                                  §
THE DOW CHEMICAL COMPANY,         ~
ROHM AND HAAS COMPANY, AND        §
ROHM AND HAAS TEXAS INC.          §                               HARRISCOUNTY,TEXAS


      PLAINTIFF FRANCES SOWELL, INDIVIDUALLY AND AS HEIR OF
BRIAN EDWARD .JOHNS, DECEASED. AND AS ADMINISTRATOR OF THE ESTATE
    OF BRIAN EDWARD JOHNS, DECEASED ANSWERS AND OBJECTIONS
              TO FIRST SET OF INTEIU~OGATORIES FROM
                      INTERVENOR VICKI JOHNS

TO:    Counsel of record for Intervenor Vicki Johns, George K. Farah and Sarah C. Dionne
       of Guerra & Farah, PLLC, 4101 Washington Avenue, 3rd Floor, Houston, Texas
       77007.

       Pursuant to the Texas Rules of Civil Procedure, Plaintiff Frances Sowell responds to

Intervenor Vicki Johns' First Set of Interrogatories.




                                                                                  ~    EXHIBIT
                                                                                  4


                                                                                  i
                                                                                  f
                                                                                           c
Respectfully submitted,




Rusty Hardin
State Bar No. 08972800
Bob Wynne
State Bar No. 24060861
1401 McKinney Street, Suite 225
Houston, Texas 77010
Telephone: (713) 652-9000
Facsimile: (713) 652-9800

Robert S. Macintyre, Jr.
State Bar No. 12760700
Maclnty:t:e McCulloch Stanfield & Young
2900 Weslayan, Suite 150
Houston, Texas 770271
Telephone: (713) 572-2900
Facsimile: (713) 572-2902

ATTORNEYS FOR PLAINTIFFS




   2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on June 5, 2015, he served a copy ofPlaintiffFrances
Sowell's Answers and Objections to First Set of Interrogatories from Intervenor Vicki Johns
pursuant to Rule 21 a:

     Michael L. Brem                                   George K. Farah
     Briana J. Bassler                                 Sarah C. Dionne
     Schirrmeister Diaz-Arrastia Brem LLP              Guerra & Farah, PLLC
     Pennzoil Plac.e - North Tower                     4101 Washington Ave.,    3rd   Floor
     700 Milam Street, 1Oth Floor                      Houston, Texas 77007
     Houston, Texas 77002                              gkf@gflawofticcs.com
     mbrem@sdablaw.com                                 scd@gfla\vof1:1ces.com
     bbassler@sdablaw.com                              gab@gflawofllces.com

      Darrell A. Apffel
      S. Benjamin Shabot
      Bettison Doyle Apffel & Guarino, P.C.
      1100 Gulf Freeway, Suite 100
      League City, Texas 77573
      DApffel@bdaglaw.com
      BShabot@.bdaglaw.com




                                                 3
                       PLAINTIFF'S ANSWERS AND OBJECTIONS TO
                         FIRST SET OF INTERROGATORIES FROM
                               INTERVENOR VICKI JOHNS

INTERROGATORY NO. 1: Identify each person either participating in the preparation of the
answers to these interrogations or supplying information used in such preparation, and indicate the
interrogatories with respect to which he or she was involved.

ANSWER: Plaintiff Frances Sowell objects to this interrogatory as overbroad, harassing and seeks
the disclosure of privileged materials under the attorney-client privilege and work product doctrine.
Subject to these objections, Frances Sowell answered these interrogatories with the help Corey Johns,
Pamela Roberson and her attorneys.


INTERROGATORY NO.2: State the Style, Comt and Cause number of any lawsuit you have been
a party to and the final disposition of said suit.

ANSWER:

The current lawsuit and related probate matters, Cause Numbers 415,980 and 415,980-401 filed and
pending in the Probate Court Number One of Harris County, Texas. The probate matter, Cause No.
415,980 was disposed by a Final Judgment Declaring Heirship.


INTERROGATORY NO.3: Have you, your agents, investigators or attorneys or anyone acting on
your behalf obtained a written or recorded statement of any kind, report or memorandum, whether
recorded stenographically transcribed, oral or otherwise from any person related to this case? If so,
please identify the individual from whom the statement was taken and the date the statement was
taken. If so, then please also indicate your willingness to allow Intervenor to inspect and copy or
photograph the same.

ANSWER: Plaintiffs have obtained recorded statements of Brian Johns, George Goffuey, Ernest
Arnie, Joe Herman, Russell Taylor, and Mr. Braun.


INTERROGATORY NO. 4: Please state completely and fully all representations, statements,
declarations or admissions made by Intervenor or any agent, servant or employee of Intervenor.
Include in your answer when the communication was made, the total verbatim communication and,
if that is not possible, then state the detailed substance of the communication, by whom the
communication was made, where such communication took place, and all persons present when such
communication was made.

ANSWER: PlaintiffFrances Sowell objects to this interrogatory as overbroad, harassing and calling
for legal conclusions and not reasonably calculated to lead to admissible evidence. Further this
interrogatory response requires a narrative answer which is better suited for a deposition.



                                                     4
INTERROGATORY NO.5: Please state in full detail each and every contention or denial of the
marriage between Vicki and Brian Johnson (sic) any claim made the basis of this suit. Include in your
answer:

        a.      All facts known to you, and all propositions oflaw that your attorney, or anyone acting
                on your behalf or their behalf, which you contend support or corroborate each such
                denial;

        b.      The name, business and residence address, and telephone number of each person
                known to you who claims to have any knowledge relating to each such denial of any
                claim; and

        c.      The name, business and residence address, and telephone number of the present
                custodian of any writings in support of each such denial.

ANSWER: Plaintiff Frances Sowell objects to this interrogatory as overbroad, harassing and calling
for legal conclusions and not reasonably calculated to lead to admissible evidence. Further this
interrogatory response requires a narrative answer which is better suited for a deposition.


INTERROGATORY NO.6: When were you first made aware that Vicki Johns and Brian Johns
had filed for divorce?

ANSWER: Plaintiff Frances Sowell cannot recall an exact date on which she became aware that
Vicki Johns and Brian Johns had filed for divorce but it was prior to the 2012 accident that injured
Brian Johns. Plaintiff Frances Sowell does have personal knowledge that on more than one occasion,
Brian Johns "just wanted out" ofhis marriage with Intervenor Vicki Johns.

INTERROGATORY NO.7: Do you intend to attempt to impeach Intervenor, or any employee,
agent, representative, attorney or any other natural person or business or legal entity associated in any
way with or acting or purporting to act for or on behalf of Intervenor, with evidence of a criminal
conviction, if any, as described in Rule 609 of the Texas Rules of Evidence? If so, please describe in
detail such evidence, giving name of accused, nature of conviction and charges on which convicted,
year of conviction and whether or not parole has been successfully completed or pardon granted.

ANSWER: At this time, based upon the responses to written discovery and deposition testimony
provided by Vicki Johns, Plaintiffs do not intend to offer impeachment evidence relating to criminal
convictions.


INTERROGATORY NO.8: Please state your educational history from high school until the date
of the incident which fonns the basis ofthis lawsuit. Please include institution names and dates of
attendance.

ANSWER: Central High School, 1950-1955; Galveston College 1972-1974.


                                                    5
INTERROGATORY NO. 9: Please state the name and phone number of every employee you
personally know who worked at the Blocker Burn Unit at U1MB on July 17,2012.

ANSWER: None.

INTERROGATORY NO. 10: Who drafted the power of attorney that Brian Johns signed giving
you power of attorney over Brian Johns' personal and fmancial affairs?

ANSWER: I was never given a power of attorney over Brian Johns' personal and financial affairs.


INTERROGATORY NO. 11: Who witnessed Brian Johns signing the power of attorney giving
you power of attorney over Brian Johns' personal and financial affairs?

ANSWER: See Answer to No. 10 above.


INTERROGATORY NO. 12: What documents, photographs or other inforn1ation do you have that
support your contention that Brian Johns and Vicki Johns were not common law married?

ANSWER: Plaintiff Frances Sowell objects to this interrogatory as overbroad, harassing, calling for
a legal conclusion and not reasonably calculated to lead to admissible evidence. Likewise this
interrogatory calls for a narrative answer which is better suited for a deposition. Subject to these
objections, please see all documents produced in discovery and all information identified in discovery.


INTERROGATORY NO. 13: How many times did you speak to Vicki Johns at the hospital were
(sic) Brian Johns was being treated for his injuries on July 17, 2012? What did you discuss?

ANSWER: None.

INTERROGATORY NO. 14: Who contacted you regarding the incident which caused Brian
Johns' injuries on July 17, 2012?

ANSWER: Brian Johns contacted me regarding the incident which caused his injuries on July 17,
2012.


INTERROGATORY NO. 15: What is the name and location of the storage facility which was
rented to store personal property found in the home located at 3827 Saxon Hollow Ct., Friendswood,        ..
Texas 77546 after Brian Johns' death?

ANSWER: PODS, Gulf Storage Partners, LP, 9325 Eac:;t 33rd Street, Indianapolis, Indiana 46235




                                                   6
INTERROGATORY NO. 16: Identify those persons who were notified that you were acting as the
administrator of the estate of Brian Johns? Identify the manner of notification.

ANSWER: The Order appointing Plaintiff Frances Sowell is a public document that is readily
available to the general public. Accordingly, Plaintiff Frances Sowell cannot reasonably answer this
interrogatory. Plaintiff Frances Sowell knows that her attorneys have notice, as do all the parties and
attorneys in this matter. Likewise, multiple members of Plaintiff Frances Sowell's family know that
she acts as the administrator. In addition, W. Ross Jones served as the Attorney ad Litem in the
probate proceeding and has knowledge of this information. Finally, the court and court persmmel are
aware of this fact.

INTERROGATORY NO. 17: Please explain whether you removed or altered any social media
sites pertaining to or relating to Brian Johns. If so, please identify the process for removal or
alteration, and if altered, what changes did you make?

ANSWER: I never removed or altered anything on any social medial sites pertaining to or relating
to Brian Johns.




                                                   7
                                        NO. 415,980-401

FRANCES SOWELL, INDIVIDUALLY AND                §                   IN THE PROBATE COURT
AS AN HEIR OF BRIAN EDWARD JOHNS,               §
DECEASED, AND AS ADMINISTRATOR                  §
OF THE ESTATE OF BRIAN EDWARD                   §
JOHNS, DECEASED; COREY JOHNS,                   §
INDIVIDUALLY AND AS AN HEIR OF                  §
BRIAN EDWARD JOHNS, DECEASED,                   §
Plaintiffs,                                     §
                                                §
JAMES JOHNS, SR.,                               §
Intervenor,                                     §
                                                §                        NUMBER ONE (I) OF
VICKI JOHNS, INDIVIDUALLY                       §
AND AS AN HEIR OF BRIAN                         §
EDWARD JOHNS, DECEASED,                         §
Intervenor,                                     §
                                                §
vs.                                             §
                                                §
THE DOW CHEMICAL COMPANY,                       §
ROHM AND HAAS COMPANY, AND                      §
ROHM AND HAAS TEXAS INC.                        §                  HARRIS COUNTY, TEXAS


            PLAINTIFF COREY JOHNS, INDIVIDUALLY AND AS HEIR OF
          BRIAN EDWARD JOHNS. DECEASED ANSWERS AND OBJECTIONS
                  TO FIRST SET OF INTERROGATORIES FROM
                         INTERVENOR VICKI JOHNS

TO:     Counsel of record for Intervenor Vicki Johns, George K. Farah and Sarah C. Dionne
        of Guerra & Farah, PLLC, 410 I Washington Avenue, yd Floor, Houston, Texas
        77007.

        Pursuant to the Texas Rules of Civil Procedure, Plaintiff Corey Johns responds to

Intervenor Vicky Johns' First Set oflnterrogatories.
Respectfully submitted,

RUSTY HARDIN & ASSOCIATES, LLP

Is/ Bob Wynne

Rusty Hardin
State Bar No. 08972800
Bob Wynne
State Bar No. 24060861
140 I McKinney Street, Suite 2250
Houston, Texas 77010
Telephone: (713) 652-9000
Facsimile: (713) 652-9800

RobertS. Macintyre, Jr.
State Bar No.: 12760700
Macintyre McCulloch Stanfield & Young
2900 Weslayan, Suite 150
Houston, T~xas 770271
Telephone: (713) 572-2900
Facsimile: (713) 572-2902

ATTORNEYS FOR PLAINTIFFS




  2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on May 18, 2015, he served a copy ofPlaintiffCory
Johns' Answers and Objections to First Set oflnterrogatories from Intervenor Vicki Johns pursuant
to Rule 21a:

     Michael L. Brem                                  George K. Farah
     Briana J. Bassler                                Sarah C. Dionne
     Schirrmeister Diaz-Arrastia Brem LLP             Guerra & Farah, PLLC
     Pennzoil Place -North Tower                      4101 Washington Ave., 3rd Floor
     700 Milam Street, 1oth Floor                     Houston, Texas 77007
     Houston, Texas 77002                             gkf@gflawoffices.com
     mbrem@sdablaw.com                                scd@gflawoffices.com
     bbassler@sdablaw.com                             gab@gflawoffices.com

     Darrell A. Apffel
     S. Benjamin Shabot
     Bettison Doyle Apffel & Guarino, P.C.
     1100 GulfFreeway, Suite 100
     League City, Texas 77573
     DApffel@bdaglaw.com
     B Shabot@bdaglaw .com

                                             /s/ Bob Wynne

                                                             Bob Wynne




                                               3
                      PLAINTIFF'S ANSWERS AND OBJECTIONS TO
                        FIRST SET OF INTERROGATORIES FROM
                              INTERVENOR VICKI JOHNS

INTERROGATORY NO. 1: Identify each person either participating in the preparation of the
answers to these interrogations or supplying information used in such preparation, and indicate the
interrogatories with respect to which he or she was involved.

ANSWER: Plaintiff Corey Johns objects to this interrogatory as overbroad, harassing and seeks the
disclosure of privileged and confidential attorney-client work product and communications. Based
upon the foregoing objections, Corey Johns answered these interrogatories with the help of his
attorneys.

INTERROGATORY NO.2: State the Style, Court and Cause number of any lawsuit you have been
a party to and the final disposition of said suit.

ANSWER:

    1) Corey Johns. vs. Vicki H. Johns, Cause No. 2012-63783 filed in the 80 111 Civil District Court
       ofHarris County, Texas. The case was disposed by the attached Amended Final Judgment
       and Permanent Injunction.

    2) The current lawsuit and related probate matters, Cause Numbers 415,980 and 415,980-401
       filed and pending in the Probate Court Number One of Harris County, Texas. The probate
       matter, Cause No. 415,980 was disposed by the attached Final Judgment Declaring Heirship.

INTERROGATORY NO.3: Have you, your agents, investigators or attorneys or anyone acting on
your behalf obtained a written or recorded statement of any kind, report or memorandum, whether
recorded stenographically transcribed, oral or otherwise from any person related to this case? If so,
please identify the individual from whom the statement was taken and the date the statement was
taken. If so, then please also indicate your willingness to allow Intervenor to inspect and copy or
photograph the same.

ANSWER: Plaintiffs have obtained recorded statements of Brian John's and Dow Employees
George Goffney, Ernest Arnie, Joe Herman, Russell Taylor, and Mr. Braun.

INTERROGATORY NO. 4: Please state completely and fully all representations, statements,
declarations or admissions made by Intervenor or any agent, servant or employee of Intervenor.
Include in your answer when the communication was made, the total verbatim communication and,
if that is not possible, then state the detailed substance of the communication, by whom the
communication was made, where such communication took place, and all persons present when such
communication was made.

ANSWER: Plaintiff Corey Johns objects to this interrogatory as overbroad, harassing and calling
for legal conclusions. Further this interrogatory response requires a narrative answer which is better
suited for a deposition. Plaintiff Corey Johns is currently scheduled to be deposed on Tuesday,


                                                  4
May 19, 2015. Subject to the forgoing objections, Plaintiff Corey Johns reserves the right to
supplement this interrogatory.


INTERROGATORY NO.5: Please state in full detail each and every contention or denial ofthe
marriage between Vicki and Brian Johnson (sic) any claim made the basis ofthis suit. Include in your
answer:

        a.      All facts known to you, and all propositions oflaw that your attorney, or anyone acting
                on your behalf or their behalf, which you contend support or corroborate each such
                denial;

        b.      The name, business and residence address, and telephone number of each person
                known to you who claims to have any knowledge relating to each such denial of any
                claim; and

        c.      The name, business and residence address, and telephone number of the present
                custodian of any writings in support of each such denial.

ANSWER: Plaintiff Corey Johns objects to this interrogatory as overbroad, harassing and calling
for legal conclusions. Further this interrogatory response requires a narrative answer which is better
suited for a deposition. Plaintiff Corey Johns is currently scheduled to be deposed on Tuesday, May
19, 2015. Subject to the forgoing objections, Plaintiff Corey Johns reserves the right to supplement
this interrogatory.

INTERROGATORY NO. 6: When were you first made aware that Vicki Johns and Brian Johns
had filed for divorce?

ANSWER: Plaintiff Corey Johns cannot recall an exact date on which he became aware that Vicki
Johns and Brian Johns had filed for divorce but it was prior to the 2012 accident that injured Brian
Johns.

INTERROGATORY NO.7: Do you intend to attempt to impeach Intervenor, or any employee,
agent, representative, attorney or any other natural person or business or legal entity associated in any
way with or acting or purporting to act for or on behalf of Intervenor, with evidence of a criminal
conviction, if any, as described in Rule 609 ofthe Texas Rules of Evidence? If so, please describe in
detail such evidence, giving name of accused, nature of conviction and charges on which convicted,
year of conviction and whether or not parole has been successfully completed or pardon granted.

ANSWER: At this time, based upon the responses to written discovery and deposition testimony
provided by Vicki Johns, Plaintiffs do not intend to offer impeachment evidence relating to criminal
convictions.

INTERROGATORY NO. 8: Please state your educational history from high school until the date
of the incident which forms the basis of this lawsuit. Please include institution names and dates of
attendance.


                                                    5
ANSWER:

2004-2007 Westbury High School, Houston, TX
2007-2010 Southern University, Baton Rouge, LA
2011-2015 Southern University, Baton Rouge, LA
2009 HCC Central Campus Summer semester (3 semester hours)
2012 HCC Central Campus Summer semester (6 semester hours)

INTERROGATORY NO.9: What documents, photographs or other information do you have that
support your contention that Brian Johns and Vicki Johns were not common law married?

ANSWER: Plaintiff Corey Johns objects to this interrogatory as overbroad, harassing and is nothing
more than a fishing expedition.

INTERROGATORY NO.lO: How many times did you speak to Vicki Johns at the hospital were
(sic) Brian Johns was being treated for his injuries on July 17, 2012? What did you discuss?

ANSWER: None

INTERROGATORY NO. 11: Who contacted you regarding the incident which caused Brian
Johns' injuries on July 17, 2012?

ANSWER: My Grandmother, Frances Sowell, contacted me about the incident.

INTERROGATORY NO. 12: Please list any criminal convictions, felony or misdemeanor,
occurring in the last ten ( 10) years (excluding traffic offenses). Include the offense of which you were
convicted, and date and place of such conviction.

ANSWER: None




                                                   6
                         CAUSE NO. 415980-401

FRANCES SOWELL,                   §   IN THE PROBATE COURT
INDIVIDUALLY AND AS HEIR OF       §
BRIAN EDWARD JOHNS,               §
DECEASED, AND AS                  §
ADMINISTRATOR OF THE ESTATE       §
OF BRIAN EDWARD JOHNS,            §
DECEASED; COREY JOHNS,            §
INDIVIDUALLY AND AS AN HEIR       §
OF BRIAN EDWARD JOHNS,            §
DECEASED                          §
Plaintiffs,                       §
                                  §   NUMBER ONE (1) OF
JAMES JOHNS, SR.                  §
Intervener,                       §
                                  §
VICKI JOHNS, INDIVIDUALLY         §
AND AS AN HEIR OF BRIAN           §
EDWARD JOHNS, DECEASED            §
Intervener                        §
                                  §
v.                                §
                                  §
THE DOW CHEMICAL COMPANY,         §   HARRIS COUNTY, TEXAS
ROHM AND HAAS COMPANY,            §
ROHM AND HAAS TEXAS, INC.,        §
TIM FOX, AND JULIO RODRIGUEZ      §
Defendants.                       §




                         CAUSE NO. 415980-401

ESTATE OF                         §   IN THE PROBATE COURT
BRIAN EDWARD JOHNS,               §   NUMBER ONE (1) OF
DECEASED                          §   HARRIS COUNTY, TEXAS



     INTERVENOR, VICKI JOHNS' SECOND REQUESTS FOR PRODUCTION TO
             PLANTIFFS FRANCES SOWELL AND COREY JOHNS

                                                             ~   EXHIBIT
                                                             i


                                                             i
                                                             !
                                                                   D
TO: Plaintiffs, Corey Johns and Francis Sowell, by and through their attorneys of record,
Rusty Hardin and Bob Wynne, Rusty Hardin & Associates LLP, 5 Houston Center, 1401
McKinney, Suite 2250 Houston, TX 77010.


       COMES NOW, Intervener, Vicki Johns, and files this, her Second Request for
Production to Plaintiffs, Corey Johns, and Francis Sowell, hereby requests that Plaintiffs produce
for Intervener's inspection, photocopying or reproduction of the records, documents and items
listed in this request for production . .PURSUANT TOR ULE 193. 7 THIS REQUEST WILL
FURTHER SERVE AS ACTUAL NOTICE THAT THE PLAINTIFF INTENDS TO USE
PRODUCED DOCUMENTS AGAINST YOU IN PRETRIAL PROCEEDINGS AND AT
TRIAL. ACCORDINGLY, YOUR PRODUCTION OF A DOCUMENT(S) IN RESPONSE
TO THIS REQUEST AUTHENTICATES THE DOCUMENT(S) FOR USE AGAINST YOU
IN ANY PRETRIAL PROCEEDING OR AT TRIAL UNLESS YOU OBJECT TO THE
AUTHENTICITY OF ANY PRODUCED DOCUMENT(S) WITHIN THE TIME LIMITS
AND AS PARTICULARLY SET OUT IN TEX.R.CIV.P 193. 7, FROM THE DATE OF
SERVICE OF THIS NOTICE.



                                             Respectfully submitted,



                                             BY: ________________
                                             GEORGE K. FARAH
                                             State bar No. 24040882
                                             SARAH C. DIONNE
                                             State bar No. 24072229
                                             GUERRA & FARAH, PLLC
                                             4101 Washington Ave., 3rd Floor
                                             Houston, Texas 77007
                                             T: (713) 529-6606
                                             F: (713) 529-6605
                                             Email: gkf@gflawoffices.com
                                             Email: scd@gflawoffices.com


                                             ATTORNEYS FOR INTERVENOR
                                             VICKI JOHNS
                                CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been delivered in
compliance with Tex.R.Civ.P. 21 & 21a to all counsel of record on this the 27th day ofMarch, 2015.

Rusty Hardin
Bob Wynne
RUSTY HARDIN & ASSOCIATES, LLP
5 Houston Center
1401 McKinney, Suite 2250
Houston, TX 77010
Attorneys for Plaintiffs

Michael L. Brem
SCHIRRMEISTER DIAZ-ARRASTIA BREM LLP
Pennzoil Place- North Tower
700 Milam Street, 1Oth Floor
Houston, Texas 77002
Attorney for The Dow Chemical Company

Darrell A. Apffel
S. Benjamin Shabot
BETTISON DOYLE APFFEL & GUARINO, P.C.
1100 Gulf Freeway, Suite 100
League City, Texas 77573
Attorneys for Intervenor James Johns, Sr.

Mr. Robert S. Macintyre, Jr.
MACINTYRE McCOLLOCH STANFILED & YOUNG
2900 Weslayan, Suite 150
Houston, Texas 77027



                                                    George K Farah




                            DEFINITIONS AND INSTRUCTIONS
1. DOCUMENT or DOCUMENTATION refers to any paper, book, record, letter,
   memorandum, contract, agreement, invoice, receipt, canceled check, telegram, manual,
   newsletter, announcement, catalogue, diary entry, calendar, bulletin, tape, disk, partial or
   complete reports on or transcriptions of telephone or other conversations, accounting entry,
   financial calculation, drawing, sketch, or other similar materials which contain any verbal,
   graphic or pictorial information.

2. PERTAINING, PERTAINING TO, or PERTAINING THERETO means commenting
   upon, including, concerning, containing, regarding, discussing, reflecting, relating to,
   relevant to, used in connection with, embodying or evidencing and should be construed in
   the broadest sense of the word.

3. Production of Documents

   All documents and things described in this request are required to be produced. No part of
   the documents should be removed, destroyed, or concealed. In determining which
   documents and things you are required to produce, you should carefully read and comply
   with the definitions and instructions incorporated herein by reference.

4. Lost or Destroyed Documents

   If it is claimed that any document or thing has been lost or destroyed, for each such
   document or thing state the circumstances relating to the loss or destruction of each such
   document or thing, the approximate date of loss or destruction and a reasonably complete
   description of the contents of said document, file, or thing.

5. Accuracy of Information

   If you do not have accurate production of or information with respect to any Request for
   Production or any part thereof, state and give your best estimate as to the matter inquired
   about.
 INTERVENOR, VICKI JOHNS' SECOND REQUEST FOR PRODUCTION TO
        PLAINTIFFS, FRANCES SOWELL AND COREY JOHNS

1. A copy of the cell phone records for Corey Johns from January 1, 2012 to January 1, 2013.

2. A copy of the cell phone records for Brian Johns from January 1, 2012 to January 1, 2013.

3. A copy of the cell phone records for Frances Sowell from January 1, 2012 to January 1, 2013.
                                      NO. 415,980-401

FRANCES SOWELL, INDIVIDUALLY AND§                                  IN THE PROBATE COURT
AS AN HEIR OF BRIAN EDWARD JOHNS, §
DECEASED, AND AS ADMINISTRATOR §
OF THE ESTATE OF BRIAN EDWARD     §
JOHNS, DECEASED; COREY JOHNS,     §
INDIVIDUALLY AND AS AN HEIR OF    §
BRIAN EDWARD JOHNS, :OECEASED,    §
Plaintiffs,                 I     §
                                               §
JAMES JOHNS, SR.,                              §
Intervenor,                                    §
                                               §                        NUMBER ONE (1) OF
VICKI JOHNS, INDIVIDUALLY                      §
AND AS AN HEIR OF BRIAN                        §
EDWARD JOHNS, DECEASED,                        §
Intervenor,                                    §
                                               §
VS.                                            §
                                               §
THE DOW CHEMICAL COMPANY,                      §
ROHM AND HAAS COMPANY, AND                     §
ROHM AND HAAS TEXAS INC.                       §                  HARRIS COUNTY, TEXAS


      PLAINTIFFS FRANCES SOWELL AND COREY JOHNS' OBJECTIONS AND
            RESPONSES TO SECOND REQUESTS FOR PRODUCTION
                                I

                     FROM INTERVENOR VICKI JOHNS

TO:    Counsel of record for Intervenor Vicki Johns, George K. Farah and Sarah C. Dionne
       of Guerra & Farah, PLLC, 4101 Washington Avenue, 3rd Floor, Houston, Texas
       77007.

       Pursuant to the Texas Rules of Civil Procedure, Plaintiffs Frances Sowell and Corey Johns

respond to Intervenor Vicki Johns' Second Requests for Production.




                                                                                           EXHIBIT

                                                                                             E
            Respectfully submitted,




             usty Hardin
            State Bar No. 08972800
            Bob Wynne
            State Bar No. 24060861
            1401 McKinney Street, Suite 2250
            Houston, Texas 77010
            Telephone: (713) 652-9000
            Facsimile: (713) 652-9800

            RobertS. Macintyre, Jr.
            State Bar No.: 12760700
            Macintyre McCulloch Stanfield & Young
            2900 Weslayan, Suite 150
            Houston, Texas 770271
            Telephone: (713) 572-2900
            Facsimile: (713) 572-2902

            ATTORNEYS FOR PLAINTIFFS




-   -----




              2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on June 11, 2015, he served a copy of Plaintiffs
Frances Sowell and Cory Johns' Objections and Responses to Intervenor Vicki Johns' Second
Requests for Production pursuant to Rule 21 a:

     Michael L. Brem                                George K. Farah
     Briana J. Bassler                              Sarah C. Dionne
     Schirrmeister Diaz-Arrastia Brem LLP           Guerra & Farah, PLLC
     Pennzoil Place- North Tower                    4101 Washington Ave.,   3rd   Floor
     700 Milam Street, 1Oth Floor                   Houston, Texas 77007
     Houston, Texas 77002                           gkf@gflawoffices.com
     mbrem@sdablaw.com                              scd@gflawoffices.com
     bbassler@sdablaw.com                           gab@gflawoffices.com

     Darrell A. Apffel
     S. Benjamin Shabot
     Bettison Doyle Apffel & Guarino, P.C.
     1100 Gulf Freeway, Suite 100
     League City, Texas 77573
     DApffel@bdaglaw.com
     BShabot@bdaglaw.com




                                              3
             PLAINTIFFS' OBJECTIONS AND RESPONSES TO
   SECOND REQUESTS FOR PRODUCTION FROM INTERVENOR VICKI JOHNS

REQUEST FOR PRODUCTION NO. 1: A copy of the cell phone records for Corey Johns from
January 1, 2012 to January 1, 2013.

RESPONSE:       Plaintiffs object to this request as it is overbroad, burdensome, harassing, not
reasonably calculated to lead to the discovery of admissible evidence, and an unnecessary invasion of
pnvacy.


REQUEST FOR PRODUCTION NO. 2: A copy of the cell phone records for Brian Johns from
January 1, 2012 to January 1, 2013.

RESPONSE:       Plaintiffs object to this request as it is overbroad, burdensome, harassing, not
reasonably calculated to lead to the discovery of admissible evidence, and an unnecessary invasion of
pnvacy.


REQUEST FOR PRODUCTION NO.3: A copy of the cell phone records for Frances Sowell
from January 1, 2012 to January 1, 2013.

RESPONSE: Plaintiffs object to this request as it is overbroad, burdensome, harassing, not
reasonably calculated to lead to the discovery of admissible evidence, and an unnecessary invasion of
pnvacy.




                                                 4
..


              "pamela roberson "             To 
              
                                             cc
                       :05
                                            bee
                                         Subject FWD:New Year~ New Outlook




     Sent from my Verizon Wireless LGVXlOOOO device.
     ------Original·Message------
     From: Vicki Johns 
     To:
     ,,,,,
      
     Cc: ,
     Date: Wed, Jan 7, 1:02 PM -0600
     Subject: New Year - New Outlook




     Hello family, Brian & I have decided to write you all regarding this
     past year & the future.This year we will celebrate our 2nd year Wedding
     anniversary.We are very happy & we are totally committed to one
     another.Last year we dealt with alot of unnecessary stress from those
     that are suppose to be closet to us , "OUR FAMILY" .All of you are
     supposed to be Christians & we have all grown up in church yet some of
     us don't treat one another like Christians.On both sides of our families
     there has been unnecessary Stress & unwant~d ADVICE as to how our (Brian
     & Vicki's) home,kids,finances,communication,trust personal buisness
     should be run according to YOU! Most communication is ALWAYS
     NEGATIVE ..... for our mother's, you have taught us the old saying (if you
     don't have nothing good or nice to say,don't say nothing) Unfortunately
     we have forgotten that along the way .Life is hard enough to get thru
     from day to day but we have experienced so much drama from s·ome of
     you,it has to stop, thats why w~ have chosen to stay to ourselves.The
     majority of our famililes are women,and with the exception of one of my
     sisters Kim, all of us women have been married or is married.You
     personally know how it feel to have in-laws.You are one or have been
     one.How does yourmother-in law,sis in law,brother in law,father in law
     TREAT YOU,ACKNOWLEDGE YOU,RESPECT YOU (or lack thereof) Do. they .
     constantly discuss in your presence your ex-,-girlfriends,wives or
     boyfriends ? How many of you have done that to me & Brian.Have we EVER
     brought up your ex's or your previous baby mama's or daddy's or even
     your spouses ex baby mama's or daddy's - NO WE HAVEN'T BECAUSE WE
     RESPECT EVERYONE & THEIR MARRIAGES.Give us a break.Brian & I are
     together,happily, get over it and ACCEPT IT,IT "AIN'T gonna change"He &
     I have definately kept in alot of things we have wanted to say to you
     our family members on both sides for all the negative things some of you
     have done and said to our faces & behind one of our backs,but we jointly
     are here to tell you from now on regardless of who you are, your
     behavior & disrespect is no longer acceptable.The most important thing
is that we love each other,thats it, as our family that should be all
you care about,not petty things & conunents like "we are up under each
other too much or all the time• How ignorant is that? We like each
other,we are extremely attracted to each other,we are in love,why does
that make some of you annoyed or is it JEALOUSY.If we choose to breathe
for one another,thats our buisness,it works for us,maybe if some of you
pay more attention to your own SPOUSE & and try some of our techniques
you will have a much better relationship & want to be around your spouse
more. We rarely hear from most of you except the o.ccassional email.
forward,how about spending some quality time with us.Some of you make
excuses as to why you haven't come to visit but we are expected to come
to you,thats a 2-way street.We are only surrounding ourselves with
positive people (friends,family) we want to raise our children in such
an atmosphere,give us that chance,stop telling us every step to make
according to you & your path,GOD DID not ordain you as his helper or
overseer to his kingdom.We are intelligent adults & we want to share our
lives with you ALL.Let us make our own decisions,and raise our children
as WE see fit.To my family, always respect my husband,to love me is to
love & accept him .To Brian's family the absolute same thing.To love him
is to respect & accept me.If anyone would like to address this letter
with us ,please feel free to call or come by anytime.Since we are all
adults,I figured I didnt nave to put individual names to every
statement, as all of you read this letter you know what part pertains to
you as an individual ................. Sincerely, Brian & Vicki Johns




This e-mail, including any attached files, may contain confidential and
privileged information for the sole use of the intended recipient. Any
review, use, distribution, or disclosure by others is strictly prohibited. If
you are not the intended recipient (or authorized to receive information for
the intended recipient}, please contact the sender by reply e-mail and delete
all copies of this message.
'tint                                                                     b:t1p://us-mg6.mail.yahoo.comlneollauncl



             Subject:   Fw: Hey B do you still want me to get...
        \
             From:      bxlatina2569@yahoo.com (bxlatina2569@yahoo.com)

             To:        bxlatina2569@yahoo.com;

             Date:      Friday, July 20, 2012 7:08PM




            ----- SMS Text ------
            To: 18324055436
            Sent: Jull7, 2012 5:34PM
            Subject: Hey B do you still want me to get. ..

            Hey B do you still want me to get Koi?
            Sent on the Sprint® Now Network from my BlackBerry®




 ofl
'nnt                                                                 http://us-mg6.mail.yahoo.com/neo/launcl



        Subject:   Fw: koi gets a cut tomorrow at 1:30

        From:      bxlatina2569@yahoo.com (bxlatina2569@yahoo.com)

       To:         bxlatina2569@yahoo.com;

        Date:      Friday, July 20, 2012 7:07 PM




       ------ SMS Text -----
       From: 8324055436
       Received: Jul16, 2012 12:37 PM
       Subject: koi gets a cut tomorrow at 1:30

       koi gets a cut tomorrow at 1:30
       Sent on the Sprint® Now Network from my BlackBerry®




                                                                                        11 /'l0/?01 ?. t>·'\? l>M
'nnt                                                                http://us-mg6.mail.yahoo.com/neo/launcl



       Subject:   Fw: u up

        From:     bxlatina2569@yahoo.com (bxlatina2569@yahoo.com)

        To:       bxlatina2569@yahoo.com;

        Date:     Friday, July 20, 2012 7:07 PM




       ----- SMS Text ------
       From: 8324055436
       Received: Jul14, 2012 10:03 PM
       Subject: u up

       uup
       Sent on the Sprint® Now Network from my BlackBerry®
rrnt                                                                                    http ://us-rng6 .mail.yahoo.comlneo/launcb



        Subject:   [No Subject]

        From:      francis colon (bxlatina2569@yahoo.com)

        To:        coryjohns89@yahoo.com;

        Date:      Tuesday, June 19, 2012 7:46AM




       Hey Boo!,

       your poster has been ordered and should be here within 1-2 weeks .. I always keep a promise ..

       But I need to know what t shirt you want? is it a New York or Yankee t shirt and what size would you
       like? I also found a blue and white Yankee hoodie .. Well just let me know what you would like ..
       Francis Colon'e




                                                                                                             11/':10/?01? f;·Ah PM
'nnt                                                                                                                                                      http://us~mg6.mail.yahoo.com/neo/launcl

              ·,   ·.""'



           Subject:              Catalog Favorites Order Confirmation
       \
           From:                 Catalog Favorites (orders@catalogfavorites.com)

           To:                   bxlatina2569@yahoo.com;

           Date:                 Sunday, November 27, 2011 6:34 PM




           Thank you for ordering from Catalog Favorites.
           Your order number is J0055542.
                                                                                                                                                                                                 I
                                                                                                                                                                                                 I
                                                                                                                                                                                                  I
           If we can be of any further assistance please email us at help@catalogfavorites.com or                                                                                                 I
                                                                                                                                                    ----..................- ...·--~-~--,__....... !
           call toll free 1~877-754-7430.

           Sincerely,

           Catalog Favorites



            [~ :;~ ··"----~. --~--··-----·--····-·--------------·---·--------·--··~--------------J
             Order Number: J0055542

             Bill To:                                                                Ship To:
             FRANCIS COLON                                                           FRANCIS COLON
             13126 KINGSMILL DRIVE                                                   13126 KINGSMILL DRIVE
             SUGARLAND, TX 77478                                                     SUGARLAND TX 77478   I
                                                                                                                                                       Enamel Silverplate Glass Heart
                                                                                                                                                           Letter Pendant 18in
                                                                                                                                                                  $.:14$2$5.99
                   Qty Description                                                                                          Total                                   60%0FF

                      1         Personalized Man Cave Sign                                                                  $34.95
                                           BRIAN'S
                                Merchandise Total:                                                                          $34.95
                                Shipping & Handling:                                                                         $9.50
                                Sales Tax:                                                                                   $0.00
                                Order Total:                                                                                $44.45


                   "'**" NOTICE: This order qualifies for a FREE STANDARD SHIPPING REBATE
                                                 just for trying FreeShipping.coml Click to claim-

                                                                                                                                                               Hairstylists Plaque
                                                                                                                                                                     $14.95



                                                                                                                                                           12~--~------------J
                                                -~~~-~--~---~---•·•_j
             -·"•·•• .•r"••·•·-·•••-•••--·-•·
                                                                                             .
                                                                        ~-----~h-~-------~------ ~-------~--~---------~-----~~~----·-----·--·---i




 >f2                                                                                                                                                                                  11/10/?01? 1\·'\ll PM
'nnt                                                                                      ht1p://us-mg6.mail.yahoo.com'neollauncl



        Subject:   Koi is japanese

        From:      francis colon (bxlatina2569@yahoo.com)

        To:        coryjohns89@yahoo.com;

        Date:      Wednesday, November 2, 2011 8:33 PM




       Japanese Version (I'll stick to this version ofKoi.. )
       Koi (~)means "love." And by 11 love," it can mean a crush or between couples. Usually, the term isn't
       used between married couples.
       You wouldn't actually call someone~ (koi), but a girlfriend/boyfriend can be referred to as koibito 1f1J.A..
       But then once again, you wouldn't actually call someone that. It's the same as how we wouldn't call our
       boyfriends/ girlfriends... boyfriend/girlf...
       Good luck:)

       English version of (COY) (koi)cuij. coy·er, coy· est
       1. Tending to avoid people and social situations; reserved.
       2. Affectedly and usually flirtatiously shy or modest. See Synonyms at shy 1.
       3. Annoyingly unwilling to make a commitment

       Francis Colon'fil




rJfl                                                                                                         11130/2012 6·47 PM
•nnt                                                                                         http://us-mg6.mail.yahoo.com/neo/launcl




              Subject:   homes
       . -~
          ;   From:      francis colon (bxlatina2569@yahoo.com)

              To:        coryjohns89@yahoo.com;

               Date:     Saturday, October 29, 2011 5:35 PM



              Prices are going from high to low on the list $2000. all the way to $1599. Let me know what you think?

              http://search.har.com/engine/12608~Cobble-Springs- Dr-Pearland-TX-77584_HAR67664468.htm

              http:/I search. bar. com/engine/2404-F astwater-Creek-Ct-Pearland-TX.-77584_HAR4903430 .htm

              http://search.har. com/engine/3114-S.-Webber-Pearland-TX-77 584_HAR63468 830 .htm

              http://search.har.com/engine/2407-Black-Canyon-Ln-Pearland-TX-77584_HAR35641814.hhn

              http://search.har.com/engine/2638-Martinec-Dr-Pearland-TX-77584_HAR79601020.htmmyfavoriteso
              far

              http://search.har.com/engine/1104-Lake-Shore-Dr-Pearland-TX-7758l_HAR9732048l.htmyou will like
              the floors

              http://search.har.com/engine/3812-N.Pin-Oak-Pearland-TX-77582-'HAR25940064.htm this has one big
              ass master bedroom
              Francis Colon'@




                                                                                                                11/10/'lOl?_ l'l·4R PM
'rint                                                                                      http://us~rng6.mail.yahoo.cotnfneo/Iauncl
         Jr   • '   ·.,..




         Subject:           Parfum1.com Order Confirmation

         From:              Parfumt.com Order Processing (orderprocessing@parfum1.com)

        To:                 bxlatina2569@yahoo.com;

         Date:              Thursday, October 13, 2011 12:59 PM




        +Paifu"!!:l
        Order Confirmation


        Hi Franis Colon,

        Thank you for shopping at Parfuml.com
        Your order has been received and is being processed.
        We will send you another email once your order has shipped.
        Your order will ship within 1-2 BUSINESS days after the date you placed your order.

        We will contact you shortly if any difficulties occur during the processing of your order.
        As a reminder: an improper billing or shipping address may delay your. order.


        Order Summary


        Email Address: bxlatina2569@yahoo.com
        Phone: 8325671571

        Shipping Address:
        Brian E. Johns
        3827 Saxon Hollow Court
        Friendswood, TX 77546
        United States

        Shipping Method: Standard
        Estimated Delivery Time: 2-8 Business Days
        Estimated delivery time is calculated AFTER your order ships.
        Your order will ship in 1-2 BUSINESS days after the date you placed your order.

        Gift Message:
        Happy 1 Month Anniversary Looking forward to many more months and years together Love Frankie

        Billing Address:
        Franis Colon
        13126 KingsmillDrive


 e>f2                                                                                                          11 /"lfl/?lll ')   ~·   ._7 Pli.A
nnt                                                                                         htlp://us-mg6.mail.yahoo.com/neollauncl
           1   '




          Sugarland, TX 77478
          United States
      \
          Payment Details:
          JYpe: MasterCard
          Name: Franis Colon
          XXXXXXXXXXXX3978
          12/2013

          Order Details:
          Item#     Item                                             Brand        Cost Quantity
          MCAL03135 Eternity Men Eau De Toilette Spray 3.3oz for Men Calvin Klein $43.00 1

          Items: $43.00
          Coupon: $4.30
          Shipping: $5.95
          Order Total: $44.65


          For any inquires regarding your order, you must provide us with the email address you used when placing
          your order.

          Once again, thank you for shopping at Parfum1.com.
          Please visit us again soon for great prices on your favorite designer fragrances, bath and body products,
          and beauty accessories.
          www.parfuml.com


          Parfuml.com
          3000 47th Ave., 4th Floor, Long Island City, NY 11101
          Contact Us: 866.727.3861, info@parfuml.com




                                                                                                               11130/2012 6~57 PM
Brian Edward Johns




I, Francis Colon met Brian E. Johns on September 17, 2011 through a friend on facebook. We continued
to date and in the month of October of 2011, we decided to make our relationship exclusive with each
other, And as time passed I got to know his son Corey Johns, met his mother Mrs. Francis Sowell and
other family members including his two dogs Max and Koi. I would spend my weekends at his home
(3827 Saxon Hollow Court, Friendswood, TX 77546). Our relationship continued and we were talking
about our future together and moving into his home in the month of September 2012 when we
completed a year in our relationship. Then that tragic day in July of 2012, when I received a phone call
from his sister Pam Jahns-Roberson telling me that Brian was in a terrible accident at work and that he
was in the ICU at UTMB Hospital in Galveston. That phone call changed my life forever. My 11 months
with Brian were amazing and I was privileged to have been able to spend and enjoy the last 11 months
of Brian's life with him.
Ol/2~/2015 ~HO l~l         38     ~AX                                                                                        l?JOH/033     f
                                                                                                                                         • I
                                                                                                                                           !


             HI.PAAAUTHOIUZATION TO DISCLOSE PROTECTED HEALTH INFORMATION

 TO:
           Physichln, Provide1· Ol' Fitcilay Numc:
          Street Aclclrm•:                                       XXX-XX-
          l>Ate of !Jirtll:                                             02/2611967- -
          l>ntc(~) of Smvicc:                                           02/10/20121a 08/13/12
 PERSON/ENTITY TO WHOM RECORDS SHALL BE RELBABRD:

          Namo of Attorney;                                             George K. Farah
          Firm:                                                         CJuenu & "Fnmh, PU.C
          Sti•eetAOL/Z9/20~~   THV 121 38      FAX                                                                                               ~012/03~




               Opcmtivo l'cp01t;
               Rudiol notes, unci dictation;
               Opinions) tliugnml~H, }lWgnm;e::~, nnu ll'tlUUmmtpluns;
               01·ders;                                                                                                                     '•
               Statcrnonls n11dlor bills;
               Dental records, J1oh::r;, roporf~, summnrieR; ttmllnmlment plum:;
               Medication sumntnl'y, pham1aCCLtlical r~cortl» ino1uding hut n<>L limited lo tlut~ ur
               prescription, pl'Cscrlbjng phy.9icitul, name()/' dru& dosnge 011d nmounl cliHpt!nH!:!tl; AND
       Any other mcd1ca1 infoJ.'luntion rogardh1g rmy trcntrncnt, including dooLtmunhl lo m1d from other
       hcnlth coro provJdc1's, nttomcys, hlstu·ancc companies, t::to.

               !lurthcrmo.t'O, nny of mcclicrtl providers and their ogcnts and .roprcscntntivcs nro l\\\tlwdzccl to
      disc\tss my physlonl nnd mcutnJ condition with Uucrl'fl & Fnroh, PLLC tlllcl Uuorra & Fruah,
      PI.T.C':> ngents nnd representntivcs.

               T undel·stand thut my record~ m:e co.ufidentinl nnd cmmot be disclosed without my wl'ltton
      m1llmri:.o.ulion, tiXUepl wl1~n lllhl:!l'Wi~e pr.:1·mitted by luw. l lmdel'Stlmd tlmt the specified informntion
      Lu he released muy inolwle: hilllory~ uiugmlsis, uncV~n· treatment t.lf dl'Ug m• ulcohol flb\Jse, menml
      illness~ or Ct)a1rnunicHble clis~H.'{tl~ inuluding Humun Tmmunmletlchmcy Vil'liS (TlTV) tlll(l Acquired
      lmm'lmc Deficiency Syndrmna (AIDS).

                1 1llldcrstl'md thnt tronttncnt Ol' pnymcTlt cannot he contlllium:rl on my Higniug thi1-:
      m1thorlzntion 1 cxcopt l.t1 cc1trun oircumsttmcos S\lCh os for pitrlicipnlion in ruseurch pmgrnm!l> 01
      rmthoriznUon of the r"!ense of testing fo1· prc~cmploymcnt purposes. 1 unclcrstat1d that J may rcvolm
      this nuthoriz.."ltiou in writing nt nny time except to the extent that action has been 1akcn in rollancc
      l\lJOn this unthOl'J7.uttou. I unde1·stnud thnt lmny be chnrgcd nl'otl'icval/p!'occ.''lSing fcc and ±or copies
      of my mt:dicul rec~ll'QS :tccol'ding to Texas Hospitfll Licensing Lflw.

                Unll:!:;s revoked HOOllf!l', Ihi~.{ ~\llthOl'i?,;urloll expire,os one (l) yeo.r from the clnte of my signntm·e
      bel()W,

                A pl10loc.:opy m· lho:-;imfl"' h1lllllmimlion ol' lbh; auL1wri7.ution hus the :-i!liT\C force und tJffect ns
      an orlginttl.                             '


                                                                                                                                       '•




                                                             Sio/Fk
                                                             Data Sigrtcd




                                                                                                                                  ,.
                                                                                                  ~013/033

. .
01/~9/20t5 ~HO   12138   PAX




                                   3SC ~mnu before me, the undersigned nuthodty, on the
                 ~TO AND       I
                                     ..            2015.
                   day o(1

                                                                     ~~~Lk}~
                                                                     Nl)lnry "Public i11 umllhr
                                                                     lhe Stale oJ'T~Xl\H
                                                                     MY commissiot' Ex.pinm:


                                                   )\\11~H'J

                                                #~~tr.'!t!q.~ COlLEEN RENEE MCGASKEY
                                                :•:·     '; "E Not11ry Public, State of Texas
                                                \~·        •'"if   My Commission   Expires
                                                 '-r-,tW~~~         Novembor 26, 2015




                                                                                                   '\
                                                                        INVOICE

                                                                                                               Gulf Storage Partners, LP
                                                                                                               9325 East 33rd Street
                                                                                                               Indianapolis, IN 46235

                                                                                                               ACCOUNTING #888-892-9338
                                                                                                               SCHEDULING# 800-776-7637
                                                                                                               www.PODS.com

 15464041                                                                                                      Due Date:             8/11/2012
 James Johns                                                                                                   Invoice#:             039-247146
 10919 Fondren Rd                                                                                              Account#:             15464041
 Apt 921
 Houston, TX 77096                                                             /'
                                                                           I,. L     ?.(.      r ::·;
                                                                                                 J )           Print Date:
                                                                                                               Terms:
                                                                                                                                     8/10/2012
                                                                                                                                     Auto charge

 QTY       SKU                                   DESCRIPTION                                                                            RATE              AMOUNT
   1     16WD           Deliver empty 16' container to your location                                                                     $83.00               $83.00
   1     16S            Monthly rental of 16' container in storage center                                                               $195.00              $195.00
                         - PODS Container#:
                          - Located: 3827 Saxon Hollow
                         - Rental Period: 08/11/2012-9/10/2012
   1     L              Lock                                                                                                                  $6.00                 $6.00

                        Notice: Additional transportation fees may apply to future moves of your PODS
                        container. Minimum duration of container rental may be required to qualify for
                        certain discounts depending on your local franchise requirements. Seasonal or
                        promotional terms and conditions may apply.




                                                                                                                                    Sub Total                     $284.00
                                               Manage your account online at www.PODS.com                                           Tax Amt                        $22.00


                           THANK YOU FOR CHOOSING PODSI between: M· oJua-op t:asiern                                                 .VI/"\L                  :;; .... v&.ee

Please notify us of any changes in address or phone number. Account will bo subJect to a $35 late leo .1 0 days after the account due dote.



X ·-------------.-.;;.~~.-.~;.-.i-oiNsuRE-PROPER-EFfE"oiT.-rt:eA"sE"-R"ErliR'NT'I-iisroR'iiot:.iwli. H'vouR·PAv'ME"Ni'·~;;;~;;;;:.:;.-.-----------·     >~
                   \ Houston, TX
                   ,I   15464041                                                                                                               Change of Address
                        8/10/2012




                                                                                                                 Due Date:                       Invoice#:
                                                                                                                 8/11/2012                      039-24714()
       Remit To:
       Gulf Storage Partners, LP                                                                                Amount Due:                           Enclosed:
       9325 East 33rd Street                                                                                        $306.00
       Indianapolis, IN 46235
                                                                             INVOICE

                                                                                                                      Gulf Storage Partners, LP
                                                                                                                      9325 East 33rd Street
                                                                                                                      Indianapolis, IN 46235

                                                                                                                      ACCOUNTING #888-892-9338
                                                                                                                      SCHEDULING# 800-776-7637
                                                                                                                      www.PODS.com

 15464041                                                                                                             Due Date:              8/11/2012
 James Johns                                                                                                          Invoice#:              039-247147
 10919 Fondren Rd                                                                                                     Account#:              15464041
 Apt 921
 Houston, TX 77096                                                                                                   Print Date:             8/10/2012
                                                                                                                     Terms:                  Auto charge

 QTY  SKU                                       DESCRIPTION                                                                                     RATE               AMOUNT
  1 CPOS                 Contents Protection $ 5,000 Value. Monthly Fee                                                                          $34.95                $34.95

                         Notice: Additional transportation fees may apply to future moves of your PODS
                         container. Minimum duration of container rental may be required to qualify for
                         certain discounts depending on your local franchise requirements. Seasonal or
                         promotional terms and conditions may apply.




                                                                                                                                            Sub Total                      $34.95
                                                  Manage your account online at www.PODS.com                                                Tax Amt                         $2.71


                            THANK YOU FOR CHOOSING PODS! between: IVI-f' B30a-6p Eastern                                                    TOTAL                          $37.66

Please notify us of any changes In address or phone number. Account will be subject to a $35 late fee, 10 days after the account due date.



:;?< -------------·;;;;;.:;:;:;;;:.'ToiNsuRE-rR.ore'R-c'iiE'6ii.-rl:EA'se·R'erliR'r:iYH"iS"f>oRrioj:./wli'i·ivouR."r'A'Y"ME'N"T;;;;.~;:;;;,c;;:;·-----------     :>~
                        Houston, TX
                        15464041                                                                                                                      Change of Address
                        8/10/2012




                                                                                                                        Due Date:                        Invoice#;
                                                                                                                        8/11/2012                       039-247147
        Remit To:
        Gulf Storage Partners, LP                                                                                     Amount Due:                              Enclosed:
        9325 East 33rd Street                                                                                              $37.66
        Indianapolis, IN 46235
r
SEP - 25-2015 12 :29 From:7133686701                                             To:97135296605


ANM
                                                                         PROBATE COURT 1                                  FILED
                                          DATA ENTRY                                                       6115/2015 4:43:11 PM
                                          PICK UP TinS DATE                                                         St:m Stanart
                                                                                                                   County Ck!lrk
                                                                                                                   Harris County

                                               CAUSE NO. 415980-401

           FRANCES SOWELL,                                 §     IN THE PROBATE COURT
           INDIVIDUALLY A.ND AS HEIR OF                    §
           BRIAN EDWARJJ JOHNS,                            §
           DECEASED, AND AS                                §
           ADMINISTRATOR OF T:tiE ESTATE                   §
           OF BRIAN EDWARD J'OHNS,                         §
           DECEASED; COREY JOHNS,                          §
           INDIVIDUALLY AND AS AN HEIR                     §
           OF BRIAN EDWARD JOHNS,                          §
           DECEASED                                        §
           Plaintiffs,                                     §
                                                           §     NUMBER ONE (1) OF
            JAMES JOHNS, SR.                               §
           lntervenol',                                     §
                                                            §
            VICKI JOHNS, INDIVIDUALLY                       §
            AND AS AN HEm OF BRIAN                          §
            EDWARD JOHNS, DECEASED                          §
            Intervenor                                      §
                                                            §
            v.                                              §
                                                           §
            THE DOW CHEMICAL COMPANY,                      §     HARRIS COUNTY, TEXAS
            ROHM AND HAAS COMPANY,                         §
            ROHM AND HAAS TEXAS, INC.,                     §
            TIM FOX, AND JULIO RODRlGlJEZ                  §
            Defendants.                                    §



                   ORDEil GRANTlNG INTERVENOR. VICia JOHNS•, MOTION TO COMPEL
                                    DISCOVER\' RESPONSES_                    ..w PAe.:r
                  On the   z~'L oU¥1'~((,""1015, Intervenor, Vicki Johns\ Motion to Compel
           Discovery Responses against Plaintiff Frances Sowell and Corey Johns was considered by the Court.
          After considering the motion, the response, and the arguments of counsel, it appears to the Court that

          the Motion should be granted,
                                                                               7/J
                  lT IS THEREFORE ORDERED that, on or before thel.Dday after this Order is signed:
SEP-25-2015 12:29 From:7133686701                                                To:97135296605




                t. Plaintiffs shall fully respond to Intervenor's First Requ~st for     Pro~uc~on   to Plaintiffs    (
                     Frances Sowell and Corey Johns Number 9         ~~~~~~~CLl
                _ _ _ _ _ _GRANTED                                        <0=\-bQ~fN~  ~~ ~
                                                                                   '() Of!Vi\~..,.
                2. Plaintiffs shall fully respond to Intervenor's First Request for Production to Plait,tiffs       ()
                   Frances Sowell and Corey Johns Number 10

                __________GRANTED                                             :::....__ _ _.DENIED
                                                                        _ ___,V

                3. Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                   Frances Sowell and Corey Johns Number 13           ~
                ----------------
                                         GRANTED                                            DENlED

                4. Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                     Frances Sowell and Corey Johns Number 17

                _____________GRANTED                                    _ ___.V,.____ _.__:DENIED
                5. Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                     Frances Sowell and Corey Johns Number 20
                _ _ __ _ _GRANTED                                                l/'            DENIED

                6.      Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                     Frances Sowell and Corey Johns Number 21

                _ ____,V
                       "'--___
                          "'   GRANTED                                  ------~---·DEN lED

                7.      Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                     Frances Sowell and Corey Johns Number 22

                _____________GRANTED                                           _......~-
                                                                                     -~_ _.DENIED

                8. Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                   Frances Sowell and Corey Johns Number 23

                ______________GRANTED                                   --~~---·DENIED
                9. Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                   frances Sowell and Corey Johns N:!-imber 25

                _____________GRANTED                                    ---~~
                                                                            ~--~DENffiD
                10. Plaintiffs shall fully respond to lntervenor's First Request for Production to Plaintiffs
                    Frances Sowell and Corey Johns Number 24
SEP-25-2015 12:30 From:7133685701                                                To:97135296605




                _____________GRANTED                                    --~V___DENIED
                ll. Plaintiffs shall fully respond to Intervenor's First Request for Production to Plaintiffs
                    Frances Sowell and Corey Johns Number 26

                _____________ GRANTED                                   -----~~----DENffiD
                12. Plaintiffs shall fully r.\!spond to Intervenor's Second Request for Production to Plaintiffs
                   -"Cra'n'
                  tv~-·     .-~.:- · 0
                        . .,,.~·.      "'""'ol' -.·., '_,.J:>\. . .•...''.\.',.
                                     l''ll'~·".    1
                                                       •
                                                                    . '""~"''' ru,,,     I       ''· 1
                                                                                ,1; · s '!\TLIInl•ar
                   .1,   ··~·
                                 __..,
                                I'   ,.,r   \...              &



                ----·~-=~·=
                          · ~___GRANTED                                 --~~-----DENlliD
                13. Plaintiffs shall fully respond to Intervenor's Second Request for Production to Plaintiffs
                    Franc~s Sowell ~nd,,Corey Johns Number 2


                                                           GRANTED      ____/_ _ _ _DENIED
                14. Plaintiffs shall fully respond to JJJtervenor's Second Request for Production to Plaintiffs
                    Frances Sowell and Corey Johns Number 3
                _____________GRANTED                                    ______- -SEP-25-2015 12:30 From:7133686701                                              To:97135296605




                 20. Plaintiff Corey Johns shall fully answer Interrogatory Number 4 of Intervenor's first set
                    of lnteJTogatories

                ----------~-GRANTED                                    ~---'\/"'--
                                                                                ---'DENIED
                 21. Plaintiff Corey Johns shall fully answer Interrogatory Number 5 of Intervenor's first set
                     of I.nteuogatories

                 ----------~-GRANTED                                   ------=V'-_- __        D.ENIED

                 22. Plaintiff Corey Johns shall fully answer Interrogatory Number 9 oflntervenor>s first set
                    of Interrogatories

                ----~~~
                      ______GRANTED                                    ______,_____~DENIED



          11' lS FURTHER ORDERED all other relief not specifically graTJ
                                     CAUSE NO. 415980-401

 FRANCES SOWELL,                                 §     IN THE PROBATE COURT
 INDIVIDUALLY AND AS HEIR OF                     §
 BRIAN EDWARD JOHNS,                             §
 DECEASED, AND AS                                §
 ADMINISTRATOR OF THE ESTATE                     §
 OF BRIAN EDWARD JOHNS,                          §
 DECEASED; COREY JOHNS,                          §
 INDIVIDUALLY AND AS AN HEIR                     §
 OF BRIAN EDWARD JOHNS,                          §
 DECEASED                                        §
 Plaintiffs,                                     §
                                                 §     NUMBER ONE (1) OF
 JAMES JOHNS, SR.                                §
 Intervenor,                                     §
                                                 §
 VICKI JOHNS, INDIVIDUALLY                       §
 AND AS AN HEIR OF BRIAN                         §
 EDWARD JOHNS, DECEASED                          §
 Intervenor                                      §
                                                 §
 V.                                              §
                                                 §
 THE DOW CHEMICAL COMPANY,                       §     HARRIS COUNTY, TEXAS
 ROHM AND HAAS COMPANY,                          §
 ROHM AND HAAS TEXAS, INC.,                      §
 TIM FOX, AND JULIO RODRIGUEZ                    §
 Defendants.                                     §



        AMENDED ORDER GRANTING INTERVENOR, VICKI JOHNS’, MOTION TO
                    COMPEL DISCOVERY RESPONSES
       On the ___ day of ____________, 2015, Intervenor, Vicki Johns’, Motion to Compel

Discovery Responses against Plaintiff Frances Sowell and Corey Johns was considered by the Court.

After considering the motion, the response, and the arguments of counsel, it appears to the Court that

the Motion should be granted.


       IT IS THEREFORE ORDERED that, on or before the ___ day after this Order is signed:
1. Plaintiffs shall fully respond to Intervenor’s First Request for Production to Plaintiffs
   Frances Sowell and Corey Johns Number 13, by providing an authorization to obtain
   educational records relating to any disciplinary or administrative hearings regarding
   Corey Johns at Southern University.

___________________GRANTED                              __________________DENIED

2. Plaintiffs shall fully respond to Intervenor’s First Request for Production to Plaintiffs
   Frances Sowell and Corey Johns Number 20, by providing an authorization to obtain
   employment records relating to Francis Sowell at UTMB.

___________________GRANTED                              __________________DENIED

3. Plaintiffs shall fully respond to Intervenor’s First Request for Production to Plaintiffs
   Frances Sowell and Corey Johns Number 22, for the time period of May 1, 2007 to August
   18, 2012.

___________________GRANTED                              __________________DENIED

4. Plaintiffs shall fully respond to Intervenor’s First Request for Production to Plaintiffs
   Frances Sowell and Corey Johns Number 23, for the time period of May 1, 2007 to August
   18, 2012.

___________________GRANTED                              __________________DENIED

5. Plaintiffs shall fully respond to Intervenor’s First Request for Production to Plaintiffs
   Frances Sowell and Corey Johns Number 25, for the time period of May 1, 2007 to
   August 18, 2012.

___________________GRANTED                              __________________DENIED

6. Plaintiffs shall fully respond to Intervenor’s First Request for Production to Plaintiffs
   Frances Sowell and Corey Johns Number 24, for the time period of May 1, 2007 to
   August 18, 2012.

___________________GRANTED                              __________________DENIED

7. Plaintiffs shall fully respond to Intervenor’s First Request for Production to Plaintiffs
   Frances Sowell and Corey Johns Number 26, for the time period of May 1, 2007 to
   August 18, 2012.

___________________GRANTED                              __________________DENIED
IT IS FURTHER ORDERED all other relief not specifically granted be herby denied.


       Signed this____, day of ________________, 2015.



                                          JUDGE PRESIDING
Code of Federal Regulations
Title 34. Education
Subtitle A. Office of the Secretary, Department of Education
Part 99. Family Educational Rights and Privacy (Refs & Annos)
Subpart D. May an Educational Agency or Institution Disclose Personally Identifiable
Information from Education Records?


                                    Effective: January 3, 2012

                                      34 C.F.R. § 99.31
      § 99.31 Under what conditions is prior consent not required to disclose information?

Currentness
(a) An educational agency or institution may disclose personally identifiable information from an
education record of a student without the consent required by § 99.30 if the disclosure meets one
or more of the following conditions:
(1)(i)(A) The disclosure is to other school officials, including teachers, within the agency or
institution whom the agency or institution has determined to have legitimate educational
interests.
(B) A contractor, consultant, volunteer, or other party to whom an agency or institution has
outsourced institutional services or functions may be considered a school official under this
paragraph provided that the outside party--
(1) Performs an institutional service or function for which the agency or institution would
otherwise use employees;
(2) Is under the direct control of the agency or institution with respect to the use and maintenance
of education records; and
(3) Is subject to the requirements of § 99.33(a) governing the use and redisclosure of personally
identifiable information from education records.
(ii) An educational agency or institution must use reasonable methods to ensure that school
officials obtain access to only those education records in which they have legitimate educational
interests. An educational agency or institution that does not use physical or technological access
controls must ensure that its administrative policy for controlling access to education records is
effective and that it remains in compliance with the legitimate educational interest requirement in
paragraph (a)(1)(i)(A) of this section.
(2) The disclosure is, subject to the requirements of § 99.34, to officials of another school, school
system, or institution of postsecondary education where the student seeks or intends to enroll, or
where the student is already enrolled so long as the disclosure is for purposes related to the
student's enrollment or transfer.
Note: Section 4155(b) of the No Child Left Behind Act of 2001, 20 U.S.C. 7165(b), requires
each State to assure the Secretary of Education that it has a procedure in place to facilitate the
transfer of disciplinary records with respect to a suspension or expulsion of a student by a local
educational agency to any private or public elementary or secondary school in which the student
is subsequently enrolled or seeks, intends, or is instructed to enroll.
(3) The disclosure is, subject to the requirements of § 99.35, to authorized representatives of--
(i) The Comptroller General of the United States;
(ii) The Attorney General of the United States;
(iii) The Secretary; or
(iv) State and local educational authorities.
(4)(i) The disclosure is in connection with financial aid for which the student has applied or
which the student has received, if the information is necessary for such purposes as to:
(A) Determine eligibility for the aid;
(B) Determine the amount of the aid;
(C) Determine the conditions for the aid; or
(D) Enforce the terms and conditions of the aid.
(ii) As used in paragraph (a)(4)(i) of this section, financial aid means a payment of funds
provided to an individual (or a payment in kind of tangible or intangible property to the
individual) that is conditioned on the individual's attendance at an educational agency or
institution.
(Authority: 20 U.S.C. 1232g(b)(1)(D))
(5)(i) The disclosure is to State and local officials or authorities to whom this information is
specifically--
(A) Allowed to be reported or disclosed pursuant to State statute adopted before November 19,
1974, if the allowed reporting or disclosure concerns the juvenile justice system and the system's
ability to effectively serve the student whose records are released; or
(B) Allowed to be reported or disclosed pursuant to State statute adopted after November 19,
1974, subject to the requirements of § 99.38.
(ii) Paragraph (a)(5)(i) of this section does not prevent a State from further limiting the number
or type of State or local officials to whom disclosures may be made under that paragraph.
(6)(i) The disclosure is to organizations conducting studies for, or on behalf of, educational
agencies or institutions to:
(A) Develop, validate, or administer predictive tests;
(B) Administer student aid programs; or
(C) Improve instruction.
(ii) Nothing in the Act or this part prevents a State or local educational authority or agency
headed by an official listed in paragraph (a)(3) of this section from entering into agreements with
organizations conducting studies under paragraph (a)(6)(i) of this section and redisclosing
personally identifiable information from education records on behalf of educational agencies and
institutions that disclosed the information to the State or local educational authority or agency
headed by an official listed in paragraph (a)(3) of this section in accordance with the
requirements of § 99.33(b).
(iii) An educational agency or institution may disclose personally identifiable information under
paragraph (a)(6)(i) of this section, and a State or local educational authority or agency headed by
an official listed in paragraph (a)(3) of this section may redisclose personally identifiable
information under paragraph (a)(6)(i) and (a)(6)(ii) of this section, only if--
(A) The study is conducted in a manner that does not permit personal identification of parents
and students by individuals other than representatives of the organization that have legitimate
interests in the information;
(B) The information is destroyed when no longer needed for the purposes for which the study
was conducted; and
(C) The educational agency or institution or the State or local educational authority or agency
headed by an official listed in paragraph (a)(3) of this section enters into a written agreement
with the organization that--
(1) Specifies the purpose, scope, and duration of the study or studies and the information to be
disclosed;
(2) Requires the organization to use personally identifiable information from education records
only to meet the purpose or purposes of the study as stated in the written agreement;
(3) Requires the organization to conduct the study in a manner that does not permit personal
identification of parents and students, as defined in this part, by anyone other than
representatives of the organization with legitimate interests;
and
(4) Requires the organization to destroy all personally identifiable information when the
information is no longer needed for the purposes for which the study was conducted and
specifies the time period in which the information must be destroyed.
(iv) An educational agency or institution or State or local educational authority or Federal agency
headed by an official listed in paragraph (a)(3) of this section is not required to initiate a study or
agree with or endorse the conclusions or results of the study.
(v) For the purposes of paragraph (a)(6) of this section, the term organization includes, but is not
limited to, Federal, State, and local agencies, and independent organizations.
(7) The disclosure is to accrediting organizations to carry out their accrediting functions.
(8) The disclosure is to parents, as defined in § 99.3, of a dependent student, as defined in section
152 of the Internal Revenue Code of 1986.
(9)(i) The disclosure is to comply with a judicial order or lawfully issued subpoena.
(ii) The educational agency or institution may disclose information under paragraph (a)(9)(i) of
this section only if the agency or institution makes a reasonable effort to notify the parent or
eligible student of the order or subpoena in advance of compliance, so that the parent or eligible
student may seek protective action, unless the disclosure is in compliance with--
(A) A Federal grand jury subpoena and the court has ordered that the existence or the contents of
the subpoena or the information furnished in response to the subpoena not be disclosed;
(B) Any other subpoena issued for a law enforcement purpose and the court or other issuing
agency has ordered that the existence or the contents of the subpoena or the information
furnished in response to the subpoena not be disclosed; or
(C) An ex parte court order obtained by the United States Attorney General (or designee not
lower than an Assistant Attorney General) concerning investigations or prosecutions of an
offense listed in 18 U.S.C. 2332b(g)(5)(B) or an act of domestic or international terrorism as
defined in 18 U.S.C. 2331.
(iii)(A) If an educational agency or institution initiates legal action against a parent or student,
the educational agency or institution may disclose to the court, without a court order or
subpoena, the education records of the student that are relevant for the educational agency or
institution to proceed with the legal action as plaintiff.
(B) If a parent or eligible student initiates legal action against an educational agency or
institution, the educational agency or institution may disclose to the court, without a court order
or subpoena, the student's education records that are relevant for the educational agency or
institution to defend itself.
(10) The disclosure is in connection with a health or safety emergency, under the conditions
described in § 99.36.
(11) The disclosure is information the educational agency or institution has designated as
“directory information”, under the conditions described in § 99.37.
(12) The disclosure is to the parent of a student who is not an eligible student or to the student.
(13) The disclosure, subject to the requirements in § 99.39, is to a victim of an alleged
perpetrator of a crime of violence or a non-forcible sex offense. The disclosure may only include
the final results of the disciplinary proceeding conducted by the institution of postsecondary
education with respect to that alleged crime or offense. The institution may disclose the final
results of the disciplinary proceeding, regardless of whether the institution concluded a violation
was committed.
(14)(i) The disclosure, subject to the requirements in § 99.39, is in connection with a disciplinary
proceeding at an institution of postsecondary education. The institution must not disclose the
final results of the disciplinary proceeding unless it determines that--
(A) The student is an alleged perpetrator of a crime of violence or non-forcible sex offense; and
(B) With respect to the allegation made against him or her, the student has committed a violation
of the institution's rules or policies.
(ii) The institution may not disclose the name of any other student, including a victim or witness,
without the prior written consent of the other student.
(iii) This section applies only to disciplinary proceedings in which the final results were reached
on or after October 7, 1998.
(15)(i) The disclosure is to a parent of a student at an institution of postsecondary education
regarding the student's violation of any Federal, State, or local law, or of any rule or policy of the
institution, governing the use or possession of alcohol or a controlled substance if--
(A) The institution determines that the student has committed a disciplinary violation with
respect to that use or possession; and
(B) The student is under the age of 21 at the time of the disclosure to the parent.
(ii) Paragraph (a)(15) of this section does not supersede any provision of State law that prohibits
an institution of postsecondary education from disclosing information.
(16) The disclosure concerns sex offenders and other individuals required to register under
section 170101 of the Violent Crime Control and Law Enforcement Act of 1994, 42 U.S.C.
14071, and the information was provided to the educational agency or institution under 42
U.S.C. 14071 and applicable Federal guidelines.
(b)(1) De-identified records and information. An educational agency or institution, or a party that
has received education records or information from education records under this part, may
release the records or information without the consent required by § 99.30 after the removal of
all personally identifiable information provided that the educational agency or institution or other
party has made a reasonable determination that a student's identity is not personally identifiable,
whether through single or multiple releases, and taking into account other reasonably available
information.
(2) An educational agency or institution, or a party that has received education records or
information from education records under this part, may release de-identified student level data
from education records for the purpose of education research by attaching a code to each record
that may allow the recipient to match information received from the same source, provided that--
(i) An educational agency or institution or other party that releases de-identified data under
paragraph (b)(2) of this section does not disclose any information about how it generates and
assigns a record code, or that would allow a recipient to identify a student based on a record
code;
(ii) The record code is used for no purpose other than identifying a de-identified record for
purposes of education research and cannot be used to ascertain personally identifiable
information about a student; and
(iii) The record code is not based on a student's social security number or other personal
information.
(c) An educational agency or institution must use reasonable methods to identify and
authenticate the identity of parents, students, school officials, and any other parties to whom the
agency or institution discloses personally identifiable information from education records.
(d) Paragraphs (a) and (b) of this section do not require an educational agency or institution or
any other party to disclose education records or information from education records to any party
except for parties under paragraph (a)(12) of this section.
(Authority: 20 U.S.C. 1232g(a)(5)(A), (b), (h), (i), and (j)).

Credits

[53 FR 19368, May 27, 1988; 58 FR 3189, Jan. 7, 1993; 58 FR 36871, July 9, 1993; 61 FR
59296, Nov. 21, 1996; 65 FR 41853, July 6, 2000; 73 FR 74852, Dec. 9, 2008; 74 FR 401, Jan.
6, 2009; 76 FR 75641, Dec. 2, 2011]
SOURCE: 53 FR 11943, April 11, 1988; 58 FR 3188, Jan. 7, 1993, unless otherwise noted.
AUTHORITY: 20 U.S.C. 1232g, unless otherwise noted.
Notes of Decisions (51)
Current through Oct. 22, 2015; 80 FR 64298.
Vernon's Texas Statutes and Codes Annotated
Government Code (Refs & Annos)
Title 2. Judicial Branch (Refs & Annos)
Subtitle A. Courts
SuperBrowse Chapter 22. Appellate Courts
SuperBrowse Subchapter C. Courts of Appeals (Refs & Annos)


                               V.T.C.A., Government Code § 22.221
                                      § 22.221. Writ Power

Currentness
(a) Each court of appeals or a justice of a court of appeals may issue a writ of mandamus and all
other writs necessary to enforce the jurisdiction of the court.
(b) Each court of appeals for a court of appeals district may issue all writs of mandamus,
agreeable to the principles of law regulating those writs, against a:
(1) judge of a district or county court in the court of appeals district; or
(2) judge of a district court who is acting as a magistrate at a court of inquiry under Chapter 52,
Code of Criminal Procedure, in the court of appeals district.
(c) Repealed by Acts 1987, 70th Leg., ch. 148, § 2.03, eff. Sept. 1, 1987.
(d) Concurrently with the supreme court, the court of appeals of a court of appeals district in
which a person is restrained in his liberty, or a justice of the court of appeals, may issue a writ of
habeas corpus when it appears that the restraint of liberty is by virtue of an order, process, or
commitment issued by a court or judge because of the violation of an order, judgment, or decree
previously made, rendered, or entered by the court or judge in a civil case. Pending the hearing
of an application for a writ of habeas corpus, the court of appeals or a justice of the court of
appeals may admit to bail a person to whom the writ of habeas corpus may be granted.

Credits

Acts 1985, 69th Leg., ch. 480, § 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 69,
§ 1, eff. May 6, 1987; Acts 1987, 70th Leg., ch. 148, §§ 1.35, 2.03, eff. Sept. 1, 1987; Acts 1991,
72nd Leg., ch. 58, § 1, eff. May 2, 1991; Acts 1995, 74th Leg., ch. 839, § 1, eff. Sept. 1, 1995.

Editors' Notes

REVISOR'S NOTE
2004 Main Volume
The revised law in Subsection (b) omits “or any Justice thereof, in vacation,” from the source
law in V.A.C.S. Article 1824 because amendments to V.A.C.S. Article 1816 have changed the
original term of the courts of appeals from the first Monday in October until the first Monday in
July to a term beginning and ending with each calendar year.
Notes of Decisions (305)
V. T. C. A., Government Code § 22.221, TX GOVT § 22.221
Current through the end of the 2015 Regular Session of the 84th Legislature
Vernon's Texas Rules Annotated
Texas Rules of Civil Procedure
Part II. Rules of Practice in District and County Courts
Section 9. Evidence and Discovery (Refs & Annos)
SuperBrowse B. Discovery
SuperBrowse Rule 193. Written Discovery: Response; Objection; Assertion of Privilege;
Supplementation and Amendment; Failure to Timely Respond; Presumption of Authenticity


                             TX Rules of Civil Procedure, Rule 193.2
                              193.2. Objecting to Written Discovery

Currentness
(a) Form and Time for Objections. A party must make any objection to written discovery in
writing--either in the response or in a separate document--within the time for response. The party
must state specifically the legal or factual basis for the objection and the extent to which the
party is refusing to comply with the request.
(b) Duty to Respond When Partially Objecting; Objection to Time or Place of Production. A
party must comply with as much of the request to which the party has made no objection unless
it is unreasonable under the circumstances to do so before obtaining a ruling on the objection. If
the responding party objects to the requested time or place of production, the responding party
must state a reasonable time and place for complying with the request and must comply at that
time and place without further request or order.
(c) Good Faith Basis for Objection. A party may object to written discovery only if a good faith
factual and legal basis for the objection exists at the time the objection is made.
(d) Amendment. An objection or response to written discovery may be amended or supplemented
to state an objection or basis that, at the time the objection or response initially was made, either
was inapplicable or was unknown after reasonable inquiry.
(e) Waiver of Objection. An objection that is not made within the time required, or that is
obscured by numerous unfounded objections, is waived unless the court excuses the waiver for
good cause shown.
(f) No Objection to Preserve Privilege. A party should not object to a request for written
discovery on the grounds that it calls for production of material or information that is privileged
but should instead comply with Rule 193.3. A party who objects to production of privileged
material or information does not waive the privilege but must comply with Rule 193.3 when the
error is pointed out.
Credits

Aug. 5, 1998 and Nov. 9, 1998, eff. Jan. 1, 1999.
Notes of Decisions (14)
Vernon's Ann. Texas Rules Civ. Proc., Rule 193.2, TX R RCP Rule 193.2
Rules of Civil Procedure, Rules of Evidence, and Rules of Appellate Procedure are current with
amendments received through September 1, 2015. Bar Rules, Rules of Disciplinary Procedure,
Code of Judicial Conduct, and Rules of Judicial Administration are current with amendments
received through September 1, 2015. Other state court rules and selected county rules are current
with rules verified through June 1, 2015.
Vernon's Texas Rules Annotated
Texas Rules of Civil Procedure
Part II. Rules of Practice in District and County Courts
Section 9. Evidence and Discovery (Refs & Annos)
SuperBrowse B. Discovery
SuperBrowse Rule 193. Written Discovery: Response; Objection; Assertion of Privilege;
Supplementation and Amendment; Failure to Timely Respond; Presumption of Authenticity


                           TX Rules of Civil Procedure, Rule 193.4
              193.4. Hearing and Ruling on Objections and Assertions of Privilege

Currentness
(a) Hearing. Any party may at any reasonable time request a hearing on an objection or claim of
privilege asserted under this rule. The party making the objection or asserting the privilege must
present any evidence necessary to support the objection or privilege. The evidence may be
testimony presented at the hearing or affidavits served at least seven days before the hearing or at
such other reasonable time as the court permits. If the court determines that an in camera review
of some or all of the requested discovery is necessary, that material or information must be
segregated and produced to the court in a sealed wrapper within a reasonable time following the
hearing.
(b) Ruling. To the extent the court sustains the objection or claim of privilege, the responding
party has no further duty to respond to that request. To the extent the court overrules the
objection or claim of privilege, the responding party must produce the requested material or
information within 30 days after the court's ruling or at such time as the court orders. A party
need not request a ruling on that party's own objection or assertion of privilege to preserve the
objection or privilege.
(c) Use of Material or Information Withheld Under Claim of Privilege. A party may not use--at
any hearing or trial--material or information withheld from discovery under a claim of privilege,
including a claim sustained by the court, without timely amending or supplementing the party's
response to that discovery.

Credits

Aug. 5, 1998, Nov. 9, 1998 and Dec. 31, 1998, eff. Jan. 1, 1999.
Notes of Decisions (38)
Vernon's Ann. Texas Rules Civ. Proc., Rule 193.4, TX R RCP Rule 193.4
Rules of Civil Procedure, Rules of Evidence, and Rules of Appellate Procedure are current with
amendments received through September 1, 2015. Bar Rules, Rules of Disciplinary Procedure,
Code of Judicial Conduct, and Rules of Judicial Administration are current with amendments
received through September 1, 2015. Other state court rules and selected county rules are current
with rules verified through June 1, 2015.
Vernon's Texas Rules Annotated
Texas Rules of Civil Procedure
Part II. Rules of Practice in District and County Courts
Section 9. Evidence and Discovery (Refs & Annos)
SuperBrowse B. Discovery
SuperBrowse Rule 196. Requests for Production and Inspection to Parties; Requests and Motions
for Entry upon Property (Refs & Annos)


                            TX Rules of Civil Procedure, Rule 196.2
                    196.2. Response to Request for Production and Inspection

Currentness
(a) Time for Response. The responding party must serve a written response on the requesting
party within 30 days after service of the request, except that a defendant served with a request
before the defendant's answer is due need not respond until 50 days after service of the request.
(b) Content of Response. With respect to each item or category of items, the responding party
must state objections and assert privileges as required by these rules, and state, as appropriate,
that:
(1) production, inspection, or other requested action will be permitted as requested;
(2) the requested items are being served on the requesting party with the response;
(3) production, inspection, or other requested action will take place at a specified time and place,
if the responding party is objecting to the time and place of production; or
(4) no items have been identified--after a diligent search--that are responsive to the request.

Credits

Aug. 5, 1998 and Nov. 9, 1998, eff. Jan. 1, 1999.
Notes of Decisions (1)
Vernon's Ann. Texas Rules Civ. Proc., Rule 196.2, TX R RCP Rule 196.2
Rules of Civil Procedure, Rules of Evidence, and Rules of Appellate Procedure are current with
amendments received through September 1, 2015. Bar Rules, Rules of Disciplinary Procedure,
Code of Judicial Conduct, and Rules of Judicial Administration are current with amendments
received through September 1, 2015. Other state court rules and selected county rules are current
with rules verified through June 1, 2015.
Vernon's Texas Rules Annotated
Texas Rules of Civil Procedure
Part II. Rules of Practice in District and County Courts
Section 9. Evidence and Discovery (Refs & Annos)
SuperBrowse B. Discovery
SuperBrowse Rule 197. Interrogatories to Parties (Refs & Annos)


                            TX Rules of Civil Procedure, Rule 197.2
                              197.2. Response to Interrogatories

Currentness
(a) Time for Response. The responding party must serve a written response on the requesting
party within 30 days after service of the interrogatories, except that a defendant served with
interrogatories before the defendant's answer is due need not respond until 50 days after service
of the interrogatories.
(b) Content of Response. A response must include the party's answers to the interrogatories and
may include objections and assertions of privilege as required under these rules.
(c) Option to Produce Records. If the answer to an interrogatory may be derived or ascertained
from public records, from the responding party's business records, or from a compilation,
abstract or summary of the responding party's business records, and the burden of deriving or
ascertaining the answer is substantially the same for the requesting party as for the responding
party, the responding party may answer the interrogatory by specifying and, if applicable,
producing the records or compilation, abstract or summary of the records. The records from
which the answer may be derived or ascertained must be specified in sufficient detail to permit
the requesting party to locate and identify them as readily as can the responding party. If the
responding party has specified business records, the responding party must state a reasonable
time and place for examination of the documents. The responding party must produce the
documents at the time and place stated, unless otherwise agreed by the parties or ordered by the
court, and must provide the requesting party a reasonable opportunity to inspect them.
(d) Verification Required; Exceptions. A responding party--not an agent or attorney as otherwise
permitted by Rule 14--must sign the answers under oath except that:
(1) when answers are based on information obtained from other persons, the party may so state,
and
(2) a party need not sign answers to interrogatories about persons with knowledge of relevant
facts, trial witnesses, and legal contentions.
Credits

Aug. 5, 1998, Nov. 9, 1998 and Dec. 31, 1998, eff. Jan. 1, 1999.
Notes of Decisions (3)
Vernon's Ann. Texas Rules Civ. Proc., Rule 197.2, TX R RCP Rule 197.2
Rules of Civil Procedure, Rules of Evidence, and Rules of Appellate Procedure are current with
amendments received through September 1, 2015. Bar Rules, Rules of Disciplinary Procedure,
Code of Judicial Conduct, and Rules of Judicial Administration are current with amendments
received through September 1, 2015. Other state court rules and selected county rules are current
with rules verified through June 1, 2015.
Vernon's Texas Rules Annotated
Texas Rules of Civil Procedure
Part II. Rules of Practice in District and County Courts
Section 9. Evidence and Discovery (Refs & Annos)
SuperBrowse B. Discovery
SuperBrowse Rule 215. Abuse of Discovery; Sanctions (Refs & Annos)


                           TX Rules of Civil Procedure, Rule 215.1
                  215.1. Motion for Sanctions or Order Compelling Discovery

Currentness
A party, upon reasonable notice to other parties and all other persons affected thereby, may apply
for sanctions or an order compelling discovery as follows:
(a) Appropriate Court. On matters relating to a deposition, an application for an order to a party
may be made to the court in which the action is pending, or to any district court in the district
where the deposition is being taken. An application for an order to a deponent who is not a party
shall be made to the court in the district where the deposition is being taken. As to all other
discovery matters, an application for an order will be made to the court in which the action is
pending.
(b) Motion.
(1) If a party or other deponent which is a corporation or other entity fails to make a designation
under Rules 199.2(b)(1) or 200.1(b); or
(2) If a party, or other deponent, or a person designated to testify on behalf of a party or other
deponent fails:
(A) to appear before the officer who is to take his deposition, after being served with a proper
notice; or
(B) to answer a question propounded or submitted upon oral examination or upon written
questions; or
(3) if a party fails:
(A) to serve answers or objections to interrogatories submitted under Rule 197,1 after proper
service of the interrogatories; or
(B) to answer an interrogatory submitted under Rule 197; or
(C) to serve a written response to a request for inspection submitted under Rule 196,2 after
proper service of the request; or
(D) to respond that discovery will be permitted as requested or fails to permit discovery as
requested in response to a request for inspection submitted under Rule 196;
the discovering party may move for an order compelling a designation, an appearance, an answer
or answers, or inspection or production in accordance with the request, or apply to the court in
which the action is pending for the imposition of any sanction authorized by Rule 215.2(b)
without the necessity of first having obtained a court order compelling such discovery.
When taking a deposition on oral examination, the proponent of the question may complete or
adjourn the examination before he applies for an order.
If the court denies the motion in whole or in part, it may make such protective order as it would
have been empowered to make on a motion pursuant to Rule 192.6.
(c) Evasive or Incomplete Answer. For purposes of this subdivision an evasive or incomplete
answer is to be treated as a failure to answer.
(d) Disposition of Motion to Compel: Award of Expenses. If the motion is granted, the court
shall, after opportunity for hearing, require a party or deponent whose conduct necessitated the
motion or the party or attorney advising such conduct or both of them to pay, at such time as
ordered by the court, the moving party the reasonable expenses incurred in obtaining the order,
including attorney fees, unless the court finds that the opposition to the motion was substantially
justified or that other circumstances make an award of expenses unjust. Such an order shall be
subject to review on appeal from the final judgment.
If the motion is denied, the court may, after opportunity for hearing, require the moving party or
attorney advising such motion to pay to the party or deponent who opposed the motion the
reasonable expenses incurred in opposing the motion, including attorney fees, unless the court
finds that the making of the motion was substantially justified or that other circumstances make
an award of expenses unjust.
If the motion is granted in part and denied in part, the court may apportion the reasonable
expenses incurred in relation to the motion among the parties and persons in a just manner.
In determining the amount of reasonable expenses, including attorney fees, to be awarded in
connection with a motion, the trial court shall award expenses which are reasonable in relation to
the amount of work reasonably expended in obtaining an order compelling compliance or in
opposing a motion which is denied.
(e) Providing Person's Own Statement. If a party fails to comply with any person's written
request for the person's own statement as provided in Rule 192.3(h), the person who made the
request may move for an order compelling compliance. If the motion is granted, the movant may
recover the expenses incurred in obtaining the order, including attorney fees, which are
reasonable in relation to the amount of work reasonably expended in obtaining the order.

Credits
Oct. 29, 1940, eff. Sept. 1, 1941. Amended by orders of Aug. 5, 1998, and Nov. 9, 1998, eff. Jan.
1, 1999.
Notes of Decisions (51)

Footnotes

1
Vernon's Ann.Rules Civ.Proc., rule 197.1 et seq.
2
Vernon's Ann.Rules Civ.Proc., rule 196.1 et seq.
Vernon's Ann. Texas Rules Civ. Proc., Rule 215.1, TX R RCP Rule 215.1
Rules of Civil Procedure, Rules of Evidence, and Rules of Appellate Procedure are current with
amendments received through September 1, 2015. Bar Rules, Rules of Disciplinary Procedure,
Code of Judicial Conduct, and Rules of Judicial Administration are current with amendments
received through September 1, 2015. Other state court rules and selected county rules are current
with rules verified through June 1, 2015.